 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
 2      Including Professional Corporations
     ORI KATZ, Cal. Bar No. 209561
 3   J. BARRETT MARUM, Cal. Bar No. 228628
     MATT R. KLINGER, Cal. Bar No. 307362
 4   GIANNA SEGRETTI, Cal. Bar No. 323645
     Four Embarcadero Center, 17th Floor
 5   San Francisco, California 94111-4109
     Telephone: 415.434.9100
 6   Facsimile:     415.434.3947
     E mail         okatz@sheppardmullin.com
 7                  bmarum@sheppardmullin.com
                    mklinger@sheppardmullin.com
 8                  gsegretti@sheppardmullin.com

 9 Proposed Counsel for Debtor
10
                                  UNITED STATES BANKRUPTCY COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13
14
     In re                                              Case No. 20-30604
15
   PROFESSIONAL FINANCIAL
16 INVESTORS, INC., a California corporation,           Chapter 11

17                     Debtors.                         GLOBAL NOTES TO SCHEDULES OF
                                                        ASSETS AND LIABILITIES AND
18                                                      STATEMENT OF FINANCIAL AFFAIRS

19
                                                        The Hon. Hannah L. Blumenstiel
20
21                  GLOBAL NOTES TO SCHEDULES OF ASSETS AND LIABILITIES AND

22                                STATEMENT OF FINANCIAL AFFAIRS

23            Michael Hogan, the proposed Chief Restructuring Officer (“CRO”) of Professional

24 Financial Investors, Inc. (“Debtor” or “PFI”), in accordance with this Court’s Orders [Doc. Nos. 7
25 and 39] and Federal Rule of Bankruptcy Procedure 1007(b), files on behalf of the Debtor the
26 Debtor’s Schedules of Assets and Liabilities (“Schedules”) and Statement of Financial Affairs
27 (“SOFA”) (collectively, the “Schedules and Statements”). While the CRO and PFI’s advisors
28 have made their best effort to prepare the Schedules and Statements as accurately as possible, they

Case: 20-30604         Doc# 57     Filed: 08/18/20    -1-
                                                     Entered: 08/18/20 23:35:38    Page 1 of
     SMRH:4849-9172-5256.2        GLOBAL NOTES554
                                               TO SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS
 1 disclose that in light of the fact that PFI’s prior management was likely operating a fraudulent
 2 scheme, the Schedules and Statements are incomplete and will likely contain information that will
 3 require revision. Certain of the disclosures contained in the Schedules and Statements are derived
 4 from historical information maintained by former management of the Debtor. Additionally,
 5 substantial and material amounts of the information contained herein was generated as part of an
 6 ongoing forensic reconstruction of the Debtor’s books and records, which is not yet complete.
 7 Moreover, the books and records of both PFI and Professional Investors Security Fund, Inc.
 8 (“PISF”) that were available on the date on which the jointly-administered involuntary case of
 9 PISF, Case No. 20-30579, was commenced which prompted the filing of PFI’s voluntary
10 bankruptcy case were in disarray, inadequate, maintained mostly in paper format and did not
11 contain the typical records that one would expect to be maintained in the normal course of
12 business for a real estate company of Debtor’s size. The information used to compile the
13 Schedules and Statements has not been audited. These global notes (the “Global Notes”) are
14 incorporated by reference in, and comprise an integral part of, the Schedules and Statements, and
15 should be referred to and reviewed in connection with any review of the Schedules and
16 Statements. If the Schedules and Statements differ from the Global Notes, the Global Notes shall
17 control.
18                                               General Notes

19            1.       Source of Information: The Schedules and Statements have been prepared based on

20 the information reflected in the Debtor’s books and records, supplemented where possible by the
21 results of the analysis conducted by the Debtor’s advisors. Neither the CRO nor the Debtor can
22 warrant the accuracy of the Schedules and SOFA at this time. The Debtor’s books and records
23 were not audited and appear to have never been audited. A diligent effort has been made to
24 complete the Schedules and SOFA as accurately and completely as is possible in the
25 circumstances. To the extent additional information becomes available, the Schedules and SOFA
26 will be supplemented.
27            2.       Disputed, Contingent and/or Unliquidated Claims: Several questions or disclosures

28 in the Schedules and Statements, including Schedules D and E/F, permit the Debtor to designate a

Case: 20-30604         Doc# 57     Filed: 08/18/20     -2-
                                                      Entered: 08/18/20 23:35:38      Page 2 of
     SMRH:4849-9172-5256.2       GLOBAL NOTES554
                                              TO SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS
 1 claim as “disputed”, “contingent”, and/or “unliquidated”. A failure to designate a claim on any of
 2 the Schedules and Statements as “disputed”, “contingent”, and/or “unliquidated” does not
 3 constitute an admission that such claim is not subject to objection. The Debtor reserves the right
 4 to dispute, or assert offsets or defenses to any claim reflected on the Schedules and Statements as
 5 to nature, amount, liability or status, or to otherwise subsequently designate any claim as
 6 “disputed”, “contingent”, and/or “unliquidated”.
 7            3.       Global Reservation of Rights: The Debtor reserves all rights to change, challenge,

 8 and dispute any designation, classification, amount, priority or existence of any claim listed in the
 9 Schedules and Statements. The Debtor further reserves the right to assert any defenses or assert
10 any offset to any claim listed in the Schedules and Statements. Nothing contained in the
11 Schedules and Statements shall constitute an admission.
12                                              Schedule A Note

13            The Debtor’s advisors have ordered preliminary title reports for all of the properties the

14 Debtor’s records show the Debtor owns. Only some of those title reports have been received to
15 date and so the Debtor’s advisors have not yet verified that the Debtor is the vested owner of all of
16 the real estate the Debtor’s records show it owns. The Debtor’s advisors have no reason to believe
17 the Debtor is not the owner of record regarding the real estate reported on Schedule A, however,
18 the Debtor includes this note in an abundance of caution since not all preliminary title reports have
19 been received as of the date of this filing.
20                                              Schedule B Note

21            Unless otherwise noted, all of the amounts listed on Schedule B represent the value of the

22 Debtor’s assets as reflected in the Debtor’s books and records (net of depreciation or amortization
23 where applicable). In addition the Debtor has incorporated, where appropriate, a preliminary
24 inventory analysis conducted by a third party auctioneer. However, no comprehensive review and
25 analysis of these assets has been undertaken. The actual value of the assets listed as of this date
26 may differ significantly and materially from the amounts reflected in the books and records. It is
27 prohibitively expensive and unduly burdensome to obtain current market valuations of the assets.
28

Case: 20-30604         Doc# 57     Filed: 08/18/20     -3-
                                                      Entered: 08/18/20 23:35:38        Page 3 of
     SMRH:4849-9172-5256.2       GLOBAL NOTES554
                                              TO SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS
 1            The cash on hand listed in Schedule B does not include roughly $1.8 million in cash

 2 recently discovered in a vault at Kenneth Casey’s residence. The ownership of this $1.8 million is
 3 currently disputed and it is the Debtor’s position this cash is property of the bankruptcy estates.
 4 The Debtor reserves the right to change, modify and supplement this Schedule should it the $1.8
 5 million in cash be turned over to Debtor.
 6            Additionally, the accounts receivable amount was compiled from the Debtor’s unaudited

 7 books and records. Accordingly, the Debtor reserves the right to change, modify and supplement
 8 this Schedule as information becomes available.
 9            Furthermore with regard to non-publicly traded stock and interest in businesses, the Debtor

10 owns an interest in a variety of limited liability companies and limited partnerships. However, the
11 Debtor’s advisors have yet to determine the Debtor’s exact ownership in each of these entities,
12 which is complicated by the fact that signed copies of operating agreements and limited
13 partnership agreements have been difficult to locate. The investigation of the Debtor’s books and
14 records is ongoing, and the Debtor therefore reserves the right to change, modify and supplement
15 this Schedule with further information regarding its ownership interests in other businesses.
16            Finally, the improvements to real estate listed in the Debtor’s books and records are listed

17 by date rather than by property address. The Debtor therefore has listed improvements as one line
18 item and reserves the right to update this Schedule with regard to improvements to real estate as its
19 advisors are able to identify the property addresses for such improvements.
20
21                                          Schedule D Disclaimer

22            “Creditors Holding Secured Claims” are listed for informational purposes only because as

23 noted above, only some preliminary title reports have been received as of the date of the filing of
24 the Schedules. The preliminary title reports received to date show that at least some of the
25 creditors listed on Schedule D do not have deeds of trust associated with their claims that are of
26 record. Thus, the Debtor does not acknowledge or admit that by classifying the existence,
27 validity, or amount of such claim or security interest that the identified creditors possess a valid
28 claim to the Debtor’s assets. The Debtor expressly retains all rights to challenge the existence,

Case: 20-30604         Doc# 57    Filed: 08/18/20      -4-
                                                      Entered: 08/18/20 23:35:38        Page 4 of
     SMRH:4849-9172-5256.2       GLOBAL NOTES554
                                              TO SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS
 1 validity, perfection, collectability or amount of any alleged secured claim, and retains all other
 2 rights to challenge any alleged secured claim, on any basis, including the right to establish
 3 equitable or contractual subordination of such claim.
 4                                         Schedule E Disclaimer

 5            The amount listed for every individual is the amount due as of the petition date. Some

 6 wages and benefits have been paid pursuant to Court Order [Doc. No. 45]. The amounts listed
 7 herein are net after any Court authorized payments.
 8            Amounts listed on Schedule E are preliminary amounts and are subject to reconciliation

 9 and amendment. The characterization of these claims as priority claims is preliminary. The
10 Debtor reserves the right to challenge these claims as to both amount and priority. The Debtor
11 also reserves the right to challenge the amount, nature, and classification of any claim listed on
12 schedule E.
13                                         Schedule F Disclaimer

14            The information set forth was derived from the Debtor’s books and records. The Debtor

15 reserves the right to amend any of the items set forth herein if and when more information
16 becomes available.
17                                         Schedule G Disclaimer

18            The information set forth was derived from the Debtor’s books and records. The Debtor

19 reserves the right to amend any of the items set forth herein if and when more information
20 becomes available.
21            This List of Executory Contracts and Unexpired Leases is furnished for

22 informational purposes to apprise parties in interest of the Debtor’s possible contractual
23 relationships as of the commencement of this case and is derived from the Debtor’s books and
24 records. This Schedule is not an acknowledgment that any contractual relationship exists or
25 existed or that, if such a relation existed, said relationship presently exists. The Debtor does not
26 waive any right to rescission or reformation or defense respecting any contract.
27            Similarly, Schedule G is not an acknowledgement that any contractual relationship

28 constitutes an "Executory Contract." Some contracts listed in Schedule G may have been

Case: 20-30604         Doc# 57    Filed: 08/18/20     -5-
                                                     Entered: 08/18/20 23:35:38       Page 5 of
     SMRH:4849-9172-5256.2       GLOBAL NOTES554
                                              TO SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS
 1 terminated or expired by their own terms prior to the commencement of this case, but have been
 2 listed in order to give adequate notice to parties in interest who may assert that an executory
 3 contract existed as of the commencement of this case.
 4            Schedule G is not an acknowledgment that any contractual relationship constitutes a lease

 5 or an "Executory Contract" nor is the characterization of a contract as a "Lease" an
 6 acknowledgment that the contract is a true Lease and not a Security Agreement.
 7            Finally, Schedule G may not list all of the operating agreements or limited partnership

 8 agreements to which the Debtor may be a party.
 9                                         Schedule H Disclaimer

10            The information set forth on Schedule H was derived from the Debtor’s books and

11 records. The Debtor reserves the right to amend any of the items set forth herein if and when
12 more information is available.
13                                     Statements of Financial Affairs
14            1.       Income: The income reported on the SOFA is derived from the Debtor’s books and
15 records. This information has not been audited and is provided for informational purposes only.
16        2.      Payments to Insiders: The Debtor has included in its Statements of Financial
17 Affairs the data from its accounting system of payments or transfers made within one year before
18 the commencement of this case, made to, or for the benefit of an insider. The Debtor’s advisors
19 do not believe the data from the Debtor’s accounting system regarding payments made to insiders
20 is complete. They are still investigating the Debtor’s books and records to determine what other
21 transfers were made to insiders within a year of the commencement of these bankruptcy
22 proceedings. The Debtor expects it will need to change, modify and supplement its Statements of
23 Financial Affairs as further information becomes available.
24        3.      List of Business Interests: The Debtor has listed all active limited liability
25 companies and limited partnerships in which it holds an interest. However, the Debtor’s advisors
26 have not investigated when each business interest commenced, nor have they investigated
27 whether the Debtor held an interest in any limited liability companies or limited partnerships that
28 have been wound up within the six years preceding the commencement of these bankruptcy

Case: 20-30604         Doc# 57    Filed: 08/18/20     -6-
                                                     Entered: 08/18/20 23:35:38        Page 6 of
     SMRH:4849-9172-5256.2       GLOBAL NOTES554
                                              TO SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS
 1 proceedings. The Debtor therefore reserves the right to change, modify and supplement its
 2 Statement of Financial Affairs as further information becomes available with regard to its
 3 interests in other business entities.
 4            4.       90 day payments to creditors. The Debtor’s advisors continue to review their

 5 books to identify the payments that the Debtor made to creditors during the preference period and
 6 the Debtor expect to supplement this as that review continues.
 7            4.       Institutions to which financial statements may have been provided: The Debtor

 8 has regularly refinanced its various properties over the years and the Debtor’s advisors have not
 9 completed their investigation regarding financial statements that may have been provided in the
10 context of those refinance transactions. The Debtor therefore reserves the right to change, modify
11 and supplement its Statement of Financial Affairs as further information becomes available with
12 regard to this item.
13
14                                         * * * END OF NOTES * * *

15                           * FILING BEGINS ON THE FOLLOWING PAGE *

16
17
18
19
20
21
22
23
24
25
26
27
28

Case: 20-30604         Doc# 57     Filed: 08/18/20     -7-
                                                      Entered: 08/18/20 23:35:38      Page 7 of
     SMRH:4849-9172-5256.2       GLOBAL NOTES554
                                              TO SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS
Fill in this information to identify the case:

Debtor name: Professional Financial Investors, Inc.
United States Bankruptcy Court for the: Northern District of California
Case number (if known): 20-30604

                                                                                                                                                                     ¨ Check if this is an
                                                                                                                                                                           amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                12/15

 Part 1:     Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)




     1a. Real property:
         Copy line 88 from Schedule A/B ......................................................................................................                       $389,376,912.00



     1b. Total personal property:
         Copy line 91A from Schedule A/B ....................................................................................................                        $15,992,293.61



     1c. Total of all property:
         Copy line 92 from Schedule A/B ......................................................................................................                       $405,369,205.61

 Part 2:     Summary of Liabilities



2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D .................                                                   $84,121,545.62



3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)




     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F .........................................................                                      $480,713.77



     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ............................                                                + $24,870,377.91




4.   Total liabilities
     Lines 2 + 3a + 3b .........................................................................................................................................     $109,472,637.30




Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                                   Page 1 of 1
           Case: 20-30604                       Doc# 57               Filed: 08/18/20 Entered: 08/18/20 23:35:38                                                   Page 8 of
                                                                                  554
Fill in this information to identify the case:

Debtor name: Professional Financial Investors, Inc.
United States Bankruptcy Court for the: Northern District of California
Case number (if known): 20-30604

                                                                                                                         ¨ Check if this is an
                                                                                                                                amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                         12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and
properties which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any
executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added,
write the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If
an additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.
For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

 Part 1:     Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
       ¨ No. Go to Part 2.
       þ Yes. Fill in the information below
       All cash or cash equivalents owned or controlled by the debtor                                                 Current value of
                                                                                                                      debtor’s interest

2.     Cash on hand
2.1.   PETTY CASH                                                                                                     $800.00

3.      Checking, savings, money market, or financial brokerage accounts (Identify all)
        Name of institution (bank or brokerage firm)     Type of account              Last 4 digits of account number Current value of
                                                                                                                      debtor’s interest
3.1.    UMPQUA BANK                                      CHECKING ACCOUNT             7177                             $5,698.05
        PROFESSIONAL FINANCIAL INVESTORS
        INC
        7 MERRYDALE ROAD
3.2.    UMPQUA BANK                                      CHECKING ACCOUNT             1763                             $11,564.98
        PROFESSIONAL FINANCIAL INVESTORS
        INC
        107 MARIN ST
3.3.    UMPQUA BANK                                      CHECKING ACCOUNT             2461                             $8,095.26
        PROFESSIONAL FINANCIAL INVESTORS
        INC
        DBA 117-121 PAUL DRIVE
3.4.    UMPQUA BANK                                      CHECKING ACCOUNT             7823                             ($515.00)
        PROFESSIONAL FINANCIAL INVESTORS
        INC
        SANTALAND
3.5.    UMPQUA BANK                                      CHECKING ACCOUNT             2589                             ($1,285.79)
        PROFESSIONAL FINANCIAL INVESTORS
        INC
        DBA 353 BEL MARIN KEYS



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                    Page 1 of 23
           Case: 20-30604             Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                    Page 9 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                      Case number (if known) 20-30604

3.       Checking, savings, money market, or financial brokerage accounts (Identify all)
         Name of institution (bank or brokerage firm)     Type of account        Last 4 digits of account number Current value of
                                                                                                                 debtor’s interest
3.6.     UMPQUA BANK                                      CHECKING ACCOUNT       1478                             $2,153.36
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         REDWOOD MANOR APARTMENTS
3.7.     UMPQUA BANK                                      CHECKING ACCOUNT       1765                             $10,210.19
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         PROFESSIONAL INVESTORS 461
3.8.     UMPQUA BANK                                      CHECKING ACCOUNT       8839                             $21,939.19
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         390 WOODLAND APARTMENTS
3.9.     UMPQUA BANK                                      CHECKING ACCOUNT       5799                             $7,211.07
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         419 PROSPECT DR, SAN RAFAEL
3.10.    UMPQUA BANK                                      CHECKING ACCOUNT       7498                             $22,108.93
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         501 PROF INV SEC FUND
3.11.    UMPQUA BANK                                      CHECKING ACCOUNT       8278                             $21,141.76
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         515 B STREET
3.12.    UMPQUA BANK                                      CHECKING ACCOUNT       1771                             $3,975.21
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         885 BROADWAY
3.13.    UMPQUA BANK                                      CHECKING ACCOUNT       6841                             ($829.00)
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         3RD STREET APARTMENTS
3.14.    UMPQUA BANK                                      CHECKING ACCOUNT       5643                             $7,672.46
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         RAFAEL GARDENS
3.15.    UMPQUA BANK                                      CHECKING ACCOUNT       8965                             ($1,950.35)
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         1506 VALLEJO AVE
3.16.    UMPQUA BANK                                      CHECKING ACCOUNT       6136                             $32,826.35
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         D B A NORTH BAY CENTER
3.17.    UMPQUA BANK                                      CHECKING ACCOUNT       1682                             $5,903.91
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         DBA 16914 SONOMA HIGHWAY
3.18.    UMPQUA BANK                                      CHECKING ACCOUNT       5375                             $83,192.00
         PROFESSIONAL FINANCIAL INVESTORS
         INC
         DUFFY PLACE
3.19.    UMPQUA BANK                                      CHECKING ACCOUNT       6910                             ($11,623.21)
         PROFESSIONAL INVESTORS
         GATE 5



Official Form 206A/B                        Schedule A/B: Assets — Real and Personal Property                                 Page 2 of 23
          Case: 20-30604              Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38             Page 10 of
                                                                     554
Debtor     Professional Financial Investors, Inc.                                                                    Case number (if known) 20-30604

3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
          Name of institution (bank or brokerage firm)       Type of account                 Last 4 digits of account number Current value of
                                                                                                                             debtor’s interest
3.20.     UMPQUA BANK                                        CHECKING ACCOUNT                9668                               $9,544.21
          PROFESSIONAL INVESTORS
          1 HAMMONDALE
3.21.     UMPQUA BANK                                        CHECKING ACCOUNT                0575                               $3,613.24
          PROFESSIONAL INVESTORS
          IGNACIO LANE APARTMENTS
3.22.     UMPQUA BANK                                        CHECKING ACCOUNT                0740                               $21,816.72
          PROFESSIONAL INVESTORS
          30-42 CLAY COURT - PV 1
3.23.     UMPQUA BANK                                        CHECKING ACCOUNT                7399                               $104,722.00
          PROFESSIONAL FINANCIAL INVESTORS
          INC
          PFI CLEARING ACCOUNT
3.24.     UMPQUA BANK                                        CHECKING ACCOUNT                2763                               $9,570.00
          PROFESSIONAL FINANCIAL INVESTORS
          INC
          PFI GENERAL 20112763
3.25.     UMPQUA BANK                                        CHECKING ACCOUNT                3125                               ($953.77)
          PROFESSIONAL FINANCIAL INVESTORS
          INC
          1222 IRWIN ST, SAN RAFAEL
3.26.     UMPQUA BANK                                        CHECKING ACCOUNT                6163                               $37,226.05
          THREE FIFTY IGNACIO CONDOMINIUM
          ASSOC
          THREE FIFTY IGNACIO CONDOMINIUM
          ASSOC

4.        Other cash equivalents (Identify all)
          Description                 Name of institution              Type of account              Last 4 digits of account    Current value of
                                                                                                    number                      debtor’s interest
4.1.      _____________________ ________________________ _____________________ _____________________ $_______________

5.      Total of part 1
        Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                              $413,827.82

 Part 2:      Deposits and prepayments

6.      Does the debtor have any deposits or prepayments?
        ¨ No. Go to Part 3.
        þ Yes. Fill in the information below
7.        Deposits, including security deposits and utility deposits
          Description, including name of holder of deposit                                                                      Current value of
                                                                                                                                debtor’s interest

7.1.      _______________________________________________________________________________________                               $_______________

8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
          Description, including name of holder of prepayment                                                                   Current value of
                                                                                                                                debtor’s interest
8.1.      PREPAID MORTGAGE INTEREST - PROPERTY 107 - 107 MARIN                                                                  $83,363.00
          JP MORGAN CHASE
8.2.      PREPAID MORTGAGE INTEREST -PROPERTY 109 - BROOKSIDE                                                                   $58,719.87
          JP MORGAN CHASE

Official Form 206A/B                           Schedule A/B: Assets — Real and Personal Property                                            Page 3 of 23
           Case: 20-30604              Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                            Page 11 of
                                                                      554
Debtor     Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
          Description, including name of holder of prepayment                                                                Current value of
                                                                                                                             debtor’s interest
8.3.      PREPAID INSURANCE                                                                                                  $13,980.00
          WRIGHT NATIONAL FLOOD INSURANCE

9.      Total of part 2
        Add lines 7 through 8. Copy the total to line 81.                                                                        $156,062.87

 Part 3:      Accounts receivable

10.     Does the debtor have any accounts receivable?
        ¨ No. Go to Part 4.
        þ Yes. Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor’s interest

11.        Accounts receivable
                                Face amount          Doubtful or uncollectible
                                                     accounts

11a.       90 days old or       $138,471.46       - $92,305.83                       = ........ →                            $46,165.63
           less:

                                Face amount          Doubtful or uncollectible
                                                     accounts

11b.       Over 90 days old:    $256,839.16       - $236,158.56                      = ........ →                            $20,680.60

12.     Total of part 3
        Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                    $66,846.23

 Part 4:      Investments

13.     Does the debtor own any investments?
        ¨ No. Go to Part 5.
        þ Yes. Fill in the information below.
                                                                                                    Valuation method used    Current value of
                                                                                                    for current value        debtor’s interest

14.     Mutual funds or publicly traded stocks not included in Part 1
        Name of fund or stock

14.1. ___________________________________________________________________                           _____________________ $________________

15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses,
          including any interest in an LLC, partnership, or joint venture
          Name of entity                                                         % of ownership
15.1.     PFI GLENWOOD LLC                                                       TO BE              _____________________ UNDER
                                                                                 DETERMINED                               INVESTIGATION
15.2.     PROFESSIONAL INVESTORS 20 LLC                                          TO BE              _____________________ UNDER
                                                                                 DETERMINED                               INVESTIGATION
15.3.     PROFESSIONAL INVESTORS 21 LLC                                          TO BE              _____________________ UNDER
                                                                                 DETERMINED                               INVESTIGATION
15.4.     PROFESSIONAL INVESTORS 22 LLC                                          TO BE              _____________________ UNDER
                                                                                 DETERMINED                               INVESTIGATION
15.5.     PROFESSIONAL INVESTORS 23 LLC                                          TO BE              _____________________ UNDER
                                                                                 DETERMINED                               INVESTIGATION

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                         Page 4 of 23
            Case: 20-30604              Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 12 of
                                                                     554
Debtor    Professional Financial Investors, Inc.                                             Case number (if known) 20-30604

15.6.    PROFESSIONAL INVESTORS 24 LLC                           TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.7.    PROFESSIONAL INVESTORS 25 LLC                           TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.8.    PROFESSIONAL INVESTORS 26 LLC                           TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.9.    PROFESSIONAL INVESTORS 27 LLC                           TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.10. PROFESSIONAL INVESTORS 28 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.11. PROFESSIONAL INVESTORS 29 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.12. PROFESSIONAL INVESTORS 30 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.13. PROFESSIONAL INVESTORS 31 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.14. PROFESSIONAL INVESTORS 32 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.15. PROFESSIONAL INVESTORS 33 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.16. PROFESSIONAL INVESTORS 34 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.17. PROFESSIONAL INVESTORS 35 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.18. PROFESSIONAL INVESTORS 36 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.19. PROFESSIONAL INVESTORS 37 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.20. PROFESSIONAL INVESTORS 38 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.21. PROFESSIONAL INVESTORS 39 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.22. PROFESSIONAL INVESTORS 40 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.23. PROFESSIONAL INVESTORS 41 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.24. PROFESSIONAL INVESTORS 42 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.25. PROFESSIONAL INVESTORS 43 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.26. PROFESSIONAL INVESTORS 44 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.27. PROFESSIONAL INVESTORS 45 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.28. PROFESSIONAL INVESTORS 46 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.29. PROFESSIONAL INVESTORS 47 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.30. PROFESSIONAL INVESTORS 48 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION
15.31. PROFESSIONAL INVESTORS 49 LLC                             TO BE           _____________________ UNDER
                                                                 DETERMINED                            INVESTIGATION

Official Form 206A/B                   Schedule A/B: Assets — Real and Personal Property                        Page 5 of 23
          Case: 20-30604         Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 13 of
                                                            554
Debtor     Professional Financial Investors, Inc.                                                     Case number (if known) 20-30604

15.32. PROFESSIONAL INVESTORS SECURITY FUND I, A                          TO BE         _____________________ UNDER
       CALIFORNIA LIMITED PARTNERSHIP                                     DETERMINED                          INVESTIGATION
15.33. PROFESSIONAL INVESTORS SECURITY FUND IV, A                         TO BE         _____________________ UNDER
       CALIFORNIA LIMITED PARTNERSHIP                                     DETERMINED                          INVESTIGATION
15.34. PROFESSIONAL INVESTORS SECURITY FUND IX, A                         TO BE         _____________________ UNDER
       CALIFORNIA LIMITED PARTNERSHIP                                     DETERMINED                          INVESTIGATION
15.35. PROFESSIONAL INVESTORS SECURITY FUND VII, A                        TO BE         _____________________ UNDER
       CALIFORNIA LIMITED PARTNERSHIP                                     DETERMINED                          INVESTIGATION
15.36. PROFESSIONAL INVESTORS SECURITY FUND XII, A                        TO BE         _____________________ UNDER
       CALIFORNIA LIMITED PARTNERSHIP                                     DETERMINED                          INVESTIGATION
15.37. PROFESSIONAL INVESTORS SECURITY FUND XIII, A                       TO BE         _____________________ UNDER
       CALIFORNIA LIMITED PARTNERSHIP                                     DETERMINED                          INVESTIGATION
15.38. PROFESSIONAL INVESTORS SECURITY FUND XIV, A                        TO BE         _____________________ UNDER
       CALIFORNIA LIMITED PARTNERSHIP                                     DETERMINED                          INVESTIGATION
15.39. PROFESSIONAL INVESTORS SECURITY FUND XV, A                         TO BE         _____________________ UNDER
       CALIFORNIA LIMITED PARTNERSHIP                                     DETERMINED                          INVESTIGATION
15.40. PROFESSIONAL INVESTORS SECURITY FUND XVII, A                       TO BE         _____________________ UNDER
       CALIFORNIA LIMITED PARTNERSHIP                                     DETERMINED                          INVESTIGATION
15.41. PROFESSIONAL INVESTORS SECURITY FUND XVIII, A                      TO BE         _____________________ UNDER
       CALIFORNIA LIMITED PARTNERSHIP                                     DETERMINED                          INVESTIGATION

16.       Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1
          Describe
16.1.     __________________________________________________________________            _____________________ $_______________

17.     Total of part 4
        Add lines 14 through 16. Copy the total to line 83.                                                             $0.00

 Part 5:      Inventory, excluding agriculture assets

18.     Does the debtor own any inventory (excluding agriculture assets)?
        þ No. Go to Part 6.
        ¨ Yes. Fill in the information below.
          General description              Date of the last       Net book value of     Valuation method used    Current value of
                                           physical inventory     debtor's interest     for current value        debtor’s interest
                                                                  (Where available)
19.       Raw materials
19.1.     ________________________ _____________________ $___________________           _____________________ $_______________

20.       Work in progress
20.1.     ________________________ _____________________ $___________________           _____________________ $_______________

21.       Finished goods, including goods held for resale
21.1.     ________________________ _____________________ $___________________           _____________________ $_______________

22.       Other inventory or supplies
22.1.     ________________________ _____________________ $___________________           _____________________ $_______________

23.     Total of part 5
        Add lines 19 through 22. Copy the total to line 84.                                                             $0.00

24.     Is any of the property listed in Part 5 perishable?
        ¨ No
        ¨ Yes
Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                            Page 6 of 23
           Case: 20-30604              Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 14 of
                                                                     554
Debtor     Professional Financial Investors, Inc.                                                         Case number (if known) 20-30604

25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes
 Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)

27.     Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
        þ No. Go to Part 7.
        ¨ Yes. Fill in the information below.
          General description                                               Net book value of   Valuation method     Current value of
                                                                            debtor's interest   used for current     debtor’s interest
                                                                            (Where available)   value

28.       Crops—either planted or harvested
28.1.     ___________________________________________________               $_______________    _________________    $_______________

29.       Farm animals. Examples: Livestock, poultry, farm-raised fish
29.1.     ___________________________________________________               $_______________    _________________    $_______________

30.       Farm machinery and equipment (Other than titled motor vehicles)
30.1.     ___________________________________________________               $_______________    _________________    $_______________

31.       Farm and fishing supplies, chemicals, and feed
31.1.     ___________________________________________________               $_______________    _________________    $_______________

32.       Other farming and fishing-related property not already listed in Part 6
32.1.     ___________________________________________________               $_______________    _________________    $_______________

33.     Total of part 6
        Add lines 28 through 32. Copy the total to line 85.                                                                 $0.00

34.     Is the debtor a member of an agricultural cooperative?
        ¨ No
        ¨ Yes. Is any of the debtor’s property stored at the cooperative?
         ¨ No
         ¨ Yes
35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
36.     Is a depreciation schedule available for any of the property listed in Part 6?
        ¨ No
        ¨ Yes
37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                Page 7 of 23
           Case: 20-30604              Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                  Page 15 of
                                                                     554
Debtor     Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604

 Part 7:      Office furniture, fixtures, and equipment; and collectibles

38.     Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
        ¨ No. Go to Part 8.
        þ Yes. Fill in the information below.
          General description                                                 Net book value of   Valuation method     Current value of
                                                                              debtor's interest   used for current     debtor’s interest
                                                                              (Where available)   value

39.       Office furniture
39.1.     OWNED - FURNITURE AND FIXTURES                                      $332,245.50         Net Book Value       $332,245.50

40.       Office fixtures
40.1.     SEE, RESPONSE AT PART 7, NO. 39                                     $_______________    _________________    $_______________

41.       Office equipment, including all computer equipment and
          communication systems equipment and software

                                                                              Net book value of   Valuation method     Current value of
                                                                              debtor's interest   used for current     debtor’s interest
                                                                                                  value

41.1.     OWNED - COMPUTERS                                                   $97,054.91          Net Book Value       $97,054.91

41.2.     OWNED - EQUIPMENT                                                   $1,692.61           Net Book Value       $1,692.61

42.       Collectibles. Examples: Antiques and figurines; paintings, prints, or other
          artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
          or baseball card collections; other collections, memorabilia, or collectibles
42.1.     MISCELLANEOUS COLLECTIBLES                                          UNDETERMINED        _________________    UNDETERMINED

43.     Total of part 7
        Add lines 39 through 42. Copy the total to line 86.                                                                $430,993.02

44.     Is a depreciation schedule available for any of the property listed in Part 7?
        þ No
        ¨ Yes
45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
        þ No
        ¨ Yes
 Part 8:      Machinery, equipment, and vehicles

46.     Does the debtor own or lease any machinery, equipment, or vehicles?
        ¨ No. Go to Part 9.
        þ Yes. Fill in the information below.
          General description                                                 Net book value of   Valuation method     Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   used for current     debtor’s interest
          HIN, or N-number)                                                   (Where available)   value
                                                                              (Where available)
47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1.     2019 FORD RANGER - VIN 1FTER1EHSKLA99433                            UNDETERMINED        _________________    UNDETERMINED

47.2.     2019 FORD RANGER - VIN 1FTER1EH3KLB02345                            UNDETERMINED        _________________    UNDETERMINED

47.3.     2020 FORD EDGE - VIN 2FMPK4J95LBA14066                              UNDETERMINED        _________________    UNDETERMINED

47.4.     2019 FORD F-550 - VIN 1FDUFSGY6KEG04677                             UNDETERMINED        _________________    UNDETERMINED

47.5.     2001 FORD F-450 - VIN 1FDAF56F01EA30949                             UNDETERMINED        _________________    UNDETERMINED

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                    Page 8 of 23
           Case: 20-30604              Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                    Page 16 of
                                                                     554
Debtor     Professional Financial Investors, Inc.                                                             Case number (if known) 20-30604

47.6.     2010 FORD E-350SD - VIN 1FDSS3HL5ADA83577                         UNDETERMINED            _________________     UNDETERMINED

47.7.     2007 BIGTX · UTIL - VIN 16VVX121572A64408                         UNDETERMINED            _________________     UNDETERMINED

47.8.     2013 FORD F-150 - VIN 1FTFX1CF8DKF32652                           UNDETERMINED            _________________     UNDETERMINED

48.       Watercraft, trailers, motors, and related accessories. Examples: Boats,
          trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1.     ___________________________________________________               $_______________        _________________     $_______________

49.       Aircraft and accessories
49.1.     ___________________________________________________               $_______________        _________________     $_______________

50.       Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
50.1.     ___________________________________________________               $_______________        _________________     $_______________

51.     Total of part 8
        Add lines 47 through 50. Copy the total to line 87.                                                                UNDETERMINED

52.     Is a depreciation schedule available for any of the property listed in Part 8?
        þ No
        ¨ Yes
53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
        þ No
        ¨ Yes
 Part 9:      Real property

54.     Does the debtor own or lease any real property?
        ¨ No. Go to Part 10.
        þ Yes. Fill in the information below.
          Description and location of property                  Nature and          Net book value      Valuation           Current value of
          Include street address or other description such as   extent of           of debtor's         method used for     debtor’s interest
          Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
          (for example, acreage, factory, warehouse,            in property         (Where available)
          apartment or office building), if available.
55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.1.     __________________________________________            FEE                 $8,750,000.00       Broker Opinion      $8,750,000.00
                                                                                                        dated 6/5/2020
          RESIDENTIAL
          IGNACIO HILLS TENNIS & GARDEN APTS.
          511 & 531 ALAMEDA DEL PRADO
          NOVATO CA 94949

55.2.     __________________________________________            FEE                 $12,875,000.00      Broker Opinion      $12,875,000.00
                                                                                                        dated 6/5/2020
          RESIDENTIAL
          IGNACIO HILLS TENNIS & GARDEN APTS.
          401 IGNACIO BLVD. & 521 ALAMEDA DEL PRADO
          NOVATO CA 94949

55.3.     __________________________________________            FEE                 $11,125,000.00      Broker Opinion      $11,125,000.00
                                                                                                        dated 6/5/2020
          RESIDENTIAL
          SONOMA MISSION APTS.
          120 ORCHARD AVE
          SONOMA CA 95416




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                    Page 9 of 23
           Case: 20-30604              Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 17 of
                                                                     554
Debtor    Professional Financial Investors, Inc.                                                             Case number (if known) 20-30604

         Description and location of property                  Nature and          Net book value      Valuation           Current value of
         Include street address or other description such as   extent of           of debtor's         method used for     debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.4.    __________________________________________            FEE                 $11,000,000.00      Broker Opinion      $11,000,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         CITY CENTER
         1701 NOVATO BLVD.
         NOVATO CA 94947

55.5.    __________________________________________            FEE                 $5,750,000.00       Broker Opinion      $5,750,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         BAYWOOD CENTER
         1682 NOVATO BLVD.
         NOVATO CA 94947

55.6.    __________________________________________            FEE                 $5,712,500.00       Broker Opinion      $5,712,500.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         CREEKSIDE
         7 MT. LASSEN DRIVE
         SAN RAFAEL CA 94903

55.7.    __________________________________________            FEE                 $8,475,000.00       Broker Opinion      $8,475,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         100 TAMAL VISTA
         100 TAMAL VISTA
         CORTE MADERA CA 94925

55.8.    __________________________________________            FEE                 $7,125,000.00       Broker Opinion      $7,125,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         NOVATO BUSINESS CENTER
         1500.1510.1516 GRANT AVE.
         NOVATO CA 94945

55.9.    __________________________________________            FEE                 $5,875,000.00       Broker Opinion      $5,875,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         IGNACIO HILLS TENNIS & GARDEN APTS.
         481 IGNACIO BLVD
         NOVATO CA 94949

55.10. __________________________________________              FEE                 $3,375,000.00       Broker Opinion      $3,375,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         THE BROADWAY
         1151 BROADWAY
         SONOMA CA 95476

55.11. __________________________________________              FEE                 $10,300,000.00      Broker Opinion      $10,300,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         THE REDWOODS
         1341-1353 REDWOOD WAY
         PETALUMA CA 94945




Official Form 206A/B                      Schedule A/B: Assets — Real and Personal Property                                      Page 10 of 23
          Case: 20-30604            Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 18 of
                                                                554
Debtor    Professional Financial Investors, Inc.                                                             Case number (if known) 20-30604

         Description and location of property                  Nature and          Net book value      Valuation           Current value of
         Include street address or other description such as   extent of           of debtor's         method used for     debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.12. __________________________________________              FEE                 $6,612,500.00       Broker Opinion      $6,612,500.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         SAN PEDRO BUSINESS CENTER
         30 NORTH SAN PEDRO RD
         SAN RAFAEL CA 94903

55.13. __________________________________________              FEE                 $6,100,000.00       Broker Opinion      $6,100,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         THE NORTHGATE BUSINESS CENTER
         555 NORTH GATE DRIVE
         SAN RAFAEL CA 94903

55.14. __________________________________________              FEE                 $14,850,000.00      Broker Opinion      $14,850,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         IGNACIO PLACE APARTMENT
         335 ENFRENTE RD
         NOVATO CA 94949

55.15. __________________________________________              FEE                 $8,975,000.00       Broker Opinion      $8,975,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         GATEWAY BUSINESS CENTER
         851 IRWIN STREET
         SAN RAFAEL CA 94901

55.16. __________________________________________              FEE                 $6,750,000.00       Broker Opinion      $6,750,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         SEQUOIA BUSINESS CENTER
         1425 NORTH MCDOWELL
         PETALUMA CA 94954

55.17. __________________________________________              FEE                 $9,050,000.00       Broker Opinion      $9,050,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         VILLAGE GREEN APTS.
         350 ROBINSON ST.
         SONOMA CA 95476

55.18. __________________________________________              FEE                 $4,550,000.00       Broker Opinion      $4,550,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         BROADWAY SQUARE
         10 MAPLE ST & 635-651 BROADWAY
         SONOMA CA 95476

55.19. __________________________________________              FEE                 $23,625,000.00      Broker Opinion      $23,625,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         NORTHGATE PROFESSIONAL CENTER
         899 NORTHGATE DR
         SAN RAFAEL CA 94903




Official Form 206A/B                      Schedule A/B: Assets — Real and Personal Property                                      Page 11 of 23
          Case: 20-30604            Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 19 of
                                                                554
Debtor    Professional Financial Investors, Inc.                                                             Case number (if known) 20-30604

         Description and location of property                  Nature and          Net book value      Valuation           Current value of
         Include street address or other description such as   extent of           of debtor's         method used for     debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.20. __________________________________________              FEE                 $7,100,000.00       Broker Opinion      $7,100,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         4TH STREET BUSINESS CENTER
         523 4TH ST & 930 IRWIN ST.
         SAN RAFAEL CA 95401

55.21. __________________________________________              FEE                 $9,250,000.00       Broker Opinion      $9,250,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         MADRONE APARTMENT HOMES
         15411-15499 MARTY DRIVE
         GLEN ELLEN CA 95442

55.22. __________________________________________              FEE                 $6,037,500.00       Broker Opinion      $6,037,500.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         MARIN HEIGHTS APARTMENT HOMES
         19 MERRYDALE RD
         SAN RAFAEL CA 94903

55.23. __________________________________________              FEE                 $20,900,000.00      Broker Opinion      $20,900,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         NORTHGATE HEIGHTS BUSINESS CENTER
         1050 NORTHGATE DR.
         SAN RAFAEL CA 95401

55.24. __________________________________________              FEE                 $7,175,000.00       Broker Opinion      $7,175,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         THE HEIGHT APARTMENT HOMES
         109 PROFESSIONAL CENTER PARKWAY
         SAN RAFAEL CA 94903

55.25. __________________________________________              FEE                 $9,175,000.00       Broker Opinion      $9,175,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         SYCAMORE CREEK APARTMENTS
         100 SYCAMORE AVE
         SAN ANSELMO CA 94960

55.26. __________________________________________              FEE                 $10,505,000.00      Broker Opinion      $10,505,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         THE AMERICAN BUILDING
         1099 D. STREET
         SAN RAFAEL CA 95401

55.27. __________________________________________              FEE                 $6,075,000.00       Broker Opinion      $6,075,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         WOODLAND APARTMENTS
         285 WOODLAND AVE
         SAN RAFAEL CA 95401




Official Form 206A/B                      Schedule A/B: Assets — Real and Personal Property                                      Page 12 of 23
          Case: 20-30604            Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 20 of
                                                                554
Debtor    Professional Financial Investors, Inc.                                                             Case number (if known) 20-30604

         Description and location of property                  Nature and          Net book value      Valuation           Current value of
         Include street address or other description such as   extent of           of debtor's         method used for     debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.28. __________________________________________              FEE                 $8,350,000.00       Broker Opinion      $8,350,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         HUNT PLAZA
         240 TAMAL VISTA
         CORTE MADERA CA 92925

55.29. __________________________________________              FEE                 $20,500,000.00      Broker Opinion      $20,500,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         PARC MARIN
         1441 CASA BUENA DRIVE
         CORTE MADERA CA 94952

55.30. __________________________________________              FEE                 $7,137,500.00       Broker Opinion      $7,137,500.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         LINCOLN REDWOODS
         1732 LINCOLN AVE
         SAN RAFAEL CA 94901

55.31. __________________________________________              FEE                 $4,550,000.00       Broker Opinion      $4,550,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         IGNACIO HILLS TENNIS & GARDEN APTS.
         461 IGNACIO BLVD
         NOVATO CA 94949

55.32. __________________________________________              FEE                 $3,650,000.00       Broker Opinion      $3,650,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         IGNACIO HILLS TENNIS & GARDEN APTS.
         501 ALAMEDA DEL PRADO
         NOVATO CA 94949

55.33. __________________________________________              FEE                 $2,235,000.00       Broker Opinion      $2,235,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         HAMMONDALE
         1 HAMMONDALE COURT
         SAN RAFAEL CA 94901

55.34. __________________________________________              FEE                 $9,575,000.00       Broker Opinion      $9,575,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         MARINERS LANDING
         200 GATE 5 ROAD
         SAUSALITO CA 94965

55.35. __________________________________________              FEE                 $11,602,500.00      Broker Opinion      $11,602,500.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         DUFFY PLACE
         21 - 37 DUFFY PLACE
         SAN RAFAEL CA 94901




Official Form 206A/B                      Schedule A/B: Assets — Real and Personal Property                                      Page 13 of 23
          Case: 20-30604            Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 21 of
                                                                554
Debtor    Professional Financial Investors, Inc.                                                             Case number (if known) 20-30604

         Description and location of property                  Nature and          Net book value      Valuation           Current value of
         Include street address or other description such as   extent of           of debtor's         method used for     debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.36. __________________________________________              FEE                 $2,585,000.00       Broker Opinion      $2,585,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         IGNACIO LANE
         49 IGNACIO LANE
         NOVATO CA 94949

55.37. __________________________________________              FEE                 $6,900,000.00       Broker Opinion      $6,900,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         PACHECO VILLA
         17-23, 30-42 CLAY COURT (PART 1)
         NOVATO CA 94949

55.38. __________________________________________              FEE                 $_____________      Broker Opinion      $0.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         PACHECO VILLA
         17-23, 30-42 CLAY COURT (PART 2)
         NOVATO CA 94949

55.39. __________________________________________              FEE                 $3,800,000.00       Broker Opinion      $3,800,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         107 MARIN
         107 MARIN STREET
         SAN RAFAEL CA 94901

55.40. __________________________________________              FEE                 $5,425,000.00       Broker Opinion      $5,425,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         885 BROADWAY
         885 BROADWAY
         SONOMA CA 95476

55.41. __________________________________________              FEE                 $3,120,000.00       Broker Opinion      $3,120,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         BROOKSIDE
         515 B. STREET
         SAN RAFAEL CA 94901

55.42. __________________________________________              FEE                 $2,787,500.00       Broker Opinion      $2,787,500.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         REDWOOD MANOR
         355 BOYES BLVD
         SONOMA CA 95476

55.43. __________________________________________              FEE                 $12,930,000.00      Broker Opinion      $12,930,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         NORTH BAY BUSINESS CENTER
         7200 REDWOOD BLVD.
         NOVATO CA 94945




Official Form 206A/B                      Schedule A/B: Assets — Real and Personal Property                                        Page 14 of 23
          Case: 20-30604            Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 22 of
                                                                554
Debtor    Professional Financial Investors, Inc.                                                             Case number (if known) 20-30604

         Description and location of property                  Nature and          Net book value      Valuation           Current value of
         Include street address or other description such as   extent of           of debtor's         method used for     debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.44. __________________________________________              FEE                 $5,572,500.00       Broker Opinion      $5,572,500.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         THE KEYS CENTER
         353-359 BEL MARIN KEYS
         NOVATO CA 94949

55.45. __________________________________________              FEE                 $2,942,500.00       Broker Opinion      $2,942,500.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         MERRYDALE VIEW APARTMENTS
         7 MERRYDALE ROAD
         SAN RAFAEL CA 94903

55.46. __________________________________________              FEE                 $2,055,000.00       Broker Opinion      $2,055,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         NOVATO COURT APTS.
         1506 VALLEJO AVE.
         NOVATO CA 94945

55.47. __________________________________________              FEE                 $1,675,000.00       Broker Opinion      $1,675,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         LAS GALINAS BUSINESS CENTER
         117-121 PAUL DRIVE
         SAN RAFAEL CA 94903

55.48. __________________________________________              FEE                 $3,825,000.00       Broker Opinion      $3,825,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         419 PROSPECT DRIVE
         419 PROSPECT DRIVE
         SAN RAFAEL CA 94901

55.49. __________________________________________              FEE                 $3,850,000.00       Broker Opinion      $3,850,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         GLENWOOD APARTMENTS
         1222 IRWIN ST.
         SAN RAFAEL CA 94901

55.50. __________________________________________              FEE                 $1,650,000.00       Broker Opinion      $1,650,000.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         1129 3RD ST. APTS
         1129 3RD ST.
         NOVATO CA 94945

55.51. __________________________________________              FEE                 $5,187,500.00       Broker Opinion      $5,187,500.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         RAFAEL GARDENS
         1315 LINCOLN AVE
         SAN RAFAEL CA 94901




Official Form 206A/B                      Schedule A/B: Assets — Real and Personal Property                                      Page 15 of 23
          Case: 20-30604            Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 23 of
                                                                554
Debtor    Professional Financial Investors, Inc.                                                             Case number (if known) 20-30604

         Description and location of property                  Nature and          Net book value      Valuation           Current value of
         Include street address or other description such as   extent of           of debtor's         method used for     debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.52. __________________________________________              FEE                 $2,087,500.00       Broker Opinion      $2,087,500.00
                                                                                                       dated 6/5/2020
         RESIDENTIAL
         WOODLAND APARTMENTS
         390 WOODLAND AVE.
         SAN RAFAEL CA 94901

55.53. __________________________________________              FEE                 $2,750,000.00       Broker Opinion      $2,750,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         SANTA LAND
         300 ENTRADA DR.
         NOVATO CA 94949

55.54. __________________________________________              FEE                 $742,000.00         Broker Opinion      $742,000.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         SUITE 102
         350 IGNACIO BLVD., SUITE 100
         NOVATO CA 94949

55.55. __________________________________________              FEE                 $640,200.00         Broker Opinion      $640,200.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         SUITE 101
         350 IGNACIO BLVD., SUITE 101
         NOVATO CA 94949

55.56. __________________________________________              FEE                 $640,200.00         Broker Opinion      $640,200.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         SUITE 103
         350 IGNACIO BLVD., SUITE 103
         NOVATO CA 94949

55.57. __________________________________________              FEE                 $707,392.00         Broker Opinion      $707,392.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         SUITE 200
         350 IGNACIO BLVD., SUITE 200
         NOVATO CA 94949

55.58. __________________________________________              FEE                 $752,220.00         Broker Opinion      $752,220.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         SUITE 201
         350 IGNACIO BLVD., SUITE 201
         NOVATO CA 94949

55.59. __________________________________________              FEE                 $761,400.00         Broker Opinion      $761,400.00
                                                                                                       dated 6/5/2020
         COMMERCIAL
         SUITE 203
         350 IGNACIO BLVD., SUITE 202
         NOVATO CA 94949




Official Form 206A/B                      Schedule A/B: Assets — Real and Personal Property                                      Page 16 of 23
          Case: 20-30604            Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 24 of
                                                                554
Debtor     Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

          Description and location of property                      Nature and          Net book value       Valuation           Current value of
          Include street address or other description such as       extent of           of debtor's          method used for     debtor’s interest
          Assessor Parcel Number (APN), and type of property        debtor’s interest   interest             current value
          (for example, acreage, factory, warehouse,                in property         (Where available)
          apartment or office building), if available.
55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.60. __________________________________________                   FEE                 $1,298,500.00        Broker Opinion      $1,298,500.00
                                                                                                             dated 6/5/2020
          COMMERCIAL
          SUITE 300
          350 IGNACIO BLVD., SUITE 300
          NOVATO CA 94949

56.     Total of part 9
        Add the current value on lines 55. Copy the total to line 88.                                                            $389,376,912.00

57.     Is a depreciation schedule available for any of the property listed in Part 9?
        þ No
        ¨ Yes
58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        þ No
        ¨ Yes
 Part 10: Intangibles and intellectual property

59.     Does the debtor have any interests in intangibles or intellectual property?
        ¨ No. Go to Part 11.
        þ Yes. Fill in the information below.
          General description                                                   Net book value of       Valuation method       Current value of
                                                                                debtor's interest       used for current       debtor’s interest
                                                                                (Where available)       value

60.       Patents, copyrights, trademarks, and trade secrets
60.1.     ___________________________________________________                   $_______________        _________________      $_______________

61.       Internet domain names and websites
                                                                                Net book value of       Valuation method       Current value of
                                                                                debtor's interest                              debtor’s interest
61.1.     APARTMENTHOMESMARIN.COM                                               UNDETERMINED            _________________      UNDETERMINED
61.2.     APARTMENTHOMESSONOMA.COM                                              UNDETERMINED            _________________      UNDETERMINED
61.3.     COMMERCIALLEASINGMARIN.COM                                            UNDETERMINED            _________________      UNDETERMINED
61.4.     COMMERCIALLEASINGSONOMA.COM                                           UNDETERMINED            _________________      UNDETERMINED
61.5.     INVESTPFI.COM                                                         UNDETERMINED            _________________      UNDETERMINED
61.6.     KENCASEY.COM                                                          UNDETERMINED            _________________      UNDETERMINED
61.7.     KENCASEY.ME                                                           UNDETERMINED            _________________      UNDETERMINED
61.8.     LEASEPFI.COM                                                          UNDETERMINED            _________________      UNDETERMINED
61.9.     MARINAPARTMENTHOMES.COM                                               UNDETERMINED            _________________      UNDETERMINED
61.10. MARINPROPERTYMANAGEMENT.NET                                              UNDETERMINED            _________________      UNDETERMINED
61.11. OAKHILLAPARTMENTHOMES.COM                                                UNDETERMINED            _________________      UNDETERMINED
61.12. PFICOMMERCIALLEASING.COM                                                 UNDETERMINED            _________________      UNDETERMINED
61.13. PFIINCORPORATED.COM                                                      UNDETERMINED            _________________      UNDETERMINED

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                          Page 17 of 23
           Case: 20-30604               Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                            Page 25 of
                                                                     554
Debtor     Professional Financial Investors, Inc.                                                                    Case number (if known) 20-30604

61.       Internet domain names and websites
                                                                               Net book value of        Valuation method          Current value of
                                                                               debtor's interest                                  debtor’s interest
61.14. PROFESSIONALFINANCIALINVESTORS.COM                                      UNDETERMINED             _________________         UNDETERMINED
61.15. PROFESSIONALFINANCIALINVESTORSINC.COM                                   UNDETERMINED             _________________         UNDETERMINED
61.16. RENTPFI.COM                                                             UNDETERMINED             _________________         UNDETERMINED
61.17. SONOMAMISSIONAPARTMENTS.COM                                             UNDETERMINED             _________________         UNDETERMINED
61.18. INVESTORSPFI.COM                                                        UNDETERMINED             _________________         UNDETERMINED
61.19. WWW.INVESTORSPFI.COM                                                    UNDETERMINED             _________________         UNDETERMINED

62.       Licenses, franchises, and royalties
62.1.     ___________________________________________________                  $_______________         _________________         $_______________

63.       Customer lists, mailing lists, or other compilations
63.1.     LIST OF INVESTORS AND OTHER INTERESTED PARTIES                       UNDETERMINED             _________________         UNDETERMINED
          INCLUDING NAMES, ADDRESSES AND CONTACT
          INFORMATION

64.       Other intangibles, or intellectual property
64.1.     ___________________________________________________                  $_______________         _________________         $_______________

65.       Goodwill
65.1.     ___________________________________________________                  $_______________         _________________         $_______________

66.     Total of part 10
        Add lines 60 through 65. Copy the total to line 89.                                                                        UNDETERMINED

67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A)
        and 107)?
        ¨ No
        þ Yes
68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        þ No
        ¨ Yes
69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
        þ No
        ¨ Yes
 Part 11: All other assets

70.     Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

        ¨ No. Go to Part 12.
        þ Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor’s interest

71.     Notes receivable
        Description (include name of obligor)                 Total face amount          Doubtful or                              Current value of
                                                                                         uncollectible amount                     debtor’s interest

71.1. _______________________________________                 $________________       - $________________         = ........ →    $________________
        _______________________________________

Official Form 206A/B                            Schedule A/B: Assets — Real and Personal Property                                           Page 18 of 23
           Case: 20-30604              Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                               Page 26 of
                                                                     554
Debtor    Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604

72.      Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state,    Tax refund amount    NOL amount              Tax year             Current value of
         local)                                                                                                         debtor’s interest
72.1.    _________________________________            $_______________     $_______________        _________________    $_______________

73.      Interests in insurance policies or annuities
         Insurance company             Insurance policy    Annuity issuer name   Annuity account     Annuity account    Current value of
                                       No.                                       type                No.                debtor’s interest
73.1.    OHIO SECURITY                 BUSINESS AUTO       _________________     _______________ _______________ UNDETERMINED
         INSURANCE COMPANY             -BAS56645842
73.2.    TRAVELERS CASUALTY            PACKAGE -           _________________     _______________ _______________ UNDETERMINED
         INSURANCE COMPANY             6803F20317A
         OF AMERICA
73.3.    TRAVELERS PROPERTY            UMBRELLA(C) -       _________________     _______________ _______________ UNDETERMINED
         CASUALTY COMPANY              CUP3F687668
         OF AMERICA
73.4.    TRAVELERS CASUALTY            PACKAGE -           _________________     _______________ _______________ UNDETERMINED
         INSURANCE COMPANY             6804G629068
         OF AMERICA
73.5.    TRAVELERS PROPERTY            UMBRELLA(C) -       _________________     _______________ _______________ UNDETERMINED
         CASUALTY COMPANY              CUP4G629960
         OF AMERICA
73.6.    TRAVELERS CASUALTY            PACKAGE -           _________________     _______________ _______________ UNDETERMINED
         INSURANCE COMPANY             6806D45281A
         OF AMERICA
73.7.    TRAVELERS PROPERTY            UMBRELLA(C) -       _________________     _______________ _______________ UNDETERMINED
         CASUALTY COMPANY              CUP6D468818
         OF AMERICA
73.8.    TRAVELERS CASUALTY            PACKAGE -           _________________     _______________ _______________ UNDETERMINED
         INSURANCE COMPANY             6806J966300
         OF AMERICA
73.9.    TRAVELERS PROPERTY            UMBRELLA(C) -       _________________     _______________ _______________ UNDETERMINED
         CASUALTY COMPANY              CUP6J966465
         OF AMERICA
73.10. TRAVELERS CASUALTY              PACKAGE -           _________________     _______________ _______________ UNDETERMINED
       INSURANCE COMPANY               6806J97267A
       OF AMERICA
73.11. TRAVELERS PROPERTY              UMBRELLA(C) -       _________________     _______________ _______________ UNDETERMINED
       CASUALTY COMPANY                CUP6J972889
       OF AMERICA
73.12. TRAVELERS PROPERTY              PACKAGE -           _________________     _______________ _______________ UNDETERMINED
       CASUALTY COMPANY                6806J97275A
       OF AMERICA
73.13. TRAVELERS CASUALTY              PACKAGE -           _________________     _______________ _______________ UNDETERMINED
       INSURANCE COMPANY               6806J97419A
       OF AMERICA
73.14. TRAVELERS PROPERTY              UMBRELLA(C) -       _________________     _______________ _______________ UNDETERMINED
       CASUALTY COMPANY                CUP6J974256
       OF AMERICA
73.15. TRAVELERS CASUALTY              PACKAGE -           _________________     _______________ _______________ UNDETERMINED
       INSURANCE COMPANY               6807J003530
       OF AMERICA
73.16. TRAVELERS PROPERTY              UMBRELLA(C) -       _________________     _______________ _______________ UNDETERMINED
       CASUALTY COMPANY                CUP7J003646
       OF AMERICA



Official Form 206A/B                         Schedule A/B: Assets — Real and Personal Property                                    Page 19 of 23
          Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 27 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                              Case number (if known) 20-30604

73.17. TRAVELERS CASUALTY        PACKAGE -         _________________   _______________ _______________ UNDETERMINED
       INSURANCE COMPANY         6807J006243
       OF AMERICA
73.18. TRAVELERS PROPERTY        UMBRELLA(C) -     _________________   _______________ _______________ UNDETERMINED
       CASUALTY COMPANY          CUP7J006311
       OF AMERICA
73.19. TRAVELERS CASUALTY        PACKAGE -         _________________   _______________ _______________ UNDETERMINED
       INSURANCE COMPANY         6809J050796
       OF AMERICA
73.20. TRAVELERS PROPERTY        UMBRELLA(C) -     _________________   _______________ _______________ UNDETERMINED
       CASUALTY COMPANY          CUP9J083822
       OF AMERICA
73.21. TRAVELERS CASUALTY        PACKAGE -         _________________   _______________ _______________ UNDETERMINED
       INSURANCE COMPANY         6809J086399
       OF AMERICA
73.22. MASSACHUSETTS BAY         PACKAGE -         _________________   _______________ _______________ UNDETERMINED
       INSURANCE COMPANY         ODFA089686
73.23. CALIFORNIA CAPITAL        BOP -             _________________   _______________ _______________ UNDETERMINED
       INSURANCE COMPANY         4BOP1070008533
73.24. CALIFORNIA CAPITAL        UMBRELLA(C) -     _________________   _______________ _______________ UNDETERMINED
       INSURANCE COMPANY         4CUL1070008534
73.25. WRIGHT NATIONAL           FLOOD (C) -       _________________   _______________ _______________ UNDETERMINED
       FLOOD INSURANCE           041151651201 02
       COMPANY
73.26. WRIGHT NATIONAL           FLOOD (C) -       _________________   _______________ _______________ UNDETERMINED
       FLOOD INSURANCE           041151651201 02
       COMPANY
73.27. TRAVELERS PROPERTY        PACKAGE -         _________________   _______________ _______________ UNDETERMINED
       CASUALTY COMPANY          6800R202764
       OF AMERICA
73.28. TRAVELERS PROPERTY        UMBRELLA(C) -     _________________   _______________ _______________ UNDETERMINED
       CASUALTY COMPANY          CUP0R202684
       OF AMERICA
73.29. INDIAN HARBOR             PACKAGE -SL       _________________   _______________ _______________ UNDETERMINED
       INSURANCE COMPANY         2842405
73.30. WRIGHT NATIONAL           FLOOD (C) -       _________________   _______________ _______________ UNDETERMINED
       FLOOD INSURANCE           041151604479 02
       COMPANY
73.31. WRIGHT NATIONAL           FLOOD (C) -       _________________   _______________ _______________ UNDETERMINED
       FLOOD INSURANCE           041151604480 02
       COMPANY
73.32. CALIFORNIA CAPITAL        PACKAGE -3-       _________________   _______________ _______________ UNDETERMINED
       INSURANCE COMPANY         CMA-1-041906
73.33. CALIFORNIA CAPITAL        UMBRELLA(C) -3- _________________     _______________ _______________ UNDETERMINED
       INSURANCE COMPANY         CUL-1-1854058
73.34. SPECIALTY INSURANCE       PACKAGE -         _________________   _______________ _______________ UNDETERMINED
       ADVANTAGE                 SIA80096
73.35. SPECIALTY INSURANCE       PACKAGE -         _________________   _______________ _______________ UNDETERMINED
       ADVANTAGE                 SIA82591
73.36. SPECIALTY INSURANCE       PACKAGE -         _________________   _______________ _______________ UNDETERMINED
       ADVANTAGE                 SIA82591
73.37. SPECIALTY INSURANCE       PACKAGE -         _________________   _______________ _______________ UNDETERMINED
       ADVANTAGE                 SIA82591
73.38. SPECIALTY INSURANCE       PACKAGE -         _________________   _______________ _______________ UNDETERMINED
       ADVANTAGE                 SIA82591

Official Form 206A/B                  Schedule A/B: Assets — Real and Personal Property                        Page 20 of 23
         Case: 20-30604         Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 28 of
                                                             554
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

73.39. SPECIALTY INSURANCE        PACKAGE -            _________________    _______________ _______________ UNDETERMINED
       ADVANTAGE                  SIA82591
73.40. SPECIALTY INSURANCE        PACKAGE -            _________________    _______________ _______________ UNDETERMINED
       ADVANTAGE                  SIA82591
73.41. WRIGHT NATIONAL            FLOOD (C) -          _________________    _______________ _______________ UNDETERMINED
       FLOOD INSURANCE            041151909027 00
73.42. TRAVELERS PROPERTY         PACKAGE -            _________________    _______________ _______________ UNDETERMINED
       CASUALTY COMPANY           6803P854961
       OF AMERICA
73.43. TRAVELERS PROPERTY         UMBRELLA(C) -        _________________    _______________ _______________ UNDETERMINED
       CASUALTY COMPANY           CUP3P855632
       OF AMERICA
73.44. REPUBLIC INDEMNITY         WORKERS              _________________    _______________ _______________ UNDETERMINED
       COMPANY OF                 COMPENSATION
       CALIFORNIA                 -180640-10
73.45. SCOTTSDALE                 MANAGEMENT           _________________    _______________ _______________ UNDETERMINED
       INSURANCE COMPANY          LIABILITY
                                  PACKAGE -
                                  EKS3309995
73.46. MONTEREY INSURANCE         BOP -                _________________    _______________ _______________ UNDETERMINED
       COMPANY                    4SOP3070009359
73.47. WRIGHT NATIONAL            FLOOD -              _________________    _______________ _______________ UNDETERMINED
       FLOOD INSURANCE            041151899838 00
       COMPANY
73.48. WRIGHT NATIONAL            FLOOD -              _________________    _______________ _______________ UNDETERMINED
       FLOOD INSURANCE            041151899839 00
       COMPANY
73.49. WRIGHT NATIONAL            FLOOD -              _________________    _______________ _______________ UNDETERMINED
       FLOOD INSURANCE            041151899840 00
       COMPANY
73.50. MONTEREY INSURANCE         UMBRELLA(C) -        _________________    _______________ _______________ UNDETERMINED
       COMPANY                    4SUL3070009361
73.51. TRAVELERS CASUALTY         SURETY -             _________________    _______________ _______________ UNDETERMINED
       AND SURETY COMPANY         106737976
       OF AMERIC
73.52. WRIGHT NATIONAL            FLOOD (C) -          _________________    _______________ _______________ UNDETERMINED
       FLOOD INSURANCE            041151673028 01
       COMPANY
73.53. SPECIALTY INSURANCE        EARTHQUAKE           _________________    _______________ _______________ UNDETERMINED
       ADVANTAGE                  (C) -667498
73.54. HALLMARK SPECIALTY         PACKAGE -            _________________    _______________ _______________ UNDETERMINED
       INSURANCE COMPANY          P04400026-1

74.      Causes of action against third parties (whether or not a lawsuit
         has been filed)
                                                   Nature of claim                       Amount requested    Current value of
                                                                                                             debtor’s interest
74.1.    ESTATE OF KENNETH J. CASEY                __________________________________    UNDETERMINED        UNDETERMINED
74.2.    LEWIS WALLACH                             __________________________________    UNDETERMINED        UNDETERMINED
74.3.    CHARLENE ALBANESE                         __________________________________    UNDETERMINED        UNDETERMINED
74.4.    KENNETH J. CASEY IRREVOCABLE              __________________________________    UNDETERMINED        UNDETERMINED
         TRUST
74.5.    KENNETH J. CASEY REVOCABLE TRUST __________________________________             UNDETERMINED        UNDETERMINED




Official Form 206A/B                   Schedule A/B: Assets — Real and Personal Property                               Page 21 of 23
          Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                  Page 29 of
                                                             554
Debtor     Professional Financial Investors, Inc.                                                       Case number (if known) 20-30604

75.       Other contingent and unliquidated claims or causes of action of
          every nature, including counterclaims of the debtor and rights to
          set off claims
                                                         Nature of claim                      Amount requested    Current value of
                                                                                                                  debtor’s interest
75.1.     __________________________________             __________________________________   $_______________    $_______________

76.       Trusts, equitable or future interests in property
76.1.     _______________________________________________________________________________________                 $_______________

77.       Other property of any kind not already listed
          Examples: Season tickets, country club membership
77.1.     AFFILIATE RECEIVABLE DUE FROM --- PISF IV                                                               $28,724.95
77.2.     AFFILIATE RECEIVABLE DUE FROM --- LLC 20                                                                $449,000.00
77.3.     AFFILIATE RECEIVABLE DUE FROM --- LLC 21                                                                $428,000.00
77.4.     AFFILIATE RECEIVABLE DUE FROM --- LLC 22                                                                $91,398.65
77.5.     AFFILIATE RECEIVABLE DUE FROM --- LLC 23                                                                $904,255.00
77.6.     AFFILIATE RECEIVABLE DUE FROM --- LLC 24                                                                $1,429,808.90
77.7.     AFFILIATE RECEIVABLE DUE FROM --- LLC 25                                                                $711,664.00
77.8.     AFFILIATE RECEIVABLE DUE FROM --- LLC 26                                                                $731,429.00
77.9.     AFFILIATE RECEIVABLE DUE FROM --- LLC 27                                                                $5,286,167.47
77.10. AFFILIATE RECEIVABLE DUE FROM --- LLC 28                                                                   $26,529.84
77.11. AFFILIATE RECEIVABLE DUE FROM --- LLC 29                                                                   $168,000.00
77.12. AFFILIATE RECEIVABLE DUE FROM --- LLC 30                                                                   $294,000.00
77.13. AFFILIATE RECEIVABLE DUE FROM --- LLC 32                                                                   $129,000.00
77.14. AFFILIATE RECEIVABLE DUE FROM --- LLC 33                                                                   $1,423,468.16
77.15. AFFILIATE RECEIVABLE DUE FROM --- LLC 34                                                                   $491,809.65
77.16. AFFILIATE RECEIVABLE DUE FROM --- LLC 35                                                                   $42,220.00
77.17. AFFILIATE RECEIVABLE DUE FROM --- LLC 36                                                                   $401,087.00
77.18. AFFILIATE RECEIVABLE DUE FROM --- LLC 37                                                                   $353,000.00
77.19. AFFILIATE RECEIVABLE DUE FROM --- LLC 40                                                                   $750,256.58
77.20. AFFILIATE RECEIVABLE DUE FROM --- LLC 41                                                                   $238,200.00
77.21. AFFILIATE RECEIVABLE DUE FROM --- LLC 50                                                                   $150,733.00
77.22. DUE FROM GENERAL PARTNER - PROFESSIONAL INVESTORS SECURITY FUND, INC.                                      $356,811.47
77.23. PROFESSIONAL INVESTORS MANAGEMENT                                                                          $2,000.00
77.24. DUE FROM 350 IGNACIO ASSOCIATION                                                                           $37,000.00

78.     Total of part 11
        Add lines 71 through 77. Copy the total to line 90.                                                         $14,924,563.67

79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
        þ No
        ¨ Yes




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                             Page 22 of 23
           Case: 20-30604              Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 30 of
                                                                     554
Debtor    Professional Financial Investors, Inc.                                                                                 Case number (if known) 20-30604

 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.
      Type of property                                                                  Current value of                   Current value of
                                                                                        personal                           real property
                                                                                        property

80.   Cash, cash equivalents, and financial assets. Copy line 5,                            $413,827.82
      Part 1.

81.   Deposits and prepayments. Copy line 9, Part 2.                                        $156,062.87


82.   Accounts receivable. Copy line 12, Part 3.                                             $66,846.23


83.   Investments. Copy line 17, Part 4.                                                        $0.00


84.   Inventory. Copy line 23, Part 5.                                                          $0.00


85.   Farming and fishing-related assets. Copy line 33, Part 6.                                 $0.00


86.   Office furniture, fixtures, and equipment; and                                        $430,993.02
      collectibles. Copy line 43, Part 7.

87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                          UNDETERMINED



88.   Real property. Copy line 56, Part 9. ...................................................................... →        $389,376,912.00

89.   Intangibles and intellectual property. Copy line 66, Part 10.                      UNDETERMINED


90.   All other assets. Copy line 78, Part 11.                                     +      $14,924,563.67



91.   Total. Add lines 80 through 90 for each column. ..........91a.                      $15,992,293.61          + 91b.   $389,376,912.00




92.   Total of all property on Schedule A/B. Lines 91a + 91b = 92. ......................................................................     $405,369,205.61




Official Form 206A/B                              Schedule A/B: Assets — Real and Personal Property                                                Page 23 of 23
          Case: 20-30604                  Doc# 57            Filed: 08/18/20 Entered: 08/18/20 23:35:38                                   Page 31 of
                                                                          554
Fill in this information to identify the case:

Debtor name: Professional Financial Investors, Inc.
United States Bankruptcy Court for the: Northern District of California
Case number (if known): 20-30604

                                                                                                                                ¨ Check if this is an
                                                                                                                                      amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15

Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor’s property?
       ¨ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this
       form.
       þ Yes. Fill in all of the information below.
 Part 1:       List Creditors Who Have Secured Claims

2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
       creditor separately for each claim.


                                                                                                              Column A           Column B
                                                                                                              Amount of          Value of
                                                                                                              Claim              collateral that
                                                                                                              Do not deduct      supports this
                                                                                                              the value of       claim
                                                                                                              collateral.


2.1.       Creditor's name and address                        Describe debtor’s property that is subject
                                                              to a lien

           ADAMS, JAMES RICHARD IRA SERVICES                  7200 REDWOOD BLVD., NOVATO, CA                  $50,000.00         UNDETERMINED
           TRAD#361185
           16 CYPRESS                                         Describe the lien
           KENTFIELD CA 94904
                                                              SECOND DEED OF TRUST
           Creditor’s email address, if known
                                                              Is the creditor an insider or related party?
           _____________________________________
                                                              þ No
           Date debt was incurred: 1/3/2019
                                                              ¨ Yes
           Last 4 digits of account number:                   Is anyone else liable on this claim?
           Do multiple creditors have an interest in the
           same property?
                                                              ¨ No
                                                              ¨ Yes. Fill out Schedule H: Codebtors
           ¨ No                                               (Official Form 206H).
           þ Yes. Have you already specified the              As of the petition filing date, the claim is:
           relative priority?                                 Check all that apply.
               þ No. Specify each creditor, including         ¨ Contingent
               this creditor, and its relative priority.
               JUNIOR TO SENIOR LIEN HELD BY                  ¨ Unliquidated
               POPPY BANK.                                    ¨ Disputed
               ¨ Yes. The relative priority of creditors is
               specified on lines: ______




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                    Page 1 of 211
            Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 32 of
                                                                        554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.2.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         AK CONSULTING SOLO 401K TRUST                      501 ALAMEDA DEL PRADO, NOVATO, CA               $10,700.00      UNDETERMINED
         210 MARIANNA WAY
         CAMPBELL CA 95008                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/13/2020                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                    ¨ Unliquidated
             HOLDERS                                        ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.3.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         AK CONSULTING SOLO 401K TRUST                      355 BOYES BLVD., SONOMA, CA                     $90,000.00      UNDETERMINED
         210 MARIANNA WAY
         CAMPBELL CA 95008                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 1/11/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             FIRST FOUNDATION.                              ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 2 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 33 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.4.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         AKHBARI, RAMIN                                     7 MERRYDALE ROAD, SAN RAFAEL, CA                $50,000.00      UNDETERMINED
         210 MARIANNA WAY
         CAMPBELL CA 95008                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/26/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             REDCAPITALGROUP                                ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.5.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         AKHBARI, RAMIN                                     355 BOYES BLVD., SONOMA, CA                     $60,000.00      UNDETERMINED
         210 MARIANNA WAY
         CAMPBELL CA 95008                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 1/11/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 3 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 34 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.6.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         AKHBARI, RAMIN                                     885 BROADWAY, SONOMA, CA                        $70,000.00      UNDETERMINED
         210 MARIANNA WAY
         CAMPBELL CA 95008                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 8/2/2017                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             PACIFIC WESTERN BANK.                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.7.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ALBANESE, CHARLENE                                 885 BROADWAY, SONOMA, CA                        $77,000.00      UNDETERMINED
         PO BOX 625
         LARKSPUR CA 94977                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 9/6/2017                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 4 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 35 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.8.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ALILOVICH, JOHN                                    21-37 DUFFY PLACE, SAN RAFAEL, CA               $126,000.00      UNDETERMINED
         144 ROUNDTREE BLVD.
         SAN RAFAEL CA 94903                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 6/12/2014                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CHASE BANK.                                    ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.9.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ALTHUIZEN FAMILY TRUST, THE (JOHN P.               885 BROADWAY, SONOMA, CA                        $25,000.00       UNDETERMINED
         AND JEANNE P. ALTHUIZEN TRUSTEES)
         NOVATO CA 94948                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 6/12/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 5 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 36 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.10.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ALTMAN, KATHY IRA SERVICES SEP                     21-37 DUFFY PLACE, SAN RAFAEL, CA               $89,600.00       UNDETERMINED
         #585658
         390 S. MORNINGSUN AVENUE                           Describe the lien
         MILL VALLEY CA 94941
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 3/21/2006
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.11.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ALTMAN, ROBIN                                      1506 VALLEJO AVE., NOVATO, CA                   $240,000.00      UNDETERMINED
         3 AVOCET COURT
         NOVATO CA 94949                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 9/13/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             HERITAGE.                                      ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 6 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 37 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.12.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ANTON, GREGORY & HOLLY                             17-23, 30-42 CLAY COURT, NOVATO                 $25,000.00      UNDETERMINED
         967 MIDPINE WAY
         SEBASTOPOL CA 95472                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/16/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY TRI
             COUNTIES BANK.                                 ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.13.1   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ANTON, GREGORY LEE IRA SERVICES                    461 IGNACIO BLVD., NOVATO, CA                   $50,000.00      UNDETERMINED
         SEP#775897
         967 MIDPINE WAY                                    Describe the lien
         SEBASTOPOL CA 95472
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 7/30/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 7 of 211
          Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 38 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.14.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ARCHBALD, GAVIN                                    885 BROADWAY, SONOMA, CA                        $25,000.00      UNDETERMINED
         1312 JEFFERSON AVENUE #3
         REDWOOD CITY CA 94062                              Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 6/29/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6

2.15.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         AVIDBANK                                           353-359 BEL MARIN KEYS, NOVATO, CA              $2,328,675.33   UNDETERMINED
         C/O MANATT PHELPS & PHILLIPS LLP
         IVAN L KALLICK,ESQ                                 Describe the lien
         2049 CENTURY PARK EAST STE 1700
                                                            FIRST DEED OF TRUST
         LOS ANGELES CA 90067
                                                            Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________              þ No
         Date debt was incurred: 10/21/2016
                                                            ¨ Yes
                                                            Is anyone else liable on this claim?
         Last 4 digits of account number: 1460
         Do multiple creditors have an interest in the
                                                            ¨ No
         same property?                                     ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         ¨ No                                               As of the petition filing date, the claim is:
         þ Yes. Have you already specified the              Check all that apply.
         relative priority?
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.      ¨ Unliquidated
             BANK DEED OF TRUST                             ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 8 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 39 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.16.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BAGATELOS REVOCABLE TRUST, PETER                   501 ALAMEDA DEL PRADO, NOVATO, CA               $104,167.00      UNDETERMINED
         A. BAGATELOS AND ANNE M.H.
         105 SHOOTING STAR ISLE                             Describe the lien
         FOSTER CITY CA 94404
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 4/16/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             JUNIOR TO SENIOR LIEN HELD BY                  ¨ Unliquidated
             CERTAIN FIRST DEED OF TRUST
             HOLDERS
                                                            ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.17.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BAGATELOS REVOCABLE TRUST, PETER                   200 GATE 5 ROAD, SAUSALITO, CA                  $140,000.00      UNDETERMINED
         A. BAGATELOS AND ANNE M.H.
         105 SHOOTING STAR ISLE                             Describe the lien
         FOSTER CITY CA 94404
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 3/18/2002
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 9 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 40 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.18.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BAGATELOS REVOCABLE TRUST, PETER                   21-37 DUFFY PLACE, SAN RAFAEL, CA               $130,000.00      UNDETERMINED
         A. BAGATELOS AND ANNE M.H.
         105 SHOOTING STAR ISLE                             Describe the lien
         FOSTER CITY CA 94404
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 8/8/1997
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.19.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BAGATELOS, KAREN C.                                501 ALAMEDA DEL PRADO, NOVATO, CA               $104,167.00      UNDETERMINED
         732 CHEVERY STREET
         SAN FRANCISCO CA 94131                             Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/16/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                    ¨ Unliquidated
             HOLDERS                                        ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 10 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 41 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.20.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BAGATELOS, MICHAEL                                 501 ALAMEDA DEL PRADO, NOVATO, CA               $104,167.00      UNDETERMINED
         185 TOPAZ WAY
         SAN FRANCISCO CA 94131                             Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/16/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                    ¨ Unliquidated
             HOLDERS                                        ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.21.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BAGATELOS, PETER A. MTC IRAT #6T8P0                21-37 DUFFY PLACE, SAN RAFAEL, CA               $45,000.00       UNDETERMINED
         105 SHOOTING STAR ISLE
         FOSTER CITY CA 94404                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 9/24/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 11 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 42 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.22.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BANNER BANK                                        1 HAMMONDALE COURT, SAN RAFAEL, CA              $1,422,600.00   UNDETERMINED
         P.O. BOX 1117
         WALLA WALLA WA 99362-0265                          Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 6/1/2019                   þ No
         Last 4 digits of account number: 2420              ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             BANK DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.23.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BARON, LUNA                                        200 GATE 5 ROAD, SAUSALITO, CA                  $35,000.00      UNDETERMINED
         2627 MATTISON LANE SPACE 29
         SANTA CRUZ CA 95062                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 11/4/2014                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 12 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 43 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.24.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BEAUMONT, ADINA ARIANA                             355 BOYES BLVD., SONOMA, CA                     $50,000.00      UNDETERMINED
         10 ELFORD STREET
         SAN RAFAEL CA 94901                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 1/19/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3

2.25.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BEDEIAN, KATHERINE                                 17-23, 30-42 CLAY COURT, NOVATO                 $45,000.00      UNDETERMINED
         9273 SKYLINE BLVD.
         OAKLAND CA 94611                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/4/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 13 of 211
          Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 44 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.26.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BEDEIAN, KATHERINE IRA SERVICES                    7200 REDWOOD BLVD., NOVATO, CA                  $54,000.00      UNDETERMINED
         TRAD #586973
         9273 SKYLINE BLVD.                                 Describe the lien
         OAKLAND CA 94611
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 6/9/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1

2.27.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BEDEIAN, KATHERINE IRA SERVICES                    353-359 BEL MARIN KEYS, NOVATO, CA              $11,000.00      UNDETERMINED
         TRAD #586973
         9273 SKYLINE BLVD.                                 Describe the lien
         OAKLAND CA 94611
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 8/28/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             JUNIOR TO SENIOR LIEN HELD BY                  ¨ Unliquidated
             AVIDBANK.                                      ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 14 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 45 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.28.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BEICKERT, RONALD & GRACE STELLA                    200 GATE 5 ROAD, SAUSALITO, CA                  $100,000.00      UNDETERMINED
         26 CORNELL DRIVE
         GREAT NECK NY 11020                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/3/2010                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.29.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BELL, ABBY                                         1129 3RD ST., SAN RAFAEL, CA                    $20,000.00       UNDETERMINED
         23 CRESCENT AVE.
         SAN FRANCISCO CA 94110                             Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 11/7/2013                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 15 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 46 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.30.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BELL, RICHARD & NANCY                              461 IGNACIO BLVD., NOVATO, CA                   $100,000.00      UNDETERMINED
         2519 EAST BEAVER LAKE DRIVE S.E.
         SAMMAMISH WA 98075                                 Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/19/2007                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12

2.31.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BELL, TARESSA                                      885 BROADWAY, SONOMA, CA                        $90,000.00       UNDETERMINED
         4730 ALTA VISTA AVENUE
         SANTA ROSA CA 95404                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 11/2/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 16 of 211
          Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 47 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.32.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BELL, TARESSA                                      107 MARIN STREET,NOVATO, CA                     $70,000.00       UNDETERMINED
         4730 ALTA VISTA AVENUE
         SANTA ROSA CA 95404                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 6/26/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.33.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BELLINE, CARL F. IRA SERVICES #435284              350 IGNACIO BLVD., SUITE 200, NOVATO,           $160,000.00      UNDETERMINED
         9 PACIFIC DRIVE                                    CA
         NOVATO CA 94949
                                                            Describe the lien
         Creditor’s email address, if known
                                                            FIRST DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 3/6/2014
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Contingent
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______
                                                            ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 17 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 48 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.34.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BERENS, BOBBI L.                                   501 ALAMEDA DEL PRADO, NOVATO, CA               $25,000.00      UNDETERMINED
         7516 BELLE VIEW AVENUE
         SEBASTOPOL CA 95472                                Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/16/2016                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.35.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BERGER, GARY S.                                    _____________________________________           $50,000.00      UNDETERMINED
         279 14TH AVENUE
         SAN FRANCISCO CA 94118                             Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/11/2019                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 18 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 49 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.36.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BERGER, GARY S.                                    17-23, 30-42 CLAY COURT, NOVATO                 $50,000.00       UNDETERMINED
         279 14TH AVENUE
         SAN FRANCISCO CA 94118                             Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 9/7/2017                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12

2.37.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BERNS, CRISTOPHER                                  515 B. STREET, SAN RAFAEL, CA                   $250,000.00      UNDETERMINED
         9321 168TH PLACE NE
         REDMOND WA 98052                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 8/24/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             OPUS BANK.                                     ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 19 of 211
          Case: 20-30604                Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 50 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.38.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BERNS, CRISTOPHER                                  107 MARIN STREET,NOVATO, CA                     $100,000.00      UNDETERMINED
         9321 168TH PLACE NE
         REDMOND WA 98052                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 9/28/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.39.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BERNS, JOSHUA                                      515 B. STREET, SAN RAFAEL, CA                   $500,000.00      UNDETERMINED
         2159 CANTALIER STREET
         SACRAMENTO CA 95815                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 8/19/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.37




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 20 of 211
          Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 51 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.40.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BISHOP, WANDA                                      461 IGNACIO BLVD., NOVATO, CA                   $25,000.00      UNDETERMINED
         1232 FAIRLAWN COURT
         APT #2                                             Describe the lien
         WALNUT CREEK CA 94595-2874
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 5/18/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12

2.41.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BISHOP, WANDA                                      107 MARIN STREET,NOVATO, CA                     $25,000.00      UNDETERMINED
         1232 FAIRLAWN COURT
         APT #2                                             Describe the lien
         WALNUT CREEK CA 94595-2874
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 10/12/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 21 of 211
          Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 52 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.42.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BLACK, SHANE                                       501 ALAMEDA DEL PRADO, NOVATO, CA               $60,000.00       UNDETERMINED
         359 WILSON WAY
         LARKSPUR CA 94939                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 1/21/2014                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                    ¨ Unliquidated
             HOLDERS                                        ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.43.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BLACKMAN FAMILY TRUST, THE (ELIOTT &               7200 REDWOOD BLVD., NOVATO, CA                  $305,000.00      UNDETERMINED
         BEVERLY)
         2235 BEACH STREET                                  Describe the lien
         APT 102
                                                            SECOND DEED OF TRUST
         SAN FRANCISCO CA 94123
                                                            Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________              þ No
         Date debt was incurred: 3/21/2003
                                                            ¨ Yes
                                                            Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                            ¨ No
         same property?                                     ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         ¨ No                                               As of the petition filing date, the claim is:
         þ Yes. Have you already specified the              Check all that apply.
         relative priority?
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.      ¨ Unliquidated
             _________________________________
             _________________________________
                                                            ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 22 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 53 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.44.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BLAVINS, ALAN IRA SERVICES #541588                 200 GATE 5 ROAD, SAUSALITO, CA                  $740,250.00      UNDETERMINED
         2506 PATRA DRIVE
         EL SOBRANTE CA 94803                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/3/2010                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.45.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BOSY, KIAH                                         501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00       UNDETERMINED
         FAIRFAX CA 94978
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 12/4/2017
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             JUNIOR TO SENIOR LIEN HELD BY                  ¨ Contingent
             CERTAIN FIRST DEED OF TRUST
             HOLDERS                                        ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 23 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 54 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.46.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BOUCK JTWRS, RICHARD & DANA                        200 GATE 5 ROAD, SAUSALITO, CA                  $100,000.00      UNDETERMINED
         774 MAYS BLVD.
         INCLINE VILLAGE NV 89451                           Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/13/2019                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.47.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BOUCK JTWRS, RICHARD & DANA                        7 MERRYDALE ROAD, SAN RAFAEL, CA                $75,000.00       UNDETERMINED
         774 MAYS BLVD.
         INCLINE VILLAGE NV 89451                           Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/13/2017                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.4




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 24 of 211
          Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 55 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.48.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BOUCK JTWRS, RICHARD & DANA                        419 PROSPECT DRIVE, SAN RAFAEL, CA              $75,000.00      UNDETERMINED
         774 MAYS BLVD.
         INCLINE VILLAGE NV 89451                           Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/13/2017                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3

2.49.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BRADLEY, JO ELLEN                                  501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00      UNDETERMINED
         3060 SCOTT STREET
         APT #101                                           Describe the lien
         SAN FRANCISCO CA 94123-3302
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 5/6/2016
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 25 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 56 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.50.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BRADLEY, JO ELLEN                                  350 IGNACIO BLVD., SUITE 101, NOVATO,           $50,000.00      UNDETERMINED
         3060 SCOTT STREET                                  CA
         APT #101
         SAN FRANCISCO CA 94123-3302                        Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/17/2013                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.51.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BRADLEY, JO ELLEN                                  885 BROADWAY, SONOMA, CA                        $50,000.00      UNDETERMINED
         3060 SCOTT STREET
         APT #101                                           Describe the lien
         SAN FRANCISCO CA 94123-3302
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 6/23/2015
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.6




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 26 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 57 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.52.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BRINKMAN REVOCABLE TRUST, DOROTHY 350 IGNACIO BLVD., SUITE 201, NOVATO,                            $20,000.00      UNDETERMINED
         1741 ORIOLE STREET                            CA
         SAN DIEGO CA 92114
                                                       Describe the lien
         Creditor’s email address, if known
                                                       FIRST DEED OF TRUST
         _____________________________________
                                                       Is the creditor an insider or related party?
         Date debt was incurred: 2/2/2011
                                                            þ
                                                            No
         Last 4 digits of account number:
                                                            ¨
                                                            Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Contingent
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______
                                                            ¨ Disputed
2.53.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BUCKENS, JEANNE                                    501 ALAMEDA DEL PRADO, NOVATO, CA               $26,210.89      UNDETERMINED
         6761 REDWOOD AVENUE
         SEBASTOPOL CA 95472                                Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 8/5/2011                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 27 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 58 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.54.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BUCKENS, JEANNE MTC IRAT #25530                    501 ALAMEDA DEL PRADO, NOVATO, CA               $35,000.00       UNDETERMINED
         6761 REDWOOD AVENUE
         SEBASTOPOL CA 95472                                Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/20/2011                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.55.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BYE FAMILY TRUST                                   501 ALAMEDA DEL PRADO, NOVATO, CA               $100,000.00      UNDETERMINED
         ALBION CA 95410
                                                            Describe the lien
         Creditor’s email address, if known
                                                            FIRST DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 8/1/2011
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 28 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 59 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.56.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CAMPBELL, CHRISTINE IRA SERVICES                   501 ALAMEDA DEL PRADO, NOVATO, CA               $82,000.00      UNDETERMINED
         #466384
         257 EDEN ROC DR.                                   Describe the lien
         SAUSALITO CA 94965
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 12/17/2012
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.57.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CAMPBELL, LESLIE K.                                200 GATE 5 ROAD, SAUSALITO, CA                  $84,700.00      UNDETERMINED
         469 HILL STREET
         SAN FRANCISCO CA 94114                             Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/6/2008                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 29 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 60 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.58.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CERNICH REVOCABLE LIVING TRUST, THE                501 ALAMEDA DEL PRADO, NOVATO, CA               $200,000.00      UNDETERMINED
         REBECCA
         LAGUNITAS CA 94938                                 Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/29/2014                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.59.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CERNICH REVOCABLE LIVING TRUST, THE                200 GATE 5 ROAD, SAUSALITO, CA                  $50,000.00       UNDETERMINED
         REBECCA
         LAGUNITAS CA 94938                                 Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/15/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 30 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 61 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.60.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CHASE BANK                                         390 WOODLAND AVE., SAN RAFAEL, CA               $1,380,000.00   UNDETERMINED
         COMMERCIAL TERM LENDING
         P.O. BOX 9176                                      Describe the lien
         COPPELL TX 75019-9176
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 12/1/2019
                                                            ¨ Yes
         Last 4 digits of account number: 7904              Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             BANK DEED OF TRUST                             ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.61.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CHASE BANK                                         107 MARIN STREET,NOVATO, CA                     $2,370,353.16   UNDETERMINED
         COMMERCIAL TERM LENDING
         P.O. BOX 9176                                      Describe the lien
         COPPELL TX 75019-9176
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 1/16/2015
                                                            ¨ Yes
         Last 4 digits of account number: 2487              Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             BANK DEED OF TRUST                             ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 31 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                     Page 62 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.62.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CHASE BANK                                         21-37 DUFFY PLACE, SAN RAFAEL, CA               $5,900,000.00   UNDETERMINED
         COMMERCIAL TERM LENDING
         P.O. BOX 9176                                      Describe the lien
         COPPELL TX 75019-9176
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 9/15/2017
                                                            ¨ Yes
         Last 4 digits of account number: 8923              Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             BANK DEED OF TRUST                             ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.63.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CHASE BANK                                         200 GATE 5 ROAD, SAUSALITO, CA                  $5,350,000.00   UNDETERMINED
         COMMERCIAL TERM LENDING
         P.O. BOX 9176                                      Describe the lien
         COPPELL TX 75019-9176
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 8/1/2017
                                                            ¨ Yes
         Last 4 digits of account number: 8921              Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             BANK DEED OF TRUST                             ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 32 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                     Page 63 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.64.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CHAW, SABRINA JOY IRA SERVICES                     7 MERRYDALE ROAD, SAN RAFAEL, CA                $50,000.00       UNDETERMINED
         #801173
         279 14TH AVENUE                                    Describe the lien
         SAN FRANCISCO CA 94118
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 4/18/2019
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.4

2.65.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CLARK FAMILY TRUST, MIRIAM RICHARD                 501 ALAMEDA DEL PRADO, NOVATO, CA               $130,000.00      UNDETERMINED
         G. COLE & JAN L. COLE TTEE'S
         6700 BERRYHILL COURT                               Describe the lien
         FORESTVILLE CA 95436
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 1/24/2012
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 33 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 64 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.66.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CLARK FAMILY TRUST, MIRIAM RICHARD                 501 ALAMEDA DEL PRADO, NOVATO, CA               $130,000.00      UNDETERMINED
         G. COLE & JAN L. COLE TTEE'S
         6700 BERRYHILL COURT                               Describe the lien
         FORESTVILLE CA 95436
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 1/24/2012
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.67.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CLARK FAMILY TRUST, MIRIAM RICHARD                 350 IGNACIO BLVD., SUITE 201, NOVATO,           $12,500.00       UNDETERMINED
         G. COLE & JAN L. COLE TTEE'S                       CA
         6700 BERRYHILL COURT
         FORESTVILLE CA 95436                               Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/28/2015                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 34 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 65 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.68.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CLARK FAMILY TRUST, MIRIAM RICHARD                 350 IGNACIO BLVD., SUITE 201, NOVATO,           $12,500.00      UNDETERMINED
         G. COLE & JAN L. COLE TTEE'S                       CA
         6700 BERRYHILL COURT
         FORESTVILLE CA 95436                               Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/28/2015                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.69.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CLARK LIVING TRUST, STEPHEN M (                    200 GATE 5 ROAD, SAUSALITO, CA                  $80,000.00      UNDETERMINED
         STEPHEN M. CLARK TRUSTEE)
         RICHMOND CA 94807                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/3/2017                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 35 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 66 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.70.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CLARK LIVING TRUST, STEPHEN M (                    353-359 BEL MARIN KEYS, NOVATO, CA              $195,000.00      UNDETERMINED
         STEPHEN M. CLARK TRUSTEE)
         RICHMOND CA 94807                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/3/2017                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.27

2.71.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CLARK LIVING TRUST, STEPHEN M (                    17-23, 30-42 CLAY COURT, NOVATO                 $300,000.00      UNDETERMINED
         STEPHEN M. CLARK TRUSTEE)
         RICHMOND CA 94807                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/28/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 36 of 211
          Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 67 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.72.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CLARK TRUST DTD 8/14/97, TERESA ANN                1129 3RD ST., SAN RAFAEL, CA                    $100,000.00      UNDETERMINED
         519 GRANDVIEW ROAD
         SEBASTOPOL CA 95472                                Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/10/2012                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.73.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CLARKSON, CYNTHIA                                  501 ALAMEDA DEL PRADO, NOVATO, CA               $18,000.00       UNDETERMINED
         POINT REYES CA 94956
                                                            Describe the lien
         Creditor’s email address, if known
                                                            FIRST DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 5/14/2012
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 37 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 68 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.74.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CLARKSON, CYNTHIA                                  501 ALAMEDA DEL PRADO, NOVATO, CA               $25,000.00      UNDETERMINED
         POINT REYES CA 94956
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 5/14/2012
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             JUNIOR TO SENIOR LIEN HELD BY                  ¨ Contingent
             CERTAIN FIRST DEED OF TRUST
             HOLDERS                                        ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.75.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         COLE DECENDENT'S TRUST, RICHARD G.                 501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00      UNDETERMINED
         COLE TTEE OF THE
         6793 BERRYHILL COURT                               Describe the lien
         FORESTVILLE CA 95436
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 1/24/2012
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 38 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 69 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.76.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         COLE DECENDENT'S TRUST, RICHARD G.                 350 IGNACIO BLVD., SUITE 201, NOVATO,           $54,000.00      UNDETERMINED
         COLE TTEE OF THE                                   CA
         6793 BERRYHILL COURT
         FORESTVILLE CA 95436                               Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/28/2015                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.77.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         COLE MARITAL TRUST, RICHARD G. COLE                501 ALAMEDA DEL PRADO, NOVATO, CA               $35,000.00      UNDETERMINED
         TTEE OF THE
         6793 BERRYHILL COURT                               Describe the lien
         FORESTVILLE CA 95436
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 12/13/2010
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 39 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 70 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.78.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         COLE MARITAL TRUST, RICHARD G. COLE                350 IGNACIO BLVD., SUITE 201, NOVATO,           $58,000.00       UNDETERMINED
         TTEE OF THE                                        CA
         6793 BERRYHILL COURT
         FORESTVILLE CA 95436                               Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/28/2015                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.79.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         COLE SURVIVOR TRUST ESTABLISHED                    501 ALAMEDA DEL PRADO, NOVATO, CA               $173,000.00      UNDETERMINED
         UNDER TRUST AGREEMENT DTD 5/25/89
         AS AMENDED, FRANCES                                Describe the lien
         6793 BERRYHILL COURT
                                                            FIRST DEED OF TRUST
         FORESTVILLE CA 95436
                                                            Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________              þ No
         Date debt was incurred: 1/24/2012
                                                            ¨ Yes
                                                            Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                            ¨ No
         same property?                                     ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         ¨ No                                               As of the petition filing date, the claim is:
         þ Yes. Have you already specified the              Check all that apply.
         relative priority?
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.      ¨ Unliquidated
             INVESTOR DEED OF TRUST                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 40 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 71 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.80.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         COLE SURVIVOR TRUST ESTABLISHED                    350 IGNACIO BLVD., SUITE 201, NOVATO,           $138,000.00      UNDETERMINED
         UNDER TRUST AGREEMENT DTD 5/25/89                  CA
         AS AMENDED, FRANCES
         6793 BERRYHILL COURT                               Describe the lien
         FORESTVILLE CA 95436
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 3/11/2011
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.81.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CORDOVA, ROBERT                                    353-359 BEL MARIN KEYS, NOVATO, CA              $30,000.00       UNDETERMINED
         588 SOUTH ELISEO DRIVE
         APT #23                                            Describe the lien
         GREENBRAE CA 94904
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 12/1/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.27




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 41 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 72 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.82.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         COURTNEY, MEG LIVING TRUST DTD. MAY                501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00      UNDETERMINED
         21, 2013
         661 N. HARRISON STREET                             Describe the lien
         FORT BRAGG CA 95437-3122
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 10/9/2012
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.83.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         COURTNEY, MEG LIVING TRUST DTD. MAY                350 IGNACIO BLVD., SUITE 101, NOVATO,           $50,000.00      UNDETERMINED
         21, 2013                                           CA
         661 N. HARRISON STREET
         FORT BRAGG CA 95437-3122                           Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 6/29/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 42 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 73 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.84.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         COURTNEY, MEG LIVING TRUST DTD. MAY                7200 REDWOOD BLVD., NOVATO, CA                  $100,000.00      UNDETERMINED
         21, 2013
         661 N. HARRISON STREET                             Describe the lien
         FORT BRAGG CA 95437-3122
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 6/29/2016
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1

2.85.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         CURRY, KATHLEEN E.                                 419 PROSPECT DRIVE, SAN RAFAEL, CA              $200,000.00      UNDETERMINED
         1422 CURTIS STREET
         BERKELEY CA 94702                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/14/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 43 of 211
          Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 74 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.86.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DEANGELO, RAMON                                    501 ALAMEDA DEL PRADO, NOVATO, CA               $35,000.00       UNDETERMINED
         FOREST KNOLLS CA 94933
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 8/22/2008
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             JUNIOR TO SENIOR LIEN HELD BY                  ¨ Contingent
             CERTAIN FIRST DEED OF TRUST
             HOLDERS                                        ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.87.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DEL GIORNO, TERESA                                 1506 VALLEJO AVE., NOVATO, CA                   $200,000.00      UNDETERMINED
         820 BAYSIDE
         NOVATO CA 94947                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/18/2017                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.11




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 44 of 211
          Case: 20-30604                Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 75 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.88.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DEROSS, JR., ROBERT N. (SON)                       107 MARIN STREET,NOVATO, CA                     $130,000.00      UNDETERMINED
         4 SORREL LANE
         SAN CARLOS CA 94070                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/29/2015                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.89.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DEROSS, JR., ROBERT N. (SON)                       21-37 DUFFY PLACE, SAN RAFAEL, CA               $130,000.00      UNDETERMINED
         4 SORREL LANE
         SAN CARLOS CA 94070                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 1/4/2007                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 45 of 211
          Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 76 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.90.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DIAMOND TRUST OF FEB. 2004, MARTIN                 17-23, 30-42 CLAY COURT, NOVATO                 $-               UNDETERMINED
         13160 KULA HIGHWAY
         KULA HI 96790                                      Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/10/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12

2.91.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DINGLE, EILEEN ANN LIVING TRUST                    200 GATE 5 ROAD, SAUSALITO, CA                  $100,000.00      UNDETERMINED
         306 CLUBHOUSE DRIVE
         APTOS CA 95003                                     Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 11/9/2010                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 46 of 211
          Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 77 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.92.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DINGLE, EILEEN ANN LIVING TRUST                    1129 3RD ST., SAN RAFAEL, CA                    $150,000.00      UNDETERMINED
         306 CLUBHOUSE DRIVE
         APTOS CA 95003                                     Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 11/9/2010                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.93.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DISKINT, ROBERT IRA SERVICES TRAD#                 200 GATE 5 ROAD, SAUSALITO, CA                  $39,400.00       UNDETERMINED
         580338
         1050 NORTHGATE DRIVE #420                          Describe the lien
         SAN RAFAEL CA 94903
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 4/7/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 47 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 78 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.94.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DIVIRGILIO JOINT LIVING TRUST, THE                 353-359 BEL MARIN KEYS, NOVATO, CA              $50,000.00      UNDETERMINED
         ROGER DI VIRGILIO AND LANETTE
         102 CARSON COURT                                   Describe the lien
         FOLSOM CA 95630
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 3/30/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.27

2.95.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DIVIRGILIO JOINT LIVING TRUST, THE                 21-37 DUFFY PLACE, SAN RAFAEL, CA               $50,000.00      UNDETERMINED
         ROGER DI VIRGILIO AND LANETTE
         102 CARSON COURT                                   Describe the lien
         FOLSOM CA 95630
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 5/23/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 48 of 211
          Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 79 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.96.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DIVIRGILIO, ROGER DIVIRGILIO FBO                   419 PROSPECT DRIVE, SAN RAFAEL, CA              $25,000.00      UNDETERMINED
         KELLY
         102 CARSON COURT                                   Describe the lien
         FOLSOM CA 95630
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 2/20/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.3

2.97.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DIVIRGILIO, LINDSAY                                419 PROSPECT DRIVE, SAN RAFAEL, CA              $25,000.00      UNDETERMINED
         40 DEAN WAY
         FOLSOM CA 95630                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/20/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 49 of 211
          Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 80 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.98.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DODT FAMILY REVOCABLE TRUST DTD                    49 IGNACIO LANE, NOVATO, CA                     $100,000.00      UNDETERMINED
         10/27/17, LINDA BLACKETER AND DAN
         1556 REVERE AVENUE                                 Describe the lien
         SAN FRANCISCO CA 94124
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 8/6/2019
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.99.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DRUMMOND-COLE FAMILY TRUST (PD.                    501 ALAMEDA DEL PRADO, NOVATO, CA               $170,000.00      UNDETERMINED
         ALEJATA J. DRUMMOND)
         6793 BERRYHILL COURT                               Describe the lien
         FORESTVILLE CA 95436
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 10/25/2010
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 50 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 81 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.100.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DRUMMOND-COLE FAMILY TRUST (PD.                    350 IGNACIO BLVD., SUITE 201, NOVATO,           $35,000.00      UNDETERMINED
         ALEJATA J. DRUMMOND)                               CA
         6793 BERRYHILL COURT
         FORESTVILLE CA 95436                               Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/8/2016                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.101.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DRUMMOND-COLE FAMILY TRUST (PD.                    419 PROSPECT DRIVE, SAN RAFAEL, CA              $65,000.00      UNDETERMINED
         ALEJATA J. DRUMMOND)
         6793 BERRYHILL COURT                               Describe the lien
         FORESTVILLE CA 95436
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 8/20/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.3




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 51 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 82 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.102.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DUBOVA, MARCY                                      461 IGNACIO BLVD., NOVATO, CA                   $89,000.00       UNDETERMINED
         1064 LOS GAMOS ROAD
         APT # E                                            Describe the lien
         SAN RAFAEL CA 94903-2519
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 10/29/2008
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12

2.103.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DURST TRUST, MARY                                  107 MARIN STREET,NOVATO, CA                     $100,000.00      UNDETERMINED
         313 KENSINGTON COMMONS
         LIVERMORE CA 94551                                 Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/3/2017                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 52 of 211
          Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 83 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.104.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DURST TRUST, MARY                                  1506 VALLEJO AVE., NOVATO, CA                   $150,000.00      UNDETERMINED
         313 KENSINGTON COMMONS
         LIVERMORE CA 94551                                 Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/3/2017                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.11

2.105.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FADEM, BARRY IRA SERVICES                          501 ALAMEDA DEL PRADO, NOVATO, CA               $450,000.00      UNDETERMINED
         SEP#347000
         920 DIABLO DRIVE                                   Describe the lien
         LAFAYETTE CA 94549
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 8/2/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 53 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 84 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.106.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FEDERAL HOME LOAN MORTGAGE                         MERRYDALE VIEW APARTMENTS                       $____________   $_____________
         CORPORATION
                                                            Describe the lien
         Creditor’s email address, if known
                                                            UCC FILING
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 7/21/2017
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         ¨ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.107.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FIRST FOUNDATION BANK                              419 PROSPECT DRIVE, SAN RAFAEL, CA              $2,005,000.00   UNDETERMINED
         18101 VON KARMAN
         SUITE 750                                          Describe the lien
         IRVINE CA 92612
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 12/12/2017
                                                            ¨ Yes
         Last 4 digits of account number: 9800              Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             BANK DEED OF TRUST                             ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 54 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                     Page 85 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.108.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FIRST FOUNDATION BANK                              355 BOYES BLVD., SONOMA, CA                     $1,540,000.00   UNDETERMINED
         18101 VON KARMAN
         SUITE 750                                          Describe the lien
         IRVINE CA 92612
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 12/29/2017
                                                            ¨ Yes
         Last 4 digits of account number: 3800              Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             BANK DEED OF TRUST                             ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.109.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FIVE STAR BANK                                     300 ENTRADA DR., NOVATO, CA                     $1,740,000.00   UNDETERMINED
         Creditor’s email address, if known                 Describe the lien
         _____________________________________              FIRST DEED OF TRUST
         Date debt was incurred: 11/21/2019                 Is the creditor an insider or related party?
         Last 4 digits of account number: 3795              þ No
         Do multiple creditors have an interest in the      ¨ Yes
         same property?
                                                            Is anyone else liable on this claim?
         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                            (Official Form 206H).
             þ No. Specify each creditor, including         As of the petition filing date, the claim is:
             this creditor, and its relative priority.      Check all that apply.
             BANK DEED OF TRUST
             ¨ Yes. The relative priority of creditors is ¨ Contingent
             specified on lines: ______                   ¨ Unliquidated
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 55 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                     Page 86 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.110.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FLEISCHMAN, MARK                                   7200 REDWOOD BLVD., NOVATO, CA                  $150,000.00      UNDETERMINED
         4740 MISSION GORGE PLACE #601367
         SAN DIEGO CA 92120                                 Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/27/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.1

2.111.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FLEMING, ARNOLD, VICKI LEE SHUE &                  355 BOYES BLVD., SONOMA, CA                     $100,000.00      UNDETERMINED
         STEPHEN LAI, JTWRS
         25 GRENADIER DRIVE                                 Describe the lien
         MAHWAH NJ 07430
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 6/13/2016
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.3




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 56 of 211
          Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 87 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.112.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FORD REVOCABLE LIVING TRUST 2015,                  117-121 PAUL DRIVE, SAN RAGAEL, CA              $25,000.00      UNDETERMINED
         THE MICHAEL & STACEY FORD
         20 CORTE TOLUCA                                    Describe the lien
         GREENBRAE CA 94904
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 6/29/2009
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.11

2.113.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FORER, DANIEL                                      501 ALAMEDA DEL PRADO, NOVATO, CA               $89,000.00      UNDETERMINED
         37 ROWE RANCH DRIVE
         NOVATO CA 94949                                    Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/15/2011                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 57 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 88 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.114.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FORER, DANIEL                                      501 ALAMEDA DEL PRADO, NOVATO, CA               $10,000.00      UNDETERMINED
         37 ROWE RANCH DRIVE
         NOVATO CA 94949                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/15/2014                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                    ¨ Unliquidated
             HOLDERS                                        ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.115.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FORER, DANIEL                                      350 IGNACIO BLVD., SUITE 201, NOVATO,           $35,000.00      UNDETERMINED
         37 ROWE RANCH DRIVE                                CA
         NOVATO CA 94949
                                                            Describe the lien
         Creditor’s email address, if known
                                                            FIRST DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 5/27/2016
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 58 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 89 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.116.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FORER, SCOTT                                       501 ALAMEDA DEL PRADO, NOVATO, CA               $10,000.00      UNDETERMINED
         1720 SONOMA AVENUE
         BERKELEY CA 94707                                  Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/2/2012                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.117.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FRANKLIN FAMILY TRUST , THE                        350 IGNACIO BLVD., SUITE 200, NOVATO,           $96,000.00      UNDETERMINED
         550 SAN PEDRO COVE                                 CA
         SAN RAFAEL CA 94901
                                                            Describe the lien
         Creditor’s email address, if known
                                                            FIRST DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 11/28/2017
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 59 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 90 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.118.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FRANKLIN FAMILY TRUST , THE                        1129 3RD ST., SAN RAFAEL, CA                    $200,000.00      UNDETERMINED
         550 SAN PEDRO COVE
         SAN RAFAEL CA 94901                                Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 6/13/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.119.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FREEMAN TRUST, SUE F.                              7200 REDWOOD BLVD., NOVATO, CA                  $50,000.00       UNDETERMINED
         760 BOLSANA DRIVE
         LAGUNA BEACH CA 92651                              Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/29/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.1




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 60 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 91 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.120.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         FRIEDMAN, JUDITH B.                                107 MARIN STREET,NOVATO, CA                     $50,000.00      UNDETERMINED
         SONOMA CA 95476
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 1/13/2016
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.8                        ¨ Disputed
2.121.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GAFFNEY, MICKY BECKER AND PAMELA                   353-359 BEL MARIN KEYS, NOVATO, CA              $48,000.00      UNDETERMINED
         14100 PRAIRIE WAY
         MENDOCINO CA 95460                                 Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/24/2020                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.27




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 61 of 211
          Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 92 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.122.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GAY JOINT WITH RIGHT OF                            17-23, 30-42 CLAY COURT, NOVATO                 $50,000.00      UNDETERMINED
         SURVIVORSHIP, KENNETH CHASSER &
         DONNA                                              Describe the lien
         22 MARINERO CIRCLE
                                                            SECOND DEED OF TRUST
         #45
         TIBURON CA 94920                                   Is the creditor an insider or related party?
         Creditor’s email address, if known                 þ No
         _____________________________________              ¨ Yes
         Date debt was incurred: 2/16/2017                  Is anyone else liable on this claim?
         Last 4 digits of account number:                   ¨ No
         Do multiple creditors have an interest in the      ¨ Yes. Fill out Schedule H: Codebtors
         same property?                                (Official Form 206H).
         ¨ No                                               As of the petition filing date, the claim is:
                                                            Check all that apply.
         þ Yes. Have you already specified the
         relative priority?                                 ¨ Contingent
             ¨ No. Specify each creditor, including         ¨ Unliquidated
             this creditor, and its relative priority.
             _________________________________
                                                            ¨ Disputed
             _________________________________
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12

2.123.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GEIGER TRUST , CHRISTINE A.                        501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00      UNDETERMINED
         1092 W. CALIFORNIA AVENUE
         MILL VALLEY CA 94941                               Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/19/2012                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 62 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 93 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.124.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GEIGER TRUST , CHRISTINE A.                        350 IGNACIO BLVD., SUITE 201, NOVATO,           $25,000.00      UNDETERMINED
         1092 W. CALIFORNIA AVENUE                          CA
         MILL VALLEY CA 94941
                                                            Describe the lien
         Creditor’s email address, if known
                                                            FIRST DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 6/2/2010
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Contingent
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______
                                                            ¨ Disputed
2.125.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GERTLER REVOCABLE TRUST, THE                       501 ALAMEDA DEL PRADO, NOVATO, CA               $30,000.00      UNDETERMINED
         JOYCE I.
         4275 CASPER LITTLE LAKE RD                         Describe the lien
         MENDOCINO CA 95460
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 11/6/2014
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 63 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 94 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.126.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GIBB FAMILY TRUST, C. PETER & WENDY                501 ALAMEDA DEL PRADO, NOVATO, CA               $176,630.00      UNDETERMINED
         (EE-330)
         435 THORNTON WAY                                   Describe the lien
         ASHLAND OR 97520
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 5/18/2011
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             þ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                         ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.127.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GIBB FAMILY TRUST, C. PETER & WENDY                350 IGNACIO BLVD., SUITE 201, NOVATO,           $31,000.00       UNDETERMINED
         (EE-330)                                           CA
         435 THORNTON WAY
         ASHLAND OR 97520                                   Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/7/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 64 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 95 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.128.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GIBB FAMILY TRUST, C. PETER & WENDY                350 IGNACIO BLVD., SUITE 200, NOVATO,           $20,000.00      UNDETERMINED
         (EE-330)                                           CA
         435 THORNTON WAY
         ASHLAND OR 97520                                   Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/10/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.129.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GOLDBERG, AVRUM MARCUS                             17-23, 30-42 CLAY COURT, NOVATO                 $50,000.00      UNDETERMINED
         2501 WISCONSIN AVE. NW #308
         WASHINGTON DC 20007                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/13/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 65 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 96 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.130.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GOLDEN GATE CENTER FOR SPIRITUAL                   1129 3RD ST., SAN RAFAEL, CA                    $100,000.00      UNDETERMINED
         LIVING ( PATRICIA SANDRY)
                                                            Describe the lien
         Creditor’s email address, if known
                                                            FIRST DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 1/4/2010
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed
2.131.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GOLDGEIER, ABBY                                    200 GATE 5 ROAD, SAUSALITO, CA                  $-               UNDETERMINED
         Creditor’s email address, if known                 Describe the lien
         _____________________________________              SECOND DEED OF TRUST
         Date debt was incurred: 7/18/2012                  Is the creditor an insider or related party?
         Last 4 digits of account number:                   þ No
         Do multiple creditors have an interest in the      ¨ Yes
         same property?
                                                            Is anyone else liable on this claim?
         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                            (Official Form 206H).
             ¨ No. Specify each creditor, including         As of the petition filing date, the claim is:
             this creditor, and its relative priority.      Check all that apply.
             _________________________________
             _________________________________              ¨ Contingent
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.8
                                                            ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 66 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 97 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.132.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GOLDMAN, JUDITH                                    501 ALAMEDA DEL PRADO, NOVATO, CA               $20,000.00      UNDETERMINED
         3434 FENWAY DRIVE
         SARASOTA FL 34232                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/21/2000                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                    ¨ Unliquidated
             HOLDERS                                        ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.133.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GOODMAN TRUST, JANET                               200 GATE 5 ROAD, SAUSALITO, CA                  $90,000.00      UNDETERMINED
         153 HOMESTEAD BLVD
         MILL VALLEY CA 94941                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/2/2009                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 67 of 211
          Case: 20-30604               Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 98 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.134.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GREENFIELD, ANNE                                   49 IGNACIO LANE, NOVATO, CA                     $40,000.00       UNDETERMINED
         BODEGA CA 94922-0162
                                                            Describe the lien
         Creditor’s email address, if known
                                                            FIRST DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 6/26/2013
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             þ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed
2.135.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GROOMS, SUSAN                                      885 BROADWAY, SONOMA, CA                        $100,000.00      UNDETERMINED
         220 N. ZAPATA HWY. #11
         LAREDO TX 78043                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/16/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 68 of 211
          Case: 20-30604                 Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 99 of
                                                                      554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.136.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         GROOMS, SUSAN                                      21-37 DUFFY PLACE, SAN RAFAEL, CA               $50,000.00      UNDETERMINED
         220 N. ZAPATA HWY. #11
         LAREDO TX 78043                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/5/2017                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.137.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HALPERN, STEVEN                                    200 GATE 5 ROAD, SAUSALITO, CA                  $75,000.00      UNDETERMINED
         212 VAN TASSEL COURT
         SAN ANSELMO CA 94960                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/10/2010                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 69 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 100 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.138.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HALPERN, STEVEN                                    7200 REDWOOD BLVD., NOVATO, CA                  $100,000.00      UNDETERMINED
         212 VAN TASSEL COURT
         SAN ANSELMO CA 94960                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/20/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.1

2.139.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HALPERN, STEVEN                                    21-37 DUFFY PLACE, SAN RAFAEL, CA               $-               UNDETERMINED
         212 VAN TASSEL COURT
         SAN ANSELMO CA 94960                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 9/3/2009                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                  Page 70 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 101 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.140.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HANADA, VIOLET S.                                   350 IGNACIO BLVD., SUITE 201, NOVATO,           $10,000.00      UNDETERMINED
         777 LE CONTE AVENUE                                 CA
         SAN FRANCISCO CA 94124
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 5/12/2011
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Contingent
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______
                                                             ¨ Disputed
2.141.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HANADA, VIOLET S.                                   501 ALAMEDA DEL PRADO, NOVATO, CA               $15,000.00      UNDETERMINED
         777 LE CONTE AVENUE
         SAN FRANCISCO CA 94124                              Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 9/30/2011                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 71 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 102 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.142.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HANADA, VIOLET S.                                   49 IGNACIO LANE, NOVATO, CA                     $10,000.00      UNDETERMINED
         777 LE CONTE AVENUE
         SAN FRANCISCO CA 94124                              Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 5/14/2012                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.143.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HANKS INC. PROFIT SHARING TRUST,                    7 MERRYDALE ROAD, SAN RAFAEL, CA                $50,000.00      UNDETERMINED
         JOHN HANKS ADMINISTRATOR
         70 GANN WAY                                         Describe the lien
         NOVATO CA 94949
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 3/30/2018
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.4




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 72 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 103 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.144.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HANKS INC. PROFIT SHARING TRUST,                   7200 REDWOOD BLVD., NOVATO, CA                  $50,000.00       UNDETERMINED
         JOHN HANKS ADMINISTRATOR
         70 GANN WAY                                        Describe the lien
         NOVATO CA 94949
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 12/5/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1

2.145.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HARVEY, DEBORAH                                    200 GATE 5 ROAD, SAUSALITO, CA                  $441,000.00      UNDETERMINED
         243 CHAPMAN DRIVE
         CORTE MADERA CA 94925                              Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 9/21/2001                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 73 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 104 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.146.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HEARN, KATHLEEN, PENSCO TRUST CO                    501 ALAMEDA DEL PRADO, NOVATO, CA               $15,900.00       UNDETERMINED
         HE-195
         5430 BELLEVUE AVENUE                                Describe the lien
         LA JOLLA CA 92037
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 1/13/2011
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             JUNIOR TO SENIOR LIEN HELD BY                   ¨ Unliquidated
             CERTAIN FIRST DEED OF TRUST
             HOLDERS
                                                             ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.147.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HECHT, KATHRYN JORDAN OR MARY E.                    350 IGNACIO BLVD., SUITE 101, NOVATO,           $115,000.00      UNDETERMINED
         JORDAN JOINT TENANTS W/RIGHT OF                     CA
         SURVIVORSHIP
         5 PALM COURT                                        Describe the lien
         LARKSPUR CA 94939
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 12/17/2010
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 74 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 105 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.148.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HEIMAN LIVING TRUST DATED 03-15-17,                17-23, 30-42 CLAY COURT, NOVATO                 $50,000.00      UNDETERMINED
         FREDRICK & LYNNE
         1860 WEST KUIAHA ROAD                              Describe the lien
         HAIKU HI 96708
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 9/6/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12

2.149.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HENGST, JUNE M. TRUST                              461 IGNACIO BLVD., NOVATO, CA                   $50,000.00      UNDETERMINED
         334 LOWELL AVENUE
         MILL VALLEY CA 94941                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/17/2008                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 75 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 106 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.150.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HERITAGE BANK OF COMMERCE                           350 IGNACIO BLVD., SUITE 203, NOVATO,           $404,962.94      UNDETERMINED
         150 ALMADEN BOULEVARD                               CA
         SAN JOSE CA 95113-2010
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 9/29/2016
                                                             þ No
         Last 4 digits of account number: 4800
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         ¨ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             BANK DEED OF TRUST                              ¨ Contingent
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______
                                                             ¨ Disputed
2.151.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HERITAGE BANK OF COMMERCE                           350 IGNACIO BLVD., SUITE 300, NOVATO,           $735,000.00      UNDETERMINED
         150 ALMADEN BOULEVARD                               CA
         SAN JOSE CA 95113-2010
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 9/29/2016
                                                             þ No
         Last 4 digits of account number: 9300
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             BANK DEED OF TRUST                           ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 76 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 107 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.152.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HERITAGE BANK OF COMMERCE                           117-121 PAUL DRIVE, SAN RAGAEL, CA              $1,430,514.80    UNDETERMINED
         150 ALMADEN BOULEVARD
         SAN JOSE CA 95113-2010                              Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 9/7/2016                    þ No
         Last 4 digits of account number: 4600               ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             BANK DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.153.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HERITAGE BANK OF COMMERCE                           1506 VALLEJO AVE., NOVATO, CA                   $898,504.31      UNDETERMINED
         150 ALMADEN BOULEVARD
         SAN JOSE CA 95113-2010                              Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 4/24/2017                   þ No
         Last 4 digits of account number: 7800               ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             BANK DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 77 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 108 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.154.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HILLINGER, WALTER                                  17-23, 30-42 CLAY COURT, NOVATO                 $-               UNDETERMINED
         81 LAE STREET
         PALA HI 96779                                      Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/22/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12

2.155.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HILT, PAMELA MERCER IRA SERVICES                   17-23, 30-42 CLAY COURT, NOVATO                 $100,000.00      UNDETERMINED
         SFK#010340
         120 FOURTH STREET, SUITE 1071                      Describe the lien
         PETALUMA CA 94953
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 3/6/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 78 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 109 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.156.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HILT, SAM                                          7 MERRYDALE ROAD, SAN RAFAEL, CA                $50,000.00       UNDETERMINED
         120 FOURTH STREET, SUITE 1071
         PETALUMA CA 94953                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/9/2018                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.4

2.157.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HO REVOCABLE TRUST, MENG HSUEH &                   7 MERRYDALE ROAD, SAN RAFAEL, CA                $200,000.00      UNDETERMINED
         SHIN JUNG
         29065 EDEN SHORES DRIVE                            Describe the lien
         HAYWARD CA 94545
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 4/6/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.4




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 79 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 110 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.158.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HO REVOCABLE TRUST, MENG HSUEH &                   7200 REDWOOD BLVD., NOVATO, CA                  $365,000.00      UNDETERMINED
         SHIN JUNG
         29065 EDEN SHORES DRIVE                            Describe the lien
         HAYWARD CA 94545
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 6/19/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1

2.159.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HO REVOCABLE TRUST, MENG HSUEH &                   1506 VALLEJO AVE., NOVATO, CA                   $100,000.00      UNDETERMINED
         SHIN JUNG
         29065 EDEN SHORES DRIVE                            Describe the lien
         HAYWARD CA 94545
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 4/6/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.11




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 80 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 111 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.160.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HOFFMAN, STEVEN D. REVOCABLE TRUST                  419 PROSPECT DRIVE, SAN RAFAEL, CA              $100,000.00      UNDETERMINED
         UTD 2-1-12
         22230 VARIAN WAY                                    Describe the lien
         CUPERTINO CA 95014
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 2/14/2018
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.3

2.161.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HOGGAN FAMILY TRUST 2013, WILLIAM D.                350 IGNACIO BLVD., SUITE 103, NOVATO,           $50,000.00       UNDETERMINED
         & CHERYL A. TTEES                                   CA
         189 THE ALAMEDA
         SAN ANSELMO CA 94960-1234                           Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 8/28/2009                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 81 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 112 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.162.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HONESS, COLIN                                       501 ALAMEDA DEL PRADO, NOVATO, CA               $100,000.00      UNDETERMINED
         430 6TH AVENUE
         SANTA CRUZ CA 95062                                 Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 11/24/2010                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.163.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         HONESS, COLIN                                       419 PROSPECT DRIVE, SAN RAFAEL, CA              $100,000.00      UNDETERMINED
         430 6TH AVENUE
         SANTA CRUZ CA 95062                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 10/4/2018                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.3




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 82 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 113 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.164.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HOSHOR LIVING TRUST, CONNIE                        461 IGNACIO BLVD., NOVATO, CA                   $100,000.00      UNDETERMINED
         PT. REYES STATION CA 94956
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 11/24/2008
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.12                       ¨ Disputed
2.165.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HUCHBERGER FAMILY TRUST                            7200 REDWOOD BLVD., NOVATO, CA                  $200,000.00      UNDETERMINED
         DTD12/12/2012
         2190 WASHINGTON STREET #1204                       Describe the lien
         SAN FRANCISCO CA 94109
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 7/19/2016
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 83 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 114 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.166.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HUCKUBA, CONNIE MTC TRAD #39130                    200 GATE 5 ROAD, SAUSALITO, CA                  $136,000.00      UNDETERMINED
         MCCLOUD CA 96057
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 5/19/2010
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.8                        ¨ Disputed
2.167.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HUGHES JR., WILLIAM L. ETC #D027000020             7200 REDWOOD BLVD., NOVATO, CA                  $85,000.00       UNDETERMINED
         11791 BARNETT VALLEY ROAD
         SEBASTOPOL CA 95472                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/5/2016                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.1




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 84 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 115 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.168.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HUGHES JR., WILLIAM L. ETC #D027000020             355 BOYES BLVD., SONOMA, CA                     $50,000.00       UNDETERMINED
         11791 BARNETT VALLEY ROAD
         SEBASTOPOL CA 95472                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/27/2020                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3

2.169.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         HUGHES JR., WILLIAM L. ETC #D027000020             21-37 DUFFY PLACE, SAN RAFAEL, CA               $122,000.00      UNDETERMINED
         11791 BARNETT VALLEY ROAD
         SEBASTOPOL CA 95472                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 6/3/2009                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 85 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 116 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.170.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         IRIEA, LLC                                         200 GATE 5 ROAD, SAUSALITO, CA                  $200,000.00      UNDETERMINED
         Creditor’s email address, if known                 Describe the lien
         _____________________________________              SECOND DEED OF TRUST
         Date debt was incurred: 4/7/2010                   Is the creditor an insider or related party?
         Last 4 digits of account number:                   þ No
         Do multiple creditors have an interest in the      ¨ Yes
         same property?
                                                            Is anyone else liable on this claim?
         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                            (Official Form 206H).
             ¨ No. Specify each creditor, including         As of the petition filing date, the claim is:
             this creditor, and its relative priority.      Check all that apply.
             _________________________________
             _________________________________            ¨ Contingent
             þ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: 2.8
                                                          ¨ Disputed
2.171.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         IRIELEE, LLC                                       200 GATE 5 ROAD, SAUSALITO, CA                  $200,000.00      UNDETERMINED
         Creditor’s email address, if known                 Describe the lien
         _____________________________________              SECOND DEED OF TRUST
         Date debt was incurred: 4/7/2010                   Is the creditor an insider or related party?
         Last 4 digits of account number:                   þ No
         Do multiple creditors have an interest in the      ¨ Yes
         same property?
                                                            Is anyone else liable on this claim?
         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                            (Official Form 206H).
             ¨ No. Specify each creditor, including         As of the petition filing date, the claim is:
             this creditor, and its relative priority.      Check all that apply.
             _________________________________
             _________________________________              ¨ Contingent
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.8
                                                            ¨ Disputed




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 86 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 117 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.172.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         JACOBS, JAMES IRA SERVICES TRAD                    7200 REDWOOD BLVD., NOVATO, CA                  $57,000.00       UNDETERMINED
         #711615
         16 E CRESCENT DRIVE                                Describe the lien
         SAN RAFAEL CA 94901
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 7/21/2016
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1

2.173.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         JACOBS, JAMES IRA SERVICES TRAD                    21-37 DUFFY PLACE, SAN RAFAEL, CA               $368,371.56      UNDETERMINED
         #711615
         16 E CRESCENT DRIVE                                Describe the lien
         SAN RAFAEL CA 94901
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 1/27/2003
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 87 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 118 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.174.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JACOBSON CHARITABLE TRUST, LAURIE                   350 IGNACIO BLVD., SUITE 103, NOVATO,           $195,000.00      UNDETERMINED
         ANN                                                 CA
         540 TERESA COURT
         SEBASTOPOL CA 95472                                 Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 8/7/2009                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.175.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JACOBSON, LAURIE ANN                                501 ALAMEDA DEL PRADO, NOVATO, CA               $100,000.00      UNDETERMINED
         540 TERESA COURT
         SEBASTOPOL CA 95472                                 Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 6/23/2012                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 88 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 119 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.176.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JANISLAWSKI, MIMI                                   501 ALAMEDA DEL PRADO, NOVATO, CA               $35,000.00       UNDETERMINED
         521 VILLAGE DRIVE
         EL CERRITO CA 94530                                 Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 7/25/2011                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.177.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JANUARY, PETER REVOCABLE LIVING                     49 IGNACIO LANE, NOVATO, CA                     $120,000.00      UNDETERMINED
         TRUST
         10 CORTE MADERA AVENUE                              Describe the lien
         CORTE MADERA CA 94925
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 11/5/2019
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 89 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 120 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.178.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         JAVIER FAMILY TRUST 2006 (ARTHUR &                 7 MERRYDALE ROAD, SAN RAFAEL, CA                $116,706.73      UNDETERMINED
         LAURIE)
         27 OLIVE COURT                                     Describe the lien
         NOVATO CA 94945
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 4/2/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.4

2.179.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         JAVIER FAMILY TRUST 2006 (ARTHUR &                 117-121 PAUL DRIVE, SAN RAGAEL, CA              $44,000.00       UNDETERMINED
         LAURIE)
         27 OLIVE COURT                                     Describe the lien
         NOVATO CA 94945
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 10/5/2016
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.11




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 90 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 121 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.180.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         JAVIER FAMILY TRUST 2006 (ARTHUR &                 117-121 PAUL DRIVE, SAN RAGAEL, CA              $25,000.00       UNDETERMINED
         LAURIE)
         27 OLIVE COURT                                     Describe the lien
         NOVATO CA 94945
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 6/6/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.11

2.181.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         JAVIER FAMILY TRUST 2006 (ARTHUR &                 885 BROADWAY, SONOMA, CA                        $100,000.00      UNDETERMINED
         LAURIE)
         27 OLIVE COURT                                     Describe the lien
         NOVATO CA 94945
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 7/1/2015
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.6




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 91 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 122 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.182.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JEFFCOAT, FERN ALANE REVOCABLE      461 IGNACIO BLVD., NOVATO, CA                                   $8,500.00       UNDETERMINED
         TRUST, FERN ALANE JEFFCOAT, TRUSTEE
         OF THE                              Describe the lien
         820 BEL MARIN KEYS BLVD.
                                             SECOND DEED OF TRUST
         NOVATO CA 94949
                                             Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________               þ No
         Date debt was incurred: 9/9/2009
                                                             ¨ Yes
                                                             Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                             ¨ No
         same property?                                      ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
         þ Yes. Have you already specified the               Check all that apply.
         relative priority?
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.       ¨ Unliquidated
             _________________________________
             _________________________________
                                                             ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12

2.183.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JOHNSEN, LARRY D. TRUSTEE OF THE                    501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00      UNDETERMINED
         LARRY D. JOHNSEN TRUST
         139 SAVANNAH WAY                                    Describe the lien
         WINDSOR CA 95492
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 5/6/2011
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 92 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 123 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.184.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JOHNSEN, LARRY D. TRUSTEE OF THE                    350 IGNACIO BLVD., SUITE 101, NOVATO,           $50,000.00       UNDETERMINED
         LARRY D. JOHNSEN TRUST                              CA
         139 SAVANNAH WAY
         WINDSOR CA 95492                                    Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 1/22/2019                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.185.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JOHNSEN, LARRY D. TRUSTEE OF THE                    350 IGNACIO BLVD., SUITE 103, NOVATO,           $100,000.00      UNDETERMINED
         LARRY D. JOHNSEN TRUST                              CA
         139 SAVANNAH WAY
         WINDSOR CA 95492                                    Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 2/15/2011                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 93 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 124 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.186.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JOHNSEN, LARRY D. TRUSTEE OF THE                    1129 3RD ST., SAN RAFAEL, CA                    $50,000.00       UNDETERMINED
         LARRY D. JOHNSEN TRUST
         139 SAVANNAH WAY                                    Describe the lien
         WINDSOR CA 95492
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 6/22/2017
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______

2.187.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JONES/ ZAHN 2018 TRUST                              501 ALAMEDA DEL PRADO, NOVATO, CA               $150,000.00      UNDETERMINED
         249 MARINDA DRIVE
         FAIRFAX CA 94930                                    Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 8/20/2018                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 94 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 125 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.188.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         JONES/ ZAHN 2018 TRUST                             515 B. STREET, SAN RAFAEL, CA                   $150,000.00      UNDETERMINED
         249 MARINDA DRIVE
         FAIRFAX CA 94930                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 8/20/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.37

2.189.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         JONES/ ZAHN 2018 TRUST                             107 MARIN STREET,NOVATO, CA                     $40,000.00       UNDETERMINED
         249 MARINDA DRIVE
         FAIRFAX CA 94930                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 9/29/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 95 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 126 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.190.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JORDAN, MARY EVELYN AND KATHRYN                     501 ALAMEDA DEL PRADO, NOVATO, CA               $30,000.00      UNDETERMINED
         JORDAN HECHT JOINT TENANTS WITH
         RIGHT OF SURVIVORSHIP                               Describe the lien
         57 SALVATORE DRIVE
                                                             FIRST DEED OF TRUST
         NOVATO CA 94949
                                                             Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________               þ No
         Date debt was incurred: 3/10/2014
                                                             ¨ Yes
                                                             Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                             ¨ No
         same property?                                      ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
         þ Yes. Have you already specified the               Check all that apply.
         relative priority?
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.       ¨ Unliquidated
             INVESTOR DEED OF TRUST                          ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.191.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JORDAN, MARY EVELYN AND KATHRYN                     501 ALAMEDA DEL PRADO, NOVATO, CA               $58,500.00      UNDETERMINED
         JORDAN HECHT JOINT TENANTS WITH
         RIGHT OF SURVIVORSHIP                               Describe the lien
         57 SALVATORE DRIVE
                                                             FIRST DEED OF TRUST
         NOVATO CA 94949
                                                             Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________               þ No
         Date debt was incurred: 12/17/2010
                                                             ¨ Yes
                                                             Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                             ¨ No
         same property?                                      ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
         þ Yes. Have you already specified the               Check all that apply.
         relative priority?
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.       ¨ Unliquidated
             INVESTOR DEED OF TRUST                          ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 96 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 127 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.192.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JOSEFS, JAI                                         1129 3RD ST., SAN RAFAEL, CA                    $60,000.00      UNDETERMINED
         139 MEERNAA AVE
         FAIRFAX CA 94930                                    Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 8/24/2012                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.193.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         JOSEFS, JAI                                         49 IGNACIO LANE, NOVATO, CA                     $60,000.00      UNDETERMINED
         139 MEERNAA AVE
         FAIRFAX CA 94930                                    Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 8/24/2012                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 97 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 128 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.194.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KAMINS, SARA                                       200 GATE 5 ROAD, SAUSALITO, CA                  $10,000.00      UNDETERMINED
         2 WHITING STREET
         #2                                                 Describe the lien
         SAN FRANCISCO CA 94133
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 3/11/2013
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.195.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KAPLAN, JANICE                                     200 GATE 5 ROAD, SAUSALITO, CA                  $20,000.00      UNDETERMINED
         88 CRYSTAL COVE COURT
         RICHMOND CA 94804                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/10/2012                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 98 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 129 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.196.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         KATSAROS TRUST DATED JULY 2, 1992,                  350 IGNACIO BLVD., SUITE 201, NOVATO,           $163,284.00      UNDETERMINED
         JEANNE R. STEPHANI LEWIS AND ATHENA                 CA
         KATSAROS, TRUSTEES OF THE
         1498 DE TRACY STREET                                Describe the lien
         SAN JOSE CA 95128
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 7/1/2003
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______

2.197.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         KILNER, ELIZABETH                                   21-37 DUFFY PLACE, SAN RAFAEL, CA               $150,000.00      UNDETERMINED
         491 SEQUOIA LANE
         SEBASTOPOL CA 95472                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 8/29/2007                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 99 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 130 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.198.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KING SMITH, ANN                                    21-37 DUFFY PLACE, SAN RAFAEL, CA               $90,000.00      UNDETERMINED
         240 12TH STREET
         ARCATA CA 95521                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/18/2014                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.199.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KINSEY, KARIN A.                                   353-359 BEL MARIN KEYS, NOVATO, CA              $50,000.00      UNDETERMINED
         2 YARRROW LANE
         NOVATO CA 94947                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/12/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.27




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 100 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 131 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.200.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KINSEY, KARIN A.                                   885 BROADWAY, SONOMA, CA                        $150,000.00      UNDETERMINED
         2 YARRROW LANE
         NOVATO CA 94947                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/13/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6

2.201.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KLEIN, MINDY                                       107 MARIN STREET,NOVATO, CA                     $147,500.00      UNDETERMINED
         FAIRFAX CA 94978
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 10/30/2018
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.8                        ¨ Disputed




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 101 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 132 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.202.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KRADJAN-CRONIN, LAURA                              461 IGNACIO BLVD., NOVATO, CA                   $50,000.00      UNDETERMINED
         58 CLUB VIEW DRIVE
         NOVATO CA 94949                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/17/2015                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12

2.203.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KRADJAN-CRONIN, LAURA                              117-121 PAUL DRIVE, SAN RAGAEL, CA              $50,000.00      UNDETERMINED
         58 CLUB VIEW DRIVE
         NOVATO CA 94949                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 9/21/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.11




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 102 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 133 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.204.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KRADJAN-CRONIN, LAURA                              885 BROADWAY, SONOMA, CA                        $50,000.00       UNDETERMINED
         58 CLUB VIEW DRIVE
         NOVATO CA 94949                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/17/2015                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6

2.205.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KRAVITZ, MOSES                                     7 MERRYDALE ROAD, SAN RAFAEL, CA                $100,000.00      UNDETERMINED
         11285 PUESTA DEL SOL
         OAK VIEW CA 93022                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/20/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.4




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 103 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 134 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.206.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KRAVITZ, MOSES                                     885 BROADWAY, SONOMA, CA                        $200,000.00      UNDETERMINED
         11285 PUESTA DEL SOL
         OAK VIEW CA 93022                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/30/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6

2.207.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         KROWECH, GAIL IRA SERVICES                         7 MERRYDALE ROAD, SAN RAFAEL, CA                $25,000.00       UNDETERMINED
         TRAD#806870
         699 ENSENADA AVENUE                                Describe the lien
         BERKELEY CA 94707
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 7/29/2019
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.4




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 104 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 135 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.208.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LANGE, FRANK                                       7 MERRYDALE ROAD, SAN RAFAEL, CA                $180,000.00      UNDETERMINED
         11 SKYLARK DRIVE #9
         LARKSPUR CA 94939                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/29/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.4

2.209.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LAVIN, MARIE STRATA TRUST COMPANY                  200 GATE 5 ROAD, SAUSALITO, CA                  $50,000.00       UNDETERMINED
         IRA#201421261
         80 BAYPOINT DRIVE                                  Describe the lien
         SAN RAFAEL CA 94901
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 5/20/2019
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 105 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 136 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.210.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LAZAR, MAIA SHIRA SEIPP EQUITY TRUST               200 GATE 5 ROAD, SAUSALITO, CA                  $57,687.20      UNDETERMINED
         #96-123
         2435 IVANHOE DRIVE                                 Describe the lien
         LOS ANGELES CA 90039-3210
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 7/31/2009
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.211.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LAZAR, MAIA SHIRA SEIPP EQUITY TRUST               200 GATE 5 ROAD, SAUSALITO, CA                  $10,446.58      UNDETERMINED
         #96-126 ROTH
         2435 IVANHOE DRIVE                                 Describe the lien
         LOS ANGELES CA 90039-3210
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 7/31/2009
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 106 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 137 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                   Case number (if known) 20-30604

2.212.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         LAZAR, SYLVIA HEBER PALUGYAI DE                     49 IGNACIO LANE, NOVATO, CA                     $454,423.82      UNDETERMINED
         922 CENTRO WAY
         MILL VALLEY CA 94941                                Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 2/12/2013                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.213.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         LEE-SHUE, JR, VINCENT                               200 GATE 5 ROAD, SAUSALITO, CA                  $-               UNDETERMINED
         20 NEWPORT PARKWAY
         #2607                                               Describe the lien
         JERSEY CITY NJ 07310
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 5/31/2011
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 107 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 138 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.214.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LEE-SHUE, JR, VINCENT                              353-359 BEL MARIN KEYS, NOVATO, CA              $-               UNDETERMINED
         20 NEWPORT PARKWAY
         #2607                                              Describe the lien
         JERSEY CITY NJ 07310
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 5/17/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.27

2.215.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LEE-SHUE, VINCENT & JANICE                         200 GATE 5 ROAD, SAUSALITO, CA                  $60,000.00       UNDETERMINED
         20 NEWPORT PARKWAY
         #2607                                              Describe the lien
         JERSEY CITY NJ 07310
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 4/7/2010
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 108 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 139 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.216.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LERNER REVOCABLE TRUST, KEVIN P.                   200 GATE 5 ROAD, SAUSALITO, CA                  $150,000.00      UNDETERMINED
         SHAMBROOK AND FRANCES H.
         2625 BROOKS AVENUE                                 Describe the lien
         EL CERRITO CA 94530
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 4/15/2020
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.217.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LERNER REVOCABLE TRUST, KEVIN P.                   419 PROSPECT DRIVE, SAN RAFAEL, CA              $300,000.00      UNDETERMINED
         SHAMBROOK AND FRANCES H.
         2625 BROOKS AVENUE                                 Describe the lien
         EL CERRITO CA 94530
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 12/8/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.3




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 109 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 140 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.218.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LERNER REVOCABLE TRUST, KEVIN P.                   117-121 PAUL DRIVE, SAN RAGAEL, CA              $100,000.00      UNDETERMINED
         SHAMBROOK AND FRANCES H.
         2625 BROOKS AVENUE                                 Describe the lien
         EL CERRITO CA 94530
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 9/26/2016
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.11

2.219.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LEVINE SEPARATE PROPERTY TRUST                     885 BROADWAY, SONOMA, CA                        $385,000.00      UNDETERMINED
         DTD. 4/15/99 TRUST, WILLIAM HOWARD
         2 SNOWDEN LANE                                     Describe the lien
         FAIRFAX CA 94930
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 8/12/2015
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.6




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 110 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 141 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.220.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LEVINE SEPARATE PROPERTY TRUST                     21-37 DUFFY PLACE, SAN RAFAEL, CA               $190,000.00      UNDETERMINED
         DTD. 4/15/99 TRUST, WILLIAM HOWARD
         2 SNOWDEN LANE                                     Describe the lien
         FAIRFAX CA 94930
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 12/20/2010
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.221.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LEVINE, CAROLE IRA SERVICES TRAD                   461 IGNACIO BLVD., NOVATO, CA                   $10,000.00       UNDETERMINED
         #589081
         2139 JACKSON STREET                                Describe the lien
         SAN FRANCISCO CA 94115
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 3/15/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 111 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 142 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.222.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LEVINE, WIL EQUITY TRUST #Z050152                  117-121 PAUL DRIVE, SAN RAGAEL, CA              $20,000.00      UNDETERMINED
         2 SNOWDEN LANE
         FAIRFAX CA 94930                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 11/29/2017                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.11

2.223.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LEVINE, WIL EQUITY TRUST #Z050152                  21-37 DUFFY PLACE, SAN RAFAEL, CA               $31,500.00      UNDETERMINED
         2 SNOWDEN LANE
         FAIRFAX CA 94930                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/6/2012                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 112 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 143 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.224.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LEVINE, WILLIAM IRA SERVICES TRAD                  355 BOYES BLVD., SONOMA, CA                     $92,000.00       UNDETERMINED
         #515012
         2 SNOWDEN LANE                                     Describe the lien
         FAIRFAX CA 94930
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 2/6/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.3

2.225.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LEVINE, WILLIAM IRA SERVICES TRAD                  107 MARIN STREET,NOVATO, CA                     $682,000.00      UNDETERMINED
         #515012
         2 SNOWDEN LANE                                     Describe the lien
         FAIRFAX CA 94930
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 10/5/2015
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 113 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 144 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.226.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         LEWIS, CHRISTOPHER A. INTERVIVOS                    501 ALAMEDA DEL PRADO, NOVATO, CA               $65,000.00      UNDETERMINED
         TRUST INITIALLY CREATED BY
         DECLARATION OF TRUST ON 3/23/2007                   Describe the lien
         201 COGGINS DRIVE
                                                             FIRST DEED OF TRUST
         #B408
         PLEASANT HILL CA 94523                              Is the creditor an insider or related party?
         Creditor’s email address, if known                  þ No
         _____________________________________               ¨ Yes
         Date debt was incurred: 5/3/2016                    Is anyone else liable on this claim?
         Last 4 digits of account number:                    ¨ No
         Do multiple creditors have an interest in the       ¨ Yes. Fill out Schedule H: Codebtors
         same property?                                (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
                                                             Check all that apply.
         þ Yes. Have you already specified the
         relative priority?                                  ¨ Contingent
             þ No. Specify each creditor, including          ¨ Unliquidated
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST
                                                             ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.227.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         LIUZZA, ANN WADSWORTH LIVING TRUST                  350 IGNACIO BLVD., SUITE 101, NOVATO,           $50,000.00      UNDETERMINED
         1520 O' FARRELL STREET, APT. #2                     CA
         SAN FRANCISCO CA 94115
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 2/25/2011
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 114 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 145 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.228.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LIUZZA, ANN WADSWORTH LIVING TRUST                 885 BROADWAY, SONOMA, CA                        $50,000.00      UNDETERMINED
         1520 O' FARRELL STREET, APT. #2
         SAN FRANCISCO CA 94115                             Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/1/2015                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6

2.229.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LUSTIG, DAVID IRA SERVICES #344382                 7200 REDWOOD BLVD., NOVATO, CA                  $40,000.00      UNDETERMINED
         PESCADERO CA 94060
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 5/4/2016
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.1                        ¨ Disputed




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 115 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 146 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.230.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LUSTIG, DAVID IRA SERVICES #344382                 21-37 DUFFY PLACE, SAN RAFAEL, CA               $30,000.00       UNDETERMINED
         PESCADERO CA 94060
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 12/8/2017
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.8                        ¨ Disputed
2.231.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         LUSTIG, DAVID THE LUSTIG FAMILY 1990  7200 REDWOOD BLVD., NOVATO, CA                               $650,000.00      UNDETERMINED
         TRUST DATED JUNE 19, 1990 AND
         AMENDED AND RESTATED ON MAY 7, 2002 Describe the lien
         PESCADERO CA 94060
                                               SECOND DEED OF TRUST
         Creditor’s email address, if known
                                               Is the creditor an insider or related party?
         _____________________________________
                                                    No      þ
         Date debt was incurred: 4/19/2016
                                                    Yes     ¨
         Last 4 digits of account number:      Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 116 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 147 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.232.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         LUVAAS FAMILY 2009 TRUST                            350 IGNACIO BLVD., SUITE 101, NOVATO,           $50,000.00      UNDETERMINED
         1980 WILD OAK LANE                                  CA
         CHICO CA 95928
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 11/1/2010
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Contingent
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______
                                                             ¨ Disputed
2.233.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MAENDL, MICHAEL & ANITA OR SYLVIA                   7200 REDWOOD BLVD., NOVATO, CA                  $50,000.00      UNDETERMINED
         MAENDL
         2 AUTUMN COURT                                      Describe the lien
         NOVATO CA 94947
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 5/3/2016
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 117 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 148 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.234.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MAENDL, MICHAEL & ANITA OR SYLVIA                   21-37 DUFFY PLACE, SAN RAFAEL, CA               $61,093.02      UNDETERMINED
         MAENDL
         2 AUTUMN COURT                                      Describe the lien
         NOVATO CA 94947
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 2/1/2006
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.235.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MAHRER, MURIEL REVOCABLE LIVING                     501 ALAMEDA DEL PRADO, NOVATO, CA               $22,500.00      UNDETERMINED
         TRUST
         13577 MYREN DRIVE                                   Describe the lien
         SARATOGA CA 95070
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 10/20/2008
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 118 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 149 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.236.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MAHRER, CINDY                                       200 GATE 5 ROAD, SAUSALITO, CA                  $20,000.00      UNDETERMINED
         115 ANZA WAY
         SAN BRUNO CA 94066                                  Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 5/9/2011                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8

2.237.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MAXON TRUST, DOROTHY J.                             501 ALAMEDA DEL PRADO, NOVATO, CA               $59,000.00      UNDETERMINED
         310 RODEO ROAD
         ORMOND BEACH FL 32174                               Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 5/11/2009                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 119 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 150 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.238.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MAXON TRUST, DOROTHY J.                             350 IGNACIO BLVD., SUITE 201, NOVATO,           $75,000.00      UNDETERMINED
         310 RODEO ROAD                                      CA
         ORMOND BEACH FL 32174
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 7/19/2013
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Contingent
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______
                                                             ¨ Disputed
2.239.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MCINNIS TRUST, SASHA ALEXIS                         200 GATE 5 ROAD, SAUSALITO, CA                  $25,000.00      UNDETERMINED
         1000 DEWING AVENUE #308
         LAFAYETTE CA 94549                                  Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 2/3/2011                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 120 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 151 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.240.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MCINNIS FAMILY TRUST DTD MARCH 1990,                501 ALAMEDA DEL PRADO, NOVATO, CA               $100,000.00      UNDETERMINED
         (ROBERT & TANYA)
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 4/29/2002
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed
2.241.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MCINNIS FAMILY TRUST DTD MARCH 1990,                1129 3RD ST., SAN RAFAEL, CA                    $150,000.00      UNDETERMINED
         (ROBERT & TANYA)
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 7/23/2018
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Contingent
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______
                                                             ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 121 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 152 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.242.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MCINNIS TRUST, NICHOLAS ROBERT                     200 GATE 5 ROAD, SAUSALITO, CA                  $15,000.00      UNDETERMINED
         407 OAK POINT COURT
         SANTA ROSA CA 95409                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/3/2011                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.243.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MCINNIS, NICHOLAS ROBERT                           885 BROADWAY, SONOMA, CA                        $20,000.00      UNDETERMINED
         407 OAK POINT COURT
         SANTA ROSA CA 95409                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/28/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 122 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 153 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.244.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MEADOWS, ROGER IRA SERVICES TRAD                   7200 REDWOOD BLVD., NOVATO, CA                  $-               UNDETERMINED
         #717745
         2331 SIERRA CREEK CIRCLE                           Describe the lien
         SANTA ROSA CA 95405
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 11/16/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1

2.245.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MICHEL 2017 TRUST, THE CRAIG W.                    419 PROSPECT DRIVE, SAN RAFAEL, CA              $50,000.00       UNDETERMINED
         10128 BUTTON WILLOW DRIVE
         LAS VEGAS NV 89134                                 Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/3/2018                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 123 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 154 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.246.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MICHEL 2017 TRUST, THE CRAIG W.                     21-37 DUFFY PLACE, SAN RAFAEL, CA               $50,000.00       UNDETERMINED
         10128 BUTTON WILLOW DRIVE
         LAS VEGAS NV 89134                                  Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 5/3/2018                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8

2.247.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MILLER LIVING TRUST 2016, THE                       501 ALAMEDA DEL PRADO, NOVATO, CA               $100,000.00      UNDETERMINED
         SWANBERG
         EL GRANADA CA 94018-1985                            Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 8/16/2013                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 124 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 155 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.248.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MILLER, ROGER (OM INVESTMENTS)                     107 MARIN STREET,NOVATO, CA                     $50,000.00      UNDETERMINED
         MIDDLETOWN CA 95461
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 4/11/2018
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.8                        ¨ Disputed
2.249.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MINOLLI 2011 TRUST, MATIO J. & PATRICIA            885 BROADWAY, SONOMA, CA                        $50,000.00      UNDETERMINED
         L.
         ONE BRITTON CT.                                    Describe the lien
         NOVATO CA 94947-2961
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 7/2/2015
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.6




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 125 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 156 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.250.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MINOLLI, PATRICIA IRA SERVICES #537172              355 BOYES BLVD., SONOMA, CA                     $110,000.00      UNDETERMINED
         ONE BRITTON CT.
         NOVATO CA 94947-2961                                Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 2/10/2016                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.3

2.251.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOLINO FAMILY TRUST 2014                            501 ALAMEDA DEL PRADO, NOVATO, CA               $100,000.00      UNDETERMINED
         47 THALIA STREET
         MILL VALLEY CA 94941                                Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 5/2/2018                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 126 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 157 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.252.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MOLINO FAMILY TRUST 2014                           200 GATE 5 ROAD, SAUSALITO, CA                  $140,000.00      UNDETERMINED
         47 THALIA STREET
         MILL VALLEY CA 94941                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/23/1996                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.253.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MOLINO FAMILY TRUST 2014                           355 BOYES BLVD., SONOMA, CA                     $53,000.00       UNDETERMINED
         47 THALIA STREET
         MILL VALLEY CA 94941                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/7/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 127 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 158 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.254.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MOLINO FAMILY TRUST 2014                           21-37 DUFFY PLACE, SAN RAFAEL, CA               $500,000.00      UNDETERMINED
         47 THALIA STREET
         MILL VALLEY CA 94941                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/23/1996                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.255.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MOLINO, MARIA M. MTC TRAD #D5120                   200 GATE 5 ROAD, SAUSALITO, CA                  $245,000.00      UNDETERMINED
         47 THALIA STREET
         MILL VALLEY CA 94941                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/1/2014                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 128 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 159 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.256.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOLINO, MARIA M. MTC TRAD #D5120                    7 MERRYDALE ROAD, SAN RAFAEL, CA                $25,000.00       UNDETERMINED
         47 THALIA STREET
         MILL VALLEY CA 94941                                Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 6/24/2019                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.4

2.257.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOLINO, ROBERT D. MTC TRAD #F4590                   1 HAMMONDALE COURT, SAN RAFAEL, CA              $500,000.00      UNDETERMINED
         47 THALIA STREET
         MILL VALLEY CA 94941                                Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 10/16/2013                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             BANNER BANK.                                    ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 129 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 160 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.258.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MOLINO, ROBERT D. MTC TRAD #F4590                  200 GATE 5 ROAD, SAUSALITO, CA                  $415,000.00      UNDETERMINED
         47 THALIA STREET
         MILL VALLEY CA 94941                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/29/2014                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.259.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MOLINO, ROBERT D. MTC TRAD #F4590                  353-359 BEL MARIN KEYS, NOVATO, CA              $50,000.00       UNDETERMINED
         47 THALIA STREET
         MILL VALLEY CA 94941                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/26/2018                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.27




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 130 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 161 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.260.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOLINO, ROBERT D. MTC TRAD #F4590                   21-37 DUFFY PLACE, SAN RAFAEL, CA               $100,000.00      UNDETERMINED
         47 THALIA STREET
         MILL VALLEY CA 94941                                Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 10/10/2017                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8

2.261.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOLLOT, ROBERTA                                     501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00       UNDETERMINED
         286 CORBIN PLACE
         APT #2 E                                            Describe the lien
         BROOKLYN NY 11235
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 1/12/2012
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 131 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 162 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.262.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOLLOT, ROBERTA                                     200 GATE 5 ROAD, SAUSALITO, CA                  $50,000.00      UNDETERMINED
         286 CORBIN PLACE
         APT #2 E                                            Describe the lien
         BROOKLYN NY 11235
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 11/30/2010
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.263.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOLLOT, ROBERTA                                     350 IGNACIO BLVD., SUITE 101, NOVATO,           $50,000.00      UNDETERMINED
         286 CORBIN PLACE                                    CA
         APT #2 E
         BROOKLYN NY 11235                                   Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 3/10/2011                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 132 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 163 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.264.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MONTEITH, INGE                                      501 ALAMEDA DEL PRADO, NOVATO, CA               $25,000.00       UNDETERMINED
         KIHEI HI 96753
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 6/10/2010
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed
2.265.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOORE, ELIZABETH IRA SERVICES                       515 B. STREET, SAN RAFAEL, CA                   $300,000.00      UNDETERMINED
         #726874
         13 BAYTREE LANE                                     Describe the lien
         SAN ANSELMO CA 94960
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 6/7/2017
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.37




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 133 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 164 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.266.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MORELLI DAY, MARIAH                                 49 IGNACIO LANE, NOVATO, CA                     $60,000.00      UNDETERMINED
         475 EAST COTATI AVENUE
         #A                                                  Describe the lien
         COTATI CA 94931
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 3/4/1994
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______

2.267.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOSCARIELLO REVOC. TRUST, THE 2014                  200 GATE 5 ROAD, SAUSALITO, CA                  $40,000.00      UNDETERMINED
         WILLIAM R. TAYLOR & JAYE A.
         UKIAH CA 95482                                      Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/7/2012                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 134 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 165 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.268.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOSCARIELLO REVOC. TRUST, THE 2014                  350 IGNACIO BLVD., SUITE 201, NOVATO,           $15,000.00      UNDETERMINED
         WILLIAM R. TAYLOR & JAYE A.                         CA
         UKIAH CA 95482
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 12/7/2012
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Contingent
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______
                                                             ¨ Disputed
2.269.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         MOSCARIELLO REVOC. TRUST, THE 2014                  350 IGNACIO BLVD., SUITE 200, NOVATO,           $30,000.00      UNDETERMINED
         WILLIAM R. TAYLOR & JAYE A.                         CA
         UKIAH CA 95482
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 12/7/2012
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 135 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 166 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.270.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MTECH ENTERPRISE, INC                              200 GATE 5 ROAD, SAUSALITO, CA                  $100,000.00      UNDETERMINED
         Creditor’s email address, if known                 Describe the lien
         _____________________________________              SECOND DEED OF TRUST
         Date debt was incurred: 9/6/2011                   Is the creditor an insider or related party?
         Last 4 digits of account number:                   þ No
         Do multiple creditors have an interest in the      ¨ Yes
         same property?
                                                            Is anyone else liable on this claim?
         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                            (Official Form 206H).
             ¨ No. Specify each creditor, including         As of the petition filing date, the claim is:
             this creditor, and its relative priority.      Check all that apply.
             _________________________________
             _________________________________            ¨ Contingent
             þ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: 2.8
                                                          ¨ Disputed
2.271.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MUNSELL SUKI & RUSSELL                             355 BOYES BLVD., SONOMA, CA                     $150,000.00      UNDETERMINED
         524 SAN ANSELMO AVENUE
         #222                                               Describe the lien
         SAN ANSELMO CA 94960
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 1/27/2016
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.3




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 136 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 167 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.272.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MUNSELL SUKI & RUSSELL                             107 MARIN STREET,NOVATO, CA                     $100,000.00      UNDETERMINED
         524 SAN ANSELMO AVENUE
         #222                                               Describe the lien
         SAN ANSELMO CA 94960
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 10/6/2015
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.273.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         NADLER JOINT TENANTS WITH RIGHT OF                 461 IGNACIO BLVD., NOVATO, CA                   $64,000.00       UNDETERMINED
         SURVIVORSHIP, GARY & ALICE
         29 IVERSON WAY                                     Describe the lien
         PETALUMA CA 94952
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 7/23/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 137 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 168 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.274.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         NARUM, PHYLLIS                                      7200 REDWOOD BLVD., NOVATO, CA                  $65,000.00      UNDETERMINED
         300-4TH AVENUE S. E.
         DOUGLAS ND 58735                                    Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 3/4/2013                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.1

2.275.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         NEMROW FAMILY TRUST                                 501 ALAMEDA DEL PRADO, NOVATO, CA               $10,000.00      UNDETERMINED
         22 WEATHERBY COURT
         PETALUMA CA 94952                                   Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 2/8/2010                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 138 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 169 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.276.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         NOAH, IAN                                           1129 3RD ST., SAN RAFAEL, CA                    $100,000.00      UNDETERMINED
         615 C STREET
         SAN RAFAEL CA 94901                                 Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 4/1/2013                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.277.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         NOBLE, H. ROBERT                                    501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00       UNDETERMINED
         60 ORA WAY #203
         SAN FRANCISCO CA 94131                              Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 3/10/2017                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 139 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 170 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.278.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         OPUS BANK                                           515 B. STREET, SAN RAFAEL, CA                   $1,822,531.25   UNDETERMINED
         Creditor’s email address, if known                  Describe the lien
         _____________________________________               FIRST DEED OF TRUST
         Date debt was incurred: 5/15/2020                   Is the creditor an insider or related party?
         Last 4 digits of account number: 2260               þ No
         Do multiple creditors have an interest in the       ¨ Yes
         same property?
                                                             Is anyone else liable on this claim?
         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                             (Official Form 206H).
             þ No. Specify each creditor, including          As of the petition filing date, the claim is:
             this creditor, and its relative priority.       Check all that apply.
             BANK DEED OF TRUST
             ¨ Yes. The relative priority of creditors is ¨ Contingent
             specified on lines: ______                   ¨ Unliquidated
                                                          ¨ Disputed
2.279.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         ORTIZ, RUBEN & SIBYLLA                              350 IGNACIO BLVD., SUITE 103, NOVATO,           $40,000.00      UNDETERMINED
         376 VIA CASITAS                                     CA
         GREENBRAE CA 94904-2344
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 6/1/2015
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 140 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 171 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.280.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         OVERBEY REVOCABLE TRUST, SHARON L.                 117-121 PAUL DRIVE, SAN RAGAEL, CA              $73,765.61       UNDETERMINED
         MT. SHASTA CA 96067
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 1/18/2017
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.11                       ¨ Disputed
2.281.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         OVERBEY REVOCABLE TRUST, SHARON L.                 885 BROADWAY, SONOMA, CA                        $210,000.00      UNDETERMINED
         MT. SHASTA CA 96067
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 1/18/2017
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.6                        ¨ Disputed




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 141 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 172 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.282.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PACHECO, RICK                                       461 IGNACIO BLVD., NOVATO, CA                   $30,000.00      UNDETERMINED
         28425 EASTIN ROAD
         NEWMAN CA 95360                                     Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 11/27/2007                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.12

2.283.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PACIFIC WESTERN BANK                                885 BROADWAY, SONOMA, CA                        $3,055,550.00   UNDETERMINED
         P.O. BOX 131207
         CARLSBAD CA 92013-1207                              Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 10/1/2018                   þ No
         Last 4 digits of account number: 6700               ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             BANK DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 142 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 173 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.284.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PAOLELLA TRUSTEE, LIANA OF THE LIANA                7200 REDWOOD BLVD., NOVATO, CA                  $300,000.00      UNDETERMINED
         PAOLELLA REVOCABLE TRUST DTD
         6/1/2007                                            Describe the lien
         9 MOSSWOOD COURT
                                                             SECOND DEED OF TRUST
         NOVATO CA 94947
                                                             Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________               þ No
         Date debt was incurred: 4/14/2016
                                                             ¨ Yes
                                                             Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                             ¨ No
         same property?                                      ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
         þ Yes. Have you already specified the               Check all that apply.
         relative priority?
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.       ¨ Unliquidated
             _________________________________
             _________________________________
                                                             ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1

2.285.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PARKER, MARIAH                                      350 IGNACIO BLVD., SUITE 101, NOVATO,           $49,000.00       UNDETERMINED
         1501 ELIZABETH DRIVE                                CA
         PETALUMA CA 94954
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 2/26/2019
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 143 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 174 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.286.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PARKER, MARIAH ETC #84974                           350 IGNACIO BLVD., SUITE 101, NOVATO,           $40,000.00      UNDETERMINED
         1501 ELIZABETH DRIVE                                CA
         PETALUMA CA 94954
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 9/4/2008
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Contingent
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______
                                                             ¨ Disputed
2.287.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PAY, PHYLLIS MTC TRAD 47130                         21-37 DUFFY PLACE, SAN RAFAEL, CA               $94,231.73      UNDETERMINED
         1363 ROSE STREET
         BERKELEY CA 94702-1137                              Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 10/3/2000                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 144 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 175 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.288.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         PEASLEE, CLAIRE                                    117-121 PAUL DRIVE, SAN RAGAEL, CA              $100,000.00      UNDETERMINED
         PT. REYES STATION CA 94956
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 9/26/2016
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.11                       ¨ Disputed
2.289.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         PHELPS JTWROS, JOHN MARLINE AND                    885 BROADWAY, SONOMA, CA                        $200,000.00      UNDETERMINED
         SOPHIE
         1335 S. FITCH MOUNTAIN ROAD                        Describe the lien
         HEALDSBURG CA 95448
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 11/29/2018
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.6




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 145 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 176 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                   Case number (if known) 20-30604

2.290.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PHILLIPS, GABRIEL                                   501 ALAMEDA DEL PRADO, NOVATO, CA               $-               UNDETERMINED
         4437 SE HAWTHORNE BLVD.
         PORTLAND OR 97215                                   Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 9/29/2010                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.291.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PHILLIPS, KATE A.                                   7 MERRYDALE ROAD, SAN RAFAEL, CA                $20,000.00       UNDETERMINED
         3363 MORCOM AVENUE
         OAKLAND CA 94619                                    Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/12/2017                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.4




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 146 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 177 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.292.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PIERCE FAMILY TRUST, DONALD TRANT                   501 ALAMEDA DEL PRADO, NOVATO, CA               $100,000.00      UNDETERMINED
         TTEE
         5329 PIMLICO AVENUE                                 Describe the lien
         SACRAMENTO CA 95841-3819
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 1/12/2016
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______

2.293.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PIERCE LIVING TRUST OCTOBER 4, 1990,                501 ALAMEDA DEL PRADO, NOVATO, CA               $135,000.00      UNDETERMINED
         VIRGINIA L.
         1090 BEL MARIN KEYS BLVD.                           Describe the lien
         NOVATO CA 94949
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 6/4/2014
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 147 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 178 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.294.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         POPPY BANK                                         7200 REDWOOD BLVD., NOVATO, CA                  $3,860,855.53   UNDETERMINED
         438 FIRST STREET
         SANTA ROSA CA 95401                                Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/4/2016                   þ No
         Last 4 digits of account number: 5407              ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.1

2.295.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         PRATT TRUST, DOYLE                                 461 IGNACIO BLVD., NOVATO, CA                   $50,000.00      UNDETERMINED
         PATAGONIA AZ 85624
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SECOND DEED OF TRUST
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 6/6/2013
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             þ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: 2.12                       ¨ Disputed




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 148 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 179 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.296.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         PURUSHA REVOCABLE TRUST DATED                      885 BROADWAY, SONOMA, CA                        $100,000.00      UNDETERMINED
         MAY 9, 2019, GRACE
         215 MAHIE PLACE                                    Describe the lien
         KIHEI HI 96753
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 12/1/2015
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.6

2.297.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         PURVIANCE, DAVID EDWIN IRA SERVICES                885 BROADWAY, SONOMA, CA                        $11,800.00       UNDETERMINED
         #509383
         SISTERS OR 97759                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/31/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 149 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 180 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.298.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PUTZI FAMILY TRUST , ROBERT &                       501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00      UNDETERMINED
         GABRIELE
         381 MOUNTAIN VIEW AVENUE                            Describe the lien
         SAN RAFAEL CA 94901-1371
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 4/27/2015
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______

2.299.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PUTZI FAMILY TRUST , ROBERT &                       1129 3RD ST., SAN RAFAEL, CA                    $50,000.00      UNDETERMINED
         GABRIELE
         381 MOUNTAIN VIEW AVENUE                            Describe the lien
         SAN RAFAEL CA 94901-1371
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 1/3/2018
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 150 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 181 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.300.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         PUTZI FAMILY TRUST , ROBERT &                       49 IGNACIO LANE, NOVATO, CA                     $150,000.00      UNDETERMINED
         GABRIELE
         381 MOUNTAIN VIEW AVENUE                            Describe the lien
         SAN RAFAEL CA 94901-1371
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 6/14/2013
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______

2.301.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         RABB 1994 TRUST, DAVID AND MARY                     7200 REDWOOD BLVD., NOVATO, CA                  $100,000.00      UNDETERMINED
         15 SAN MARCOS PLACE
         SAN RAFAEL CA 94901                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/14/2018                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.1




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 151 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 182 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.302.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         RAFAEL GARDEN APARTMENTS, LLC                      1315 LINCOLN AVE., SAN RAFAEL, CA               $3,000,000.00   UNDETERMINED
         SEAMUS EGAN
         10 INDIAN TRAIL COURT                              Describe the lien
         NOVATO CA 94945
                                                            FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 7/15/2019
                                                            ¨ Yes
         Last 4 digits of account number: N/A               Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.303.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         RANTA TRUST, NELL                                  200 GATE 5 ROAD, SAUSALITO, CA                  $50,000.00      UNDETERMINED
         9329 BARTH STREET
         ELK GROVE CA 95624                                 Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 1/12/2011                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 152 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 183 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.304.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         RASMUSSEN, BETH MTC TRAD 84C50                      501 ALAMEDA DEL PRADO, NOVATO, CA               $159,500.00      UNDETERMINED
         KANEOHE HI 96744
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 11/16/2018
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed
2.305.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         RED MORTGAGE CAPITAL, LLC                           MERRYDALE VIEW APARTMENTS                       $____________    $_____________
         Creditor’s email address, if known                  Describe the lien
         _____________________________________               UCC FILING
         Date debt was incurred: 7/21/2017                   Is the creditor an insider or related party?
         Last 4 digits of account number:                    þ No
         Do multiple creditors have an interest in the       ¨ Yes
         same property?
                                                             Is anyone else liable on this claim?
         ¨ No                                                ¨ No
         ¨ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                             (Official Form 206H).
             ¨ No. Specify each creditor, including          As of the petition filing date, the claim is:
             this creditor, and its relative priority.       Check all that apply.
             _________________________________
             _________________________________               ¨ Contingent
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______
                                                             ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 153 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 184 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.306.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         REDCAPITAL GROUP                                    7 MERRYDALE ROAD, SAN RAFAEL, CA                $1,275,000.00   UNDETERMINED
         Creditor’s email address, if known                  Describe the lien
         _____________________________________               FIRST DEED OF TRUST
         Date debt was incurred: 6/7/2017                    Is the creditor an insider or related party?
         Last 4 digits of account number: 6603               þ No
         Do multiple creditors have an interest in the       ¨ Yes
         same property?
                                                             Is anyone else liable on this claim?
         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                             (Official Form 206H).
             þ No. Specify each creditor, including          As of the petition filing date, the claim is:
             this creditor, and its relative priority.       Check all that apply.
             BANK DEED OF TRUST
             ¨ Yes. The relative priority of creditors is ¨ Contingent
             specified on lines: ______                   ¨ Unliquidated
                                                          ¨ Disputed
2.307.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         REFF TTEE, MILDRED L.                               355 BOYES BLVD., SONOMA, CA                     $40,000.00      UNDETERMINED
         116 S. 160 WEST
         JERMONE ID 83338                                    Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 10/11/2016                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.3




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 154 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 185 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.308.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         REGALADO & EDWARD SPENCER,                          501 ALAMEDA DEL PRADO, NOVATO, CA               $15,000.00       UNDETERMINED
         PRISCILLA (THE SPENCER REGALADO
         LIVING TRUST 2015                                   Describe the lien
         1630 BUTTE STREET
                                                             FIRST DEED OF TRUST
         RICHMOND CA 94804-5214
                                                             Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________               þ No
         Date debt was incurred: 4/7/2009
                                                             ¨ Yes
                                                             Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                             ¨ No
         same property?                                      ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
         þ Yes. Have you already specified the               Check all that apply.
         relative priority?
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.       ¨ Unliquidated
             INVESTOR DEED OF TRUST                          ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.309.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         REGNER, DONALD OR SHARON TTEES OF                   200 GATE 5 ROAD, SAUSALITO, CA                  $100,000.00      UNDETERMINED
         THE DONALD G. REGNER AND SHARON J.
         REGNER REVOCABLE TRUST                              Describe the lien
         46 ILIAHI WAY
                                                             SECOND DEED OF TRUST
         LAHAINA HI 96761
                                                             Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________               þ No
         Date debt was incurred: 8/30/2011
                                                             ¨ Yes
                                                             Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                             ¨ No
         same property?                                      ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
         þ Yes. Have you already specified the               Check all that apply.
         relative priority?
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.       ¨ Unliquidated
             _________________________________
             _________________________________
                                                             ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 155 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 186 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.310.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         REGNER, DONALD OR SHARON TTEES OF                  419 PROSPECT DRIVE, SAN RAFAEL, CA              $100,000.00      UNDETERMINED
         THE DONALD G. REGNER AND SHARON J.
         REGNER REVOCABLE TRUST                             Describe the lien
         46 ILIAHI WAY
                                                            SECOND DEED OF TRUST
         LAHAINA HI 96761
                                                            Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________              þ No
         Date debt was incurred: 2/8/2018
                                                            ¨ Yes
                                                            Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                            ¨ No
         same property?                                     ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         ¨ No                                               As of the petition filing date, the claim is:
         þ Yes. Have you already specified the              Check all that apply.
         relative priority?
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.      ¨ Unliquidated
             _________________________________
             _________________________________
                                                            ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.3

2.311.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         REGNER, DONALD OR SHARON TTEES OF                  885 BROADWAY, SONOMA, CA                        $100,000.00      UNDETERMINED
         THE DONALD G. REGNER AND SHARON J.
         REGNER REVOCABLE TRUST                             Describe the lien
         46 ILIAHI WAY
                                                            SECOND DEED OF TRUST
         LAHAINA HI 96761
                                                            Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________              þ No
         Date debt was incurred: 2/8/2018
                                                            ¨ Yes
                                                            Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                            ¨ No
         same property?                                     ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         ¨ No                                               As of the petition filing date, the claim is:
         þ Yes. Have you already specified the              Check all that apply.
         relative priority?
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.      ¨ Unliquidated
             _________________________________
             _________________________________
                                                            ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.6




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 156 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 187 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.312.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         REINHARDT, ELKE                                    107 MARIN STREET,NOVATO, CA                     $25,000.00      UNDETERMINED
         371 EL FAISAN DRIVE
         SAN RAFAEL CA 94903                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/22/2015                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.313.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         REINHARDT, ELKE TRUST EST. 2/20/2006               107 MARIN STREET,NOVATO, CA                     $25,000.00      UNDETERMINED
         371 EL FAISAN DRIVE
         SAN RAFAEL CA 94903                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/22/2015                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 157 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 188 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.314.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         REYNARD, JEREMY                                     200 GATE 5 ROAD, SAUSALITO, CA                  $50,000.00       UNDETERMINED
         22230 VARIAN WAY
         CUPERTINO CA 95014                                  Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 6/26/2012                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8

2.315.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         ROHRBACH, ANNE H. TTEE THE ANNIE                    501 ALAMEDA DEL PRADO, NOVATO, CA               $100,000.00      UNDETERMINED
         ROHRBACH REVOCABLE TRUST, DTD.
         MAY 26, 2010                                        Describe the lien
         2732 HOUSTON DRIVE
                                                             SECOND DEED OF TRUST
         LOS OSOS CA 93402
                                                             Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________               þ No
         Date debt was incurred: 1/14/2004
                                                             ¨ Yes
                                                             Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                             ¨ No
         same property?                                      ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
         þ Yes. Have you already specified the               Check all that apply.
         relative priority?
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.       ¨ Unliquidated
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST
                                                             ¨ Disputed
             HOLDERS
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 158 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 189 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.316.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         RONDIO REVOCABLE LIVING TRUST,                      1129 3RD ST., SAN RAFAEL, CA                    $100,000.00      UNDETERMINED
         SALLY GRIFFITH
         4 MEADOW DRIVE                                      Describe the lien
         LARKSPUR CA 94939-1523
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 9/14/2011
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______

2.317.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         ROSTAD, JANET TTEE JANET ROSTAD                     107 MARIN STREET,NOVATO, CA                     $100,000.00      UNDETERMINED
         REVOCABLE TRUST U/A 5/24/12
         1090 BEL MARIN KEYS BLVD                            Describe the lien
         NOVATO CA 94949-5335
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 12/7/2015
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 159 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 190 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.318.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ROSTAD, JANET TTEE JANET ROSTAD                    17-23, 30-42 CLAY COURT, NOVATO                 $130,000.00      UNDETERMINED
         REVOCABLE TRUST U/A 5/24/12
         1090 BEL MARIN KEYS BLVD                           Describe the lien
         NOVATO CA 94949-5335
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 10/20/2016
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12

2.319.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         RSL1 INVESTMENT LLC                                353-359 BEL MARIN KEYS, NOVATO, CA              $350,000.00      UNDETERMINED
         135 YACHT CLUB CIRCLE
         NORTH REDINGTON BEACH FL 33708-1583                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/8/2017                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.27




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 160 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 191 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.320.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         RUBENZAHL, JOEL                                    353-359 BEL MARIN KEYS, NOVATO, CA              $25,000.00      UNDETERMINED
         3159 LEWISTON AVENUE
         BERKELEY CA 94705                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/23/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.27

2.321.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         RUBENZAHL, JOEL                                    355 BOYES BLVD., SONOMA, CA                     $20,000.00      UNDETERMINED
         3159 LEWISTON AVENUE
         BERKELEY CA 94705                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/15/2019                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 161 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 192 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.322.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         RUBENZAHL, JOEL                                     17-23, 30-42 CLAY COURT, NOVATO                 $42,000.00      UNDETERMINED
         3159 LEWISTON AVENUE
         BERKELEY CA 94705                                   Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/4/2017                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.12

2.323.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         RUBENZAHL, JOEL IRA SERVICES TRAD                   501 ALAMEDA DEL PRADO, NOVATO, CA               $45,000.00      UNDETERMINED
         #732345
         3159 LEWISTON AVENUE                                Describe the lien
         BERKELEY CA 94705
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 5/4/2020
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             JUNIOR TO SENIOR LIEN HELD BY                   ¨ Unliquidated
             CERTAIN FIRST DEED OF TRUST
             HOLDERS
                                                             ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 162 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 193 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.324.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         RUBENZAHL, JOEL IRA SERVICES TRAD                  7200 REDWOOD BLVD., NOVATO, CA                  $226,000.00      UNDETERMINED
         #732345
         3159 LEWISTON AVENUE                               Describe the lien
         BERKELEY CA 94705
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 6/20/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1

2.325.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         RUBENZAHL, JOEL IRA SERVICES TRAD                  353-359 BEL MARIN KEYS, NOVATO, CA              $64,000.00       UNDETERMINED
         #732345
         3159 LEWISTON AVENUE                               Describe the lien
         BERKELEY CA 94705
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 8/17/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.27




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 163 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 194 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.326.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         RUBENZAHL, JOEL IRA SERVICES TRAD                  117-121 PAUL DRIVE, SAN RAGAEL, CA              $60,000.00      UNDETERMINED
         #732345
         3159 LEWISTON AVENUE                               Describe the lien
         BERKELEY CA 94705
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 8/17/2017
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.11

2.327.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         RUBENZAHL, JOEL IRA SERVICES TRAD                  355 BOYES BLVD., SONOMA, CA                     $60,000.00      UNDETERMINED
         #732345
         3159 LEWISTON AVENUE                               Describe the lien
         BERKELEY CA 94705
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 5/7/2019
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.3




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 164 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 195 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.328.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SADA LIVING TRUST, CLYDE S.                         501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00      UNDETERMINED
         460 NAVARO WAY
         SAN JOSE CA 95134                                   Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/4/2008                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.329.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SADA LIVING TRUST, CLYDE S.                         200 GATE 5 ROAD, SAUSALITO, CA                  $50,000.00      UNDETERMINED
         460 NAVARO WAY
         SAN JOSE CA 95134                                   Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 1/19/2007                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 165 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 196 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.330.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SADA LIVING TRUST, CLYDE S.                         1129 3RD ST., SAN RAFAEL, CA                    $50,000.00      UNDETERMINED
         460 NAVARO WAY
         SAN JOSE CA 95134                                   Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 3/20/2007                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.331.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SALTZMAN, LORI IRA SERVICES                         21-37 DUFFY PLACE, SAN RAFAEL, CA               $43,000.00      UNDETERMINED
         SEP#585646
         390 SOUTH MORNINGSUN                                Describe the lien
         MILL VALLEY CA 94941
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 3/21/2006
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 166 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 197 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.332.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SALVADOR, ANNA MARIA                               419 PROSPECT DRIVE, SAN RAFAEL, CA              $25,000.00       UNDETERMINED
         1900 STENMARK DRIVE, DOCK 6
         RICHMOND CA 94807                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/23/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3

2.333.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SALVADOR, ANNA MARIA                               17-23, 30-42 CLAY COURT, NOVATO                 $170,000.00      UNDETERMINED
         1900 STENMARK DRIVE, DOCK 6
         RICHMOND CA 94807                                  Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/28/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 167 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 198 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.334.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SANDERS, STEPHANIE                                 200 GATE 5 ROAD, SAUSALITO, CA                  $127,000.00      UNDETERMINED
         13100 BANNER LAVA CAP ROAD
         NEVADA CITY CA 95959                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/20/2010                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.335.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SANDERS, STEPHANIE MTC TRAD #32170                 21-37 DUFFY PLACE, SAN RAFAEL, CA               $300,000.00      UNDETERMINED
         13100 BANNER LAVA CAP ROAD
         NEVADA CITY CA 95959                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/9/2010                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 168 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 199 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.336.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SANDSON, SUSAN REVOCABLE TRUST                      200 GATE 5 ROAD, SAUSALITO, CA                  $50,000.00       UNDETERMINED
         674 SANTA ROSA AVENUE
         BERKELEY CA 94707                                   Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/3/2010                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8

2.337.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SANDSON, SUSAN REVOCABLE TRUST                      1129 3RD ST., SAN RAFAEL, CA                    $100,000.00      UNDETERMINED
         674 SANTA ROSA AVENUE
         BERKELEY CA 94707                                   Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 2/6/2009                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 169 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 200 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.338.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SANTANA, ANN MARIE IRA SERVICES                     7200 REDWOOD BLVD., NOVATO, CA                  $250,000.00      UNDETERMINED
         #548650
         92 PORTSMOUTH DR.                                   Describe the lien
         NOVATO CA 94949
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 4/29/2016
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.1

2.339.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SCHOLAR REV. TRUST, DOROTHY M.                      49 IGNACIO LANE, NOVATO, CA                     $390,000.00      UNDETERMINED
         1686 HAMPTON AVENUE
         REDWOOD CITY CA 94061                               Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 3/11/2009                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 170 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 201 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.340.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SCHULLER, LINDA                                     501 ALAMEDA DEL PRADO, NOVATO, CA               $25,000.00      UNDETERMINED
         77 WINGED FOOT DRIVE
         LIVINGSTON NJ 07039                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 4/7/2020                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.341.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SCHULLER, LINDA                                     353-359 BEL MARIN KEYS, NOVATO, CA              $25,000.00      UNDETERMINED
         77 WINGED FOOT DRIVE
         LIVINGSTON NJ 07039                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 6/23/2017                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.27




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 171 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 202 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.342.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SCHULLER, LINDA                                     21-37 DUFFY PLACE, SAN RAFAEL, CA               $25,000.00      UNDETERMINED
         77 WINGED FOOT DRIVE
         LIVINGSTON NJ 07039                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 6/23/2017                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8

2.343.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SCIARONI, JIM                                       49 IGNACIO LANE, NOVATO, CA                     $50,000.00      UNDETERMINED
         1090 BEL MARIN KEYS BLVD.
         NOVATO CA 94949                                     Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 3/15/2013                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 172 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 203 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.344.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SEAGO, JOHN LYLE                                    49 IGNACIO LANE, NOVATO, CA                     $100,000.00      UNDETERMINED
         50 FRANSON ROAD
         PORT ANGELES WA 98362-9106                          Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 4/17/2013                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.345.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SHELTON, DOMINIQUE                                  107 MARIN STREET,NOVATO, CA                     $108,000.00      UNDETERMINED
         55 BROOKS LANE
         ASHLAND OR 97520                                    Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 1/24/2005                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 173 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 204 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.346.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SHERWOOD, LINDA S.                                 200 GATE 5 ROAD, SAUSALITO, CA                  $40,000.00      UNDETERMINED
         523 22ND AVENUE
         SAN FRANCISCO CA 94121                             Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/16/2011                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.347.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SIDELL, SUSAN J.                                   461 IGNACIO BLVD., NOVATO, CA                   $40,000.00      UNDETERMINED
         Creditor’s email address, if known                 Describe the lien
         _____________________________________              SECOND DEED OF TRUST
         Date debt was incurred: 5/21/2009                  Is the creditor an insider or related party?
         Last 4 digits of account number:                   þ No
         Do multiple creditors have an interest in the      ¨ Yes
         same property?
                                                            Is anyone else liable on this claim?
         ¨ No                                               ¨ No
         þ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                            (Official Form 206H).
             ¨ No. Specify each creditor, including         As of the petition filing date, the claim is:
             this creditor, and its relative priority.      Check all that apply.
             _________________________________
             _________________________________            ¨ Contingent
             þ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: 2.12
                                                          ¨ Disputed




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 174 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 205 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.348.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SIDELL, SUSAN J.                                    350 IGNACIO BLVD., SUITE 201, NOVATO,           $30,000.00      UNDETERMINED
                                                             CA
         Creditor’s email address, if known
                                                             Describe the lien
         _____________________________________
                                                             FIRST DEED OF TRUST
         Date debt was incurred: 12/21/2009
                                                             Is the creditor an insider or related party?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                             þ No
         same property?                                      ¨ Yes
         ¨ No                                                Is anyone else liable on this claim?

         þ Yes. Have you already specified the               ¨ No
         relative priority?                                  ¨ Yes. Fill out Schedule H: Codebtors
             þ No. Specify each creditor, including          (Official Form 206H).
             this creditor, and its relative priority.       As of the petition filing date, the claim is:
             INVESTOR DEED OF TRUST                          Check all that apply.
             ¨ Yes. The relative priority of creditors is ¨ Contingent
             specified on lines: ______
                                                          ¨ Unliquidated
                                                          ¨ Disputed
2.349.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SIDELL, SUSAN J.                                    21-37 DUFFY PLACE, SAN RAFAEL, CA               $21,668.60      UNDETERMINED
         Creditor’s email address, if known                  Describe the lien
         _____________________________________               SECOND DEED OF TRUST
         Date debt was incurred: 3/26/2007                   Is the creditor an insider or related party?
         Last 4 digits of account number:                    þ No
         Do multiple creditors have an interest in the       ¨ Yes
         same property?
                                                             Is anyone else liable on this claim?
         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
         relative priority?
                                                             (Official Form 206H).
             ¨ No. Specify each creditor, including          As of the petition filing date, the claim is:
             this creditor, and its relative priority.       Check all that apply.
             _________________________________
             _________________________________            ¨ Contingent
             þ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: 2.8
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 175 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 206 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.350.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SILVERMAN FAMILY TRUST                             17-23, 30-42 CLAY COURT, NOVATO                 $250,000.00      UNDETERMINED
         232 COULSON AVENUE
         SANTA CRUZ CA 95060                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/10/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12

2.351.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SLAUGHTER, TIMOTHY P.                              885 BROADWAY, SONOMA, CA                        $250,000.00      UNDETERMINED
         2235 3RD STREET
         E318                                               Describe the lien
         SAN FRANCISCO CA 94107
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 8/5/2015
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.6




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 176 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 207 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.352.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SMITH, LYNNE C. & PATRICK SMITH                     21-37 DUFFY PLACE, SAN RAFAEL, CA               $100,000.00      UNDETERMINED
         46 BRET STREET
         SAN RAFAEL CA 94901                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 5/18/2015                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8

2.353.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SOFFER, DIANE NATHAN                                1129 3RD ST., SAN RAFAEL, CA                    $100,000.00      UNDETERMINED
         17351 SPRINGTREE LANE
         BOCA RATON FL 33487                                 Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 10/7/2010                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 177 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 208 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.354.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SOMMER, MICHAEL H.                                  7200 REDWOOD BLVD., NOVATO, CA                  $25,000.00       UNDETERMINED
         702 WOOD SORREL DR.
         PETALUMA CA 94954                                   Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/6/2018                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.1

2.355.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SPITZER FAMILY TRUST, MIKE & LUCETTE                49 IGNACIO LANE, NOVATO, CA                     $100,000.00      UNDETERMINED
         APTOS CA 95001
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 4/15/2013
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 178 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 209 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.356.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SPRINGER, SUSAN IRA SERVICES TRAD                  21-37 DUFFY PLACE, SAN RAFAEL, CA               $9,500.00        UNDETERMINED
         #711391
         16 E CRESCENT DRIVE                                Describe the lien
         SAN RAFAEL CA 94901
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 1/28/2019
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.357.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         STELLA, GRACE                                      200 GATE 5 ROAD, SAUSALITO, CA                  $100,000.00      UNDETERMINED
         26 CORNELL DRIVE
         GREAT NECK NY 11020                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 11/16/2010                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 179 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 210 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.358.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         STERN, GERI IRA SERVICES #541606                   117-121 PAUL DRIVE, SAN RAGAEL, CA              $36,000.00       UNDETERMINED
         2506 PATRA DRIVE
         EL SOBRANTE CA 94803                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/11/2017                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.11

2.359.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         STEVEN T. STENBERG & KAREN L.                      350 IGNACIO BLVD., SUITE 102 NOVATO,            $628,891.74      UNDETERMINED
         STENBERG                                           CA
         2305 LAGUNA VISTA DRIVE
         NOVATO CA 94945                                    Describe the lien

         Creditor’s email address, if known                 FIRST DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: ____________               þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 180 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 211 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                   Case number (if known) 20-30604

2.360.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         STURTZ FAMILY LIVING TRUST, MERRY L.                501 ALAMEDA DEL PRADO, NOVATO, CA               $-               UNDETERMINED
         STURTZ TTEE OF THE SURVIVOR'S TRUST
         U/A                                                 Describe the lien
         LAFAYETTE CA 94549
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 2/8/2016
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______

2.361.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         STURTZ FAMILY LIVING TRUST, MERRY L.                350 IGNACIO BLVD., SUITE 201, NOVATO,           $-               UNDETERMINED
         STURTZ TTEE OF THE SURVIVOR'S TRUST                 CA
         U/A
         LAFAYETTE CA 94549                                  Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 5/10/2016                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 181 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                      Page 212 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.362.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SULLIVAN JOINT TRUST, THOMAS M.                     350 IGNACIO BLVD., SUITE 200, NOVATO,           $40,000.00      UNDETERMINED
         SULLIVAN AND LINDA S.                               CA
         1303 PALOMINO DRIVE
         MCHENRY IL 60051                                    Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 3/29/2012                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.363.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SULLIVAN, THOMAS M. IRA SERVICES                    350 IGNACIO BLVD., SUITE 200, NOVATO,           $27,000.00      UNDETERMINED
         #356712                                             CA
         1303 PALOMINO DRIVE
         MCHENRY IL 60051                                    Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 1/30/2013                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 182 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 213 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.364.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SWANSON FAMILY LIVING TRUST                         501 ALAMEDA DEL PRADO, NOVATO, CA               $30,000.00      UNDETERMINED
         150 EDWARD AVENUE
         SAN RAFAEL CA 94903                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 1/24/2011                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.365.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         SWANSON FAMILY LIVING TRUST                         350 IGNACIO BLVD., SUITE 101, NOVATO,           $50,000.00      UNDETERMINED
         150 EDWARD AVENUE                                   CA
         SAN RAFAEL CA 94903
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 5/7/2009
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                       ¨ Contingent
             ¨ Yes. The relative priority of creditors is ¨ Unliquidated
             specified on lines: ______
                                                          ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 183 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 214 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.366.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SYMINGTON, TOBY                                    885 BROADWAY, SONOMA, CA                        $25,000.00      UNDETERMINED
         33 KNOLL ROAD
         SAN ANSELMO CA 94960                               Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/26/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6

2.367.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         TAYLOR, WILLIAM R. & JAYE A.                       200 GATE 5 ROAD, SAUSALITO, CA                  $40,000.00      UNDETERMINED
         MOSCARIELLO REVOCABLE TRUST
         UKIAH CA 95482                                     Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 12/7/2012                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 184 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 215 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.368.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TAYLOR, WILLIAM R. & JAYE A.                        1129 3RD ST., SAN RAFAEL, CA                    $45,000.00      UNDETERMINED
         MOSCARIELLO REVOCABLE TRUST
         UKIAH CA 95482                                      Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/7/2012                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.369.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TEAL, SUZANNE                                       461 IGNACIO BLVD., NOVATO, CA                   $26,000.00      UNDETERMINED
         4718 TEE VIEW COURT
         SANTA ROSA CA 95405-8756                            Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 7/19/2012                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.12




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 185 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 216 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.370.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TENNANT, WILLIAM & GAIL H. (1986                    49 IGNACIO LANE, NOVATO, CA                     $300,000.00      UNDETERMINED
         TENNANT LIVING TRUST)
         2916 RUSSELL STREET                                 Describe the lien
         BERKELEY CA 94705
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 3/19/2012
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______

2.371.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TOCH, SUSAN L.                                      461 IGNACIO BLVD., NOVATO, CA                   $35,000.00       UNDETERMINED
         385 PINE HILL ROAD
         APT H                                               Describe the lien
         MILL VALLEY CA 94941
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 5/24/2010
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 186 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 217 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                   Case number (if known) 20-30604

2.372.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TOCH, SUSAN L.                                      21-37 DUFFY PLACE, SAN RAFAEL, CA               $30,000.00       UNDETERMINED
         385 PINE HILL ROAD
         APT H                                               Describe the lien
         MILL VALLEY CA 94941
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 7/6/2007
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.373.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TORRENTE SURVIVOR'S TRUST, RENE                     501 ALAMEDA DEL PRADO, NOVATO, CA               $-               UNDETERMINED
         846 BUTTERNUT DRIVE
         SAN RAFAEL CA 94903                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/16/2019                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 187 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 218 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                   Case number (if known) 20-30604

2.374.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TORRENTE TRUST, RENE                                501 ALAMEDA DEL PRADO, NOVATO, CA               $-               UNDETERMINED
         846 BUTTERNUT DRIVE
         SAN RAFAEL CA 94903                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/17/2009                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.375.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TRA INC. 401K PENSION PLAN( THEODORE 17-23, 30-42 CLAY COURT, NOVATO                                $50,000.00       UNDETERMINED
         REICH)
         23 KATRINA LANE                       Describe the lien
         SAN ANSELMO CA 94960
                                               SECOND DEED OF TRUST
         Creditor’s email address, if known
                                               Is the creditor an insider or related party?
         _____________________________________
                                                    No       þ
         Date debt was incurred: 3/9/2017
                                                    Yes      ¨
         Last 4 digits of account number:      Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                 Page 188 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 219 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.376.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TRAN, DARYL                                         200 GATE 5 ROAD, SAUSALITO, CA                  $42,000.00      UNDETERMINED
         1001 PINE STREET
         #307                                                Describe the lien
         SAN FRANCISCO CA 94109
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 1/13/2014
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             _________________________________               ¨ Unliquidated
             _________________________________               ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8

2.377.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TRI COUNTIES BANK                                   17-23, 30-42 CLAY COURT, NOVATO                 $3,560,000.00   UNDETERMINED
         P.O. BOX 909
         CHICO CA 95927                                      Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 1/12/2018 -                 þ No
         3/12/2020
                                                             ¨ Yes
         Last 4 digits of account number: 1360 /             Is anyone else liable on this claim?
         7460
         Do multiple creditors have an interest in the
                                                             ¨ No
         same property?                                      ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
         þ Yes. Have you already specified the               Check all that apply.
         relative priority?
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.       ¨ Unliquidated
             BANK DEED OF TRUST                              ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 189 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 220 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.378.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TRI COUNTIES BANK                                   461 IGNACIO BLVD., NOVATO, CA                   $2,275,435.82   UNDETERMINED
         P.O. BOX 909
         CHICO CA 95927                                      Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/20/2016                  þ No
         Last 4 digits of account number: 760                ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             BANK DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.379.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TRIMBLE, JOHN A. OR KATHRYN                         501 ALAMEDA DEL PRADO, NOVATO, CA               $87,000.00      UNDETERMINED
         235 MAIN BURFORDVILLE STREET
         BURFORDVILLE MO 63739                               Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/16/2008                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 190 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 221 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.380.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TULPER, MICHAEL N. & BEVERLY B. (AS                 350 IGNACIO BLVD., SUITE 200, NOVATO,           $75,000.00      UNDETERMINED
         COMMUNITY PROPERTY)                                 CA
         320 MOUNT SHASTA DRIVE
         SAN RAFAEL CA 94903                                 Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 2/26/2014                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.381.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         TULPER, MICHAEL N. & BEVERLY B. (AS                 350 IGNACIO BLVD., SUITE 200, NOVATO,           $75,000.00      UNDETERMINED
         COMMUNITY PROPERTY)                                 CA
         320 MOUNT SHASTA DRIVE
         SAN RAFAEL CA 94903                                 Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 2/26/2014                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 191 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 222 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.382.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         TURER, STEPHEN IRA SERVICES #724543                17-23, 30-42 CLAY COURT, NOVATO                 $150,000.00      UNDETERMINED
         381 GREENFIELD CIRCLE
         SANTA ROSA CA 95409                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/10/2017                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12

2.383.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         TWEEDY, JANICE IRA SERVICES #438881                200 GATE 5 ROAD, SAUSALITO, CA                  $167,000.00      UNDETERMINED
         222 ALDER ROAD
         BOLINAS CA 94924                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 4/15/2014                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 192 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 223 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.384.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         U.S. BANK NATIONAL ASSOCIATION, AS                 MERRYDALE VIEW APARTMENTS                       $____________   $_____________
         TRUSTEE FOR THE REGISTERED
         HOLDERS OF J.P. MORGAN CHASE                       Describe the lien
         COMMERCIAL MORTGAGE SECURITIES
                                                            UCC FILING
         CORP., MULTIFAMILY MORTGAGE PASS-
         THROUGH CERTIFICATES, SERIES 2017-                 Is the creditor an insider or related party?
         SB36
         Creditor’s email address, if known
                                                            þ No
                                                            ¨ Yes
         _____________________________________
                                                            Is anyone else liable on this claim?
         Date debt was incurred: 7/21/2017
                                                            ¨ No
         Last 4 digits of account number:
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         Do multiple creditors have an interest in the (Official Form 206H).
         same property?
                                                       As of the petition filing date, the claim is:
         ¨  No                                         Check all that apply.

         ¨ Yes. Have you already specified the              ¨ Contingent
         relative priority?                                 ¨ Unliquidated
             ¨ No. Specify each creditor, including         ¨ Disputed
             this creditor, and its relative priority.
             _________________________________
             _________________________________
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.385.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         URY 1998 TRUST, THE ELIZABETH                      461 IGNACIO BLVD., NOVATO, CA                   $50,000.00      UNDETERMINED
         18 LAGOON ROAD
         BELVEDERE CA 94920                                 Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 8/21/2002                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 193 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 224 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.386.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         URY 1998 TRUST, THE ELIZABETH                       350 IGNACIO BLVD., SUITE 103, NOVATO,           $100,000.00      UNDETERMINED
         18 LAGOON ROAD                                      CA
         BELVEDERE CA 94920
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 3/9/2007
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Contingent
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______
                                                             ¨ Disputed
2.387.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         VALENTINO, SCOTT                                    461 IGNACIO BLVD., NOVATO, CA                   $100,000.00      UNDETERMINED
         91 PORTEOUS AVENUE
         FAIRFAX CA 94930                                    Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/17/2008                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.12




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 194 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 225 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.388.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         VALLIER, MARILYN - PENSCO                           350 IGNACIO BLVD., SUITE 103, NOVATO,           $88,000.00      UNDETERMINED
         5660 SOUTH PARK AVENUE                              CA
         #110
         HAMBURG NY 14075-3027                               Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 3/17/2009                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.389.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         VASCONCELLOS, THOMAS J. & JOAN A.,                  200 GATE 5 ROAD, SAUSALITO, CA                  $30,000.00      UNDETERMINED
         TTEES FOR THE VASCONCELLOS TRUST
         DTD 4-26-96                                         Describe the lien
         37 LAS CASAS
                                                             SECOND DEED OF TRUST
         SAN RAFAEL CA 94901
                                                             Is the creditor an insider or related party?
         Creditor’s email address, if known
         _____________________________________               þ No
         Date debt was incurred: 3/5/2004
                                                             ¨ Yes
                                                             Is anyone else liable on this claim?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                             ¨ No
         same property?                                      ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
         þ Yes. Have you already specified the               Check all that apply.
         relative priority?
             ¨ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.       ¨ Unliquidated
             _________________________________
             _________________________________
                                                             ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.8




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 195 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 226 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.390.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         VASCONCELLOS, THOMAS J. & JOAN A.,                  350 IGNACIO BLVD., SUITE 201, NOVATO,           $35,000.00      UNDETERMINED
         TTEES FOR THE VASCONCELLOS TRUST                    CA
         DTD 4-26-96
         37 LAS CASAS                                        Describe the lien
         SAN RAFAEL CA 94901
                                                             FIRST DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 3/18/2013
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Unliquidated
             ¨ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: ______

2.391.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         VELA, LAUREN PENSCO #VE056                          501 ALAMEDA DEL PRADO, NOVATO, CA               $67,500.00      UNDETERMINED
         639 MAGNOLIA AVENUE
         LARKSPUR CA 94939                                   Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 3/20/2009                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             JUNIOR TO SENIOR LIEN HELD BY
             CERTAIN FIRST DEED OF TRUST                     ¨ Unliquidated
             HOLDERS                                         ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 196 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 227 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.392.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         VOGL, HANS PAUL                                     49 IGNACIO LANE, NOVATO, CA                     $100,000.00      UNDETERMINED
         12 MILLWOOD COURT
         SAN RAFAEL CA 94901                                 Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 7/24/2012                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed
2.393.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         WALDRON, TRISHA                                     515 B. STREET, SAN RAFAEL, CA                   $500,000.00      UNDETERMINED
         9 GERSTLE COURT
         SAN RAFAEL CA 94901                                 Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 12/10/2018                  þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.37




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 197 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 228 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.394.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         WATERS, AERIE                                      355 BOYES BLVD., SONOMA, CA                     $-               UNDETERMINED
         3173 HOOMUA DRIVE
         KIHEI HI 96753-9419                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 1/19/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3

2.395.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         WEISS, LEWIS - ETC SEP #84023                      200 GATE 5 ROAD, SAUSALITO, CA                  $10,000.00       UNDETERMINED
         305 ROXAS STREET
         SANTA CRUZ CA 95062                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/26/2010                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 198 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 229 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.396.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         WERTHEIM, DAVID                                     17-23, 30-42 CLAY COURT, NOVATO                 $110,000.00      UNDETERMINED
         4174 HANA HIGHWAY
         HAIKU HI 96708                                      Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 8/14/2017                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.12

2.397.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         WHALEY, SUZANNE C. AS TRUSTEE, OR                   49 IGNACIO LANE, NOVATO, CA                     $350,000.00      UNDETERMINED
         THE SUCCCESSOR TRUSTEE OR
         TRUSTEES, U/A/D DECEMBER 9, 2015 AS                 Describe the lien
         AMENDED, CREATING THE SUZANNE
                                                             FIRST DEED OF TRUST
         WHALEY REVOCABLE TRUST
         BOLINAS CA 94924                                    Is the creditor an insider or related party?
         Creditor’s email address, if known                  þ No
         _____________________________________               ¨ Yes
         Date debt was incurred: 3/2/2009                    Is anyone else liable on this claim?
         Last 4 digits of account number:                    ¨ No
         Do multiple creditors have an interest in the       ¨ Yes. Fill out Schedule H: Codebtors
         same property?                                (Official Form 206H).
         ¨ No                                                As of the petition filing date, the claim is:
                                                             Check all that apply.
         þ Yes. Have you already specified the
         relative priority?                                  ¨ Contingent
             þ No. Specify each creditor, including          ¨ Unliquidated
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST
                                                             ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 199 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 230 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.398.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         WILSON, CAROL                                       501 ALAMEDA DEL PRADO, NOVATO, CA               $40,000.00      UNDETERMINED
         3990 GREEN VALLEY SCHOOL RD.
         SEBASTOPOL                                          Describe the lien
         GRATON CA 95444
                                                             SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                             Is the creditor an insider or related party?
         _____________________________________
                                                             þ No
         Date debt was incurred: 9/23/2013
                                                             ¨ Yes
         Last 4 digits of account number:                    Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                             ¨ No
                                                             ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                (Official Form 206H).
         þ Yes. Have you already specified the               As of the petition filing date, the claim is:
         relative priority?                                  Check all that apply.
             þ No. Specify each creditor, including          ¨ Contingent
             this creditor, and its relative priority.
             JUNIOR TO SENIOR LIEN HELD BY                   ¨ Unliquidated
             CERTAIN FIRST DEED OF TRUST
             HOLDERS
                                                             ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.399.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         WINTERBOURNE, RACHELLE S.E. TRUST                   21-37 DUFFY PLACE, SAN RAFAEL, CA               $50,000.00      UNDETERMINED
         P.O. BOX 369
         STINSON BEACH CA 94970-0369                         Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 8/12/2014                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                Page 200 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 231 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                   Case number (if known) 20-30604

2.400.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         WOLDS, VICTORIA L. PENSCO                           461 IGNACIO BLVD., NOVATO, CA                   $-               UNDETERMINED
         865 VIRGINIA COURT
         SONOMA CA 95476                                     Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 9/7/2005                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.12

2.401.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         WOLF, JILL                                          350 IGNACIO BLVD., SUITE 103, NOVATO,           $60,000.00       UNDETERMINED
         167 N. ADAMS STREET                                 CA
         EUGENE OR 97402-4203
                                                             Describe the lien
         Creditor’s email address, if known
                                                             FIRST DEED OF TRUST
         _____________________________________
                                                             Is the creditor an insider or related party?
         Date debt was incurred: 3/29/2014
                                                             þ No
         Last 4 digits of account number:
                                                             ¨ Yes
         Do multiple creditors have an interest in the
                                                       Is anyone else liable on this claim?
         same property?

         ¨ No                                                ¨ No
         þ Yes. Have you already specified the               ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
         relative priority?
                                                             As of the petition filing date, the claim is:
             þ No. Specify each creditor, including          Check all that apply.
             this creditor, and its relative priority.
             INVESTOR DEED OF TRUST                          ¨ Contingent
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______
                                                             ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                Page 201 of 211
         Case: 20-30604                 Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 232 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.402.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         WOLF, JILL                                          419 PROSPECT DRIVE, SAN RAFAEL, CA              $40,000.00      UNDETERMINED
         167 N. ADAMS STREET
         EUGENE OR 97402-4203                                Describe the lien

         Creditor’s email address, if known                  SECOND DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 4/13/2018                   þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             _________________________________
             _________________________________               ¨ Unliquidated
             þ Yes. The relative priority of creditors is    ¨ Disputed
             specified on lines: 2.3

2.403.   Creditor's name and address                         Describe debtor’s property that is subject
                                                             to a lien

         WOODS, JEANNE IRA SERVICES #372262                  501 ALAMEDA DEL PRADO, NOVATO, CA               $50,000.00      UNDETERMINED
         4601 GUERNEVILLE ROAD
         SANTA ROSA CA 95401                                 Describe the lien

         Creditor’s email address, if known                  FIRST DEED OF TRUST

         _____________________________________               Is the creditor an insider or related party?

         Date debt was incurred: 5/1/2013                    þ No
         Last 4 digits of account number:                    ¨ Yes
                                                             Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                      ¨ No
         ¨ No                                                ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the               (Official Form 206H).
         relative priority?                                  As of the petition filing date, the claim is:
                                                             Check all that apply.
             þ No. Specify each creditor, including
             this creditor, and its relative priority.       ¨ Contingent
             INVESTOR DEED OF TRUST
             ¨ Yes. The relative priority of creditors is    ¨ Unliquidated
             specified on lines: ______                      ¨ Disputed




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                               Page 202 of 211
         Case: 20-30604                Doc# 57           Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 233 of
                                                                       554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.404.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         WORLD'S CHILDREN                                   7200 REDWOOD BLVD., NOVATO, CA                  $50,000.00       UNDETERMINED
         P.O. BOX 2345
         SISTERS OR 97759                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/1/2015                   þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.1

2.405.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         WORLD'S CHILDREN                                   7200 REDWOOD BLVD., NOVATO, CA                  $112,300.00      UNDETERMINED
         P.O. BOX 2345
         SISTERS OR 97759                                   Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 3/18/2011                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.1




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 203 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 234 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                  Case number (if known) 20-30604

2.406.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         Z-5 FAMILY GENERAL PARTNERSHIP                     885 BROADWAY, SONOMA, CA                        $75,000.00       UNDETERMINED
         2349 HILLTOP COURT
         SANTA ROSA CA 95404                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 2/26/2018                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6

2.407.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ZALUNARDO, DENICE M MTC ROTH 2N780                 21-37 DUFFY PLACE, SAN RAFAEL, CA               $-               UNDETERMINED
         2033 BUCKEYE ROAD
         WILLITS CA 95490-8485                              Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 11/16/2010                 þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                 Page 204 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 235 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.408.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ZELL, ERIC STEVEN AND WENDY SIU                    461 IGNACIO BLVD., NOVATO, CA                   $50,000.00      UNDETERMINED
         230 DRAKES BAY COURT
         POINT RICHMOND CA 94801                            Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: ____________               þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12

2.409.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ZELL-BENNETT, TRACY E.                             461 IGNACIO BLVD., NOVATO, CA                   $40,000.00      UNDETERMINED
         1030 AMEND STREET
         PINOLE CA 94564                                    Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 1/16/2012                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.12




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 205 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 236 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.410.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ZIFF REVOCABLE INTERVIVOS TRUST,                   117-121 PAUL DRIVE, SAN RAGAEL, CA              $150,000.00      UNDETERMINED
         ALAN W.
         2349 HILLTOP COURT                                 Describe the lien
         SANTA ROSA CA 95404
                                                            SECOND DEED OF TRUST
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 9/23/2016
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            ¨ Yes. Fill out Schedule H: Codebtors
         ¨ No                                               (Official Form 206H).
         þ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              ¨ Unliquidated
             _________________________________              ¨ Disputed
             þ Yes. The relative priority of creditors is
             specified on lines: 2.11

2.411.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ZIFF, EUGENE                                       200 GATE 5 ROAD, SAUSALITO, CA                  $120,000.00      UNDETERMINED
         2349 HILLTOP COURT
         SANTA ROSA CA 95404                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 5/17/2010                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                               Page 206 of 211
         Case: 20-30604                 Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 237 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.412.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ZIFF, EUGENE                                       355 BOYES BLVD., SONOMA, CA                     $125,000.00      UNDETERMINED
         2349 HILLTOP COURT
         SANTA ROSA CA 95404                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 1/14/2016                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.3

2.413.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ZIFF, EUGENE                                       885 BROADWAY, SONOMA, CA                        $135,000.00      UNDETERMINED
         2349 HILLTOP COURT
         SANTA ROSA CA 95404                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 6/26/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.6




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 207 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 238 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                                 Case number (if known) 20-30604

2.414.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ZIFF, EUGENE                                       107 MARIN STREET,NOVATO, CA                     $200,000.00      UNDETERMINED
         2349 HILLTOP COURT
         SANTA ROSA CA 95404                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 9/14/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8

2.415.   Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         ZIFF, EUGENE                                       21-37 DUFFY PLACE, SAN RAFAEL, CA               $120,000.00      UNDETERMINED
         2349 HILLTOP COURT
         SANTA ROSA CA 95404                                Describe the lien

         Creditor’s email address, if known                 SECOND DEED OF TRUST

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 10/8/2003                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         ¨ No                                               ¨ Yes. Fill out Schedule H: Codebtors
         þ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              ¨ Unliquidated
             þ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: 2.8




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                Page 208 of 211
         Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 239 of
                                                                   554
Debtor     Professional Financial Investors, Inc.                                                                      Case number (if known) 20-30604

2.416.     Creditor's name and address                        Describe debtor’s property that is subject
                                                              to a lien

           ZIMMERMAN TRUST, BURKE K. &                        21-37 DUFFY PLACE, SAN RAFAEL, CA                   $80,000.00         UNDETERMINED
           ELIZABETH MOORE
           13 BAYTREE LANE                                    Describe the lien
           SAN ANSELMO CA 94960-1302
                                                              SECOND DEED OF TRUST
           Creditor’s email address, if known
                                                              Is the creditor an insider or related party?
           _____________________________________
                                                              þ No
           Date debt was incurred: 3/1/2004
                                                              ¨ Yes
           Last 4 digits of account number:                   Is anyone else liable on this claim?
           Do multiple creditors have an interest in the
           same property?
                                                              ¨ No
                                                              ¨ Yes. Fill out Schedule H: Codebtors
           ¨ No                                               (Official Form 206H).
           þ Yes. Have you already specified the              As of the petition filing date, the claim is:
           relative priority?                                 Check all that apply.
               ¨ No. Specify each creditor, including         ¨ Contingent
               this creditor, and its relative priority.
               _________________________________              ¨ Unliquidated
               _________________________________              ¨ Disputed
               þ Yes. The relative priority of creditors is
               specified on lines: 2.8



1
  THIS NUMBER IS THE TOTAL VALUE OF THE REAL ESTATE AFTER APPLICABLE SENIOR LIENS (IF ANY) AND NOT THE VALUE
SPECIFICALLY SECURING EACH DEED OF TRUST HOLDER'S CLAIM.




       Total of the dollar amounts from Part 1, Column A, including the amounts
3.                                                                                                      $84,121,545.62
       from the Additional Page, if any.



 Part 2:       List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.
         Name and address                                                                                     On which line in       Last 4 digits of
                                                                                                              Part 1 did you enter   account number
                                                                                                              the related            for this entity
                                                                                                              creditor?

3.1.     ABBEY WEITZENBERG WARREN & EMERY PC                                                                  Line 2.294             _______________
         MITCHELL B GREENBERG;MICHAEL R WANSER
         100 STONY POINT RD.,STE 200
         SANTA ROSA CA 95401

3.2.     ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP                                                       Line 2.283             _______________
         A KENNETH HENNESSAY JR
         1900 MAIN ST.,FIFTH FLOOR
         IRVINE CA 92614-7321

3.3.     BOUTIN JONES INC                                                                                     Line 2.377             _______________
         THOMAS G MOUZES;MARK GORTON
         555 CAPITOL MALL STE 1500
         SACRAMENTO CA 95814

Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                      Page 209 of 211
           Case: 20-30604                Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                              Page 240 of
                                                                     554
Debtor    Professional Financial Investors, Inc.                                                 Case number (if known) 20-30604

3.4.     BOUTIN JONES INC                                                            Line 2.378              _______________
         THOMAS G MOUZES;MARK GORTON
         555 CAPITOL MALL STE 1500
         SACRAMENTO CA 95814

3.5.     BRUNETTI ROUGEAU LLP                                                        Line 2.359              _______________
         GREGORY ROUGEAU
         235 MONTGOMERY ST.,STE 410
         SAN FRANCISCO CA 94104

3.6.     FRENCH LYON TANG, A PROFESSIONAL CORP                                       Line 2.33               _______________
         PATRICIA H LYON,ESQ
         1990 N CALIFORNIA BLVD.,STE 300
         WALNUT CREEK CA 94596

3.7.     LUBIN OLSON & NIEWIADOMSKI LLP                                              Line 2.150              _______________
         DENNIS D MILLER.ESQ
         THE TRANSAMERICA PYRAMID
         600 MONTGOMERY ST.,14TH FLOOR
         SAN FRANCISCO CA 94111

3.8.     LUBIN OLSON & NIEWIADOMSKI LLP                                              Line 2.151              _______________
         DENNIS D MILLER.ESQ
         THE TRANSAMERICA PYRAMID
         600 MONTGOMERY ST.,14TH FLOOR
         SAN FRANCISCO CA 94111

3.9.     LUBIN OLSON & NIEWIADOMSKI LLP                                              Line 2.152              _______________
         DENNIS D MILLER.ESQ
         THE TRANSAMERICA PYRAMID
         600 MONTGOMERY ST.,14TH FLOOR
         SAN FRANCISCO CA 94111

3.10.    LUBIN OLSON & NIEWIADOMSKI LLP                                              Line 2.153              _______________
         DENNIS D MILLER.ESQ
         THE TRANSAMERICA PYRAMID
         600 MONTGOMERY ST.,14TH FLOOR
         SAN FRANCISCO CA 94111

3.11.    MORRISON & FOERSTER LLP                                                     Line 2.60               _______________
         ADAM A LEWIS
         425 MARKET ST
         SAN FRANCISCO CA 94105-2482

3.12.    MORRISON & FOERSTER LLP                                                     Line 2.61               _______________
         ADAM A LEWIS
         425 MARKET ST
         SAN FRANCISCO CA 94105-2482

3.13.    MORRISON & FOERSTER LLP                                                     Line 2.62               _______________
         ADAM A LEWIS
         425 MARKET ST
         SAN FRANCISCO CA 94105-2482

3.14.    MORRISON & FOERSTER LLP                                                     Line 2.63               _______________
         ADAM A LEWIS
         425 MARKET ST
         SAN FRANCISCO CA 94105-2482

3.15.    MORRISON & FOERSTER LLP                                                     Line 2.60               _______________
         BRETT H MILLER;MARK ALEXANDER LIGHTNER
         250 WEST 55TH ST
         NEW YORK NY 10019-9601

3.16.    MORRISON & FOERSTER LLP                                                     Line 2.61               _______________
         BRETT H MILLER;MARK ALEXANDER LIGHTNER
         250 WEST 55TH ST
         NEW YORK NY 10019-9601

3.17.    MORRISON & FOERSTER LLP                                                     Line 2.62               _______________
         BRETT H MILLER;MARK ALEXANDER LIGHTNER
         250 WEST 55TH ST
         NEW YORK NY 10019-9601

Official Form 206D                Schedule D: Creditors Who Have Claims Secured by Property                      Page 210 of 211
         Case: 20-30604          Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                Page 241 of
                                                            554
Debtor    Professional Financial Investors, Inc.                                                 Case number (if known) 20-30604

3.18.    MORRISON & FOERSTER LLP                                                     Line 2.63               _______________
         BRETT H MILLER;MARK ALEXANDER LIGHTNER
         250 WEST 55TH ST
         NEW YORK NY 10019-9601

3.19.    PACHULSKI STANG ZIEHL & JONES LLP                                           Line 2.320              _______________
         DEBRA I GRASSGREEN; JOHN D FIERO
         150 CALIFORNIA ST/.15TH FLOOR
         SAN FRANCISCO CA 94111-4500

3.20.    PACHULSKI STANG ZIEHL & JONES LLP                                           Line 2.321              _______________
         DEBRA I GRASSGREEN; JOHN D FIERO
         150 CALIFORNIA ST/.15TH FLOOR
         SAN FRANCISCO CA 94111-4500

3.21.    PACHULSKI STANG ZIEHL & JONES LLP                                           Line 2.322              _______________
         DEBRA I GRASSGREEN; JOHN D FIERO
         150 CALIFORNIA ST/.15TH FLOOR
         SAN FRANCISCO CA 94111-4500

3.22.    PACHULSKI STANG ZIEHL & JONES LLP                                           Line 2.323              _______________
         DEBRA I GRASSGREEN; JOHN D FIERO
         150 CALIFORNIA ST/.15TH FLOOR
         SAN FRANCISCO CA 94111-4500

3.23.    PACHULSKI STANG ZIEHL & JONES LLP                                           Line 2.324              _______________
         DEBRA I GRASSGREEN; JOHN D FIERO
         150 CALIFORNIA ST/.15TH FLOOR
         SAN FRANCISCO CA 94111-4500

3.24.    PACHULSKI STANG ZIEHL & JONES LLP                                           Line 2.325              _______________
         DEBRA I GRASSGREEN; JOHN D FIERO
         150 CALIFORNIA ST/.15TH FLOOR
         SAN FRANCISCO CA 94111-4500

3.25.    PACHULSKI STANG ZIEHL & JONES LLP                                           Line 2.326              _______________
         DEBRA I GRASSGREEN; JOHN D FIERO
         150 CALIFORNIA ST/.15TH FLOOR
         SAN FRANCISCO CA 94111-4500

3.26.    PACHULSKI STANG ZIEHL & JONES LLP                                           Line 2.327              _______________
         DEBRA I GRASSGREEN; JOHN D FIERO
         150 CALIFORNIA ST/.15TH FLOOR
         SAN FRANCISCO CA 94111-4500

3.27.    TRI COUNTIES BANK LEGAL DEPARTMENT                                          Line 2.377              _______________
         MARK H ATKINS
         POST OFFICE BOX 992570
         REDDING CA 96099-2570

3.28.    TRI COUNTIES BANK LEGAL DEPARTMENT                                          Line 2.378              _______________
         MARK H ATKINS
         POST OFFICE BOX 992570
         REDDING CA 96099-2570




Official Form 206D                Schedule D: Creditors Who Have Claims Secured by Property                      Page 211 of 211
         Case: 20-30604          Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                Page 242 of
                                                            554
Fill in this information to identify the case:

Debtor name: Professional Financial Investors, Inc.
United States Bankruptcy Court for the: Northern District of California
Case number (if known): 20-30604

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                              12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G) .Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
2.         List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If
           the debtor has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.


2.1.       Priority creditor’s name and mailing        As of the petition filing date, the claim     Total claim             Priority amount
           address                                     is:
                                                       Check all that apply.                         $1,995.00               $1,995.00
           AAMIR JAVED
           355 BOYES BLVD.                             þ Contingent
           #7
           SONOMA CA 95476                             ¨ Unliquidated                                                        Nonpriority amount

                                                       ¨ Disputed                                                            $0.00

           Date or dates debt was incurred             Basis for the claim:
           __________________________________          DEPOSIT - RESIDENTIAL TENANT

           Last 4 digits of account                    Is the claim subject to offset?
           number:
                                                       ¨ No
           Specify Code subsection of PRIORITY
           unsecured claim:11 U.S.C. § 507(a) (7)      þ Yes

2.2.       Priority creditor’s name and mailing        As of the petition filing date, the claim     Total claim             Priority amount
           address                                     is:
                                                       Check all that apply.                         $875.00                 $875.00
           ABBY DANCER
           59 IGNACIO LANE                             þ Contingent
           #7
           NOVATO CA 94949                             ¨ Unliquidated                                                        Nonpriority amount

                                                       ¨ Disputed                                                            $0.00

           Date or dates debt was incurred             Basis for the claim:
           __________________________________          DEPOSIT - RESIDENTIAL TENANT

           Last 4 digits of account                    Is the claim subject to offset?
           number:
                                                       ¨ No
           Specify Code subsection of PRIORITY
           unsecured claim:11 U.S.C. § 507(a) (7)      þ Yes

Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 1 of 105
           Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 243 of
                                                                  554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.3.     Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,200.00               $2,200.00
         ABRAHAM MARTINEZ
         885 BROADWAY                              þ Contingent
         #3
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.4.     Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $295.00                 $295.00
         ALBERT BREWSTER
         515 B STREET                              þ Contingent
         #9
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.5.     Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,995.00               $1,995.00
         ALEJANDRA CANALES
         1506 VALLEJO AVE.                         þ Contingent
         #6
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 2 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 244 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.6.     Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,000.00               $1,000.00
         ALEJANDRO MENDIETA
         1315 LINCOLN AVE.                         þ Contingent
         # 10
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.7.     Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,100.00               $2,100.00
         ALEKSANDR MELENTIEV
         107 MARIN ST                              þ Contingent
         #3
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.8.     Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,400.00               $2,400.00
         ALEXANDER RODRIGUEZ
         461 IGNACIO BLVD                          þ Contingent
         # 251
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 3 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 245 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.9.     Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,950.00               $1,950.00
         ALLISON SMITH
         355 BOYES BLVD.                           þ Contingent
         #5
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.10.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,609.38               $2,609.38
         ANDREWS, JENNIFER
         346 LIGHTHOUSE DR.                        ¨ Contingent
         VALLEJO CA 94590
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.11.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $576.00                 $576.00
         ANGELA BAILEY AND JOAQUIN
         HIGUERA                                   þ Contingent
         34 CLAY COURT
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 4 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 246 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.12.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,975.00               $1,975.00
         ANGELINA CHIARACANE
         7 HAMMONDALE CT                           þ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.13.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,150.00               $2,150.00
         ANGELIQUE BRAZIL
         9 HAMMONDALE CT                           þ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.14.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,700.00               $1,700.00
         ANN LEVINE
         59 IGNACIO LANE                           þ Contingent
         #8
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 5 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 247 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.15.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         ANNE RETTENBERG
         1 HAMMONDALE CT                           þ Contingent
         #A
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.16.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,950.00               $2,950.00
         ARCHIE PINA
         461 IGNACIO BLVD                          þ Contingent
         # 351
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.17.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,695.00               $2,695.00
         ARNOLDO ALONZO
         42 CLAY COURT                             þ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 6 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 248 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.18.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,900.00               $1,900.00
         ASHALLY PARK
         59 IGNACIO LANE                           þ Contingent
         #6
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.19.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,550.00               $2,550.00
         ASHER BUCY
         885 BROADWAY                              þ Contingent
         #2
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.20.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,500.00               $1,500.00
         BALDEMIRO DIAZ
         501 IGNACIO BLVD                          þ Contingent
         # 213
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 7 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 249 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.21.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $967.19                 $967.19
         BELLINGER, MARTIN
         5 HATHAWAY DR. #525                       ¨ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.22.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $800.00                 $800.00
         BRIAN BOLTON
         38 CLAY COURT                             þ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.23.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $9,892.68               $9,892.68
         CAMPAGNA, JOSEPH
         1222 IRWIN STREET                         ¨ Contingent
         APT. #3
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 8 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 250 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.24.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $19,406.41              $19,406.41
         CAMPBELL, GABRIELLE
         280 FAIRWAY DRIVE                         ¨ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.25.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,975.00               $1,975.00
         CARDONNA MCCLURE
         419 PROSPECT DRIVE                        þ Contingent
         #2
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.26.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,050.00               $2,050.00
         CARMEN VELASQUEZ
         515 B STREET                              þ Contingent
         #4
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 9 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 251 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.27.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,827.81               $3,827.81
         CARTER, SHAMON
         1504 SPYGLASS PARKWAY                     ¨ Contingent
         VALLEJO CA 94591
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.28.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,995.00               $2,995.00
         CATHERINE CURTIS
         419 PROSPECT DRIVE                        þ Contingent
         # 11
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.29.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,050.00               $2,050.00
         CHARLOTTE HAJER
         885 BROADWAY                              þ Contingent
         #5
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 10 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 252 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.30.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,750.00               $1,750.00
         CHRISTAION LEMAITRE
         59 IGNACIO LANE                           þ Contingent
         #3
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.31.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,125.00               $2,125.00
         CHRISTINA CERCOS
         16914 SONOMA HWY                          þ Contingent
         #5
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.32.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $6,168.08               $6,168.08
         CHRISTOFFERSON, GREGG
         99 KENDALL WAY                            ¨ Contingent
         APT. 5
         WINDSOR CA 95492                          ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 11 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 253 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.33.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,095.00               $2,095.00
         CLEMENT CROCKER
         16914 SONOMA HWY                          þ Contingent
         #2
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.34.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,376.09               $2,376.09
         COVARRUBIAS, CARMEN
         417 2ND STREET                            ¨ Contingent
         PETALUMA CA 94952
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.35.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,250.00               $2,250.00
         DAELEN ADAIRE
         390 WOODLAND AVE.                         þ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 12 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 254 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.36.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,900.00               $1,900.00
         DANIEL OCONNELL
         16914 SONOMA HWY                          þ Contingent
         #6
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.37.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,995.00               $2,995.00
         DANY PEREZ MOLINA
         461 IGNACIO BLVD                          þ Contingent
         # 252
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.38.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,450.00               $2,450.00
         DARA MCCUISTON
         16914 SONOMA HWY                          þ Contingent
         # 12
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 13 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 255 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.39.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $795.00                 $795.00
         DARLENE DUCHARME
         885 BROADWAY                              þ Contingent
         # 15
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.40.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,125.00               $1,125.00
         DAVID JORDAN
         398 WOODLAND AVE.                         þ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.41.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,195.00               $2,195.00
         DENISE TEIRNEY
         1315 LINCOLN AVE.                         þ Contingent
         #3
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 14 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 256 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.42.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,995.00               $2,995.00
         DERNESHIA MORGAN
         461 IGNACIO BLVD                          þ Contingent
         # 352
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.43.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         DONALD RIXMAN
         1506 VALLEJO AVE.                         þ Contingent
         #8
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.44.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         DREW MACNAB
         885 BROADWAY                              þ Contingent
         # 13
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 15 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 257 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.45.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $6,408.70               $6,408.70
         DU, JILL
         701 LINCOLN PARK                          ¨ Contingent
         PINOLE CA 94564
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.46.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $350.00                 $350.00
         EARLINE BATTLE
         1506 VALLEJO AVE.                         þ Contingent
         #9
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.47.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,650.00               $1,650.00
         EDUARDO GONZALEZ
         885 BROADWAY                              þ Contingent
         #6
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 16 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 258 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.48.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,500.00               $1,500.00
         EDWIN CRUZ
         ARIEL ORELLANA                            þ Contingent
         CORLEIA FONES
         501 IGNACIO BLVD                          ¨ Unliquidated                                                      Nonpriority amount
         # 315
         NOVATO CA 94949
                                                   ¨ Disputed                                                          $0.00


         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.49.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,875.00               $1,875.00
         EFFRAIN MARTINEZ
         7 MERRYDALE RD.                           þ Contingent
         #3
         SAN RAFAEL CA 94903                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.50.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,895.00               $1,895.00
         ELISA MIRAMONTES
         16914 SONOMA HWY                          þ Contingent
         # 11
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 17 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 259 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.51.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $8,285.34               $8,285.34
         ELMORE, MICHAEL
         18177 HAPPY LANE                          ¨ Contingent
         SONOMA CA 95476
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.52.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,100.00               $2,100.00
         ELODIE BUNAND
         419 PROSPECT DRIVE                        þ Contingent
         # 10
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.53.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         ELTJON LALA
         515 B STREET                              þ Contingent
         #6
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 18 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 260 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.54.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,225.00               $2,225.00
         EMMA LOPEZ-SANDERS
         885 BROADWAY                              þ Contingent
         # 16
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.55.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       UNDETERMINED            UNDETERMINED
         EMPLOYMENT DEVELOPMENT
         DEPARTMENT                                ¨ Contingent
         PO BOX 826880
         UIPCD, MIC 40                             ¨ Unliquidated                                                      Nonpriority amount
         SACRAMENTO CA 94280-0001                  þ Disputed                                                          UNDETERMINED

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED PAYROLL TAX EXPENSE

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)    ¨ Yes

2.56.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,800.00               $1,800.00
         ERNEST EMERICK
         396 WOODLAND AVE.                         þ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 19 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 261 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.57.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         FABIO MAXIMO
         MARCELA MAXIMO                            þ Contingent
         19 CLAY COURT
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.58.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,586.76               $3,586.76
         FERRERO, ALEXANDER
         5 SOLAR CT.                               ¨ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.59.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,500.00               $2,500.00
         FLORANEIDA BORGES
         WALDIVAN ROSA                             þ Contingent
         23 CLAY COURT
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 20 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 262 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.60.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,100.00               $2,100.00
         FRANCES FERRARA
         419 PROSPECT DRIVE                        þ Contingent
         #8
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.61.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,650.00               $1,650.00
         FRANCIS JESS NAZARENO
         1315 LINCOLN AVE.                         þ Contingent
         #7
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.62.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,100.00               $2,100.00
         FRANCISCO ZAVELTA-ZARATE
         16914 SONOMA HWY                          þ Contingent
         #3
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 21 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 263 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.63.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,495.00               $1,495.00
         FRANK TABACCA
         1 CLAY COURT                              þ Contingent
         #3
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.64.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $12,117.25              $12,117.25
         FURSTE, JANET
         2508 SUNSET TERRACE                       ¨ Contingent
         PETALUMA CA 94952
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.65.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,600.00               $2,600.00
         GASPER CHI
         501 IGNACIO BLVD                          þ Contingent
         # 215
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 22 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 264 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.66.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         GLORIA RIVERA-LOPEZ
         16914 SONOMA HWY                          þ Contingent
         # 16
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.67.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $895.00                 $895.00
         GORDAN KELLY
         59 IGNACIO LANE                           þ Contingent
         #1
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.68.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $4,296.35               $4,296.35
         GORDON, TIFFANY
         216 MARIN ST.                             ¨ Contingent
         #208
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 23 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 265 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.69.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,889.64               $2,889.64
         GRAHAM, AARON
         59 IGNACIO LANE                           ¨ Contingent
         APT. 10
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.70.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,562.46               $1,562.46
         GREEN, JASON
         56 CLAYTON #B                             ¨ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.71.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,850.00               $1,850.00
         GREG SCHWARTZ
         7 MERRYDALE RD.                           þ Contingent
         #2
         SAN RAFAEL CA 94903                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 24 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 266 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.72.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,172.17               $3,172.17
         GUIA VILLANUEVA, ROGELIO
         1427 W. TEXAS STREET                      ¨ Contingent
         SPACE B9
         FAIRFIELD CA 94533-5971                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.73.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,000.00               $1,000.00
         HARRY ALLEN MILBURN
         1315 LINCOLN AVE.                         þ Contingent
         # 14
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.74.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,800.00               $2,800.00
         HECTOR AVILA
         501 IGNACIO BLVD                          þ Contingent
         # 314
         NOVAO CA 94949                            ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 25 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 267 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.75.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,900.00               $1,900.00
         HECTOR FLORES
         16914 SONOMA HWY                          þ Contingent
         #8
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.76.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,925.93               $3,925.93
         HENDERSON, ROBERT
         PO BOX 6293                               ¨ Contingent
         SAN RAFAEL CA 94903-0241
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.77.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,377.51               $2,377.51
         HERNANDEZ GUTIERREZ, FREDY
         980 IGNACIO BLVD.                         ¨ Contingent
         APT. 15
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 26 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 268 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.78.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,672.80               $2,672.80
         HERRERA, MARCOS
         3400 RICHMOND PRKY. APT. 2220             ¨ Contingent
         RICHMOND CA 94806
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.79.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,200.00               $2,200.00
         HOMEWARD BOUND OF MARIN
         404 WOODLAND AVE.                         þ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.80.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         HORTENICA MENIETA VELASQUEZ
         1315 LINCOLN AVE.                         þ Contingent
         # 15
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 27 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 269 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.81.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       UNDETERMINED            UNDETERMINED
         INTERNAL REVENUE SERVICE
         CENTRALIZED INSOLVENCY                    ¨ Contingent
         OPERATION
         2970 MARKET ST                            ¨ Unliquidated                                                      Nonpriority amount
         MAIL STOP 5 Q30 133
         PHILADELPHIA PA 19104-5016
                                                   þ Disputed                                                          UNDETERMINED


         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED PAYROLL TAX EXPENSE

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)    ¨ Yes

2.82.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,535.00               $1,535.00
         IRA KAPLAN
         419 PROSPECT DRIVE                        þ Contingent
         #4
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.83.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,200.00               $3,200.00
         JAMES BURNHAM
         355 BOYES BLVD.                           þ Contingent
         #2
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 28 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 270 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.84.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,100.00               $2,100.00
         JAMES GREEN
         419 PROSPECT DRIVE                        þ Contingent
         #9
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.85.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $975.00                 $975.00
         JAMES HOLDEN
         515 B STREET                              þ Contingent
         #3
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.86.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,750.00               $2,750.00
         JAMES JERRIT DUGAS
         501 IGNACIO BLVD                          þ Contingent
         # 316
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 29 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 271 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.87.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,350.00               $2,350.00
         JAMILAH PASSMORE
         885 BROADWAY                              þ Contingent
         # 11
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.88.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $300.00                 $300.00
         JEFF HUSS
         419 PROSPECT DRIVE                        þ Contingent
         #7
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.89.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,995.00               $1,995.00
         JOHN SPENCER
         16914 SONOMA HWY                          þ Contingent
         #7
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 30 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 272 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.90.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,321.00               $1,321.00
         JOHN STUART
         885 BROADWAY                              þ Contingent
         #7
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.91.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,000.00               $1,000.00
         JORGE GUTIERREZ
         ELIZABETH GUTIERREZ                       þ Contingent
         LUIS CORREA
         461 IGNACIO BLVD                          ¨ Unliquidated                                                      Nonpriority amount
         # 253
         NOVATO CA 94949
                                                   ¨ Disputed                                                          $0.00


         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.92.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,195.00               $1,195.00
         JOSE BAZAN
         NADIA BAZAN                               þ Contingent
         885 BROADWAY
         # 12                                      ¨ Unliquidated                                                      Nonpriority amount
         SONOMA CA 95476                           ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 31 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 273 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.93.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,000.00               $1,000.00
         JOSE MAGANA
         JESSCIA AMETUCA                           þ Contingent
         1506 VALLEJO AVE.
         # 10                                      ¨ Unliquidated                                                      Nonpriority amount
         NOVATO CA 94949                           ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.94.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,050.00               $2,050.00
         JOSE OROZCO
         16914 SONOMA HWY                          þ Contingent
         #4
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.95.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         JUAN GOVEA
         355 BOYES BLVD.                           þ Contingent
         #3
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 32 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 274 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.96.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         JULIE BORJA
         16914 SONOMA HWY                          þ Contingent
         # 17
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.97.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,100.00               $1,100.00
         KAELA GIBBONS
         419 PROSPECT DRIVE                        þ Contingent
         #6
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.98.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,200.00               $1,200.00
         KATHLEEN MORAN
         107 MARIN ST                              þ Contingent
         #6
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 33 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 275 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.99.    Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,595.00               $1,595.00
         KEVIN WATSON
         885 BROADWAY                              þ Contingent
         #8
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.100.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,650.00               $1,650.00
         KHIN GRISWOLD
         135 LINCOLN AVE.                          þ Contingent
         #6
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.101.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,900.00               $1,900.00
         LARRY BENJAMIN
         107 MARIN ST                              þ Contingent
         #8
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 34 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 276 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.102.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $875.00                 $875.00
         LAURA GLANDERING
         7 MERRYDALE RD.                           þ Contingent
         #1
         SAN RAFAEL CA 94903                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.103.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $5,479.31               $5,479.31
         LEWIS, FRED
         448 IGNACIO BLVD.                         ¨ Contingent
         #125
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.104.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,650.00               $1,650.00
         LIANNA VIVOLI
         1315 LINCOLN AVE.                         þ Contingent
         # 12
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 35 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 277 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.105.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,863.23               $2,863.23
         LOPEZ, MICHAEL
         11 SOUTH KNOLL RD. #9                     ¨ Contingent
         MILL VALLEY CA 94941
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.106.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,575.00               $2,575.00
         LUCY HOLMES-HIGGIN
         885 BROADWAY                              þ Contingent
         #1
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.107.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,500.00               $1,500.00
         LUIS DIAZ-GRAMAJO
         FROILAN DIAZ-GRAMAJO                      þ Contingent
         FRANCISCO SANTOS-DIAZ
         501 IGNACIO BLVD                          ¨ Unliquidated                                                      Nonpriority amount
         # 113
         NOVATO CA 94949
                                                   ¨ Disputed                                                          $0.00


         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 36 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 278 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.108.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,150.00               $2,150.00
         LUIS TAPIA-ARENAS
         16914 SONOMA HWY                          þ Contingent
         # 13
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.109.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $8,700.94               $8,700.94
         LUSH, CHRISTOPHER
         225 NOVA ALBION #11                       ¨ Contingent
         SAN RAFAEL CA 94903
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.110.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,850.00               $1,850.00
         LYDIA MINER-VOIGT
         515 B STREET                              þ Contingent
         #2
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 37 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 279 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.111.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,451.92               $1,451.92
         MACON-BARKER, ANGELA
         63 LAUREL DR.                             ¨ Contingent
         FAIRFAX CA 94930
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.112.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,925.00               $2,925.00
         MARCELA DE LA ROSA
         33 CLAY COURT                             þ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.113.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,300.00               $2,300.00
         MARCO ZAMORA
         461 IGNACIO BLVD                          þ Contingent
         # 353
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 38 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 280 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.114.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $900.00                 $900.00
         MARIA PERLA
         1506 VALLEJO AVE.                         þ Contingent
         #5
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.115.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,925.00               $1,925.00
         MARIA TALE
         515 B STREET                              þ Contingent
         # 10
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.116.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,825.00               $1,825.00
         MARIO PEREZ GOMEZ
         1 HAMMONDALE CT                           þ Contingent
         #D
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 39 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 281 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.117.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,795.00               $1,795.00
         MARJORIE WRENCH
         59 IGNACIO LANE                           þ Contingent
         #5
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.118.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,050.00               $2,050.00
         MARK VILLA-CUBILLAS
         885 BROADWAY                              þ Contingent
         #9
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.119.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,250.00               $1,250.00
         MARK YOUNG
         107 MARIN ST                              þ Contingent
         # 11
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 40 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 282 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.120.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,950.00               $1,950.00
         MARTIN BOYD
         461 IGNACIO BLVD                          þ Contingent
         # 254
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.121.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,950.00               $1,950.00
         MARTIN VELAZQUEZ
         355 BOYES BLVD.                           þ Contingent
         #1
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.122.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,345.37               $2,345.37
         MARTIN, KRYSTAL
         525 BAKER STREET                          ¨ Contingent
         PETALUMA CA 94952
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 41 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 283 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.123.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,695.00               $1,695.00
         MARVIN DIAZ
         501 IGNACIO BLVD                          þ Contingent
         # 115
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.124.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,517.54               $3,517.54
         MATA, LEOBARDO
         530 VALLEJO AVENUE                        ¨ Contingent
         RODEO CA 94572
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.125.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,173.04               $3,173.04
         MCPHAUL, LORI
         1021 PUEBLO CT.                           ¨ Contingent
         VALLEJO CA 94591
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 42 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 284 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.126.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,895.00               $1,895.00
         MEHRZAD AFIFI
         515 B STREET                              þ Contingent
         #1
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.127.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,809.72               $3,809.72
         MELGOZA, SALVADOR
         109 PROFESSIONAL CENTER                   ¨ Contingent
         PARKWAY
         APT. 406                                  ¨ Unliquidated                                                      Nonpriority amount
         SAN RAFAEL CA 94903                       ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.128.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,583.34               $1,583.34
         MEZA CHOPIN, SERGIO
         140 NORTH STAR DRIVE                      ¨ Contingent
         SANTA ROSA CA 95407
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 43 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 285 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.129.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $400.00                 $400.00
         MICHAEL ELLIOT
         1506 VALLEJO AVE.                         þ Contingent
         # 11
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.130.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,950.00               $1,950.00
         MICHAEL OBESO MARIBEL OBESO
         1129 3RD ST.                              þ Contingent
         #4
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.131.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,150.00               $2,150.00
         MICHELLE HAUSAUER
         1315 LINCOLN AVE.                         þ Contingent
         #4
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 44 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 286 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.132.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,126.00               $1,126.00
         MICHELLE KIM
         7 MERRYDALE RD.                           þ Contingent
         #6
         SAN RAFAEL CA 94903                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.133.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,650.00               $1,650.00
         MIRIAM ORTIZ
         1315 LINCOLN AVE.                         þ Contingent
         #8
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.134.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,865.99               $1,865.99
         MODAN, ADIL
         205 PEAR CT.                              ¨ Contingent
         SAN RAFAEL CA 94903
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 45 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 287 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.135.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,455.00               $1,455.00
         MR. FRANK TRAHAN
         461 IGNACIO BLVD                          þ Contingent
         # 151
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.136.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,925.00               $1,925.00
         NANCY CHERRY
         107 MARIN ST                              þ Contingent
         # 10
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.137.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,650.00               $2,650.00
         NATALIE ANECHE
         39 CLAY COURT                             þ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 46 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 288 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.138.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,400.00               $2,400.00
         NHO T. KELLEY
         1129 3RD ST.                              þ Contingent
         #1
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.139.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,650.00               $2,650.00
         NORMA BAKER
         21 CLAY COURT                             þ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.140.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $4,892.84               $4,892.84
         OLIVAS, JEREMY
         350 ROBINSON ST. #7                       ¨ Contingent
         SONOMA CA 95476
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 47 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 289 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.141.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $918.12                 $918.12
         OSINEK, DAVID
         440M ALAMEDA DEL PRADO                    ¨ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.142.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,050.00               $1,050.00
         OSMAR LOPEZ
         7 MERRYDALE RD.                           þ Contingent
         #4
         SAN RAFAEL CA 94903                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.143.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         OVANES KOGOSOV
         515 B STREET                              þ Contingent
         #7
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 48 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 290 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.144.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         PABLO MARTINEZ-OLIVERA
         16914 SONOMA HWY                          þ Contingent
         # 18
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.145.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,081.90               $3,081.90
         PAIZ, CARLOS
         501 ALAMEDA DEL PRADO                     ¨ Contingent
         APT. 215
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.146.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $4,266.90               $4,266.90
         PASSETTI, MARA
         21 ONYX STREET                            ¨ Contingent
         LARKSPUR CA 94939
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 49 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 291 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.147.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,000.00               $1,000.00
         PAUL CUNNINGHAM
         1315 LINCOLN AVE.                         þ Contingent
         # 11
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.148.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,600.00               $1,600.00
         PAUL E DROSTALEK
         406 WOODLAND AVE.                         þ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.149.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,000.00               $1,000.00
         PEDRO MARINO
         885 BROADWAY                              þ Contingent
         #4
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 50 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 292 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.150.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,495.00               $2,495.00
         PETER FREEMAN
         885 BROADWAY                              þ Contingent
         # 10
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.151.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,494.14               $1,494.14
         PHILLIPS, TAMI
         161 FLORENCE CT.                          ¨ Contingent
         VALLEJO CA 94589
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.152.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,750.00               $1,750.00
         PRISCILLA PARRA
         1315 LINCOLN AVE.                         þ Contingent
         # 17
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 51 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 293 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.153.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $975.00                 $975.00
         RAFAEL CARILLO
         16914 SONOMA HWY                          þ Contingent
         # 14
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.154.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         RAFAEL TORRES
         16914 SONOMA HWY                          þ Contingent
         # 15
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.155.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,879.87               $2,879.87
         RAFAELA, ALFREDO
         PO BOX 232                                ¨ Contingent
         BOYES HOT SPRINGS CA 95416
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 52 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 294 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.156.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,200.00               $2,200.00
         RALPH JON LEANHARDT
         7 MERRYDALE RD.                           þ Contingent
         #8
         SAN RAFAEL CA 94903                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.157.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $690.00                 $690.00
         RAND KNOX
         392 WOODLAND AVE.                         þ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.158.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $825.00                 $825.00
         REVECCA OCHOA
         1506 VALLEJO AVE.                         þ Contingent
         #7
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 53 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 295 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.159.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,125.00               $2,125.00
         RICHARD MULLIN
         107 MARIN ST                              þ Contingent
         #4
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.160.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,043.00               $1,043.00
         ROBERT BATES
         515 B STREET                              þ Contingent
         #8
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.161.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,100.00               $2,100.00
         ROBERT WYNNE
         419 PROSPECT DRIVE                        þ Contingent
         #5
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 54 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 296 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.162.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,992.56               $2,992.56
         ROBINSON, VIRGINIA
         666 SCHOOL ROAD                           ¨ Contingent
         COTATI CA 94931
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.163.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,742.89               $1,742.89
         RODRIGUEZ BOJORQUEZ, FELIX
         1440 BUCHANAN ST.                         ¨ Contingent
         NOVATO CA 94947
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.164.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $7,475.18               $7,475.18
         ROMERO, JAREK
         558 ACADIA DRIVE                          ¨ Contingent
         PETALUMA CA 94954
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 55 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 297 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.165.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,800.00               $1,800.00
         RONALD SIMMONS
         59 IGNACIO LANE                           þ Contingent
         #4
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.166.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,100.24               $2,100.24
         ROYALL, KAREN
         103 GREENFIELD AVE.                       ¨ Contingent
         SAN RAFAEL CA 94901-2622
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.167.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,000.00               $1,000.00
         SANDRA SANTANA
         461 IGNACIO BLVD                          þ Contingent
         # 153
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 56 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 298 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.168.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $500.00                 $500.00
         SCOTT STOKES
         419 PROSPECT DRIVE                        þ Contingent
         #3
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.169.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $5,655.77               $5,655.77
         SELMI, KELLI
         285 WOODLAND AVE.                         ¨ Contingent
         #104
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.170.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,995.00               $1,995.00
         SERAFIN CARRANZA-BRAVO
         355 BOYES BLVD.                           þ Contingent
         #6
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 57 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 299 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.171.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,900.00               $1,900.00
         SETH CAETANO
         16914 SONOMA HWY                          þ Contingent
         # 10
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.172.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,100.00               $2,100.00
         SHANNON CAVANAUGH
         1129 3RD ST.                              þ Contingent
         #2
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.173.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,995.00               $1,995.00
         SOMPON DUMRONGDONTRI
         107 MARIN ST                              þ Contingent
         #5
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 58 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 300 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.174.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,000.00               $2,000.00
         SOROOSH POURMEHRABAN
         419 PROSPECT DRIVE                        þ Contingent
         #1
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.175.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,000.00               $3,000.00
         STEPHANIE CHRISTINA MENDEZ
         1 CLAY COURT                              þ Contingent
         #5
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.176.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,045.00               $1,045.00
         STEPHEN GILLIS
         107 MARIN ST                              þ Contingent
         #1
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 59 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 301 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.177.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,850.00               $1,850.00
         STEVEN HILL
         515 B STREET                              þ Contingent
         #5
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.178.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,700.00               $1,700.00
         SUSAN HERD
         400 WOODLAND AVE.                         þ Contingent
         SAN RAFAEL CA 94901
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.179.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,000.00               $3,000.00
         SUSANA MORENO
         37 CLAY COURT                             þ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 60 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 302 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.180.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,800.00               $1,800.00
         SYLVIA ESPINOZA
         1129 3RD ST.                              þ Contingent
         #3
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.181.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $3,000.00               $3,000.00
         TARAH TURNER
         17 CLAY COURT                             þ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.182.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $27,178.86              $13,625.00
         TERRES, CHRISTINE
         15 PASADENA AVENUE                        ¨ Contingent
         SAN ANSELMO CA 94960
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $13,553.86

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 61 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 303 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.183.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,127.69               $1,127.69
         TEVES, JEFFERY
         801 HOLLY LANE                            ¨ Contingent
         PETALUMA CA 94952
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.184.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,250.00               $2,250.00
         THEODORE OMALLEY
         1315 LINCOLN AVE.                         þ Contingent
         # 16
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.185.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,900.00               $1,900.00
         TIM MAIN
         1 HAMMONDALE CT                           þ Contingent
         #B
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 62 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 304 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.186.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $4,230.85               $4,230.85
         TISELL, JENNIFER
         239 CALLE DE LA SELVA                     ¨ Contingent
         NOVATO CA 94949
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.187.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,045.76               $2,045.76
         TRIMBLE, TANISHA
         3600 SIERRA RIDGE ROAD                    ¨ Contingent
         #1205
         RICHMOND CA 94806-5403                    ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.188.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,200.00               $2,200.00
         TYREE CLAY
         107 MARIN ST                              þ Contingent
         #2
         SAN RAFAEL CA 94901                       ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 63 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 305 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.189.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $1,995.00               $1,995.00
         VICTOR BERMUDEZ-MENDOZA
         355 BOYES BLVD.                           þ Contingent
         #8
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.190.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,836.00               $2,836.00
         VICTOR ESCOBAR
         885 BROADWAY                              þ Contingent
         # 14
         SONOMA CA 95476                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes

2.191.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $2,750.00               $2,750.00
         VICTOR GRAMAJO
         501 IGNACIO BLVD                          þ Contingent
         # 313
         NOVATO CA 94949                           ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         __________________________________        DEPOSIT - RESIDENTIAL TENANT

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)    þ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 64 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 306 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                              Case number (if known) 20-30604




2.192.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $4,678.55               $4,678.55
         ZABELIN, NICHOLAS
         2415 ORLEANS STREET                       ¨ Contingent
         SANTA ROSA CA 95403
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes

2.193.   Priority creditor’s name and mailing      As of the petition filing date, the claim   Total claim             Priority amount
         address                                   is:
                                                   Check all that apply.                       $4,681.70               $4,681.70
         ZOKHRABOVA, ROSSANA
         225 NOVA ALBION WAY #21                   ¨ Contingent
         SAN RAFAEL CA 94903
                                                   ¨ Unliquidated                                                      Nonpriority amount

                                                   ¨ Disputed                                                          $0.00

         Date or dates debt was incurred           Basis for the claim:
         VARIOUS                                   ACCRUED VACATION

         Last 4 digits of account                  Is the claim subject to offset?
         number:
                                                   þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)    ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 65 of 105
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 307 of
                                                                554
Debtor     Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

3.         List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors
           with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


3.1.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           200 WOODLAND, LLC                                                                                 $6,500.00
           615 IRWIN ST                                      þ Contingent
           22, 615
           SAN RAFAEL CA 94901                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           __________________________________________        DEPOSIT - COMMERCIAL TENANT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             ¨ No
                                                             þ Yes

3.2.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ADOBE CREEK BREWING COMPANY, LLC                                                                  $500.00
           359 BEL MARIN KEYS BLVD                           þ Contingent
           17B
           NOVATO CA 94949                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           __________________________________________        DEPOSIT - COMMERCIAL TENANT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             ¨ No
                                                             þ Yes

3.3.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AFFILIATE DUE TO --- PISF I                                                                       $4,396,893.97
           350 IGNACIO BLVD                                  þ Contingent
           NOVATO CA 94949
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           AFFILIATE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             ¨ No
                                                             ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 66 of 105
           Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 308 of
                                                               554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.4.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO --- PISF IX                                                                      $760,326.33
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.5.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO --- PISF VII                                                                     $2,011,766.43
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.6.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO --- PISF XII                                                                     $1,571,094.85
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 67 of 105
         Case: 20-30604          Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38                        Page 309 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.7.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO --- PISF XIII                                                                    $727,737.61
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.8.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO --- PISF XIV                                                                     $1,944,516.29
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.9.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO --- PISF XV                                                                      $589,552.36
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 68 of 105
         Case: 20-30604          Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                       Page 310 of
                                                               554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.10.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO --- PISF XVII                                                                    ($52,806.25)
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.11.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---1222 ERWIN                                                                    $921,300.00
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.12.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---355 REDWOOD BLVD                                                              $20,000.00
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 69 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 311 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.13.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---885 BROADWAY                                                                  $20,790.00
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.14.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---LLC 31                                                                        $850,000.00
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.15.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---LLC 39                                                                        $132,792.54
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 70 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 312 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.16.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---LLC 44                                                                        $50,000.00
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.17.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---LLC 45                                                                        $710,000.00
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.18.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---LLC 46                                                                        $707,510.00
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 71 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 313 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.19.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---LLC 48                                                                        $1,015,681.41
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.20.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---LLC 49                                                                        $417,300.00
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.21.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO ---PISF                                                                          $1,473,387.00
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 72 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 314 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.22.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUE TO--- PISF XVIII                                                                    $5,467,137.53
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.23.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFILIATE DUETO ---LLC 47                                                                         $902,400.00
         350 IGNACIO BLVD                                  þ Contingent
         NOVATO CA 94949
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           AFFILIATE PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.24.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ALIRIO AVILA'S CONSTRUCTION, INC                                                                  $1,650.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         28
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 73 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 315 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.25.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ANTHONY BRINTON / BRINTON DESIGN                                                                  $1,131.00
         200 GATE FIVE RD                                  þ Contingent
         109
         SAUSALITO CA 94965                                ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.26.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ANTHONY CAPRINI / PRECISION BODY SHOP &                                                           $5,988.00
         DETAIL                                            þ Contingent
         37 DUFFY PL
         37                                                ¨ Unliquidated
         SAN RAFAEL CA 94901                               ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.27.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         APPLIED FINANCIAL SERVICES, INC.                                                                  $4,000.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         01
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 74 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 316 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.28.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BARB SISKIN / FAR WESTERN                                                                         $5,020.00
         ANTHROPOLOGICAL RESEARCH GROUP, INC.              þ Contingent
         200 GATE FIVE RD
         102                                               ¨ Unliquidated
         SAUSALITO CA 94965                                ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.29.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BAYCITI - BAY CITIES REFUSE SVC, INC.                                                             $1,409.20
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.30.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BECERRA - BECERRA LANDSCAPING                                                                     $325.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 75 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 317 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.31.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BECERRA - BECERRA LANDSCAPING                                                                     $475.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.32.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BIRK HOLDINGS LLC                                                                                 $920.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         12
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.33.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BLACKSTONE BENEFITS & PURPOSE FINANCIAL                                                           $1,600.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         09
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 76 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 318 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.34.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BRENDA AUDREY LINDSTROM                                                                           $1,800.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         10
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.35.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CAMGAB - CAMPBELL                                                                                 $5.49
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.36.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CEREAL NUMBER LLC                                                                                 $3,600.00
         200 GATE FIVE RD                                  þ Contingent
         112
         SAUSALITO CA 94965                                ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 77 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 319 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.37.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CHINAR - NARDELL CHITSAZ & ASSOCIATES LLP                                                         $180.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.38.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CHRISTOPHER'S CONSTRUCTION, INC.                                                                  $2,100.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         14
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.39.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITNOV - CITY OF NOVATO                                                                           $230.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 78 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 320 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.40.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITNOV - CITY OF NOVATO                                                                           $252.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.41.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COLIN DAVITIAN / GATEWAY LEARNING GROUP,                                                          $1,225.00
         INC.                                              þ Contingent
         121 PAUL DR
         121B                                              ¨ Unliquidated
         SAN RAFAEL CA 94903                               ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.42.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CROPES - CROWN & SHIELD PEST SOLUTIONS                                                            $145.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 79 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 321 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.43.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CROPES - CROWN & SHIELD PEST SOLUTIONS                                                            $160.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.44.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CROPES - CROWN & SHIELD PEST SOLUTIONS                                                            $75.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.45.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DAVID CLARK / CLARK SOLUTIONS                                                                     $900.00
         353 BEL MARIN KEYS BLVD                           þ Contingent
         09
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 80 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 322 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.46.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DEPOT - HOME DEPOT CREDIT SERVICE                                                                 $46.84
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.47.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DEPOT - HOME DEPOT CREDIT SERVICE                                                                 $883.76
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.48.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DEPOT - HOME DEPOT CREDIT SERVICE                                                                 $116.44
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 81 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 323 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.49.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DISCOVERY OFFICE SYSTEMS                                                                          $1,150.50
         353 BEL MARIN KEYS BLVD                           þ Contingent
         10
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.50.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DOMGUEZ - DOMINGUEZ                                                                               $71.10
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.51.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DOUGLAS SOO & RACHAEL STAUDT/PROJECT                                                              $2,400.00
         SQUEEBLE LLC                                      þ Contingent
         200 GATE FIVE RD
         110                                               ¨ Unliquidated
         SAUSALITO CA 94965                                ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 82 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 324 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.52.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         EAH HOUSING, A NON-PROFIT HOUSING CORP.                                                           $1,600.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         07
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.53.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ELIZABETH GRACEFFO                                                                                $1,800.00
         353 BEL MARIN KEYS BLVD                           þ Contingent
         06
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.54.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FEDEX - FEDERAL EXPRESS                                                                           $168.33
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 83 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 325 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.55.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FISHMAN - FISHMAN SUPPLY COMPANY                                                                  $59.94
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.56.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FRIEDMAN - HOME IMPROVEMENT                                                                       $114.71
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.57.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GERALDINE & JAY DAVIS                                                                             $1,600.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         25
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 84 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 326 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.58.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GGI - GOLDEN GATE INVESTIGATIONS, INC.                                                            $7,200.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.59.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GHIRARDO, CPA                                                                                     $15,900.83
         7200 REDWOOD BLVD                                 þ Contingent
         312, 403, 404, STOR.B
         NOVATO CA 94947                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.60.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HILPAINT - HILCIAS PAINTING, INC                                                                  $7,430.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 85 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 327 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.61.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HORIBA INSTRUMENTS INC.                                                                           $1,300.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         18
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.62.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         INTERNATIONAL LEISURE TRAVEL, INC. (ILT)                                                          $2,300.00
         7200 REDWOOD BLVD                                 þ Contingent
         301
         NOVATO CA 94947                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.63.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ISAAC KHELIF / IK DESIGN, INC.                                                                    $10,377.50
         21-23 DUFFY PL                                    þ Contingent
         21,23A
         SAN RAFAEL CA 94901                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 86 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 328 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.64.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JON NEWTON                                                                                        $3,935.50
         7200 REDWOOD BLVD                                 þ Contingent
         402
         NOVATO CA 94947                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.65.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JOSEPH ALEXANDER / MOBILE KANGAROO                                                                $1,010.00
         121 PAUL DR                                       þ Contingent
         121C
         SAN RAFAEL CA 94903                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.66.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         KRISTINA BRAUN / EMILY ADAMS / BRAUN +                                                            $1,131.00
         ADAMS INTERIORS                                   þ Contingent
         200 GATE FIVE RD
         203                                               ¨ Unliquidated
         SAUSALITO CA 94965                                ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 87 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 329 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.67.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LAWRENCE LEVSTIK / LAWRENCE AUTOMOTIVE                                                            $2,430.00
         25 DUFFY PL                                       þ Contingent
         25A
         SAN RAFAEL CA 94901                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.68.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LIUZZI, MURPHY, SOLOMON , CHURTON & HALE                                                          $3,471.06
         LLP                                               þ Contingent
         7200 REDWOOD BLVD
         300                                               ¨ Unliquidated
         NOVATO CA 94947                                   ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.69.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LYNNE CURTIN GILLES / CURTIN CONVENTION                                                           $2,000.00
         & EXPOSITION SERVICES                             þ Contingent
         359 BEL MARIN KEYS BLVD
         05                                                ¨ Unliquidated
         NOVATO CA 94949                                   ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 88 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 330 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.70.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MAINT - HD SUPPLY FACILITIES MAINTENANCE                                                          $176.88
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.71.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MALCOLM GUTHRIE / KIDZ LOVE SOCCER                                                                $1,450.00
         353 BEL MARIN KEYS BLVD                           þ Contingent
         08
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.72.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MARTZ ACCOUNTANCY CORPORATION                                                                     $5,700.00
         7200 REDWOOD BLVD                                 þ Contingent
         325
         NOVATO CA 94947                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 89 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 331 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.73.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MATRIX - MATRIX HG, INC                                                                           $1,389.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.74.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MATRIX - MATRIX HG, INC                                                                           $2,032.50
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.75.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MATRIX - MATRIX HG, INC                                                                           $226.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 90 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 332 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.76.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MELISSA TERVET-DA CUNHA, MFT                                                                      $900.00
         121 PAUL DR                                       þ Contingent
         121E
         SAN RAFAEL CA 94903                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.77.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NORTH BAY LIGHTING AND ELECTRICAL                                                                 $4,624.00
         SUPPLY, INC.                                      þ Contingent
         37 DUFFY PL
         37                                                ¨ Unliquidated
         SAN RAFAEL CA 94901                               ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.78.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NORTON FINE ART HANDLING/VINCENT                                                                  $7,000.00
         ZUARDO                                            þ Contingent
         23 DUFFY PL
         23B                                               ¨ Unliquidated
         SAN RAFAEL CA 94901                               ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 91 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 333 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.79.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         OBERKAMPER & ASSOC.                                                                               $11,342.00
         7200 REDWOOD BLVD                                 þ Contingent
         308
         NOVATO CA 94947                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.80.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ORKIN - ORKIN PEST CONTROL                                                                        $80.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.81.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PCON - PACIFICONTRACT, INC                                                                        $300.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 92 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 334 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.82.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PINI - PINI ACE HARDWARE                                                                          $49.08
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.83.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PINI - PINI ACE HARDWARE                                                                          $66.44
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.84.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PINI - PINI ACE HARDWARE                                                                          $3.96
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 93 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 335 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.85.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PINI - PINI ACE HARDWARE                                                                          $37.92
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.86.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PRECISION BODY SHOP & DETAIL                                                                      $11,181.00
         37 DUFFY PL                                       þ Contingent
         37
         SAN RAFAEL CA 94901                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.87.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RAFAEL GARCIA                                                                                     $700.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         22
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 94 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 336 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.88.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RAFAEL GARCIA RODRIGUEZ                                                                           $1,400.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         24
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.89.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RIGHT AT HOME - HOMECARE MARIN, LLC                                                               $1,190.00
         121 PAUL DR                                       þ Contingent
         121A-2
         SAN RAFAEL CA 94903                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.90.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ROBERT HUBBS                                                                                      $420.00
         121 PAUL DR                                       þ Contingent
         121D
         SAN RAFAEL CA 94903                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 95 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 337 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.91.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SCOTT DONNELLAN & LISA GRUNDY / ROOST                                                             $36,850.30
         C/O KENNETH SPERANDIO, JR.                        þ Contingent
         665 CHESTNUT ST
         3RD FL.                                           ¨ Unliquidated
         SAN FRANCISCO CA 94133                            ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.92.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SHAHRAM GHODSIAN / TRUSH CONSTRUCTION                                                             $2,612.50
         200 GATE FIVE RD                                  þ Contingent
         104, 201
         SAUSALITO CA 94965                                ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.93.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SHAWN J. CURTIN, ATTORNEY                                                                         $1,015.00
         117 PAUL DR                                       þ Contingent
         117C
         SAN RAFAEL CA 94903                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 96 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 338 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.94.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SIMMONDS & ASSOCIATES, INC                                                                        $1,000.00
         359 BEL MARIN KEYS BLVD                           þ Contingent
         03
         NOVATO CA 94949                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.95.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SINGLEPOINT DESIGN BUILD                                                                          $2,600.00
         200 GATE FIVE RD                                  þ Contingent
         109
         SAUSALITO CA 94965                                ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.96.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SPRINT - SPRINT                                                                                   $362.57
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 97 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 339 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.97.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STAPLES - STAPLES BUSINESS CREDIT                                                                 $1,447.69
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.98.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SUPJAN - JANILINE SUPPLY COMPANY                                                                  $683.38
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.99.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SUSAN AIKEN, PLAINTIFF                                                                            UNDETERMINED
         GIBBS LAW GROUP LLP                               þ Contingent
         MICHAEL L. SCHRAG
         505 14TH STREET                                   þ Unliquidated
         SUITE 1110
         OAKLAND CA 94612
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 98 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 340 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.100.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TARA HIGGINS & MORGAN DALY, ATTORNEYS                                                             $895.00
         AT LAW                                            þ Contingent
         121 PAUL DR
         121A                                              ¨ Unliquidated
         SAN RAFAEL CA 94903                               ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.101.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TERA & ALFREDO ANACONA / CIBO OF                                                                  $5,500.00
         SAUSALITO                                         þ Contingent
         200 GATE FIVE RD
         105                                               ¨ Unliquidated
         SAUSALITO CA 94965                                ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.102.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THOMAS FETHERSTON / CUSTOM FURNITURE                                                              $8,136.25
         DESIGN STUDIOS                                    þ Contingent
         31 DUFFY PL
         31                                                ¨ Unliquidated
         SAN RAFAEL CA 94901                               ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 99 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 341 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.103.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TORRAF - RAFAEL TORRES                                                                            $190.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.104.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TOWNSHIPENG - TOWNSHIP ENGINEERING INC.                                                           $1,129.62
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.105.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         US SECURITIES AND EXHCANGE COMMISSION                                                             UNDETERMINED
         REBECCA LUBENS                                    þ Contingent
         44 MONTGOMERY STREET
         SUITE 2800                                        þ Unliquidated
         SAN FRANCISCO CA 94104                            þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        SEC INVESTIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 100 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 342 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.106.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         USS - UNIVERSAL SITE SERVICES                                                                     $74.57
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes

3.107.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         W.G.I. FABRICATIONS                                                                               $2,103.00
         25 DUFFY PL                                       þ Contingent
         25B
         SAN RAFAEL CA 94901                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.108.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WEST COAST REPORTERS - DAILY USE -                                                                $400.00
         VACANT                                            þ Contingent
         117 PAUL DR
         117A, 119B, 119C                                  ¨ Unliquidated
         SAN RAFAEL CA 94903                               ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 101 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 343 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.109.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WEST COAST REPORTERS, INC.                                                                        $4,875.00
         117 PAUL DR                                       þ Contingent
         117A, 119B, 119C
         SAN RAFAEL CA 94903                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.110.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WHITEHALL-PARKER SECURITIES, INC.                                                                 $3,500.00
         117 PAUL DR                                       þ Contingent
         117B
         SAN RAFAEL CA 94903                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        DEPOSIT - COMMERCIAL TENANT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.111.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WLMAY - W.L. MAY CO.                                                                              $22.98
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 102 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 344 of
                                                             554
Debtor   Professional Financial Investors, Inc.                                                            Case number (if known) 20-30604




3.112.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WLMAY - W.L. MAY CO.                                                                              $643.00
                                                           þ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        ____________________________________
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 103 of 105
         Case: 20-30604          Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38                         Page 345 of
                                                             554
Debtor     Professional Financial Investors, Inc.                                                           Case number (if known) 20-30604

 Part 3:     List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that
      may be listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional
      pages are needed, copy the next page.
      Name and mailing address                           On which line in Part 1 or Part 2 is the related        Last 4 digits of account
                                                         creditor (if any) listed?                               number, if any

      GIBBS LAW GROUP LLP                                Part 2 line 3.99                                        _____________________
      LINDA LAM
      505 14TH STREET
      SUITE 1110
      OAKLAND CA 94612

      INTERNAL REVENUE SERVICE                           Part 1 line 2.81                                        _____________________
      1111 CONSTITUTION AVE., NW
      WASHINGTON DC 20224

      SILVER LAW GROUP                                   Part 2 line 3.99                                        _____________________
      SCOTT L. SILVER
      11780 W. SAMPLE ROAD
      CORAL SPRINGS FL 33065

      US ATTORNEY FOR THE NORTHERN DISTRICT              Part 2 line 3.105                                       _____________________
      OF CALIFORNIA
      DAVID L. ANDERSON
      450 GOLDEN GATE AVENUE
      SAN FRANCISCO CA 94102




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 104 of 105
           Case: 20-30604         Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 346 of
                                                             554
Debtor     Professional Financial Investors, Inc.                                                Case number (if known) 20-30604

 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                      Total of claim amounts


5a.   Total claims from Part 1                                                             5a.        $480,713.77


5b.   Total claims from Part 2                                                             5b.   +    $24,870,377.91


      Total of Parts 1 and 2                                                                          $25,351,091.68
5c.                                                                                        5c.
      Lines 5a + 5b = 5c.




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                         Page 105 of 105
           Case: 20-30604         Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 347 of
                                                             554
Fill in this information to identify the case:

Debtor name: Professional Financial Investors, Inc.
United States Bankruptcy Court for the: Northern District of California
Case number (if known): 20-30604

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).
2.        List all contracts and unexpired leases                                                           State the name and mailing address
                                                                                                            for all other parties with whom the
                                                                                                            debtor has an executory contract or
                                                                                                            unexpired lease

2.1.    Title of contract                COPIER LEASE                                                      _______________________________

        State what the contract or       COPIER LEASE - XEROX 7845 (THIRD FLOOR)
        lease is for

        Nature of debtor's interest      LESSEE

        State the term remaining         UNKNOWN

        List the contract number of      _________________________________________________
        any government contract


2.2.    Title of contract                COPIER LEASE                                                      State the name and mailing address
                                                                                                           for all other parties with whom the
        State what the contract or       COPIER LEASE - XEROX C8045 (THIRD FLOOR)                          debtor has an executory contract or
        lease is for                                                                                       unexpired lease
        Nature of debtor's interest      LESSEE                                                            _______________________________

        State the term remaining         UNKNOWN

        List the contract number of      _________________________________________________
        any government contract


2.3.    Title of contract                COPIER LEASE                                                      State the name and mailing address
                                                                                                           for all other parties with whom the
        State what the contract or       COPIER LEASE - XEROX C8055 (THIRD FLOOR)                          debtor has an executory contract or
        lease is for                                                                                       unexpired lease
        Nature of debtor's interest      LESSEE                                                            _______________________________

        State the term remaining         UNKNOWN

        List the contract number of      _________________________________________________
        any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                          Page 1 of 204
         Case: 20-30604              Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 348 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.4.     Title of contract              SERVICES AGREEMENT                                  State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     TAX PREPARTION SERVICES                             debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest    CONTRACT PARTY                                      1099 PRO, INC.
                                                                                            23901 CALABASAS ROAD, SUITE
         State the term remaining       NOT STATED                                          2080
                                                                                            CALABASAS CA 91302-4104
         List the contract number of    _________________________________________________
         any government contract


2.5.     Title of contract              STANDARD INDUSTRIAL / COMMERCIAL MULTI-TENANT       State the name and mailing address
                                        LEASE - GROSS                                       for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     COMMERCIAL                                          unexpired lease
         lease is for
                                                                                            200 WOODLAND, LLC
         Nature of debtor's interest    LESSOR                                              615 IRWIN ST
                                                                                            22, 615
         State the term remaining       07/31/2024                                          SAN RAFAEL CA 94901
         List the contract number of    _________________________________________________
         any government contract


2.6.     Title of contract              AGREEMENT                                           State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     350 IGNACIO CONDOMINIUM ASSOCIATION DUES            debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest    CONTRACT PARTY                                      350 IGNACIO CONDOMINIUM
                                                                                            ASSOCIATION
         State the term remaining       NOT STATED                                          10 LIBERTY SHIP WAY, SUITE 150
                                                                                            SAUSALITO CA 94965
         List the contract number of    _________________________________________________
         any government contract


2.7.     Title of contract              A.C SERVICES LANDSCAPE MAINTENANCE, INC.            State the name and mailing address
                                        SERVICE AGREEMENT                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     LANDSCAPE SERVICES FOR 216 MARIN STREET, SAN        unexpired lease
         lease is for                   RAFAEL, CA (OAK HILL APARTMENTS)
                                                                                            A.C SERVICES LANDSCAPE
         Nature of debtor's interest    CONTRACT PARTY                                      MAINTENANCE, INC.
                                                                                            P.O. BOX 1222
         State the term remaining       8/31/2021 SUBJECT TO AUTOMATIC RENEWAL              NOVATO CA 94948
         List the contract number of    _________________________________________________
         any government contract


2.8.     Title of contract              A.C SERVICES LANDSCAPE MAINTENANCE, INC.            State the name and mailing address
                                        SERVICE AGREEMENT                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     LANDSCAPE SERVICES FOR 107 MARIN STREET, SAN        unexpired lease
         lease is for                   RAFAEL, CA (107 MARIN APARTMENTS)
                                                                                            A.C SERVICES LANDSCAPE
         Nature of debtor's interest    CONTRACT PARTY                                      MAINTENANCE, INC.
                                                                                            P.O. BOX 1222
         State the term remaining       8/31/2021 SUBJECT TO AUTOMATIC RENEWAL              NOVATO CA 94948
         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 2 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 349 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.9.     Title of contract              A.C SERVICES LANDSCAPE MAINTENANCE, INC.            State the name and mailing address
                                        SERVICE AGREEMENT                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     LANDSCAPE SERVICES FOR 390 WOODLAND AVE., SAN       unexpired lease
         lease is for                   RAFAEL, CA (390 WOODLAND APARTMENTS)
                                                                                            A.C SERVICES LANDSCAPE
         Nature of debtor's interest    CONTRACT PARTY                                      MAINTENANCE, INC.
                                                                                            P.O. BOX 1222
         State the term remaining       8/31/2021 SUBJECT TO AUTOMATIC RENEWAL              NOVATO CA 94948
         List the contract number of    _________________________________________________
         any government contract


2.10.    Title of contract              A.C SERVICES LANDSCAPE MAINTENANCE, INC.            State the name and mailing address
                                        SERVICE AGREEMENT                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     LANDSCAPE SERVICES FOR 1129 3RD STREET, NOVATO,     unexpired lease
         lease is for                   CA (1129 3RD ST. APARTMENTS)
                                                                                            A.C SERVICES LANDSCAPE
         Nature of debtor's interest    CONTRACT PARTY                                      MAINTENANCE, INC.
                                                                                            P.O. BOX 1222
         State the term remaining       8/31/2021 SUBJECT TO AUTOMATIC RENEWAL              NOVATO CA 94948
         List the contract number of    _________________________________________________
         any government contract


2.11.    Title of contract              A.C SERVICES LANDSCAPE MAINTENANCE, INC.            State the name and mailing address
                                        SERVICE AGREEMENT                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     LANDSCAPE SERVICES FOR 1506 VALLEJO STREET,         unexpired lease
         lease is for                   NOVATO, CA (NOVATO COURT APARTMENTS)
                                                                                            A.C SERVICES LANDSCAPE
         Nature of debtor's interest    CONTRACT PARTY                                      MAINTENANCE, INC.
                                                                                            P.O. BOX 1222
         State the term remaining       8/31/2021 SUBJECT TO AUTOMATIC RENEWAL              NOVATO CA 94948
         List the contract number of    _________________________________________________
         any government contract


2.12.    Title of contract              A.C SERVICES LANDSCAPE MAINTENANCE, INC.            State the name and mailing address
                                        SERVICE AGREEMENT                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     LANDSCAPE SERVICES FOR49 IGNACIO LANE, NOVATO,      unexpired lease
         lease is for                   CA (IGNACIO LANE APARTMENTS)
                                                                                            A.C SERVICES LANDSCAPE
         Nature of debtor's interest    CONTRACT PARTY                                      MAINTENANCE, INC.
                                                                                            P.O. BOX 1222
         State the term remaining       8/31/2021 SUBJECT TO AUTOMATIC RENEWAL              NOVATO CA 94948
         List the contract number of    _________________________________________________
         any government contract


2.13.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                        SAN RAFAEL, CA                                      ACHSEN, JACQUES
                                                                                            124 PINE ST
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          SAN ANSELMO CA 94960

         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 3 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 350 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.14.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                        RAFAEL, CA                                          ACHSEN, JACQUES
                                                                                            124 PINE ST
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          SAN ANSELMO CA 94960

         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract


2.15.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                   APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                            ACHSEN, JACQUES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          124 PINE ST
                                                                                            SAN ANSELMO CA 94960
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.16.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                            ACHSEN, JACQUES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          124 PINE ST
                                                                                            SAN ANSELMO CA 94960
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.17.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN CORTE
                                        MADERA, CA                                          ACHSEN, JACQUES
                                                                                            124 PINE ST
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          SAN ANSELMO CA 94960

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.18.    Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                   IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                        531 ALAMEDA DEL PRADO)                              ADAMS, JAMES IRA SERVICES
                                                                                            #361185
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          16 CYPRESS
                                                                                            KENTFIELD CA 94904
         State the term remaining       12/31/2025

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 4 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 351 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.19.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                             ADAMS, JAMES IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           #361185
                                                                                             16 CYPRESS
         State the term remaining       12/31/2046                                           KENTFIELD CA 94904
         List the contract number of    _________________________________________________
         any government contract


2.20.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                             ADAMS, JAMES IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           #361185
                                                                                             16 CYPRESS
         State the term remaining       12/31/2046                                           KENTFIELD CA 94904
         List the contract number of    _________________________________________________
         any government contract


2.21.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 31, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                        SAN RAFAEL, CA                                       ADAMS, JAMES IRA SERVICES
                                                                                             #361185
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           16 CYPRESS
                                                                                             KENTFIELD CA 94904
         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract


2.22.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 31, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                        SAN RAFAEL, CA                                       ADAMS, JAMES IRA SERVICES
                                                                                             #361185
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           16 CYPRESS
                                                                                             KENTFIELD CA 94904
         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract


2.23.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 36, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 41           unexpired lease
         lease is for                   APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                             ADAMS, JAMES IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           #361185
                                                                                             16 CYPRESS
         State the term remaining       07/31/2047                                           KENTFIELD CA 94904
         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                          Page 5 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 352 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.24.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                   APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                            ADAMS, JAMES IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          #361185
                                                                                            16 CYPRESS
         State the term remaining       07/31/2047                                          KENTFIELD CA 94904
         List the contract number of    _________________________________________________
         any government contract


2.25.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                   OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                            ADAMS, JAMES IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          #361185
                                                                                            16 CYPRESS
         State the term remaining       12/31/2048                                          KENTFIELD CA 94904
         List the contract number of    _________________________________________________
         any government contract


2.26.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                   OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                            ADAMS, JAMES IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          #361185
                                                                                            16 CYPRESS
         State the term remaining       12/31/2055                                          KENTFIELD CA 94904
         List the contract number of    _________________________________________________
         any government contract


2.27.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                   OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                            ADAMS, JAMES IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          #361185
                                                                                            16 CYPRESS
         State the term remaining       12/31/2055                                          KENTFIELD CA 94904
         List the contract number of    _________________________________________________
         any government contract


2.28.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                            ADAMS, JAMES IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          #361185
                                                                                            16 CYPRESS
         State the term remaining       12/31/2055                                          KENTFIELD CA 94904
         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 6 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 353 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.29.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                        CA                                                  ADAMS, JAMES IRA SERVICES
                                                                                            #361185
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          16 CYPRESS
                                                                                            KENTFIELD CA 94904
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.30.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                            ADEL, DIANNE
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          PO BOX 1132
                                                                                            WOODACRE CA 94973
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.31.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                   APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                            ADEL, DIANNE AND FRANK
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          PO BOX 1132
                                                                                            WOODACRE CA 94973
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.32.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN CORTE
                                        MADERA, CA                                          ADEL, DIANNE AND FRANK
                                                                                            PO BOX 1132
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          WOODACRE CA 94973

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.33.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                   APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                            ADEL, DIANNE IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          TRUST COMPANY #765399
                                                                                            PO BOX 1132
         State the term remaining       12/31/2055                                          WOODACRE CA 94973
         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 7 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 354 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.34.    Title of contract              FIRST AMENDMENT TO LEASE CERTAIN LEASE BY AND       State the name and mailing address
                                        BETWEEN PROFESSIONAL FINANCIAL INVESTORS, INC.      for all other parties with whom the
                                        "LESSOR" AND ADOBE CREEK BREWING COMPANY, LLC       debtor has an executory contract or
                                        "LESSEE"                                            unexpired lease

         State what the contract or     COMMERCIAL                                          ADOBE CREEK BREWING
         lease is for                                                                       COMPANY, LLC
                                                                                            359 BEL MARIN KEYS BLVD
         Nature of debtor's interest    LESSOR                                              17B
                                                                                            NOVATO CA 94949
         State the term remaining       07/31/2021

         List the contract number of    _________________________________________________
         any government contract


2.35.    Title of contract              FIRST AMENDMENT TO LEASE AGREEMENT LESSEE'S         State the name and mailing address
                                        RIGHT TO LEASE SUITE 117 B                          for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     COMMERCIAL                                          unexpired lease
         lease is for
                                                                                            ADRIENNE MEDA DBA WEST COAST
         Nature of debtor's interest    LESSOR                                              REPORTERS
                                                                                            117 PAUL DR
         State the term remaining       10/31/2020                                          117A, 119B, 119C
                                                                                            SAN RAFAEL CA 94903
         List the contract number of    _________________________________________________
         any government contract


2.36.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                            AIKEN, LIONEL
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.37.    Title of contract              AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                   SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest    GENERAL PARTNER                                     ALBANESE, CHARLENE
                                                                                            PO BOX 625
         State the term remaining       12/31/2058                                          LARKSPUR CA 94977
         List the contract number of    _________________________________________________
         any government contract


2.38.    Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                   THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                            ALBANESE, CHARLENE IRA
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                            #386157
         State the term remaining       12/31/2025                                          PO BOX 625
                                                                                            LARKSPUR CA 94977
         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 8 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 355 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.39.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 40, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 42           unexpired lease
         lease is for                   APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                             ALBERTY, BETSY L.
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           626 GEORGIANA ST
                                                                                             PORT ANGELES WA 98362
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.40.    Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                        INVESTORS 21, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE AND SELL A             unexpired lease
         lease is for                   THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                             ALIFANO, RANDALL
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           7 MABRY WAY
                                                                                             SAN RAFAEL CA 94903
         State the term remaining       12/31/2025

         List the contract number of    _________________________________________________
         any government contract


2.41.    Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                        INVESTORS 21, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE AND SELL A             unexpired lease
         lease is for                   THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                             ALIFANO, RANDALL
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           7 MABRY WAY
                                                                                             SAN RAFAEL CA 94903
         State the term remaining       12/31/2025

         List the contract number of    _________________________________________________
         any government contract


2.42.    Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                        INVESTORS 22, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-         unexpired lease
         lease is for                   UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                             ALIFANO, RANDALL
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           7 MABRY WAY
                                                                                             SAN RAFAEL CA 94903
         State the term remaining       12/31/2044

         List the contract number of    _________________________________________________
         any government contract


2.43.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                             ALIFANO, RANDALL
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           7 MABRY WAY
                                                                                             SAN RAFAEL CA 94903
         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                          Page 9 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 356 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.44.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                             ALIFANO, RANDALL
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           7 MABRY WAY
                                                                                             SAN RAFAEL CA 94903
         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract


2.45.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 31, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                        SAN RAFAEL, CA                                       ALIFANO, RANDALL
                                                                                             7 MABRY WAY
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           SAN RAFAEL CA 94903

         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract


2.46.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 39, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO          unexpired lease
         lease is for                   OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                             ALIFANO, RANDALL
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           7 MABRY WAY
                                                                                             SAN RAFAEL CA 94903
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.47.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 43, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 20           unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                             ALIFANO, RANDALL
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           7 MABRY WAY
                                                                                             SAN RAFAEL CA 94903
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.48.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 27, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                             ALIFANO, RANDALL IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           TRUST COMPANY #521206

         State the term remaining       12/31/2045

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 10 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 357 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.49.    Title of contract              LEASE AMENDMENT TENANTS RIGHT TO EXTEND THE         State the name and mailing address
                                        LEASE                                               for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     COMMERCIAL                                          unexpired lease
         lease is for
                                                                                            ALIRIO AVILA'S CONSTRUCTION,
         Nature of debtor's interest    LESSOR                                              INC
                                                                                            359 BEL MARIN KEYS BLVD
         State the term remaining       2/28/2020                                           28
                                                                                            NOVATO CA 94949
         List the contract number of    _________________________________________________
         any government contract


2.50.    Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            ALLEGRO, GIORGIO
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          19 NOVA LN
                                                                                            NOVATO CA 94945
         State the term remaining       12/31/2045

         List the contract number of    _________________________________________________
         any government contract


2.51.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                   APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                            ALLEGRO, GIORGIO
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          19 NOVA LN
                                                                                            NOVATO CA 94945
         State the term remaining       07/31/2047

         List the contract number of    _________________________________________________
         any government contract


2.52.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                   OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                            ALLEGRO, GIORGIO
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          19 NOVA LN
                                                                                            NOVATO CA 94945
         State the term remaining       12/31/2048

         List the contract number of    _________________________________________________
         any government contract


2.53.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                   OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                            ALLEGRO, GIORGIO
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          19 NOVA LN
                                                                                            NOVATO CA 94945
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 11 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 358 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.54.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                            ALLEGRO, GIORGIO
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          19 NOVA LN
                                                                                            NOVATO CA 94945
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.55.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                        CA                                                  ALLEGRO, GIORGIO
                                                                                            19 NOVA LN
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          NOVATO CA 94945

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.56.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                        SAN RAFAEL, CA                                      ALLEGRO, GIORGIO AND STACY
                                                                                            19 NOVA LN
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          NOVATO CA 94945

         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract


2.57.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                        RAFAEL, CA                                          ALTMAN, KATHY IRA SERVICES
                                                                                            TRUST COMPANY #585658
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract


2.58.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                        RAFAEL, CA                                          ALTMAN, ROBIN
                                                                                            3 AVOCET COURT
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          NOVATO CA 94949

         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract



Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 12 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 359 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.59.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                   OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                            ALTMAN, ROBIN
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          3 AVOCET COURT
                                                                                            NOVATO CA 94949
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.60.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                        CA                                                  ALTMAN, ROBIN
                                                                                            3 AVOCET COURT
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          NOVATO CA 94949

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.61.    Title of contract              AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                   SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest    GENERAL PARTNER                                     ALTMAN, ROBIN
                                                                                            3 AVOCET COURT
         State the term remaining       12/31/2058                                          NOVATO CA 94949
         List the contract number of    _________________________________________________
         any government contract


2.62.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                   APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                            AMMONDSON, INGRID
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          180 MEDIO AVE
                                                                                            HALF MOON BAY CA 94019
         State the term remaining       07/31/2047

         List the contract number of    _________________________________________________
         any government contract


2.63.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                   APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                            AMMONDSON, INGRID
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          180 MEDIO AVE
                                                                                            HALF MOON BAY CA 94019
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 13 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 360 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.64.    Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            ANDERSON, SHARON
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          55 CLUB VIEW DR
                                                                                            NOVATO CA 94949
         State the term remaining       12/31/2045

         List the contract number of    _________________________________________________
         any government contract


2.65.    Title of contract              RENTAL LEASE                                        State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     RESIDENTIAL                                         debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest    LESSOR                                              ANDREA PURDI
                                                                                            NICOLE STEWART
         State the term remaining       MONTH TO MONTH                                      1 CLAY COURT
                                                                                            #1
         List the contract number of    _________________________________________________   NOVATO CA 94949
         any government contract


2.66.    Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                   UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                            ANDREWS, JENNIFER
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          PO BOX 53
                                                                                            FOREST KNOLLS CA 94933
         State the term remaining       12/31/2044

         List the contract number of    _________________________________________________
         any government contract


2.67.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            ANDREWS, JENNIFER
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          PO BOX 53
                                                                                            FOREST KNOLLS CA 94933
         State the term remaining       12/31/2045

         List the contract number of    _________________________________________________
         any government contract


2.68.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                        CA                                                  ANSELM, KUNO
                                                                                            401 LA CIMA ST
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          SOQUEL CA 95073

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 14 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 361 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.69.    Title of contract              LEASE OPTION RENEWAL TENANTS RIGHT TO EXERCISE      State the name and mailing address
                                        OPTION TO EXTEND LEASE                              for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     COMMERCIAL                                          unexpired lease
         lease is for
                                                                                            ANTHONY BRINTON DBA BRINTON
         Nature of debtor's interest    LESSOR                                              DESIGN
                                                                                            200 GATE FIVE RD
         State the term remaining       04/30/2021                                          204
                                                                                            SAUSALITO CA 94965
         List the contract number of    _________________________________________________
         any government contract


2.70.    Title of contract              FIRST AMENDMENT TENANTS RIGHT TO EXTEND LEASE       State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest    LESSOR                                              ANTHONY CAPRINI / PRECISION
                                                                                            BODY SHOP & DETAIL
         State the term remaining       07/31/2023                                          33 DUFFY PL
                                                                                            33
         List the contract number of    _________________________________________________   SAN RAFAEL CA 94901
         any government contract


2.71.    Title of contract              STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest    LESSOR                                              APPLIED FINANCIAL SERVICES,
                                                                                            INC., A CALIFORNIA CORPORATION
         State the term remaining       06/30/2021                                          359 BEL MARIN KEYS BLVD
                                                                                            01
         List the contract number of    _________________________________________________   NOVATO CA 94949
         any government contract


2.72.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                        RAFAEL, CA                                          ARANSU, NASUS
                                                                                            PO BOX 8926
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          EMERYVILLE CA 94662

         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract


2.73.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                   OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                            ARTS, FELIX (TIC)
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 15 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 362 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.74.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                   OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                            AYYAR ENTERPRISES LLC
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.75.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                            AYYAR, ANAND
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          27 NEWPORT LANDING DR
                                                                                            NOVATO CA 94949
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.76.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                   OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                            AYYAR, ANAND
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          27 NEWPORT LANDING DR
                                                                                            NOVATO CA 94949
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.77.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                        CA                                                  AYYAR, ANAND
                                                                                            27 NEWPORT LANDING DR
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          NOVATO CA 94949

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.78.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                        MADERA, CA                                          AYYAR, ANAND
                                                                                            27 NEWPORT LANDING DR
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          NOVATO CA 94949

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 16 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 363 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.79.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                        CA                                                  AYYAR, ANAND
                                                                                            27 NEWPORT LANDING DR
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          NOVATO CA 94949

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.80.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                            BACHMAN, CHRISTINE E. IRA
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                            #803728
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.81.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                   23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                        MADERA, CA                                          BACHMAN, CHRISTINE E. IRA
                                                                                            SERVICES TRUST COMPANY
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          #803728

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.82.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN CORTE
                                        MADERA, CA                                          BAGATELOS, KAREN (TIC)

         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.83.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN CORTE
                                        MADERA, CA                                          BAGATELOS, MICHAEL (TIC)

         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract



Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 17 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 364 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.84.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 48, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-        unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN CORTE
                                        MADERA, CA                                           BAGATELOS, PETER AND ANNE
                                                                                             (TIC)
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.85.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 25, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                             BAILEY, ROBERT IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           TRUST COMPANY #479482
                                                                                             900 FIRST STREET
         State the term remaining       12/31/2045                                           SEBASTOPOL CA 95472
         List the contract number of    _________________________________________________
         any government contract


2.86.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                             BAILEY, ROBERT W IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           TRUST COMPANY # 505729
                                                                                             900 FIRST STREET
         State the term remaining       12/31/2046                                           SEBASTOPOL CA 95472
         List the contract number of    _________________________________________________
         any government contract


2.87.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 36, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 41           unexpired lease
         lease is for                   APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                             BAILEY, ROBERT W IRA SERVICES
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                           TRUST COMPANY # 505729
                                                                                             900 FIRST STREET
         State the term remaining       07/31/2047                                           SEBASTOPOL CA 95472
         List the contract number of    _________________________________________________
         any government contract


2.88.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 34, LLC                                    for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                   28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                        RAFAEL, CA                                           BALDWIN, SHERYL

         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2046

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 18 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 365 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.89.    Title of contract              THIRD AMENDMENT TO LEASE                            State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest    LESSOR                                              BANK OF AMERICA, N. A., A
                                                                                            NATIONAL BANKING ASSOCIATION
         State the term remaining       11/30/2025                                          350 IGNACIO BLVD
                                                                                            BOFA
         List the contract number of    _________________________________________________   NOVATO CA 94949
         any government contract


2.90.    Title of contract              AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                   SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest    GENERAL PARTNER                                     BANNING, ELIZABETH (DECEASED)
                                                                                            - PENSCO
         State the term remaining       12/31/2058

         List the contract number of    _________________________________________________
         any government contract


2.91.    Title of contract              AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                   SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest    GENERAL PARTNER                                     BANNING, PETER V.

         State the term remaining       12/31/2058

         List the contract number of    _________________________________________________
         any government contract


2.92.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                   OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                            BARAN, NAOMI
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          3625 VICTOR AVE
                                                                                            OAKLAND CA 94619
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.93.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                        CA                                                  BARAN, NAOMI
                                                                                            3625 VICTOR AVE
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          OAKLAND CA 94619

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 19 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 366 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.94.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                            BARON, LUNA
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          2627 MATTISON LANE SPACE 29
                                                                                            SANTA CRUZ CA 95062
         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.95.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN CORTE
                                        MADERA, CA                                          BARON, LUNA
                                                                                            2627 MATTISON LANE SPACE 29
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          SANTA CRUZ CA 95062

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.96.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                   OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                            BAUTHIER, FREDERIC AND
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          MARGARET
                                                                                            97 UPPER OAK DR.
         State the term remaining       12/31/2055                                          SAN RAFAEL CA 94903
         List the contract number of    _________________________________________________
         any government contract


2.97.    Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                            BAUTHIER, FREDERIC AND
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          MARGARET
                                                                                            97 UPPER OAK DR.
         State the term remaining       12/31/2055                                          SAN RAFAEL CA 94903
         List the contract number of    _________________________________________________
         any government contract


2.98.    Title of contract              AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                   SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest    GENERAL PARTNER                                     BEAUMONT REVOCABLE TRUST,
                                                                                            ADINA ARIANA
         State the term remaining       12/31/2058

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 20 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 367 of
                                                                   554
Debtor    Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.99.    Title of contract              AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                   SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest    GENERAL PARTNER                                     BELL, GARY & JANE TRUST

         State the term remaining       12/31/2058

         List the contract number of    _________________________________________________
         any government contract


2.100.   Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                            BELL, TARESSA A.
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.101.   Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                   APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                            BELL, TARESSA A.
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.102.   Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                        INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                   UNIT APARTMENT BUILDING LOCATED IN CORTE
                                        MADERA, CA                                          BELL, TARESSA A.

         Nature of debtor's interest    MEMBER AND GENERAL MANAGER

         State the term remaining       12/31/2055

         List the contract number of    _________________________________________________
         any government contract


2.103.   Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                        INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or     AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                   IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                        531 ALAMEDA DEL PRADO)                              BELLINE, CARL
                                                                                            9 PACIFIC DR
         Nature of debtor's interest    MEMBER AND GENERAL MANAGER                          NOVATO CA 94949

         State the term remaining       12/31/2025

         List the contract number of    _________________________________________________
         any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 21 of 204
         Case: 20-30604               Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38          Page 368 of
                                                                   554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.104.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           BELLINE, CARL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          9 PACIFIC DR
                                                                                           NOVATO CA 94949
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.105.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           BELLINE, CARL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          9 PACIFIC DR
                                                                                           NOVATO CA 94949
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.106.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           BELLINE, CARL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          9 PACIFIC DR
                                                                                           NOVATO CA 94949
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.107.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           BELLINE, CARL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          9 PACIFIC DR
                                                                                           NOVATO CA 94949
         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.108.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           BELLINE, CARL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          9 PACIFIC DR
                                                                                           NOVATO CA 94949
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 22 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 369 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.109.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           BELLINE, CARL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          9 PACIFIC DR
                                                                                           NOVATO CA 94949
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.110.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  BELLINE, CARL
                                                                                           9 PACIFIC DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94949

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.111.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      BELLINE, CARL & ANNA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.112.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 28, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    OPERATING AGREEMENT FOR LIMITED LIABILITY           unexpired lease
         lease is for                  COMPANY
                                                                                           BELLINE, CARL F.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      UNKNOWN

         List the contract number of   _________________________________________________
         any government contract


2.113.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 28, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    OPERATING AGREEMENT FOR LIMITED LIABILITY           unexpired lease
         lease is for                  COMPANY
                                                                                           BELLINE, CARL F. IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #435284

         State the term remaining      UNKNOWN

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 23 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 370 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.114.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 38, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  CLASS A 55,125 SQ. FT. OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      BENNETT, KEMP D

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.115.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        BENNETT, KEMP IRA SERVICES
                                                                                           TRUST COMPANY #736557
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.116.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           BENNETT, KEMP IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #736557

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.117.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          BENNETT, KEMP IRA SERVICES
                                                                                           TRUST COMPANY #736557
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.118.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           BENSON, TINA IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #440462

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 24 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 371 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.119.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        BENSON, TINA IRA SERVICES
                                                                                           TRUST COMPANY #440462
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.120.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           BENSON, TINA IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #440462

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.121.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          BERGER, JANE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.122.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           BERNBAUM, MARTIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 53
                                                                                           FOREST KNOLLS CA 94933
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.123.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           BERNBAUM, MARTIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 53
                                                                                           FOREST KNOLLS CA 94933
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 25 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 372 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.124.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           BERNBAUM, MARTIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 53
                                                                                           FOREST KNOLLS CA 94933
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.125.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           BERNBAUM, MARTIN IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #466827

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.126.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           BERNSTINE, JACK IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #805324

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.127.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           BERSAMINA, BERNARD JOHN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          121 LOCUST ST
                                                                                           REDWOOD CITY CA 94061
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.128.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              BIRK HOLDINGS LLC DBA
                                                                                           COMFORCARE
         State the term remaining      03/31/2021                                          359 BEL MARIN KEYS BLVD
                                                                                           12
         List the contract number of   _________________________________________________   NOVATO CA 94949
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 26 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 373 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.129.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          BLACKMAN, ELIOTT
                                                                                           2235 BEACH STREET
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          APT 102
                                                                                           SAN FRANCISCO CA 94123
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.130.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          BLACKMAN, ELIOTT AND BEVERLY
                                                                                           2235 BEACH ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94123-4205

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.131.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           BLACKMAN, ELIOTT S. IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #430304
         State the term remaining      12/31/2055                                          2235 BEACH STREET
                                                                                           APT 102
         List the contract number of   _________________________________________________   SAN FRANCISCO CA 94123
         any government contract


2.132.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              BLACKSTONE BENEFITS &
                                                                                           PURPOSE FINANCIAL
         State the term remaining      05/31/2021                                          359 BEL MARIN KEYS BLVD
                                                                                           09
         List the contract number of   _________________________________________________   NOVATO CA 94949
         any government contract


2.133.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          BLANTON, ANDREW
                                                                                           2804 CHATEAU WAY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          LAGUNA BEACH CA 92651

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 27 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 374 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.134.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          BLANTON, ANDREW AND
                                                                                           CATHERINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2804 CHATEAU WAY
                                                                                           LAGUNA BEACH CA 92651
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.135.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        BLANTON, ANDREW AND
                                                                                           CATHERINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2804 CHATEAU WAY
                                                                                           LAGUNA BEACH CA 92651
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.136.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           BLUNK, RUFUS OR ELIZABETH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          CLAIRE BARNET

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.137.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           BONNEY, ROY & PATRICE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.138.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          BOUDJEDAIMI, SOFIANE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 28 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 375 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.139.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           BOURNE, MARGARET
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          638 LAUREL ST
                                                                                           PETALUMA CA 94952
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.140.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           BOYARIN, FAITH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2331 LAKEWOOD RANCH RD
                                                                                           WEED CA 96094
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.141.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           BOYARIN, FAITH IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #566135

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.142.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           BRADLEY, JO ELLEN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3060 SCOTT STREET
                                                                                           APT #101
         State the term remaining      12/31/2055                                          SAN FRANCISCO CA 94123-3302
         List the contract number of   _________________________________________________
         any government contract


2.143.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              BRENDA AUDREY LINDSTROM, AND
                                                                                           INDIVIDUAL
         State the term remaining      03/31/2023                                          359 BEL MARIN KEYS BLVD
                                                                                           10
         List the contract number of   _________________________________________________   NOVATO CA 94949
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 29 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 376 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.144.   Title of contract             FIFTH AMENDMENT TO THAT CERTAIN LEASE BY AND        State the name and mailing address
                                       BETWEEN BROOKE LYDECKER, DBA: DEJUNG DESIGNS        for all other parties with whom the
                                       AND PROFESSIONAL FINANCIAL INVESTORS INC.           debtor has an executory contract or
                                                                                           unexpired lease
         State what the contract or    COMMERCIAL
         lease is for                                                                      BROOKE LYDECKER DBA, DEJUNG
                                                                                           DESIGNS
         Nature of debtor's interest   LESSOR                                              200 GATE FIVE RD
                                                                                           101W
         State the term remaining      10/31/2020                                          SAUSALITO CA 94965
         List the contract number of   _________________________________________________
         any government contract


2.145.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        BROWN, HILARY ANNE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.146.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           BROWN, HILARY ANNE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.147.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        BUCKENS, JEANNE
                                                                                           6761 REDWOOD AVENUE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SEBASTOPOL CA 95472

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.148.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           BUCKENS, JEANNE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          6761 REDWOOD AVENUE
                                                                                           SEBASTOPOL CA 95472
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 30 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 377 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.149.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           BUCKENS, JEANNE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          6761 REDWOOD AVENUE
                                                                                           SEBASTOPOL CA 95472
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.150.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          BUCKENS, JEANNE
                                                                                           6761 REDWOOD AVENUE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SEBASTOPOL CA 95472

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.151.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          BUCKENS, JEANNE
                                                                                           6761 REDWOOD AVENUE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SEBASTOPOL CA 95472

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.152.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           BUCKENS, JEANNE AND JAMES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PASCHAL

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.153.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           CAFFERY, MAGGIE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 31 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 378 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.154.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           CAFFERY, MAGGIE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.155.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           CAFFERY, MARGARET
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          4751 FELIZ CREEK RD
                                                                                           HOPLAND CA 95449
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.156.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    BOP -4BOP1070008533                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             CALIFORNIA CAPITAL INSURANCE
                                                                                           COMPANY
         State the term remaining      7/18/2021                                           2300 GARDEN RD
                                                                                           MONTEREY CA 93940
         List the contract number of   _________________________________________________
         any government contract


2.157.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -4CUL1070008534                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             CALIFORNIA CAPITAL INSURANCE
                                                                                           COMPANY
         State the term remaining      7/18/2021                                           2300 GARDEN RD
                                                                                           MONTEREY CA 93940
         List the contract number of   _________________________________________________
         any government contract


2.158.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -3-CMA-1-041906                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             CALIFORNIA CAPITAL INSURANCE
                                                                                           COMPANY
         State the term remaining      4/9/2021                                            2300 GARDEN RD
                                                                                           MONTEREY CA 93940
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 32 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 379 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.159.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -3-CUL-1-1854058                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             CALIFORNIA CAPITAL INSURANCE
                                                                                           COMPANY
         State the term remaining      4/9/2021                                            2300 GARDEN RD
                                                                                           MONTEREY CA 93940
         List the contract number of   _________________________________________________
         any government contract


2.160.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     CAMPBELL, CHRISTINE IRA
                                                                                           SERVICES #466384
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.161.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           CANTRELL, LENORE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          249 DEL RIO PASEO
                                                                                           SONOMA CA 95476
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.162.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           CANTRELL, SHANNON
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2067 ALDABRA ST
                                                                                           EUGENE OR 97402
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.163.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  CARNEY, ERIN AND JANE FUTCHER

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 33 of 204
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38            Page 380 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.164.   Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HVAC SERVICES FOR 200 GATE RD. 5, SAUSALITO, CA     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      CARON CLIMATE CONTROL
                                                                                           14 WOODLAND AVE.
         State the term remaining      NOT STATED                                          SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.165.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 30, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  58,292 SQ. FT. OFFICE AND INDUSTRIAL BUILDING IN
                                       PETALUMA, CA                                        CASHMAN, CHRISTOPHER M. IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #561678

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.166.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          CASHMAN, CHRISTOPHER M. IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #561678

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.167.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              CEREAL NUMBER LLC
                                                                                           200 GATE FIVE RD
         State the term remaining      06/30/2021                                          112
                                                                                           SAUSALITO CA 94965
         List the contract number of   _________________________________________________
         any government contract


2.168.   Title of contract             MULTIPLE YEAR AGREEMENT TO LEASE                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              CFD STUDIOS, INC, DBA CUSTOM
                                                                                           FURNITURE
         State the term remaining      06/30/2024                                          31 DUFFY PL
                                                                                           31
         List the contract number of   _________________________________________________   SAN RAFAEL CA 94901
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 34 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 381 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.169.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           CHAMCHAM, JAD AND FERESHTEH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAMSAMI

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.170.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          CHAMCHAM, JAD AND FERESHTEH
                                                                                           SAMSAMI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.171.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        CHARMANT, JACKIE ANDRE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.172.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           CHARMANT, JACQUES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.173.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           CHASE, STUART
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1025 LEA DR
                                                                                           SAN RAFAEL CA 94903
         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 35 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 382 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.174.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           CHASE, STUART DENNIS IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #495189
         State the term remaining      12/31/2055                                          1025 LEA DRIVE
                                                                                           SAN RAFAEL CA 94903
         List the contract number of   _________________________________________________
         any government contract


2.175.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           CHASE, STUART DENNIS IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #495189
         State the term remaining      12/31/2055                                          1025 LEA DRIVE
                                                                                           SAN RAFAEL CA 94903
         List the contract number of   _________________________________________________
         any government contract


2.176.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           CHASE, STUART DENNIS IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #495189
         State the term remaining      12/31/2055                                          1025 LEA DRIVE
                                                                                           SAN RAFAEL CA 94903
         List the contract number of   _________________________________________________
         any government contract


2.177.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          CHATKARA, BHARAT
                                                                                           1846 TIMBER TRL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          VISTA CA 92081

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.178.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           CHAVIN, JANICE JACOBSON IDA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          (DECEDENT FBO: NATHANIEL IRA
                                                                                           SERVICES TRUST COMPANY #
         State the term remaining      12/31/2055                                          630664
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 36 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 383 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.179.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      CHELLO, GREGOR

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.180.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          CHELLO, GREGOR

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.181.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      CHELLO, MARK

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.182.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          CHELLO, MARK

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.183.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  CHEN, DAVID AND XIAOQING ZHU

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 37 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 384 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604


2.184.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           CHENG, FU-TUNG
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1190 NEILSON ST
                                                                                           ALBANY CA 94706
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.185.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          CHENG, FU-TUNG
                                                                                           1190 NEILSON ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          ALBANY CA 94706

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.186.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  CHESUS, THOMAS
                                                                                           517 GARFIELD DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PETALUMA CA 94954

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.187.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              CHRISTOPHER'S CONSTRUCTION,
                                                                                           INC.
         State the term remaining      03/31/2021                                          359 BEL MARIN KEYS BLVD
                                                                                           14
         List the contract number of   _________________________________________________   NOVATO CA 94949
         any government contract


2.188.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           CHURCHILL, RANDAL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 38 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 385 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.189.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           CHURCHILL, RANDAL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.190.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          CHURCHILL, RANDAL

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.191.   Title of contract             FIRST AMENDMENT TO THAT CERTAIN LEASE BY AND        State the name and mailing address
                                       BETWEEN CIBO OF SAUSALITO, LLC AND                  for all other parties with whom the
                                       PROFESSIONAL FINANCIAL INVESTORS INC.               debtor has an executory contract or
                                                                                           unexpired lease
         State what the contract or    COMMERCIAL
         lease is for                                                                      CIBO OF SAUSALITO, LLC
                                                                                           TERA ANCONA
         Nature of debtor's interest   LESSOR                                              200 GATE FIVE RD
                                                                                           105
         State the term remaining      11/30/2021                                          SAUSALITO CA 94965
         List the contract number of   _________________________________________________
         any government contract


2.192.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     CLINTON, KAREN S. IRA SERVICES
                                                                                           #377491
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.193.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        COCHARD, VIRGINIE A.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 39 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 386 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.194.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        COLEMAN, MARK

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.195.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           COLEMAN, MARK
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.196.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           COLEMAN, MARK
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.197.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           COLEMAN, MARK
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.198.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           COLEMAN, MARK
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 40 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 387 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.199.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           COLLINS, JENNIFER AND MICHAEL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.200.   Title of contract             COMCAST BUSINESS SERVICE ORDER AGREEMENT -          State the name and mailing address
                                       BUSINESS VOICEEDGE SERVICES                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INTERNET PHONE SERVICE                              unexpired lease
         lease is for
                                                                                           COMCAST CABLE
         Nature of debtor's interest   CONTRACT PARTY                                      COMMUNICATIONS MANAGEMENT,
                                                                                           LLC
         State the term remaining      NOT STATED                                          1701 JOHN F. KENNEDY BLVD.
                                                                                           PHILADELPHIA PA 19103
         List the contract number of   _________________________________________________
         any government contract


2.201.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           COMING HOME OF A.I.W.P.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          (RANDAL ALIFANO)
                                                                                           7 MABRY WAY
         State the term remaining      12/31/2025                                          SAN RAFAEL CA 94903
         List the contract number of   _________________________________________________
         any government contract


2.202.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           COMING HOME OF A.I.W.P.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          (RANDAL ALIFANO)
                                                                                           7 MABRY WAY
         State the term remaining      12/31/2045                                          SAN RAFAEL CA 94903
         List the contract number of   _________________________________________________
         any government contract


2.203.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          COMING HOME OF A.I.W.P.
                                                                                           (RANDAL ALIFANO)
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          7 MABRY WAY
                                                                                           SAN RAFAEL CA 94903
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 41 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 388 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.204.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        COMING HOME OF A.I.W.P.
                                                                                           (RANDAL ALIFANO)
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          7 MABRY WAY
                                                                                           SAN RAFAEL CA 94903
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.205.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           COMING HOME OF A.I.W.P.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          (RANDAL ALIFANO)
                                                                                           7 MABRY WAY
         State the term remaining      12/31/2055                                          SAN RAFAEL CA 94903
         List the contract number of   _________________________________________________
         any government contract


2.206.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           COWMAN, DANIEL IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #508445

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.207.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           CRAWFORD, FRANK C. IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #311820
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.208.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           CRAWFORD, FRANK CHRISTIAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 42 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 389 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.209.   Title of contract             BAIT BOX SERVICE AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PEST CONTROL SERVICES                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      CROWN & SHIELF PEST
                                                                                           SOLUTIONS
         State the term remaining      NOT STATED                                          P.O. BOX 5976
                                                                                           PETALUMA CA 94955
         List the contract number of   _________________________________________________
         any government contract


2.210.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           CUNNINGHAM, MARK
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.211.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           CURRY, KATHLEEN E.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.212.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              CURTIN CONVENTION AND
                                                                                           EXPOSITION SERVICES, A
         State the term remaining      06/07/2022                                          CALIFORNIA CORPORATION
                                                                                           LYNNE CURTIN GILLES
         List the contract number of   _________________________________________________   359 BEL MARIN KEYS BLVD
         any government contract                                                           05
                                                                                           NOVATO CA 94949


2.213.   Title of contract             RENTAL LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RESIDENTIAL                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              DAELEN ADAIRE
                                                                                           390 WOODLAND AVE.
         State the term remaining      MONTH TO MONTH                                      SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 43 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 390 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.214.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           DANON, RICHARD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          5 PENNY LN
                                                                                           FAIRFAX CA 94930
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.215.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           DANON, RICHARD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          5 PENNY LN
                                                                                           FAIRFAX CA 94930
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.216.   Title of contract             SECOND LEASE AMENDMENT TENANTS RIGHT TO             State the name and mailing address
                                       AMEND THE LEASE                                     for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           DAVID CLARK AN INDIVIDUAL
         Nature of debtor's interest   LESSOR                                              353 BEL MARIN KEYS BLVD
                                                                                           09
         State the term remaining      11/30/2020                                          NOVATO CA 94949
         List the contract number of   _________________________________________________
         any government contract


2.217.   Title of contract             MONTH-TO-MONTH STORAGE SPACE LEASE                  State the name and mailing address
                                       AGREEMENT                                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           DAVID G. KENYON
         Nature of debtor's interest   LESSOR                                              7200 REDWOOD BLVD
                                                                                           STORAGE D
         State the term remaining      MONTH TO MONTH                                      NOVATO CA 94947
         List the contract number of   _________________________________________________
         any government contract


2.218.   Title of contract             RENTAL LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RESIDENTIAL                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              DAVID JORDAN
                                                                                           398 WOODLAND AVE.
         State the term remaining      MONTH TO MONTH                                      SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 44 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 391 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.219.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  DAVIS, CAROLYN (TIC)

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.220.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          DAVIS, CAROLYN WALKER IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #818719

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.221.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           DAY, JOHN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          120 MONTALVO RD
                                                                                           PALOMAR PARK CA 94062
         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.222.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           DEITCH, JOSHUA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          5 AMICITA AVE
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.223.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  DEITCH, JOSHUA
                                                                                           5 AMICITA AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 45 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 392 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.224.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 23, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            DEMONDESIR, CAMILLE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.225.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            DEROSS, JR. ROBERT & MARIA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           ACUNA

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.226.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 31, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                       DEROSS, ROBERT AND DONNA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.227.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 24, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            DEVRIES, MARGARET IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           SERVICES TRUST COMPANY
                                                                                            #490155
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.228.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 25, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            DEVRIES, MARGARET IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           SERVICES TRUST COMPANY
                                                                                            #490155
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 46 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 393 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.229.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           DICKINSON WOOD, JAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.230.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              DISCOVERY OFFICE SYSTEMS, INC.
                                                                                           353 BEL MARIN KEYS BLVD
         State the term remaining      07/31/2021                                          10
                                                                                           NOVATO CA 94949
         List the contract number of   _________________________________________________
         any government contract


2.231.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  DISKINT, ROBERT AND CHRISTINA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.232.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          DIVIRGILIO, KELLY C.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.233.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          DIVIRGILIO, LINDSAY A.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 47 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 394 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.234.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      DIVIRGILIO, ROGER AND LANETTE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.235.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          DIVIRGILIO, ROGER AND LANETTE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.236.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        DIVIRGILIO, ROGER AND LANETTE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.237.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           DIVIRGILIO, ROGER AND LANETTE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.238.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        DOLL, BRUCE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 48 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 395 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.239.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 38, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  CLASS A 55,125 SQ. FT. OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      DOLL, BRUCE & KARALEE V DOLL

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.240.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              EAH HOUSING, A NON-PROFIT
                                                                                           HOUSING CORP.
         State the term remaining      MONTH TO MONTH                                      359 BEL MARIN KEYS BLVD
                                                                                           07
         List the contract number of   _________________________________________________   NOVATO CA 94949
         any government contract


2.241.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           EATOUGH, ELLEN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.242.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  EATOUGH, ELLEN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.243.   Title of contract             EIS SUPPORT SERVICES AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PER USER PREMIUM CLOUD IT SERVICES                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      EIS CONSULTING GROUP, INC.
                                                                                           1445 MANZANITA AVE.
         State the term remaining      01/31/2021                                          SANTA ROSA CA 95404
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 49 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 396 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.244.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              ELIZABETH GRACEFFO, DBA VIA
                                                                                           GRACEFFO COLLECTION
         State the term remaining      03/31/2025                                          353 BEL MARIN KEYS BLVD
                                                                                           06
         List the contract number of   _________________________________________________   NOVATO CA 94949
         any government contract


2.245.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           ENSIGN, TINA (TIC)
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.246.   Title of contract             RENTAL LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RESIDENTIAL                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              ERNEST EMERICK
                                                                                           396 WOODLAND AVE.
         State the term remaining      MONTH TO MONTH                                      SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.247.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      ESPULGAR-ROWE, MARY JEAN
                                                                                           475 IGNACIO BLVD 359
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PT. REYES CA 94956

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.248.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          ESPULGAR-ROWE, MARY JEAN
                                                                                           475 IGNACIO BLVD 359
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PT. REYES CA 94956

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 50 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 397 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.249.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           FADEM, BARRY AND DEBORAH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.250.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           FAIMALI, THOMAS IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #490362

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.251.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              FAR WESTERN
                                                                                           ANTHROPOLOGICAL RESEARCH
         State the term remaining      09/30/2023                                          GROUP, INC.
                                                                                           200 GATE FIVE RD
         List the contract number of   _________________________________________________   102
         any government contract                                                           SAUSALITO CA 94965


2.252.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  FARADAY, ANDREA J.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.253.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        FARBER, DEBORA IRA SERVICES
                                                                                           TRUST COMPANY #455817
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 51 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 398 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.254.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           FELD, JOHN AND ERMA WHEATLEY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.255.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  FIELDS, PATRICIA
                                                                                           567 ACADIA DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PETALUMA CA 94954

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.256.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  FIELDS, PATRICIA AND RICHARD
                                                                                           ESTEB
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.257.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           FLEISCHER, REBECCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.258.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                              FLEMING, ARNOLD
                                                                                           25 GRENADIER DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MAHWAH, NJ 07430

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 52 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 399 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.259.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 22, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-         unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                            FLEMING, ARNOLD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           25 GRENADIER DR
                                                                                            MAHWAH, NJ 07430
         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.260.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 23, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            FLEMING, ARNOLD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           25 GRENADIER DR
                                                                                            MAHWAH, NJ 07430
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.261.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            FLEMING, ARNOLD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           25 GRENADIER DR
                                                                                            MAHWAH, NJ 07430
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.262.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 34, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                           FLEMING, ARNOLD
                                                                                            25 GRENADIER DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           MAHWAH, NJ 07430

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.263.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 36, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41           unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                            FLEMING, ARNOLD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           25 GRENADIER DR
                                                                                            MAHWAH, NJ 07430
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 53 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 400 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.264.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           FLEMING, ARNOLD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          25 GRENADIER DR
                                                                                           MAHWAH, NJ 07430
         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.265.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           FLEMING, ARNOLD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          25 GRENADIER DR
                                                                                           MAHWAH, NJ 07430
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.266.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          FLEMING, ARNOLD
                                                                                           25 GRENADIER DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MAHWAH, NJ 07430

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.267.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           FLEMING, CHRISTIAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.268.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           FLEMING, CHRISTIAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 54 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 401 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.269.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           FLEMING, CHRISTIAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.270.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          FLEMING, CHRISTIAN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.271.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        FORD, WILLIAM DENIS & JILL
                                                                                           DONNELLY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.272.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           FORD, WILLIAM DENNIS & JILL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          DONNELLY

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.273.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           FOREST, LIANA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          40 MONTE CIMAS
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 55 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 402 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.274.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 41, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 18          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SAN RAFAEL, CA
                                                                                           FOREST, LIANA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          40 MONTE CIMAS
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.275.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           FOREST, ROY DAVID IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #607071

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.276.   Title of contract             RENTAL LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RESIDENTIAL                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              FRANK TABACCA
                                                                                           1 CLAY COURT
         State the term remaining      MONTH TO MONTH                                      #3
                                                                                           NOVATO CA 94949
         List the contract number of   _________________________________________________
         any government contract


2.277.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           FRANKLIN, CARL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.278.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           FRANKLIN, CARL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 56 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 403 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.279.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           FRENCH, JACQUELINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3233 OCTAVIA ST
                                                                                           SAN FRANCISCO CA 94123
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.280.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           FRENCH, JACQUELINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3233 OCTAVIA ST
                                                                                           SAN FRANCISCO CA 94123
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.281.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           FRENCH, JACQUELINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3233 OCTAVIA ST
                                                                                           SAN FRANCISCO CA 94123
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.282.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          FRENCH, JACQUELINE
                                                                                           3233 OCTAVIA ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94123

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.283.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           FRENCH, JACQUELINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3233 OCTAVIA ST
                                                                                           SAN FRANCISCO CA 94123
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 57 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 404 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.284.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           FRENCH, JACQUELINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3233 OCTAVIA ST
                                                                                           SAN FRANCISCO CA 94123
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.285.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  FRENCH, JACQUELINE
                                                                                           3233 OCTAVIA ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94123

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.286.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 27, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           FRENCH, MARK
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          187 MIDWOOD ST
                                                                                           BROOKLYN NY 11225
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.287.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           FRENCH, MICHAEL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1900 PURDY AVE #1702
                                                                                           MIAMI BEACH FL 33139
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.288.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          FRENCH, MICHAEL
                                                                                           1900 PURDY AVE #1702
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MIAMI BEACH FL 33139

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 58 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 405 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.289.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            GALYEN, BARBARA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           PO BOX 950
                                                                                            LARKSPUR CA 94977
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.290.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 20, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE           unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                               GANGAJI FOUNDATION
                                                                                            RETIREMENT PLAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.291.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 22, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-         unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                            GANGAJI FOUNDATION
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           RETIREMENT PLAN

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.292.   Title of contract             FIRST AMENDMENT TO LEASE CERTAIN LEASE BY AND        State the name and mailing address
                                       BETWEEN PROFESSIONAL FINANCIAL INVESTORS, INC.       for all other parties with whom the
                                       "LESSOR" AND GATEWAY LEARNING GROUP, INC.            debtor has an executory contract or
                                       "LESSEE"                                             unexpired lease

         State what the contract or    COMMERCIAL                                           GATEWAY LEARNING GROUP, INC.
         lease is for                                                                       121 PAUL DR
                                                                                            121B
         Nature of debtor's interest   LESSOR                                               SAN RAFAEL CA 94903

         State the term remaining      12/31/2020

         List the contract number of   _________________________________________________
         any government contract


2.293.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 21, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A             unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                            GAVZER, JONATHAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 59 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 406 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.294.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        GAVZER, JONATHAN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.295.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           GAVZER, JONATHAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.296.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          GAVZER, JONATHAN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.297.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     GAY JOINT WITH RIGHT OF
                                                                                           SURVIVORSHIP, KENNETH
         State the term remaining      12/31/2058                                          CHASSER & DONNA
                                                                                           22 MARINERO CIRCLE
         List the contract number of   _________________________________________________   #45
         any government contract                                                           TIBURON CA 94920


2.298.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              GERALDINE DAVIS & JAY DAVIS
                                                                                           359 BEL MARIN KEYS BLVD
         State the term remaining      07/31/2022                                          25
                                                                                           NOVATO CA 94949
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 60 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 407 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.299.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           GERTLER, JOYCE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.300.   Title of contract             FIRST AMENDMENT TO LEASE AGREEMENT THAT             State the name and mailing address
                                       CERTAIN LEASE BY AND BETWEEN PROFESSIONAL           for all other parties with whom the
                                       FINANCIAL INVESTORS INC. "LESSOR" AND GHIRARDO      debtor has an executory contract or
                                       CPA, "LESSEE"                                       unexpired lease

         State what the contract or    COMMERCIAL                                          GHIRARDO, CPA
         lease is for                                                                      7200 REDWOOD BLVD
                                                                                           312, 403, 404, STOR.B
         Nature of debtor's interest   LESSOR                                              NOVATO CA 94947

         State the term remaining      07/31/2021

         List the contract number of   _________________________________________________
         any government contract


2.301.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           GILBERT, CATHERINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          16790 NE 14 AVE APT 201
                                                                                           NORTH MIAMI BEACH FL 33162
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.302.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          GILBERT, GAYLA
                                                                                           400 ROBINSON RD #B
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SEBASTOPOL CA 95472

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.303.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           GILBERT, GAYLA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          400 ROBINSON RD #B
                                                                                           SEBASTOPOL CA 95472
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 61 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 408 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.304.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           GILBERT, GAYLA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          400 ROBINSON RD #B
                                                                                           SEBASTOPOL CA 95472
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.305.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           GILBERT, JILL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 655
                                                                                           INVERNESS CA 94937
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.306.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           GILBERT, JILL IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #431229

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.307.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           GIZEWSKI, THEODORE AND TONYA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TECCA

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.308.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           GOLD, JODI IRA SERVICES TRUST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          COMPANY #796761

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 62 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 409 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.309.   Title of contract             PROPOSAL                                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LANDSCAPE SERVICES AGREEMENT                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      GORDON CATO LANDSCAPE
                                                                                           1443 MEADOWLARK LN
         State the term remaining      NOT STATED                                          PETALUMA CA 94954
         List the contract number of   _________________________________________________
         any government contract


2.310.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           GORNY, PHILIP
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.311.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           GORNY, PHILIP GREGORY IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #593497
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.312.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      GOULDTHORPE II, JOHN G.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.313.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      GOULDTHORPE II, JOHN G.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 63 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 410 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.314.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GREASON, ELIZABETH
                                                                                           50 REDWOOD RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          FAIRFAX CA 94930

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.315.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          GREEN, DENNIS (TIC)

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.316.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     GREEN, JOAN D. IRA SERVICES
                                                                                           #391335
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.317.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           GREER, BETH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          40 MERIAM DR
                                                                                           SAN RAFAEL CA 94903
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.318.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                              GREIDANUS, AUGUST
                                                                                           501 CUTTERS MILL LN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SCHAUMBURG IL 60194-4534

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 64 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 411 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.319.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           GREIDANUS, AUGUST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          501 CUTTERS MILL LN
                                                                                           SCHAUMBURG IL 60194-4534
         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.320.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           GREIDANUS, AUGUST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          501 CUTTERS MILL LN
                                                                                           SCHAUMBURG IL 60194-4534
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.321.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GREIDANUS, AUGUST
                                                                                           501 CUTTERS MILL LN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SCHAUMBURG IL 60194-4534

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.322.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           GREIDANUS, AUGUST IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #432052
         State the term remaining      12/31/2025                                          501 CUTTERS MILL LANE
                                                                                           SCHAUMBURG IL 60194-4534
         List the contract number of   _________________________________________________
         any government contract


2.323.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           GREIDANUS, AUGUST IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #432052
         State the term remaining      12/31/2045                                          501 CUTTERS MILL LANE
                                                                                           SCHAUMBURG IL 60194-4534
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 65 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 412 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.324.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           GREIDANUS, AUGUST IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #432052
         State the term remaining      12/31/2055                                          501 CUTTERS MILL LANE
                                                                                           SCHAUMBURG IL 60194-4534
         List the contract number of   _________________________________________________
         any government contract


2.325.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          GREIDANUS, AUGUST IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #432052
                                                                                           501 CUTTERS MILL LANE
         State the term remaining      12/31/2055                                          SCHAUMBURG IL 60194-4534
         List the contract number of   _________________________________________________
         any government contract


2.326.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GREIDANUS, CYRUS PETER
                                                                                           1114 VISTA DEL LAGO
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN LUIS OBISPO CA 93405

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.327.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GREIDANUS, ELIJAH CHARLES
                                                                                           1114 VISTA DEL LAGO
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN LUIS OBISPO CA 93405

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.328.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 30, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  58,292 SQ. FT. OFFICE AND INDUSTRIAL BUILDING IN
                                       PETALUMA, CA                                        GREIDANUS, ERIC
                                                                                           15887 AVENUE 264
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          VISALIA CA 93292

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 66 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 413 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.329.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           GREIDANUS, PAUL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1114 VISTA DEL LAGO
                                                                                           SAN LUIS OBISPO CA 93405
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.330.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GREIDANUS, PAUL
                                                                                           1114 VISTA DEL LAGO
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN LUIS OBISPO CA 93405

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.331.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GREIDANUS, PAUL AND LIZABETH
                                                                                           1114 VISTA DEL LAGO
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN LUIS OBISPO CA 93405

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.332.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 30, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  58,292 SQ. FT. OFFICE AND INDUSTRIAL BUILDING IN
                                       PETALUMA, CA                                        GREIDANUS, PAUL S. 2011 IRREV
                                                                                           TRUST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1114 VISTA DEL LAGO
                                                                                           SAN LUIS OBISPO CA 93405
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.333.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GREIDANUS, SAMUEL DAVID
                                                                                           1114 VISTA DEL LAGO
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN LUIS OBISPO CA 93405

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 67 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 414 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.334.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GREIDANUS, SOPHIA ELIZABETH
                                                                                           1114 VISTA DEL LAGO
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN LUIS OBISPO CA 93405

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.335.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                              GREIDANUS, TED AND DONNA
                                                                                           1628 S. JACQUES COURT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          VISALIA CA 93277-0819

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.336.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          GREIDANUS, TED AND DONNA
                                                                                           1628 S. JACQUES COURT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          VISALIA CA 93277-0819

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.337.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           GREIDANUS, TED AND DONNA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1628 S. JACQUES COURT
                                                                                           VISALIA CA 93277-0819
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.338.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           GREIDANUS, TED AND DONNA E.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1628 S. JACQUES COURT
                                                                                           VISALIA CA 93277-0819
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 68 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 415 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.339.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GREIDANUS, TED AND DONNA E.
                                                                                           1628 S. JACQUES COURT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          VISALIA CA 93277-0819

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.340.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           GREIDANUS, TED OR DONNA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1628 S. JACQUES COURT
                                                                                           VISALIA CA 93277-0819
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.341.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           GREIDANUS, TED OR DONNA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1628 S. JACQUES COURT
                                                                                           VISALIA CA 93277-0819
         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.342.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           GREIDANUS, TED OR DONNA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1628 S. JACQUES COURT
                                                                                           VISALIA CA 93277-0819
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.343.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 30, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  58,292 SQ. FT. OFFICE AND INDUSTRIAL BUILDING IN
                                       PETALUMA, CA                                        GREIDANUS, TED OR DONNA
                                                                                           1628 S. JACQUES COURT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          VISALIA CA 93277-0819

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 69 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 416 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.344.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           GREIDANUS, TED OR DONNA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1628 S. JACQUES COURT
                                                                                           VISALIA CA 93277-0819
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.345.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           GREIDANUS, TED OR DONNA,
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUSTEE OF THE DR. TED AND
                                                                                           DONNA GREIDANUS CATTLE
         State the term remaining      12/31/2045                                          DEFINED BENEFIT PENSION
                                                                                           1628 S. JACQUES COURT
         List the contract number of   _________________________________________________   VISALIA CA 93277-0819
         any government contract


2.346.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           GREIDANUS, TED OR DONNA,
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUSTEE OF THE DR. TED AND
                                                                                           DONNA, TRUSTEE OF THE DR. TED
         State the term remaining      12/31/2045                                          AND DONNA
                                                                                           1628 S. JACQUES COURT
         List the contract number of   _________________________________________________   VISALIA CA 93277-0819
         any government contract


2.347.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      GROVER, DENNIS
                                                                                           10368 MYSTIC PINE RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          LAS VEGAS NV 89135-4011

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.348.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           GROVER, DENNIS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          10368 MYSTIC PINE RD
                                                                                           LAS VEGAS NV 89135-4011
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 70 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 417 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.349.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          GULATI, RAMA SETHI
                                                                                           4205 NEW YORK AVENUE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          FAIR OAKS CA 95628

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.350.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        GULATI, RAMA SETHI
                                                                                           4205 NEW YORK AVENUE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          FAIR OAKS CA 95628

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.351.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        GULATI, RAMA SETHI
                                                                                           4205 NEW YORK AVENUE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          FAIR OAKS CA 95628

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.352.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           GULATI, RAMA SETHI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          4205 NEW YORK AVENUE
                                                                                           FAIR OAKS CA 95628
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.353.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           GULATI, RAMA SETHI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          4205 NEW YORK AVENUE
                                                                                           FAIR OAKS CA 95628
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 71 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 418 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.354.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           GULATI, RAMA SETHI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          4205 NEW YORK AVENUE
                                                                                           FAIR OAKS CA 95628
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.355.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 41, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 18          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SAN RAFAEL, CA
                                                                                           GULATI, RAMA SETHI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          4205 NEW YORK AVENUE
                                                                                           FAIR OAKS CA 95628
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.356.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           GULATI, RAMA SETHI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          4205 NEW YORK AVENUE
                                                                                           FAIR OAKS CA 95628
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.357.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          GULATI, RAMA SETHI
                                                                                           4205 NEW YORK AVENUE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          FAIR OAKS CA 95628

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.358.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GULATI, RAMA SETHI
                                                                                           4205 NEW YORK AVENUE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          FAIR OAKS CA 95628

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 72 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 419 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.359.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  GUSTAFSON, RAE ANN
                                                                                           46 BEDFORD COVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN RAFAEL CA 94901

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.360.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          HAHN, SPENCER
                                                                                           PO BOX 524
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          WEED CA 96094

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.361.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           HAHN, SPENCER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 524
                                                                                           WEED CA 96094
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.362.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -P04400026-1                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             HALLMARK SPECIALTY INSURANCE
                                                                                           COMPANY
         State the term remaining      7/19/2021                                           TWO LINCOLN CTR LYNDON B
                                                                                           JOHNSON FWY
         List the contract number of   _________________________________________________   STE 1100
         any government contract                                                           DALLAS TX 75240-2345


2.363.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     HALPERN, STEVEN
                                                                                           212 VAN TASSEL COURT
         State the term remaining      12/31/2058                                          SAN ANSELMO CA 94960
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 73 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 420 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.364.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     HANKS INC. PROFIT SHARING
                                                                                           TRUST, JOHN HANKS
         State the term remaining      12/31/2058                                          ADMINISTRATOR
                                                                                           70 GANN WAY
         List the contract number of   _________________________________________________   NOVATO CA 94949
         any government contract


2.365.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          HANSEN, ZOE
                                                                                           21 SCENIC DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94949

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.366.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        HARRIS, SAMUEL
                                                                                           9350 WILSHIRE BLVD STE 328
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          BEVERLY HILLS CA 90212

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.367.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           HARRIS, SAMUEL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          9350 WILSHIRE BLVD STE 328
                                                                                           BEVERLY HILLS CA 90212
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.368.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           HARRISON, TAMMRA SUE IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #615559
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 74 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 421 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.369.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  HARRISON-WALLACH, KATRINA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.370.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           HARTLEY, REBECCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2808 MORCOM AVE
                                                                                           OAKLAND CA 94619
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.371.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          HARTLEY, REBECCA S. IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #743525

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.372.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           HECHT, THOMAS AND KATHRYN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.373.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           HESCHONG, RODNEY AND BETTY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 75 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 422 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.374.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           HESCHONG, RODNEY OR BETTY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.375.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     HEUMANN, MICHAEL CARL

         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.376.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          HILL, ROBERT
                                                                                           1219 SUNNYHILLS RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          OAKLAND CA 94610

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.377.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           HILL, ROBERT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1219 SUNNYHILLS RD
                                                                                           OAKLAND CA 94610
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.378.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           HILL, ROBERT AND KATHERINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 76 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 423 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.379.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 27, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           HINCKLE, PETER AND MARY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.380.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     HO REVOCABLE TRUST, MENG
                                                                                           HSUEH & SHIN JUNG
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.381.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          HOBBS, JOSHUA LEO AND EMMA
                                                                                           CARTER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.382.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          HOBBS, JOSHUA LEO AND EMMA
                                                                                           CARTER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.383.   Title of contract             RENTAL LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RESIDENTIAL                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              HOMEWARD BOUND OF MARIN
                                                                                           404 WOODLAND AVE.
         State the term remaining      MONTH TO MONTH                                      SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 77 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 424 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.384.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 38, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  CLASS A 55,125 SQ. FT. OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      HOOPER, RONALD & MARLYS T.
                                                                                           HOOPER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.385.   Title of contract             LEASE AMENDMENT NO. 2 CERTAIN LEASE BY AND          State the name and mailing address
                                       BETWEEN PROFESSIONAL FINANCIAL INVESTORS, INC.      for all other parties with whom the
                                       "LESSOR" AND HORIBA INSTRUMENTS INCORPORATED        debtor has an executory contract or
                                       "LESSEE"                                            unexpired lease

         State what the contract or    COMMERCIAL                                          HORIBA INSTRUMENTS
         lease is for                                                                      INCORPORATED
                                                                                           359 BEL MARIN KEYS BLVD
         Nature of debtor's interest   LESSOR                                              18
                                                                                           NOVATO CA 94949
         State the term remaining      08/31/2021

         List the contract number of   _________________________________________________
         any government contract


2.386.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           HOWARD MAYGINNES, SUSAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.387.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 29, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 8,062     unexpired lease
         lease is for                  SQ. FT. CLASS A OFFICE BUILDING LOCATED AT 1151
                                       BROADWAY, SONOMA, CA                                HOWARD SCOTT KERNS

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.388.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           HOWARD, PETER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          4176 CORALEE LN
                                                                                           LAFAYETTE CA 94549
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 78 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 425 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.389.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          HOWARD, PETER
                                                                                           4176 CORALEE LN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          LAFAYETTE CA 94549

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.390.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  HOWARD, PETER IRA SERVICES
                                                                                           TRUST COMPANY #813011
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.391.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          HOWARD, PETER IRA SERVICES
                                                                                           TRUST COMPANY #813011
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.392.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  HUDSON, EDWARD JAMES AND
                                                                                           DEBRA BEEHLER HUDSON
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.393.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           HUGHES JR., WILLIAM
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 79 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 426 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.394.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           HUGHES JR., WILLIAM
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.395.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     HUGHES JR., WILLIAM L. ETC
                                                                                           #D027000020
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.396.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           HUGHES, JR., WILLIAM L. IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          EQUITY TRUST COMPANY

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.397.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          HUGHES, JR., WILLIAM L. IRA
                                                                                           EQUITY TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #D027000020

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.398.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          HUGHES, WILLIAM

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 80 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 427 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.399.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     HUNTLEY, REVOCABLE TRUST,
                                                                                           KARYL
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.400.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  ILLEMAN, MARK
                                                                                           210 MONTE VISTA AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.401.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          ILLEMAN, MARK IRA SERVICES
                                                                                           TRUST COMPANY #829894
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.402.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           ILLEMAN, MARK L. IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #790825

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.403.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          INDENBAUM, ARIEL (SPIREN
                                                                                           TRUST)
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 81 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 428 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.404.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 24, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            INDENBAUM, ARIEL SKARVELAND
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.405.   Title of contract             INSURANCE                                            State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    PACKAGE -SL 2842405                                  debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   INSURED                                              INDIAN HARBOR INSURANCE
                                                                                            COMPANY
         State the term remaining      5/15/2021                                            70 SEAVIEW AVE
                                                                                            STAMFORD CT 06902-6040
         List the contract number of   _________________________________________________
         any government contract


2.406.   Title of contract             COPIER LEASE                                         State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    COPIER LEASE - XEROX C7030T2, SERIAL NO. 3UA295073   debtor has an executory contract or
         lease is for                  (SECOND FLOOR)                                       unexpired lease
         Nature of debtor's interest   LESSEE                                               INLAND BUSINESS MACHINES INC
                                                                                            PO BOX 846896
         State the term remaining      4/1/2024                                             LOS ANGELES CA 90084-6896
         List the contract number of   _________________________________________________
         any government contract


2.407.   Title of contract             COPIER LEASE                                         State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    COPIER LEASE - XEROX C8070, SERIAL NO. 6TB455447     debtor has an executory contract or
         lease is for                  (SECOND FLOOR)                                       unexpired lease
         Nature of debtor's interest   LESSEE                                               INLAND BUSINESS MACHINES INC
                                                                                            PO BOX 846896
         State the term remaining      2/18/2025                                            LOS ANGELES CA 90084-6896
         List the contract number of   _________________________________________________
         any government contract


2.408.   Title of contract             LEASE AMENDMENT #3 TO CERTAIN LEASE BY AND           State the name and mailing address
                                       BETWEEN PROFESSIONAL FINANCIAL INVESTORS, INC.       for all other parties with whom the
                                       "LESSOR" AND INTERNATIONAL LEISURE TRAVEL, INC.      debtor has an executory contract or
                                       "LESSEE"                                             unexpired lease

         State what the contract or    COMMERCIAL                                           INTERNATIONAL LEISURE TRAVEL,
         lease is for                                                                       INC.
                                                                                            7200 REDWOOD BLVD
         Nature of debtor's interest   LESSOR                                               301
                                                                                            NOVATO CA 94947
         State the term remaining      07/31/2021

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 82 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38            Page 429 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.409.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           ISEN, CHARLES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.410.   Title of contract             STANDARD INDUSTRIAL / COMMERCIAL MULTI-TENANT       State the name and mailing address
                                       LEASE - NET                                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           ISSAAC KHELIF DBA IK DESIGN,
         Nature of debtor's interest   LESSOR                                              INC.
                                                                                           21-23 DUFFY PL
         State the term remaining      04/01/2023                                          21, 23A
                                                                                           SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.411.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     JACOBS, JAMES IRA SERVICES
                                                                                           TRAD #711615
         State the term remaining      12/31/2058                                          16 E CRESCENT DRIVE
                                                                                           SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.412.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      JACOBSON, LAURIE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.413.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  JACOBSON, LAURIE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 83 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 430 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.414.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           JACOBSON, LAURIE ANN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          540 TERESA COURT
                                                                                           SEBASTOPOL CA 95472
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.415.   Title of contract             FIRST AMENDMENT TO LEASE AGREEMENT THAT             State the name and mailing address
                                       CERTAIN LEASE BY AND BETWEEN PROFESSIONAL           for all other parties with whom the
                                       FINANCIAL INVESTORS INC. "LESSOR" AND JAMES D.      debtor has an executory contract or
                                       CLARK, DBA OBERKAMPER & ASSOCIATES CIVIL            unexpired lease
                                       ENGINEERS INC., "LESSEE"
                                                                                           JAMES D. CLARK, DBA
         State what the contract or    COMMERCIAL                                          OBERKAMPER & ASSOCIATES CIVIL
         lease is for                                                                      ENGINEERS INC.
                                                                                           7200 REDWOOD BLVD
         Nature of debtor's interest   LESSOR                                              308
                                                                                           NOVATO CA 94947
         State the term remaining      09/30/2022

         List the contract number of   _________________________________________________
         any government contract


2.416.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           JARJOURA, MILIA YOUSSEF IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY #
                                                                                           592791
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.417.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           JARJOURA, SEMAAN AND MILIA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.418.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          JARJOURA, SEMAAN AND MILIA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 84 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 431 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.419.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           JARJOURA, SEMAAN AND MILIA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          JARJOURA

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.420.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           JARJOURA, SEMAAN T. IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #592808
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.421.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           JAXON-BEAR, ELI IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #464193

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.422.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     JEFFCOAT, FERN ALANE
                                                                                           REVOCABLE TRUST, FERN ALANE
         State the term remaining      12/31/2058                                          JEFFCOAT, TRUSTEE OF THE
         List the contract number of   _________________________________________________
         any government contract


2.423.   Title of contract             STANDARD MULTI TENANT COMMERCIAL OFFICE LEASE       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              JESSICA AND JOE PRICE,
                                                                                           INDIVIDUALS DBA RIGHT AT HOME
         State the term remaining      12/31/2020                                          121 PAUL DR
                                                                                           121A-2
         List the contract number of   _________________________________________________   SAN RAFAEL CA 94903
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 85 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 432 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.424.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           JOHNSEN, LARRY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          139 SAVANNAH WAY
                                                                                           WINDSOR CA 95492
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.425.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  JOHNSEN, LARRY
                                                                                           139 SAVANNAH WAY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          WINDSOR CA 95492

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.426.   Title of contract             FIRST AMENDEMENT OF A CERTAIN LEASE BY AND          State the name and mailing address
                                       BETWEEN PROFESSIONAL FIANNCIAL INVESTORS INC.,      for all other parties with whom the
                                       A CALIFORNIA CORPORATION "LESSOR" AND               debtor has an executory contract or
                                       MOBILEKANGAROO, INC., A CALIFORNIA CORPORATION      unexpired lease
                                       "LESSEE"
                                                                                           JOSEPH ALEXANDER / MOBILE
         State what the contract or    COMMERCIAL                                          KANGAROO
         lease is for                                                                      119 PAUL DR
                                                                                           119A
         Nature of debtor's interest   LESSOR                                              SAN RAFAEL CA 94903

         State the term remaining      MONTH TO MONTH

         List the contract number of   _________________________________________________
         any government contract


2.427.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           JOY, ANITA KLARA AMIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          (DECEDENT) FBO: MAITRI DASA IRA
                                                                                           SERVICES TRUST COMPANY
         State the term remaining      12/31/2055                                          #620105
         List the contract number of   _________________________________________________
         any government contract


2.428.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           JOY, ANITA KLARA AMIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          (DECEDENT) FBO: MAITRI DASA IRA
                                                                                           SERVICES TRUST COMPANY
         State the term remaining      12/31/2055                                          #620105
         List the contract number of   _________________________________________________
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 86 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 433 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.429.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           JUDD, LEWIS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.430.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          JUSTICE, DAVID R.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.431.   Title of contract             NINTH AMENDMENT TO LEASE                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              KAISER FOUNDATION HEALTH
                                                                                           PLAN, INC., A CALIFORNIA NON-
         State the term remaining      07/31/2024                                          PROFIT PUBLIC BENEFIT
                                                                                           CORPORATION
         List the contract number of   _________________________________________________   7200 REDWOOD BLVD
         any government contract                                                           200, 205, 222, STOR.A
                                                                                           NOVATO CA 94947


2.432.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           KALFUS, FRANCES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1911 VINE ST
                                                                                           BERKELEY CA 94709
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.433.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           KALFUS, FRANCES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1911 VINE ST
                                                                                           BERKELEY CA 94709
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 87 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 434 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.434.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 27, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           KALFUS, FRANCES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1911 VINE ST
                                                                                           BERKELEY CA 94709
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.435.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           KALFUS, FRANCES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1911 VINE ST
                                                                                           BERKELEY CA 94709
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.436.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          KALFUS, FRANCES
                                                                                           1911 VINE ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          BERKELEY CA 94709

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.437.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           KALFUS, FRANCES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1911 VINE ST
                                                                                           BERKELEY CA 94709
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.438.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          KALFUS, FRANCES
                                                                                           1911 VINE ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          BERKELEY CA 94709

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 88 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 435 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.439.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  KAPARO, RISA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.440.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           KAPARO, RISA DR.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.441.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           KARCH, SUSANNE MARIANNE IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #526435
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.442.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           KARCH, SUSANNE MARIANNE IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #526435
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.443.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           KARCH, SUSANNE MARIANNE IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #526435
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 89 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 436 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.444.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          KAUS, ANDREW
                                                                                           1414 FREESTONE FLAT RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SEBASTOPOL CA 95472

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.445.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           KAUS, BRADLEY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          866 PRESIDENT ST 4
                                                                                           BROOKLYN NY 11215
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.446.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          KAUS, BRADLEY
                                                                                           866 PRESIDENT ST 4
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          BROOKLYN NY 11215

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.447.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           KAUS, JEFF
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2211 JOY RD
                                                                                           BODEGA CA 94922
         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.448.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           KAUS, JEFF
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2211 JOY RD
                                                                                           BODEGA CA 94922
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 90 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 437 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.449.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 24, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            KAUS, JEFF
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           2211 JOY RD
                                                                                            BODEGA CA 94922
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.450.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 25, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            KAUS, JEFF
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           2211 JOY RD
                                                                                            BODEGA CA 94922
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.451.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            KAUS, JEFF
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           2211 JOY RD
                                                                                            BODEGA CA 94922
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.452.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 34, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                           KAUS, JEFF
                                                                                            2211 JOY RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           BODEGA CA 94922

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.453.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 36, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41           unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                            KAUS, JEFF
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           2211 JOY RD
                                                                                            BODEGA CA 94922
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 91 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 438 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.454.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           KAUS, JEFF
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2211 JOY RD
                                                                                           BODEGA CA 94922
         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.455.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           KAUS, JEFF
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2211 JOY RD
                                                                                           BODEGA CA 94922
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.456.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           KAUS, JEFF
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2211 JOY RD
                                                                                           BODEGA CA 94922
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.457.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          KAUS, JEFF
                                                                                           2211 JOY RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          BODEGA CA 94922

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.458.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          KAUS, JEFF
                                                                                           2211 JOY RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          BODEGA CA 94922

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 92 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 439 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.459.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           KELLY, SUSAN AND KEVIN HICKS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.460.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           KENNER, DAN AND CORINNE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          DOMECQ

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.461.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           KERNS, HOWARD IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #433962

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.462.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 29, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 8,062     unexpired lease
         lease is for                  SQ. FT. CLASS A OFFICE BUILDING LOCATED AT 1151
                                       BROADWAY, SONOMA, CA                                KERNS, HOWARD SCOTT

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.463.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  KERR, JAMES
                                                                                           PO BOX 679
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          REDWOOD VALLEY CA 95470

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 93 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 440 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.464.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     KINSEY, KARIN A.
                                                                                           2 YARRROW LANE
         State the term remaining      12/31/2058                                          NOVATO CA 94947
         List the contract number of   _________________________________________________
         any government contract


2.465.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           KITTINGER, MICHELE ANNE IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #793541
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.466.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           KLARE, BARBARA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          150 EAST MAIN ST 210
                                                                                           COLUMBUS OH 43215
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.467.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           KLIPHON, DAVID R. AND JONNA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PAOLELLA

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.468.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          KOPP, TATJANA
                                                                                           4520 WEBSTER ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          OAKLAND CA 94609

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 94 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 441 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.469.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           KORB, DOUGLAS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.470.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           KORB, DOUGLAS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.471.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           KORB, DOUGLAS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.472.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           KORTE, GERA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1221 A IDAHO AVE
                                                                                           SANTA MONICA CA 90403
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.473.   Title of contract             STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT         State the name and mailing address
                                       LEASE - NET                                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           KRISTINA BRAUN / EMILY ADAMS /
         Nature of debtor's interest   LESSOR                                              BRAUN + ADAMS INTERIORS
                                                                                           200 GATE FIVE RD
         State the term remaining      MONTH TO MONTH                                      203
                                                                                           SAUSALITO CA 94965
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 95 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 442 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.474.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 20, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE           unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                               KRUETZFELDT, DAWN IRA
                                                                                            SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           #409595

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.475.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 20, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE           unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                               KRUETZFELDT, DAWN IRA
                                                                                            SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           #414827

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.476.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 20, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE           unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                               KRUETZFELDT, KEITH IRA EQUITY
                                                                                            TRUST COMPANY #46717
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.477.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            KRUETZFELDT, PAUL & JOANN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           CONANT

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.478.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 20, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE           unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                               KRUETZFELDT, PAUL B. IRA
                                                                                            EQUITY TRUST COMPANY #49423
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 96 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 443 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.479.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           KRUETZFELDT, PAUL G.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.480.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        KUNKEL, BILL & KIM

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.481.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          KUNKEL, BRUCE AND KIMBERLY

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.482.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           LAL, CHANDNI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.483.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          LARUSSO, THOMAS
                                                                                           295 LUGO RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PALM SPRINGS CA 92262

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 97 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 444 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.484.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          LAUDISIO, RAIN
                                                                                           25 N LIBERTY ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          ASHEVILLE NC 28801

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.485.   Title of contract             STANDARD INDUSTRIAL / COMMERCIAL MULTI-TENANT       State the name and mailing address
                                       LEASE - GROSS                                       for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           LAWRENCE LEVSTIK, AN
         Nature of debtor's interest   LESSOR                                              INDIVIDUAL
                                                                                           25 DUFFY PL
         State the term remaining      04/30/2024                                          25A
                                                                                           SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.486.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                              LAZAR, PATRICIA LEAH
                                                                                           922 CENTRO WAY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.487.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           LAZAR, PATRICIA LEAH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          922 CENTRO WAY
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.488.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           LAZAR, PATRICIA LEAH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          922 CENTRO WAY
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 98 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 445 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.489.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 25, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            LAZAR, PATRICIA LEAH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           922 CENTRO WAY
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.490.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            LAZAR, PATRICIA LEAH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           922 CENTRO WAY
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.491.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 31, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                       LAZAR, PATRICIA LEAH
                                                                                            922 CENTRO WAY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           MILL VALLEY CA 94941

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.492.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 34, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                           LAZAR, PATRICIA LEAH
                                                                                            922 CENTRO WAY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           MILL VALLEY CA 94941

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.493.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 35, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                         LAZAR, PATRICIA LEAH
                                                                                            922 CENTRO WAY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           MILL VALLEY CA 94941

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 99 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 446 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.494.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           LAZAR, PATRICIA LEAH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          922 CENTRO WAY
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.495.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           LAZAR, PATRICIA LEAH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          922 CENTRO WAY
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.496.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          LAZAR, PATRICIA LEAH
                                                                                           922 CENTRO WAY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.497.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           LEARY, MICHAEL IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #433950

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.498.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          LEE SHUE JR., VINCENT
                                                                                           20 NEWPORT PARKWAY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #2607
                                                                                           JERSEY CITY NJ 07310
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 100 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 447 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.499.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 44, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24           unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                            LEE SHUE JR., VINCENT AND
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           JANICE LEE SHUE, JTWROS
                                                                                            20 NEWPORT PARKWAY
         State the term remaining      12/31/2055                                           #2607
                                                                                            JERSEY CITY NJ 07310
         List the contract number of   _________________________________________________
         any government contract


2.500.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 20, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE           unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                               LEE SHUE, VICKI
                                                                                            25 GRENADIER DRIVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           MAHWAH NJ 07430

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.501.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 22, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-         unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                            LEE SHUE, VICKI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           25 GRENADIER DRIVE
                                                                                            MAHWAH NJ 07430
         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.502.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 23, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            LEE SHUE, VICKI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           25 GRENADIER DRIVE
                                                                                            MAHWAH NJ 07430
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.503.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            LEE SHUE, VICKI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           25 GRENADIER DRIVE
                                                                                            MAHWAH NJ 07430
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 101 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 448 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.504.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          LEE SHUE, VICKI
                                                                                           25 GRENADIER DRIVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MAHWAH NJ 07430

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.505.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           LEE SHUE, VICKI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          25 GRENADIER DRIVE
                                                                                           MAHWAH NJ 07430
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.506.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           LEE SHUE, VICKI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          25 GRENADIER DRIVE
                                                                                           MAHWAH NJ 07430
         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.507.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           LEE SHUE, VICKI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          25 GRENADIER DRIVE
                                                                                           MAHWAH NJ 07430
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.508.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          LEE SHUE, VICKI
                                                                                           25 GRENADIER DRIVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MAHWAH NJ 07430

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 102 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 449 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.509.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           LEE SHUE, VINCENT & JANICE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.510.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          LEE, ALAN AND PORTIA LEE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.511.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          LEE, ALEX

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.512.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           LEE, DAVID R.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.513.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  LEE,WING

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 103 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 450 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.514.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                              LEELA FOUNDATION RETIREMENT
                                                                                           PLAN--PISF #19
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.515.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           LEELA FOUNDATION--PISF #29
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.516.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          LEE-SHUE JR., VINCENT
                                                                                           20 NEWPORT PARKWAY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #2607
                                                                                           JERSEY CITY NJ 07310
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.517.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           LEE-SHUE, JR., VINCENT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          20 NEWPORT PARKWAY
                                                                                           #2607
         State the term remaining      12/31/2025                                          JERSEY CITY NJ 07310
         List the contract number of   _________________________________________________
         any government contract


2.518.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           LEE-SHUE, JR., VINCENT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          20 NEWPORT PARKWAY
                                                                                           #2607
         State the term remaining      12/31/2045                                          JERSEY CITY NJ 07310
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 104 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 451 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.519.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           LEINOW, LEONARD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 154
                                                                                           WOODACRE CA 94973
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.520.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           LEIRA, JOHN B.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.521.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           LEIRA, JOHN B. IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #733209

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.522.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        LEIRA, JOHN BERNARD IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #733209

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.523.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           LEONARDI, LYNN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          17217 HILLCREST AVE
                                                                                           SONOMA CA 95476
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 105 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 452 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.524.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          LEONARDI, LYNN
                                                                                           17217 HILLCREST AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SONOMA CA 95476

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.525.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          LEONARDI-HOLZAPFEL, JULIA
                                                                                           2415 ORLEANS ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SANTA ROSA CA 95403

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.526.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        LEVIN, ADAM
                                                                                           9350 WILSHIRE BLVD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          BEVERLY HILLS CA 90212

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.527.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           LEVIN, ADAM
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          9350 WILSHIRE BLVD
                                                                                           BEVERLY HILLS CA 90212
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.528.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           LEVIN, ADAM
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          9350 WILSHIRE BLVD
                                                                                           BEVERLY HILLS CA 90212
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 106 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 453 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.529.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                     State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS              debtor has an executory contract or
         lease is for                  SECURITY FUND I                                      unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                      LEVINE SEPARATE PROPERTY
                                                                                            TRUST DTD. 4/15/99 TRUST,
         State the term remaining      12/31/2058                                           WILLIAM HOWARD
         List the contract number of   _________________________________________________
         any government contract


2.530.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 33, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-        unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                            LEVINE, WIL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.531.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 21, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A             unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                            LEVINE, WILLIAM HOWARD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.532.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 27, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            LEVINE, WILLIAM HOWARD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.533.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            LEVIT, ART IRA SERVICES TRUST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           COMPANY #547083

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 107 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38                Page 454 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.534.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           LEVIT, JUDY AND ART
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.535.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           LEVOW, CAROL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          317 WASHINGTON ST
                                                                                           GRASS VALLEY CA 95945
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.536.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           LEVOW, CAROL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          317 WASHINGTON ST
                                                                                           GRASS VALLEY CA 95945
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.537.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      LEVOW, CAROL J.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.538.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 41, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 18          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SAN RAFAEL, CA
                                                                                           LEVY, DANIEL (TIC)
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 108 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 455 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.539.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          LEWIN, PREMSIRI
                                                                                           199 LAUREL DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          FAIRFAX CA 94930

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.540.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           LEWIN, PREMSIRI LINDA JOY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.541.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     LINDER, DORA

         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.542.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           LIUZZA, ANN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1520 O' FARRELL STREET, APT. #2
                                                                                           SAN FRANCISCO CA 94115
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.543.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           LIUZZA, ANN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1520 O' FARRELL STREET, APT. #2
                                                                                           SAN FRANCISCO CA 94115
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 109 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 456 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.544.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           LIUZZA, ANN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1520 O' FARRELL STREET, APT. #2
                                                                                           SAN FRANCISCO CA 94115
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.545.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           LIUZZA, ANN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1520 O' FARRELL STREET, APT. #2
                                                                                           SAN FRANCISCO CA 94115
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.546.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          LIUZZA, ANN
                                                                                           1520 O' FARRELL STREET, APT. #2
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94115

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.547.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        LIUZZA, ANN
                                                                                           1520 O' FARRELL STREET, APT. #2
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94115

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.548.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           LIUZZA, ANN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1520 O' FARRELL STREET, APT. #2
                                                                                           SAN FRANCISCO CA 94115
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 110 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 457 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.549.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           LIUZZA, ANN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1520 O' FARRELL STREET, APT. #2
                                                                                           SAN FRANCISCO CA 94115
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.550.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           LIUZZA, ANN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1520 O' FARRELL STREET, APT. #2
                                                                                           SAN FRANCISCO CA 94115
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.551.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              LIUZZI, MURPHY, SOLOMON ,
                                                                                           CHURTON & HALE LLP
         State the term remaining      10/31/2024                                          7200 REDWOOD BLVD
                                                                                           300
         List the contract number of   _________________________________________________   NOVATO CA 94947
         any government contract


2.552.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              LOCAL MOVES LLC
                                                                                           359 BEL MARIN KEYS BLVD
         State the term remaining      03/31/2021                                          22
                                                                                           NOVATO CA 94949
         List the contract number of   _________________________________________________
         any government contract


2.553.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              LOCAL MOVES LLC
                                                                                           359 BEL MARIN KEYS BLVD
         State the term remaining      03/31/2021                                          24
                                                                                           NOVATO CA 94949
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 111 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 458 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.554.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  LONDON, RYAN ALEXANDRA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.555.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  LONDON, TRUDIE
                                                                                           1356 IDYLBERRY RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN RAFAEL CA 94903

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.556.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           LOOMIS, JILDA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          545 OREGON ST
                                                                                           WATSONVILLE CA 95076
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.557.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        LUMIERE-WINS, LYNN MARIE AND
                                                                                           JOHN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.558.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           MADATANAPALLI,
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SHIHARSHAVARDHAN

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 112 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 459 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.559.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           MADATANAPALLI,
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SRIHARSHAVARDHAN
                                                                                           401 BAKER ST
         State the term remaining      12/31/2045                                          SAN FRANCISCO CA 94117
         List the contract number of   _________________________________________________
         any government contract


2.560.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           MADATANAPALLI,
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SRIHARSHAVARDHAN
                                                                                           401 BAKER ST
         State the term remaining      12/31/2046                                          SAN FRANCISCO CA 94117
         List the contract number of   _________________________________________________
         any government contract


2.561.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     MAENDL, MICHAEL & ANITA OR
                                                                                           SYLVIA MAENDL
         State the term remaining      12/31/2058                                          2 AUTUMN COURT
                                                                                           NOVATO CA 94947
         List the contract number of   _________________________________________________
         any government contract


2.562.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           MARKEY, TYE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.563.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           MARKEY, TYE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 113 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 460 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.564.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           MARKEY, TYE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.565.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MARKEY, TYE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.566.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           MARKEY, TYE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.567.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MARKEY, TYE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.568.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MARKEY, TYE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 114 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 461 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.569.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MARKEY, TYE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.570.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MARMELZAT, JONATHAN (TIC)

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.571.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           MARQUEZ, LINDA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          139 E LAS FLORES DR
                                                                                           ALTADENA CA 91001
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.572.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           MARQUEZ, LINDA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          139 E LAS FLORES DR
                                                                                           ALTADENA CA 91001
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.573.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MARQUEZ, LINDA
                                                                                           139 E LAS FLORES DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          ALTADENA CA 91001

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 115 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 462 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.574.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MARTIN, DANIEL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.575.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MARTIN, DANIEL

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.576.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MARTIN, DANIEL

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.577.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              MARTZ ACCOUNTANCY
                                                                                           CORPORATION
         State the term remaining      05/31/2021                                          7200 REDWOOD BLVD
                                                                                           325
         List the contract number of   _________________________________________________   NOVATO CA 94947
         any government contract


2.578.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -ODFA089686                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             MASSACHUSETTS BAY INSURANCE
                                                                                           COMPANY
         State the term remaining      7/31/2021                                           444 LINCOLN ST
                                                                                           WORCESTER MA 01653-0002
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 116 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 463 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.579.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        MAY, JAMES
                                                                                           11966 BANNER CT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NEVADA CITY CA 95959

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.580.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        MAY, JAMES IRA SERVICES TRUST
                                                                                           COMPANY #732862
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.581.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           MAY, JAMES IRA SERVICES TRUST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          COMPANY #732862

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.582.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MAYGINNES, SUSAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.583.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                              MCCARTNEY, FRANCESCA
                                                                                           PO BOX 1921
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 117 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 464 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.584.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 21, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A             unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                            MCCARTNEY, FRANCESCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           PO BOX 1921
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.585.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 21, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A             unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                            MCCARTNEY, FRANCESCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           PO BOX 1921
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.586.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 22, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-         unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                            MCCARTNEY, FRANCESCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           PO BOX 1921
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.587.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 25, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            MCCARTNEY, FRANCESCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           PO BOX 1921
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.588.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            MCCARTNEY, FRANCESCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           PO BOX 1921
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 118 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 465 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.589.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          MCCARTNEY, FRANCESCA
                                                                                           PO BOX 1921
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.590.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           MCCARTNEY, FRANCESCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 1921
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.591.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MCCARTNEY, FRANCESCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 1921
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.592.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           MCCARTNEY, FRANCESCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 1921
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.593.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MCCARTNEY, FRANCESCA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 1921
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 119 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 466 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.594.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  MCCARTNEY, FRANCESCA
                                                                                           PO BOX 1921
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.595.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MCCARTNEY, FRANCESCA
                                                                                           PO BOX 1921
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.596.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          MCCARTNEY, FRANCESCA, ZOE,
                                                                                           ZENA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.597.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          MCCARTNEY, FRANCESCA, ZOE,
                                                                                           ZENA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.598.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MCCARTNEY, ZOE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 120 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 467 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604


2.599.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           MCGEE, WILLIAM IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #463590

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.600.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           MCGEE, WILLIAM IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #463590

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.601.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MCINNIS, MIKE AND TONYA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.602.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           MCINNIS, SASHA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1000 DEWING AVE #308
                                                                                           LAFAYETTE CA 94549
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.603.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MCINNIS, SASHA
                                                                                           1000 DEWING AVE #308
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          LAFAYETTE CA 94549

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 121 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 468 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.604.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MCKEE, BENJAMIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.605.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           MCKEE, BENJAMIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.606.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           MCLEOD, VIRGINIA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          10 SPRING HOLLOW CIR
                                                                                           ASHEVILLE NC 28805
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.607.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           MCLEOD, VIRGINIA B.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.608.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           MCLEOD, VIRGINIA B.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 122 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 469 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.609.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MCMANUS, EDWARD J.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.610.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          MCQUINN, DOUGLAS

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.611.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MCQUINN, DOUGLAS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.612.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           MCQUINN, DOUGLAS B.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.613.   Title of contract             LEASE OPTION RENEWAL TENANTS RIGHT TO EXERCISE State the name and mailing address
                                       OPTION TO EXTEND LEASE                         for all other parties with whom the
                                                                                      debtor has an executory contract or
         State what the contract or    COMMERCIAL                                     unexpired lease
         lease is for
                                                                                           MELISSA TERVET-DA CUNHA, MFT
         Nature of debtor's interest   LESSOR                                              AN INDIVIDUAL
                                                                                           121 PAUL DR
         State the term remaining      02/28/2021                                          121E
                                                                                           SAN RAFAEL CA 94903
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 123 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 470 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.614.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MENDOZA, MANUEL IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #614658

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.615.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           MENEFEE, CURT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.616.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           MEYER OR SARAH WYLIE, ROBERT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.617.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      MEYER OR SARAH WYLIE, ROBERT

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.618.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          MEYER OR SARAH WYLIE, ROBERT

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 124 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 471 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.619.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           MEYER, ROBERT AND SARAH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          WYLIE

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.620.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           MEYER, ROBERT AND SARAH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          WYLIE

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.621.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MICHAELS, MARY/ANDREW

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.622.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        MILLAR, CATHERINE A. IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #585579

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.623.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           MILLAR, CATHERINE A. IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #585579
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 125 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 472 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.624.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 40, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42           unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                            MILLAR, MARION
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.625.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 39, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO          unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                            MILLER, ROGER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.626.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                     State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS              debtor has an executory contract or
         lease is for                  SECURITY FUND I                                      unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                      MILLER, ROGER (OM
                                                                                            INVESTMENTS)
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.627.   Title of contract             FIRST AMENDMENT OF A CERTAIN LEASE BY AND            State the name and mailing address
                                       BETWEEN PROFESSIONAL FINANCIAL INVESTORS INC.,       for all other parties with whom the
                                       A CALIFORNIA CORPORATION, "LESSOR" AND               debtor has an executory contract or
                                       MOBILEKANGAROO, INC., A CALIFORNIA CORPORATION       unexpired lease
                                       "LESSEE"
                                                                                            MOBILEKANGAROO, INC., A
         State what the contract or    COMMERCIAL                                           CALIFORNIA CORPORATION
         lease is for                                                                       JOSEPH ALEXANDER
                                                                                            121 PAUL DR
         Nature of debtor's interest   LESSOR                                               121C
                                                                                            SAN RAFAEL CA 94903
         State the term remaining      12/31/2021

         List the contract number of   _________________________________________________
         any government contract


2.628.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            MOHAN, CHRISTINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 126 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 473 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.629.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                     State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS              debtor has an executory contract or
         lease is for                  SECURITY FUND I                                      unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                      MOLINO FAMILY TRUST 2014
                                                                                            47 THALIA STREET
         State the term remaining      12/31/2058                                           MILL VALLEY CA 94941
         List the contract number of   _________________________________________________
         any government contract


2.630.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 21, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A             unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                            MOLINO, ROBERT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           47 THALIA ST
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.631.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 22, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-         unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                            MOLINO, ROBERT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           47 THALIA ST
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.632.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 23, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            MOLINO, ROBERT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           47 THALIA ST
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.633.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            MOLINO, ROBERT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           47 THALIA ST
                                                                                            MILL VALLEY CA 94941
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 127 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 474 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.634.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 27, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           MOLINO, ROBERT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          47 THALIA ST
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.635.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           MOLINO, ROBERT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          47 THALIA ST
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.636.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        MOLINO, ROBERT
                                                                                           47 THALIA ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.637.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           MOLINO, ROBERT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          47 THALIA ST
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.638.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     MOLINO, ROBERT D. MTC TRAD
                                                                                           #F4590
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 128 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 475 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.639.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MOLLOT, ROBERTA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          286 CORBIN PLACE
                                                                                           APT #2 E
         State the term remaining      12/31/2055                                          BROOKLYN NY 11235
         List the contract number of   _________________________________________________
         any government contract


2.640.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    BOP -4SOP3070009359                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             MONTEREY INSURANCE COMPANY
                                                                                           2300 GARDEN RD
         State the term remaining      10/11/2020                                          MONTEREY CA 93940
         List the contract number of   _________________________________________________
         any government contract


2.641.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -4SUL3070009361                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             MONTEREY INSURANCE COMPANY
                                                                                           2300 GARDEN RD
         State the term remaining      10/11/2020                                          MONTEREY CA 93940
         List the contract number of   _________________________________________________
         any government contract


2.642.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          MOORE, BRUCE AND ROSLYN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.643.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 41, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 18          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SAN RAFAEL, CA
                                                                                           MOORE, BRUCE AND ROSLYN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 129 of 204
         Case: 20-30604             Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38             Page 476 of
                                                               554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.644.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           MOORE, BRUCE OR ROSLYN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.645.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           MOORE, BRUCE OR ROSLYN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.646.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           MOORE, ROSLYN OR BRUCE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.647.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        MORESCHI, JOHN AND SUSAN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.648.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      MORGAN, RONALD HAROLD IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #561691

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 130 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 477 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.649.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          MORGAN, RONALD HAROLD IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #561691

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.650.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           MORGAN, RONALD HAROLD IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #561691
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.651.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        MORRISON, DONALD ROBERT IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #732904
                                                                                           C/O RICK ROCKWELL 1101 5TH
         State the term remaining      12/31/2046                                          AVE.
                                                                                           #320
         List the contract number of   _________________________________________________   SAN RAFAEL CA 94901
         any government contract


2.652.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MORRISON, DONALD ROBERT IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #732904
         State the term remaining      12/31/2055                                          C/O RICK ROCKWELL 1101 5TH
                                                                                           AVE.
         List the contract number of   _________________________________________________   #320
         any government contract                                                           SAN RAFAEL CA 94901


2.653.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MORRISON, DONALD ROBERT IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #732904
                                                                                           C/O RICK ROCKWELL 1101 5TH
         State the term remaining      12/31/2055                                          AVE.
                                                                                           #320
         List the contract number of   _________________________________________________   SAN RAFAEL CA 94901
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 131 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 478 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.654.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           MOSKOVITZ, JASON DAVID IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #746903
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.655.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           MUNSELL, SUKI AND RUSSELL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MUNSELL

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.656.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          MUSSER, BARBARA
                                                                                           11265 LIME KILN RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          GRASS VALLEY CA 95949

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.657.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          MUSSER-WECK, JENNER

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.658.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           MUZICK, TERESA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 132 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 479 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.659.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          MUZICK, TERESA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.660.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           NADLER, JOHN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2641 MEDIA WAY
                                                                                           SAN JOSE CA 95125
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.661.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          NELSON, BRUCE
                                                                                           990 GREENHILL RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.662.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           NELSON, BRUCE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          990 GREENHILL RD
                                                                                           MILL VALLEY CA 94941
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.663.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           NELSON, BRUCE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          990 GREENHILL RD
                                                                                           MILL VALLEY CA 94941
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 133 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 480 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.664.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 48, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-        unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                           NELSON, BRUCE
                                                                                            990 GREENHILL RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           MILL VALLEY CA 94941

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.665.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 24, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            NELSON, BRUCE IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           TRUST COMPANY #496480

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.666.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 23, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            NEMROW, BARRY & KAREN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.667.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 24, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            NEMROW, BARRY & KAREN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.668.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            NEMROW, BARRY & KAREN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 134 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 481 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.669.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      NEMROW, BARRY & KAREN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.670.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          NEMROW, BARRY & KAREN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.671.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           NEMROW, BARRY OR KAREN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.672.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                              NEW MORNING ASSOCIATES INC.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.673.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           NICOLETTO, LINDA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          21 HICKORY AVE
                                                                                           CORTE MADERA CA 94925
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 135 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 482 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.674.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        NICOLETTO, LINDA
                                                                                           21 HICKORY AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          CORTE MADERA CA 94925

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.675.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          NIGRO, SHERYL ANN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.676.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 38, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  CLASS A 55,125 SQ. FT. OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      NIGRO, SHERYL ANN IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #751881

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.677.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           NISSIM, JACK
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.678.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  NISSIM, JACK

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 136 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 483 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.679.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          NISSIM, JACK

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.680.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           NORMAN, PATRICIA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.681.   Title of contract             LEASE AMENDMENT TNEANTS RIGHT TO AMEND THE          State the name and mailing address
                                       LEASE                                               for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           NORTH AMERICAN YOUTH
         Nature of debtor's interest   LESSOR                                              ACTIVITIES, LLC DBA KIDZ LOVE
                                                                                           SOCCER
         State the term remaining      MONTH TO MONTH                                      MALCOLM GUTHRIE
                                                                                           353 BEL MARIN KEYS BLVD
         List the contract number of   _________________________________________________   08
         any government contract                                                           NOVATO CA 94949


2.682.   Title of contract             STANDARD INDUSTRIAL / COMMERCIAL MULTI-TENANT       State the name and mailing address
                                       LEASE - NET                                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           NORTH BAY LIGHTING AND
         Nature of debtor's interest   LESSOR                                              ELECTRICAL SUPPLY, INC.
                                                                                           607 IRWIN ST
         State the term remaining      12/31/2024                                          607
                                                                                           SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.683.   Title of contract             MONTH-TO-MONTH STORAGE SPACE LEASE                  State the name and mailing address
                                       AGREEMENT                                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           NOVATO CHAMBER
         Nature of debtor's interest   LESSOR                                              7200 REDWOOD BLVD
                                                                                           STORAGE C
         State the term remaining      MONTH TO MONTH                                      NOVATO CA 94947
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 137 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 484 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.684.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           O'DOWD, MARIAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          508 C ST
                                                                                           SAN RAFAEL CA 94901
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.685.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           O'DOWD, MARIAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          508 C ST
                                                                                           SAN RAFAEL CA 94901
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.686.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           O'DOWD, MARIAN (TIC)
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.687.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    BUSINESS AUTO -BAS56645842                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             OHIO SECURITY INSURANCE
                                                                                           COMPANY
         State the term remaining      7/31/2021                                           175 BERKELEY ST
                                                                                           BOSTON MA 02116
         List the contract number of   _________________________________________________
         any government contract


2.688.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           OLIVA, MARILYN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          312 WARREN ST
                                                                                           BROOKLYN NY 11201
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 138 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 485 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.689.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 47, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                           OLIVE, PAHO
                                                                                            2305 COFFEE LN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           SEBASTOPOL CA 95472

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.690.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                     State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS              debtor has an executory contract or
         lease is for                  SECURITY FUND I                                      unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                      ORTIZ, RUBEN & SIBYLLA
                                                                                            376 VIA CASITAS
         State the term remaining      12/31/2058                                           GREENBRAE CA 94904-2344
         List the contract number of   _________________________________________________
         any government contract


2.691.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 24, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            ORTIZ, WILLIAM G.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.692.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            OSBORN, ANN S
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.693.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 47, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                           PAGE, STEVE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 139 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 486 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.694.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 41, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 18          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SAN RAFAEL, CA
                                                                                           PARENTE, DIANE AND LOU (TIC)
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.695.   Title of contract             RENTAL LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RESIDENTIAL                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              PAUL E DROSTALEK
                                                                                           406 WOODLAND AVE.
         State the term remaining      MONTH TO MONTH                                      SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.696.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          PAY, PHYLLIS
                                                                                           1363 ROSE ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          BERKELEY CA 94702-1137

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.697.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          PEASLEE, CLAIRE
                                                                                           PT. REYES STATION CA 94956
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.698.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           PETERSON, ROBERT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          667 SPINDRIFT WAY
                                                                                           HALF MOON BAY CA 94019
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 140 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 487 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.699.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           PETRIG, CYLE AND KRISTINE G.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          KUEBLER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.700.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           PETRIG, PAUL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 3064
                                                                                           BUENA VISTA CO 81211
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.701.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           PETRINI, RANDALL AND SHERRY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.702.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  PETRINI, RANDALL AND SHERRY

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.703.   Title of contract             NO LEASE                                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              PFI - MAINTENANCE WAREHOUSE
                                                                                           359 BEL MARIN KEYS BLVD
         State the term remaining      MONTH TO MONTH                                      20
                                                                                           NOVATO CA 94949
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 141 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 488 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.704.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 27, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           PFI MEMBER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.705.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 27, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           PFI MEMBER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.706.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      PFI MEMBER

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.707.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          PFI MEMBER

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.708.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          PFI MEMBER

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 142 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 489 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.709.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        PFI MEMBER

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.710.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        PFI MEMBER

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.711.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 37, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL THREE       unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SONOMA, CA
                                                                                           PFI MEMBER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.712.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           PFI MEMBER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.713.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  PHELPS, SOPHIE AND JOHN
                                                                                           MERLINE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 143 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 490 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.714.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           PHILLIPS, KATE IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #707168

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.715.   Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PURCHASE POWER AGREEMENT                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      PITNEY BOWES
                                                                                           P.O. BOX 571677
         State the term remaining      NOT STATED                                          SALT LAKE CITY UT
         List the contract number of   _________________________________________________
         any government contract


2.716.   Title of contract             LEASE                                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT LEASE                                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              PITNEY BOWES
                                                                                           P.O. BOX 571677
         State the term remaining      NOT STATED                                          SALT LAKE CITY UT
         List the contract number of   _________________________________________________
         any government contract


2.717.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           POKSAY, LISA MARIE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.718.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           POKSAY, LISA MARIE IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #617799
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 144 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 491 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.719.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           POPE, TURNER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3444 LACEBARK PINE ST
                                                                                           LAS VEGAS NV 89129
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.720.   Title of contract             STANDARD INDUSTRIAL / COMMERCIAL MULTI-TENANT       State the name and mailing address
                                       LEASE - GROSS                                       for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           PRECISION BODY SHOP & DETAIL
         Nature of debtor's interest   LESSOR                                              37 DUFFY PL
                                                                                           37
         State the term remaining      10/31/2020                                          SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.721.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           PRINCE, THERESA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 123
                                                                                           INVERNESS CA 94937
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.722.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        PRINCE, VICTORIA
                                                                                           POBOX 663
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          ARROYO HONDO NM 87513

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.723.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           PRINCE, WILLIAM
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 145 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 492 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.724.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           PROFESSIONAL FINANCIAL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          INVESTORS, INC.

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.725.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              PROFESSIONAL FINANCIAL
                                                                                           INVESTORS, INC., A CALIFORNIA
         State the term remaining      06/30/2025                                          CORPORATION DBA MARIN
                                                                                           COWORK
         List the contract number of   _________________________________________________   200 GATE FIVE RD
         any government contract                                                           210
                                                                                           SAUSALITO CA 94965


2.726.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              PROFESSIONAL INVESTMENTS
                                                                                           MANAGEMENT CORPORATION DBA
         State the term remaining      10/30/2021                                          MARIN COWORK
                                                                                           7200 REDWOOD BLVD
         List the contract number of   _________________________________________________   400
         any government contract                                                           NOVATO CA 94947


2.727.   Title of contract             LEASE OPTION RENEWAL TENANTS RIGHT TO EXERCISE State the name and mailing address
                                       OPTION TO EXTEND LEASE                         for all other parties with whom the
                                                                                      debtor has an executory contract or
         State what the contract or    COMMERCIAL                                     unexpired lease
         lease is for
                                                                                           PROJECT SQUEEBLE LLC
         Nature of debtor's interest   LESSOR                                              RACHAEL STAUDT
                                                                                           DOUGLASS SOO
         State the term remaining      01/31/2021                                          200 GATE FIVE RD
                                                                                           110
         List the contract number of   _________________________________________________   SAUSALITO CA 94965
         any government contract


2.728.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          PROVASOLI, RICHARD RICO

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 146 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 493 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.729.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           PUTZI, ROBERT AND GABRIELE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.730.   Title of contract             RENTAL LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RESIDENTIAL                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              RAND KNOX
                                                                                           392 WOODLAND AVE.
         State the term remaining      MONTH TO MONTH                                      SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.731.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           RANTA, JEFFREY H.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.732.   Title of contract             COPIER LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE - CANON, SERIAL NO. 819385879285       debtor has an executory contract or
         lease is for                  (SECOND FLOOR)                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              RAY MORGAN COMPANY
                                                                                           3131 ESPLANADE
         State the term remaining      9/14/2020                                           CHICO CA 95973
         List the contract number of   _________________________________________________
         any government contract


2.733.   Title of contract             COPIER LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE - HP MFP E5865ODN, SERIAL NO.          debtor has an executory contract or
         lease is for                  UNKNOWN (SECOND FLOOR)                              unexpired lease
         Nature of debtor's interest   LESSEE                                              RAY MORGAN COMPANY
                                                                                           3131 ESPLANADE
         State the term remaining      10/22/2023                                          CHICO CA 95973
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 147 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 494 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.734.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  REA, RICHARD R IRA SERVICES
                                                                                           TRUST COMPANY #733064
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.735.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        REA, RICHARD ROSS IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #733064

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.736.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 38, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  CLASS A 55,125 SQ. FT. OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      REA, RICHARD ROSS IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #733064

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.737.   Title of contract             SECURITY SERVICES AGREEMENT                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL AND INSTRUSTIAL SECURITY SERVICES        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      REDWOOD SECURITY SYSTEMS,
                                                                                           INC.
         State the term remaining      9/3/2021                                            P.O. BOX 1809
                                                                                           MILL VALLEY CA 94942
         List the contract number of   _________________________________________________
         any government contract


2.738.   Title of contract             SECURITY SERVICES AGREEMENT                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FIRE MONITORING SERVICES FOR 200 GATE RD. 5,        debtor has an executory contract or
         lease is for                  SAUSALITO, CA                                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      REDWOOD SECURITY SYSTEMS,
                                                                                           INC.
         State the term remaining      NOT STATED                                          P.O. BOX 1809
                                                                                           MILL VALLEY CA 94942
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 148 of 204
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38            Page 495 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.739.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           REGALADO, PRISCILLA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1630 BUTTE ST
                                                                                           RICHMOND CA 94804-5214
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.740.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                              REINHARDT, BENJAMIN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.741.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           REINHARDT, BENJAMIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.742.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           REINHARDT, BENJAMIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.743.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           REINHARDT, BENJAMIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 149 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 496 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.744.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           REINHARDT, BENJAMIN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.745.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                              REINHARDT, CHERYL
                                                                                           535 CASWELL RD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          CHAPEL HILL NC 27514-2706

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.746.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           REINHARDT, CHERYL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          535 CASWELL RD
                                                                                           CHAPEL HILL NC 27514-2706
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.747.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           REINHARDT, CHERYL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          535 CASWELL RD
                                                                                           CHAPEL HILL NC 27514-2706
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.748.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           REMPIS, STEVEN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 150 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 497 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.749.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           REMPIS, STEVEN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.750.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           REMPIS, STEVEN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.751.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    WORKERS COMPENSATION -180640-10                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             REPUBLIC INDEMNITY CO OF
                                                                                           CALIFORNIA
         State the term remaining      11/1/2020                                           100 PINE ST
                                                                                           14TH FL
         List the contract number of   _________________________________________________   SAN FRANCISCO CA 94111
         any government contract


2.752.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 20, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL THE          unexpired lease
         lease is for                  IGNACIO HILLS TENNIS & GARDEN APARTMENTS (511 &
                                       531 ALAMEDA DEL PRADO)                              REVOIR, KATHERINE
                                                                                           212 LAVERNE AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MILL VALLEY CA 94941

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.753.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 27, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           REVOIR, KATHERINE Q.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 151 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 498 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.754.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           REVOIR, KATHERINE Q.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          REVOCABLE TRUST

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.755.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           REYNOLDS, MATTHEW
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.756.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           REYNOLDS, MATTHEW
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.757.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           RIBEIRO, TERESA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.758.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           RIBEIRO, TERESA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 152 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 499 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.759.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          RIBEIRO, TERESA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.760.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           RIEZENMAN, BRUCE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          619 VICTOR DR
                                                                                           SANTA ROSA CA 95401
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.761.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           RIEZENMAN, BRUCE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          619 VICTOR DR
                                                                                           SANTA ROSA CA 95401
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.762.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           RIEZENMAN, BRUCE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          619 VICTOR DR
                                                                                           SANTA ROSA CA 95401
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.763.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          RIEZENMAN, BRUCE
                                                                                           619 VICTOR DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SANTA ROSA CA 95401

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 153 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 500 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.764.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           RIZZO, MARK IRA SERVICES TRUST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          COMPANY #432842

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.765.   Title of contract             STANDARD MULTI TENANT COMMERCIAL OFFICE LEASE       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              ROBERT HUBBS, AN INDIVIDUAL
                                                                                           DBA HUBBS DISABILITY LAW
         State the term remaining      09/30/2020                                          121 PAUL DR
                                                                                           121D
         List the contract number of   _________________________________________________   SAN RAFAEL CA 94903
         any government contract


2.766.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 30, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  58,292 SQ. FT. OFFICE AND INDUSTRIAL BUILDING IN
                                       PETALUMA, CA                                        ROCHESTER, TERRY
                                                                                           600 SPRING ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAUSALITO CA 94965

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.767.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          ROCHESTER, TERRY
                                                                                           600 SPRING ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAUSALITO CA 94965

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.768.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           ROCHESTER, TERRY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          600 SPRING ST
                                                                                           SAUSALITO CA 94965
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 154 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 501 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.769.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           ROCHESTER, TERRY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          600 SPRING ST
                                                                                           SAUSALITO CA 94965
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.770.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  ROCHESTER, TERRY
                                                                                           600 SPRING ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAUSALITO CA 94965

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.771.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          ROCHESTER, TERRY
                                                                                           600 SPRING ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAUSALITO CA 94965

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.772.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           ROJAS, GEOFFREY R.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.773.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           ROMANO, TINA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 155 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 502 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.774.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  ROMERO, TERESA A DE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.775.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           ROSS, PETER
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          1955 BIDWELL WAY
                                                                                           SACRAMENTO CA 95818
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.776.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           ROSS, PETER AND ADA ROSS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.777.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           ROZEN, BARBARA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          5 PENNY LN
                                                                                           FAIRFAX CA 94930
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.778.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           ROZEN, BARBARA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          5 PENNY LN
                                                                                           FAIRFAX CA 94930
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 156 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 503 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.779.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           ROZEN, BARBARA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          5 PENNY LN
                                                                                           FAIRFAX CA 94930
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.780.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           RYALS, BARBARA LYNN IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #593072
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.781.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SADA, DENNIS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.782.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           SALO, CHRISTY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.783.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        SALTZMAN, LORI BETH IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #585646

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 157 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 504 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.784.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           SANTORO, RICHARD AND PHYLLIS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.785.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SCAGLIOLA, JAMES R.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.786.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           SCAMMELL, SHELLEY H.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.787.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           SCHAUMLEFFEL, JOHN W. AND
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          DIANE L.

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.788.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           SCHEUNERT, SIMONE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 158 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 505 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.789.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 27, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SCHEUNERT, SIMONE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.790.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      SCHEUNERT, SIMONE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.791.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           SCHEUNERT, SIMONE OR GREGOR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          CHELLO

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.792.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          SCHOLLENBERG, ED & JANET

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.793.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           SCHOLLENBERG, ED OR JANET
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          POHL-SCHOLLENBERG

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 159 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 506 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.794.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          SCHOLLENBERG, RICHARD

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.795.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SCHUMAKER-KING FAMILY TRUST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.796.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SCHUMAKER-KING FAMILY TRUST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.797.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        SCHWANBECK, LORI

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.798.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           SCHWANBECK, LORI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 160 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 507 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.799.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           SCHWANBECK, LORI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.800.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        SCHWARTZ, JEFFREY

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.801.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           SCHWARTZ, JEFFREY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.802.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           SCHWARTZ, JEFFREY AND MARNIE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NIEVES

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.803.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           SCHWARTZ, JEFFREY AND MARNIE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NIEVES

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 161 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 508 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.804.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           SCHWARTZ, KERRY GOLEMON
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.805.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           SCHWARTZ, KERRY GOLEMON
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.806.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  SCHWARTZ, KERRY GOLEMON

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.807.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           SCIARONI, JAMES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.808.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     SCIARONI, JIM
                                                                                           1090 BEL MARIN KEYS BLVD.
         State the term remaining      12/31/2058                                          NOVATO CA 94949
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 162 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 509 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.809.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MANAGEMENT LIABILITY PACKAGE -EKS3309995            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             SCOTTSDALE INSURANCE
                                                                                           COMPANY
         State the term remaining      10/31/2020                                          ONE NATIONWIDE PLZ
                                                                                           COLUMBUS OH 43215
         List the contract number of   _________________________________________________
         any government contract


2.810.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     SELLIN FAMILY TRUST DTD JAN 5,
                                                                                           2007
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.811.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        SERMON, DANIEL WAYNE
                                                                                           420 LEXINGTON AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NEW YORK NY 10170

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.812.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           SERMON, DANIEL WAYNE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          420 LEXINGTON AVE
                                                                                           NEW YORK NY 10170
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.813.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           SERMON, DANIEL WAYNE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          420 LEXINGTON AVE
                                                                                           NEW YORK NY 10170
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 163 of 204
         Case: 20-30604             Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38             Page 510 of
                                                               554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.814.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           SERMON, DANIEL WAYNE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          420 LEXINGTON AVE
                                                                                           NEW YORK NY 10170
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.815.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           SERMON, JEFFREY LYNN IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #617118
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.816.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  SERMON, TAYLOR
                                                                                           388 E 840 N
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TOOELE UT 84074

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.817.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        SERVEDIO, PHILIP & ANNE M.
                                                                                           KENNEDY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.818.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           SERVEDIO, PHILIP & ANNE M.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          KENNEDY

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 164 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 511 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.819.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 38, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  CLASS A 55,125 SQ. FT. OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      SERVEDIO, PHILIP J. & ANNE M.
                                                                                           KENNEDY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.820.   Title of contract             STANDARD MULTI TENANT COMMERCIAL OFFICE LEASE       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              SHAWN CURTIN, AN INDIVIDUAL
                                                                                           117 PAUL DR
         State the term remaining      10/31/2020                                          117C
                                                                                           SAN RAFAEL CA 94903
         List the contract number of   _________________________________________________
         any government contract


2.821.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          SHER, THOMAS

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.822.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 38, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  CLASS A 55,125 SQ. FT. OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      SHERIDAN, PATRICK IRA SERVICES
                                                                                           TRUST COMPANY #761953
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.823.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           SHERIDAN, PATRICK IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #761953

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 165 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 512 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.824.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           SHERMAN, LEONARD
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.825.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SIDELL, IVORY J.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.826.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  SIDELL, SUSAN J.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.827.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     SIDELL, SUSAN J.

         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.828.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     SILVERMAN FAMILY TRUST
                                                                                           232 COULSON AVENUE
         State the term remaining      12/31/2058                                          SANTA CRUZ CA 95060
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 166 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 513 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.829.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           SILVERMAN, KENNETH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.830.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          SILVERSHIELD, CURTIS
                                                                                           310 THREE OAKD DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          ATHENS GA 30607

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.831.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              SIMMONDS & ASSOCIATES, INC., A
                                                                                           CALIFORNIA CORPORATION
         State the term remaining      05/31/2021                                          359 BEL MARIN KEYS BLVD
                                                                                           03
         List the contract number of   _________________________________________________   NOVATO CA 94949
         any government contract


2.832.   Title of contract             LEASE OPTION RENEWAL TENANTS RIGHT TO EXERCISE State the name and mailing address
                                       OPTION TO EXTEND LEASE                         for all other parties with whom the
                                                                                      debtor has an executory contract or
         State what the contract or    COMMERCIAL                                     unexpired lease
         lease is for
                                                                                           SINGLEPOINT DESIGN BUILDING,
         Nature of debtor's interest   LESSOR                                              INC.
                                                                                           200 GATE FIVE RD
         State the term remaining      07/31/2021                                          109
                                                                                           SAUSALITO CA 94965
         List the contract number of   _________________________________________________
         any government contract


2.833.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           SKARVELAND, ELISA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2834 GOUGH ST
                                                                                           SAN FRANCISCO CA 94123
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 167 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 514 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.834.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SKARVELAND, ELISA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2834 GOUGH ST
                                                                                           SAN FRANCISCO CA 94123
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.835.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          SOGG, RICHARD IRA SERVICES
                                                                                           TRUST COMPANY #829808
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.836.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 43, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 20          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           SOMMER, MICHAEL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.837.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           SOMMER, MICHAEL H.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          702 WOOD SORREL DR.
                                                                                           PETALUMA CA 94954
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.838.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           SOMMER, MICHAEL H. IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #782373
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 168 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 515 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.839.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -SIA80096                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             SPECIALTY INSURANCE
                                                                                           ADVANTAGE
         State the term remaining      12/31/2020                                          SPECIALTY PROGRAMS AND
                                                                                           FACILITIES MANAGERS IN
         List the contract number of   _________________________________________________   790 E COLORADO BLVD
         any government contract                                                           STE 510
                                                                                           PASADENA CA 91101


2.840.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -SIA82591                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             SPECIALTY INSURANCE
                                                                                           ADVANTAGE
         State the term remaining      12/31/2020                                          SPECIALTY PROGRAMS AND
                                                                                           FACILITIES MANAGERS IN
         List the contract number of   _________________________________________________   790 E COLORADO BLVD
         any government contract                                                           STE 510
                                                                                           PASADENA CA 91101


2.841.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -SIA82591                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             SPECIALTY INSURANCE
                                                                                           ADVANTAGE
         State the term remaining      12/31/2020                                          SPECIALTY PROGRAMS AND
                                                                                           FACILITIES MANAGERS IN
         List the contract number of   _________________________________________________   790 E COLORADO BLVD
         any government contract                                                           STE 510
                                                                                           PASADENA CA 91101


2.842.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -SIA82591                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             SPECIALTY INSURANCE
                                                                                           ADVANTAGE
         State the term remaining      12/31/2020                                          SPECIALTY PROGRAMS AND
                                                                                           FACILITIES MANAGERS IN
         List the contract number of   _________________________________________________   790 E COLORADO BLVD
         any government contract                                                           STE 510
                                                                                           PASADENA CA 91101


2.843.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -SIA82591                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             SPECIALTY INSURANCE
                                                                                           ADVANTAGE
         State the term remaining      12/31/2020                                          SPECIALTY PROGRAMS AND
                                                                                           FACILITIES MANAGERS IN
         List the contract number of   _________________________________________________   790 E COLORADO BLVD
         any government contract                                                           STE 510
                                                                                           PASADENA CA 91101




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 169 of 204
         Case: 20-30604             Doc# 57      Filed: 08/18/20 Entered: 08/18/20 23:35:38             Page 516 of
                                                               554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.844.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -SIA82591                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             SPECIALTY INSURANCE
                                                                                           ADVANTAGE
         State the term remaining      12/31/2020                                          SPECIALTY PROGRAMS AND
                                                                                           FACILITIES MANAGERS IN
         List the contract number of   _________________________________________________   790 E COLORADO BLVD
         any government contract                                                           STE 510
                                                                                           PASADENA CA 91101


2.845.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -SIA82591                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             SPECIALTY INSURANCE
                                                                                           ADVANTAGE
         State the term remaining      12/31/2020                                          SPECIALTY PROGRAMS AND
                                                                                           FACILITIES MANAGERS IN
         List the contract number of   _________________________________________________   790 E COLORADO BLVD
         any government contract                                                           STE 510
                                                                                           PASADENA CA 91101


2.846.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EARTHQUAKE (C) -667498                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             SPECIALTY INSURANCE
                                                                                           ADVANTAGE
         State the term remaining      7/31/2020                                           SPECIALTY PROGRAMS AND
                                                                                           FACILITIES MANAGERS IN
         List the contract number of   _________________________________________________   790 E COLORADO BLVD
         any government contract                                                           STE 510
                                                                                           PASADENA CA 91101


2.847.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           SPEELMON, STEVEN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          10680 SUNSET RIDGE DR
                                                                                           KELSEYVILLE CA 95451
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.848.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SPIGER, RALEIGH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3340 SW SALMON CT
                                                                                           REDMOND OR 97756
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 170 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 517 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.849.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SPIGER, RALEIGH IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #490143

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.850.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 25, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,530 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SPIGER, RALEIGH IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #490143

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.851.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           SPILLARD, DANIEL AND MARY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.852.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          SPILLARD, DANIEL RAYMOND AND
                                                                                           MARY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.853.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          SPILSBURY, ELIZABETH AND
                                                                                           MICHAEL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 171 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 518 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.854.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     SPRINGER, SUSAN IRA SERVICES
                                                                                           TRAD #711391
         State the term remaining      12/31/2058                                          16 E CRESCENT DRIVE
                                                                                           SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.855.   Title of contract             PCS SITE AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              SPRINT PCS CELL SITE
                                                                                           7200 REDWOOD BLVD
         State the term remaining      08/31/21                                            ROOF
                                                                                           NOVATO CA 94947
         List the contract number of   _________________________________________________
         any government contract


2.856.   Title of contract             RETAIL INSTALLMENT CONTRACT                    State the name and mailing address
                                                                                      for all other parties with whom the
         State what the contract or    INSTALLMENT BILLING AGREEMENT FOR MOBILE PHONE debtor has an executory contract or
         lease is for                  EQUIPMENT; TRANSACTION ID: B-159825104         unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      SPRINT SPECTRUM
                                                                                           6200 SPRINT PARKWAY
         State the term remaining      9/15/2021                                           OVERLAND PARK KS
         List the contract number of   _________________________________________________
         any government contract


2.857.   Title of contract             SPRINT FLEX LEASE AGREEMENT                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MOBILE PHONE LEASE FOR TRANSACTION ID: TM-L-        debtor has an executory contract or
         lease is for                  162879768                                           unexpired lease
         Nature of debtor's interest   LESSEE                                              SPRINT SPECTRUM
                                                                                           6200 SPRINT PARKWAY
         State the term remaining      4/15/2021                                           OVERLAND PARK KS
         List the contract number of   _________________________________________________
         any government contract


2.858.   Title of contract             SPRINT FLEX LEASE AGREEMENT                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MOBILE PHONE LEASE FOR TRANSACTION ID: TM-L-        debtor has an executory contract or
         lease is for                  162879778                                           unexpired lease
         Nature of debtor's interest   LESSEE                                              SPRINT SPECTRUM
                                                                                           6200 SPRINT PARKWAY
         State the term remaining      4/15/2021                                           OVERLAND PARK KS
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 172 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 519 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.859.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           SQUIRE, SHARON
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.860.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        STEFANSKI, JOHANNA E.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.861.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 38, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  CLASS A 55,125 SQ. FT. OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      STEFANSKI, JOHANNA E.

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.862.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           STELLA, GRACE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          26 CORNELL DRIVE
                                                                                           GREAT NECK NY 11020
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.863.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          STELLA, GRACE
                                                                                           26 CORNELL DRIVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          GREAT NECK NY 11020

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 173 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 520 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.864.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           STELLA, GRACE M.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.865.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              STENBERG NEWTON CPAS A
                                                                                           CALIFORNIA CORPORATION
         State the term remaining      11/30/2022                                          7200 REDWOOD BLVD
                                                                                           402
         List the contract number of   _________________________________________________   NOVATO CA 94947
         any government contract


2.866.   Title of contract             RENTAL LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RESIDENTIAL                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              STEPHANIE CHRISTINA MENDEZ
                                                                                           1 CLAY COURT
         State the term remaining      MONTH TO MONTH                                      #5
                                                                                           NOVATO CA 94949
         List the contract number of   _________________________________________________
         any government contract


2.867.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  STERNS, MARK
                                                                                           8 BAHAMA REEF STE 16
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94949

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.868.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           STROUD, LEI LANI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 174 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 521 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.869.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           STROUD, LEI LANI
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.870.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              STUDIO FOR URBAN PROJECTS
                                                                                           LLC, A CALIFORNIA LIMITED
         State the term remaining      08/31/2024                                          LIABILITY COMPANY
                                                                                           200 GATE FIVE RD
         List the contract number of   _________________________________________________   106
         any government contract                                                           SAUSALITO CA 94965


2.871.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          STUMBAUGH, SANDRA IRA
                                                                                           SERVICES TRUST COMPANY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          #726047

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.872.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           SUNBEAM, ALAN
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.873.   Title of contract             RENTAL LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RESIDENTIAL                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              SUSAN HERD
                                                                                           400 WOODLAND AVE.
         State the term remaining      MONTH TO MONTH                                      SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 175 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 522 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.874.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           SWINARSKI, KEN AND CINDY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.875.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 38, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  CLASS A 55,125 SQ. FT. OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      TAFRESHI, IRA SERVICES TRUST
                                                                                           COMPANY #761709
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2048

         List the contract number of   _________________________________________________
         any government contract


2.876.   Title of contract             LEASE OPTION RENEWAL TENANTS RIGHT TO EXERCISE State the name and mailing address
                                       OPTION TO EXTEND LEASE                         for all other parties with whom the
                                                                                      debtor has an executory contract or
         State what the contract or    COMMERCIAL                                     unexpired lease
         lease is for
                                                                                           TARA A. HIGGINS AND MORGAN H.
         Nature of debtor's interest   LESSOR                                              DALY
                                                                                           121 PAUL DR
         State the term remaining      01/31/2021                                          121A
                                                                                           SAN RAFAEL CA 94903
         List the contract number of   _________________________________________________
         any government contract


2.877.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           TAUREK, DAVIDA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          7 MABRY WAY
                                                                                           SAN RAFAEL CA 94903
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.878.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           TAYLOR, TERRIANNE IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY #
                                                                                           VINCENT ROTH IRA160441
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 176 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 523 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.879.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 23, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            TAYLOR, VINCENT SEP IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           SERVICES TRUST COMPANY
                                                                                            #249130
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.880.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                  State the name and mailing address
                                       INVESTORS 23, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            TAYLOR, WILLIAM
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           PO BOX 848
                                                                                            UKIAH CA 95482
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.881.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 34, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                           TAYLOR, WILLIAM AND JAYE
                                                                                            MOSCARIELLO, TRUSTEES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.882.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                     State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS              debtor has an executory contract or
         lease is for                  SECURITY FUND I                                      unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                      TERRINI, PH .D. , STEVEN J.

         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.883.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            THE SCHUMAKER-KING FAMILY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           TRUST

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 177 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 524 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.884.   Title of contract             BRONZE SERVICE AGREEMENT                             State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    ELEVATOR SERVICING FOR 1825 LINCOLN AVE.             debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                       THYSSENKRUPP ELEVATOR
                                                                                            CORPORATION
         State the term remaining      06/06/2029                                           14400 CATALINA STREET
                                                                                            SAN LEANDRO CA
         List the contract number of   _________________________________________________
         any government contract


2.885.   Title of contract             BRONZE SERVICE AGREEMENT                             State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    ELEVATOR SERVICING FOR 215 MARIN ST. BUILDING        debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                       THYSSENKRUPP ELEVATOR
                                                                                            CORPORATION
         State the term remaining      06/06/2029                                           14400 CATALINA STREET
                                                                                            SAN LEANDRO CA
         List the contract number of   _________________________________________________
         any government contract


2.886.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            TIRMAN, ARTHUR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           40 BELLAM BLVD 2295
                                                                                            SAN RAFAEL CA 94912
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.887.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 27, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                            TIRMAN, ARTHUR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           40 BELLAM BLVD 2295
                                                                                            SAN RAFAEL CA 94912
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.888.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 33, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-        unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                            TIRMAN, ARTHUR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                           40 BELLAM BLVD 2295
                                                                                            SAN RAFAEL CA 94912
         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 178 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 525 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.889.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 35, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  41,440 SQ. FT. OFFICE BUILDING LOCATED IN
                                       PETALUMA, CA                                        TIRMAN, ARTHUR
                                                                                           40 BELLAM BLVD 2295
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN RAFAEL CA 94912

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.890.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           TORINUS, SIGRUN (ZIGGY)
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.891.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          TOURDO, STEVEN

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.892.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           TRAN, DARYL (WAS BROUN,
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          ROBERT DECEASED)

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.893.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           TRAN, DARYL (WAS BROUN,
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          ROBERT DECEASED)

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 179 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 526 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.894.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SURETY -106737976                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY AND
                                                                                           SURETY COMPANY OF AMERICA
         State the term remaining      8/22/2020                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.895.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6803F20317A                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY
                                                                                           INSURANCE COMPANY OF
         State the term remaining      7/31/2021                                           AMERICA
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract


2.896.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6804G629068                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY
                                                                                           INSURANCE COMPANY OF
         State the term remaining      7/31/2021                                           AMERICA
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract


2.897.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6806D45281A                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY
                                                                                           INSURANCE COMPANY OF
         State the term remaining      7/31/2021                                           AMERICA
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract


2.898.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6806J966300                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY
                                                                                           INSURANCE COMPANY OF
         State the term remaining      7/31/2021                                           AMERICA
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 180 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 527 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.899.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6806J97267A                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY
                                                                                           INSURANCE COMPANY OF
         State the term remaining      7/31/2021                                           AMERICA
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract


2.900.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6806J97419A                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY
                                                                                           INSURANCE COMPANY OF
         State the term remaining      7/31/2021                                           AMERICA
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract


2.901.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6807J003530                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY
                                                                                           INSURANCE COMPANY OF
         State the term remaining      7/31/2021                                           AMERICA
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract


2.902.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6807J006243                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY
                                                                                           INSURANCE COMPANY OF
         State the term remaining      7/31/2021                                           AMERICA
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract


2.903.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6809J050796                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY
                                                                                           INSURANCE COMPANY OF
         State the term remaining      7/31/2021                                           AMERICA
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 181 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 528 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.904.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6809J086399                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS CASUALTY
                                                                                           INSURANCE COMPANY OF
         State the term remaining      7/31/2021                                           AMERICA
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract


2.905.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP3F687668                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      7/31/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.906.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP4G629960                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      7/31/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.907.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP6D468818                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      7/31/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.908.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP6J966465                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      7/31/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 182 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 529 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.909.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP6J972889                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      7/31/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.910.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6806J97275A                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      7/31/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.911.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP6J974256                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      7/31/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.912.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP7J003646                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      7/31/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.913.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP7J006311                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      7/31/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 183 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 530 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.914.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP9J083822                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      7/31/2021                                           ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.915.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6800R202764                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      6/1/2021                                            ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.916.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP0R202684                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      6/1/2021                                            ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.917.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PACKAGE -6803P854961                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      11/21/2020                                          ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.918.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    UMBRELLA(C) -CUP3P855632                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             TRAVELERS PROPERTY CASUALTY
                                                                                           COMPANY OF AMERICA
         State the term remaining      11/21/2020                                          ONE TOWER SQUARE
                                                                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 184 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 531 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.919.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           TRAVIS, RICHARD AND LISA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.920.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 40, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 42          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN GLEN ELLEN, CA
                                                                                           TRAVIS, RICHARD WILLIAM IRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SERVICES TRUST COMPANY
                                                                                           #738967
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.921.   Title of contract             STANDARD MULTI-TENANT OFFICE LEASE - GROSS          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              TRUE COMMUNICATIONS, A
                                                                                           CALIFORNIA LIMITED LIABILITY
         State the term remaining      06/30/2024                                          COMPANY
                                                                                           200 GATE FIVE RD
         List the contract number of   _________________________________________________   103
         any government contract                                                           SAUSALITO CA 94965


2.922.   Title of contract             STANDARD INDUSTRIAL / COMMERCIAL MULTI-TENANT       State the name and mailing address
                                       LEASE - NET                                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           TRUSH CONSTRUCTION COMPANY
         Nature of debtor's interest   LESSOR                                              SHAHRAM GHODSIAN
                                                                                           200 GATE FIVE RD
         State the term remaining      MONTH TO MONTH                                      104, 201
                                                                                           SAUSALITO CA 94965
         List the contract number of   _________________________________________________
         any government contract


2.923.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           TULLER, IAN AND ELIZABETH
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          RUTZICK

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 185 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 532 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                   Case number (if known) 20-30604

2.924.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            TULPER, BEVERLY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.925.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 36, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41           unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                            TULPER, BEVERLY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.926.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 26, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A            unexpired lease
         lease is for                  21,254 SQ. FT. OFFICE BUILDING IN CORTE MADERA, CA
                                                                                            TULPER, MICHAEL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.927.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 36, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41           unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                            TULPER, MICHAEL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.928.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 42, LLC                                    for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN           unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                            TULPER, MICHAEL AND BEVERLY
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 186 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 533 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.929.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           TURINA, TED
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          92 PORTSMOUTH DR
                                                                                           NOVATO CA 94949
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.930.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           TWEEDY, JANICE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.931.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 41, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 18          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SAN RAFAEL, CA
                                                                                           TWEEDY, JANICE M.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.932.   Title of contract             PROPOSAL AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES FOR 200 GATE RD. 5, SAUSALITO, CA          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      UNIVERSAL SITE SERVICES
                                                                                           700 E. CAPITOL AVE.
         State the term remaining      NOT STATED                                          MILPITAS CA
         List the contract number of   _________________________________________________
         any government contract


2.933.   Title of contract             COPIER LEASE                                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE - XEROX C8070 (THIRD FLOOR)            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              US BANK EQUIPMENT FINANCE
                                                                                           PO BOX 790448
         State the term remaining      UNKNOWN                                             ST. LOUIS MO 63179-0408
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 187 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 534 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.934.   Title of contract             ORAL CONTRACT                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              US PERFORMING ARTS
                                                                                           350 IGNACIO BLVD
         State the term remaining      UNDETERMINED                                        101
                                                                                           NOVATO CA 94949
         List the contract number of   _________________________________________________
         any government contract


2.935.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 27, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           UTHOFF, ANDREAS AND
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MADELEINE ALTMANN
                                                                                           220 DUDLEY RD
         State the term remaining      12/31/2045                                          BEDFORD MA 01730
         List the contract number of   _________________________________________________
         any government contract


2.936.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      VALENTI, PAUL
                                                                                           1000 CABRO RIDGE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94947

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.937.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          VALENTI, PAUL
                                                                                           1000 CABRO RIDGE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94947

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.938.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          VALENTI, PAUL
                                                                                           1000 CABRO RIDGE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94947

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 188 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 535 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.939.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  VALENTI, PAUL
                                                                                           1000 CABRO RIDGE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94947

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.940.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     VALERIUS, JANE E. IRA SERVICES
                                                                                           TRAD #567292
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.941.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          VAN RAVENSWAAY, PAUL

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.942.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          VERDON-ROE, VIVIENNE

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.943.   Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MOBILE PHONE SERVICE FOR ACCOUNT NO. 242056129-     debtor has an executory contract or
         lease is for                  00001                                               unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      VERIZON
                                                                                           P.O. BOX 408
         State the term remaining      NOT STATED                                          NEWARK NJ
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 189 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38                Page 536 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.944.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           VIGGIANO, ROSE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          844 REICHERT AVE 9
                                                                                           NOVATO CA 94945
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.945.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 31, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  24,485 SQ. FT. CLASS A OFFICE BUILDING LOCATED IN
                                       SAN RAFAEL, CA                                      VIGGIANO, ROSE
                                                                                           844 REICHERT AVE 9
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94945

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.946.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 32, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,358 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          VIGGIANO, ROSE
                                                                                           844 REICHERT AVE 9
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94945

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.947.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          VIGGIANO, ROSE
                                                                                           844 REICHERT AVE 9
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94945

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.948.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          VIGGIANO, ROSE
                                                                                           844 REICHERT AVE 9
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94945

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract



Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 190 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 537 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.949.   Title of contract             STANDARD INDUSTRIAL / COMMERCIAL MULTI-TENANT       State the name and mailing address
                                       LEASE - NET                                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           VINCENT ZUARDO DBA: NORTON
         Nature of debtor's interest   LESSOR                                              FINE ART HANDLING LLC
                                                                                           23 DUFFY PL
         State the term remaining      07/31/2022                                          23B
                                                                                           SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.950.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           VOSBURG, ELYSE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          125 CABRO CT
                                                                                           NOVATO CA 94947
         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.951.   Title of contract             STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT         State the name and mailing address
                                       LEASE - GROSS                                       for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    COMMERCIAL                                          unexpired lease
         lease is for
                                                                                           W.G.I. FABRICATIONS AND
         Nature of debtor's interest   LESSOR                                              DEVORAH SPERBER
                                                                                           25 DUFFY PL
         State the term remaining      MONTH TO MONTH                                      25B
                                                                                           SAN RAFAEL CA 94901
         List the contract number of   _________________________________________________
         any government contract


2.952.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           WALDRON, TRISHA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          9 GERSTLE COURT
                                                                                           SAN RAFAEL CA 94901
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.953.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           WALLACH, LESLIE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          34 HILLSWOOD DR
                                                                                           NOVATO CA 94947
         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 191 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 538 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.954.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           WALLACH, LESLIE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          34 HILLSWOOD DR
                                                                                           NOVATO CA 94947
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.955.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  WALLACH, LESLIE
                                                                                           34 HILLSWOOD DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94947

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.956.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          WALLACH, LESLIE
                                                                                           34 HILLSWOOD DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          NOVATO CA 94947

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.957.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 39, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL TWO         unexpired lease
         lease is for                  OFFICE BUILDINGS LOCATED IN SAN RAFAEL, CA
                                                                                           WALLACH, LEWIS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3830 HAYVENHURST DR
                                                                                           ENCINO CA 91436
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.958.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 45, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           WALLACH, LEWIS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3830 HAYVENHURST DR
                                                                                           ENCINO CA 91436
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 192 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 539 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.959.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 46, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 20-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  WALLACH, LEWIS
                                                                                           3830 HAYVENHURST DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          ENCINO CA 91436

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.960.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 47, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  23,700 SQ. FOT. OFFICE BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          WALLACH, LEWIS
                                                                                           3830 HAYVENHURST DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          ENCINO CA 91436

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.961.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          WALLACH, LEWIS
                                                                                           3830 HAYVENHURST DR
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          ENCINO CA 91436

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.962.   Title of contract             LEASE                                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LAUNDRY MACHINE LEASE FOR 107 MARIN STREET, SAN     debtor has an executory contract or
         lease is for                  RAFAEL, CA                                          unexpired lease
         Nature of debtor's interest   LESSOR                                              WASH MULTIFAMILY LAUNDRY
                                                                                           SYSTEMS, LLC
         State the term remaining      1/26/2024                                           100 N. SEPULVEDA BLVD., 12TH FL.
                                                                                           EL SEGUNDO CA
         List the contract number of   _________________________________________________
         any government contract


2.963.   Title of contract             LEASE                                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LAUNDRY MACHINE LEASE FOR 420 ALAMEDA DEL           debtor has an executory contract or
         lease is for                  PRADO, NOVATO, CA                                   unexpired lease
         Nature of debtor's interest   LESSOR                                              WASH MULTIFAMILY LAUNDRY
                                                                                           SYSTEMS, LLC
         State the term remaining      4/25/2026                                           100 N. SEPULVEDA BLVD., 12TH FL.
                                                                                           EL SEGUNDO CA
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 193 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 540 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.964.   Title of contract             LEASE                                           State the name and mailing address
                                                                                       for all other parties with whom the
         State what the contract or    LAUNDRY MACHINE LEASE FOR 419 PROSPECT DR., SAN debtor has an executory contract or
         lease is for                  RAFAEL, CA                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              WASH MULTIFAMILY LAUNDRY
                                                                                           SYSTEMS, LLC
         State the term remaining      2/15/2023                                           100 N. SEPULVEDA BLVD., 12TH FL.
                                                                                           EL SEGUNDO CA
         List the contract number of   _________________________________________________
         any government contract


2.965.   Title of contract             LEASE                                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LAUNDRY MACHINE LEASE FOR 883 BROADWAY,             debtor has an executory contract or
         lease is for                  SONOMA, CA                                          unexpired lease
         Nature of debtor's interest   LESSOR                                              WASH MULTIFAMILY LAUNDRY
                                                                                           SYSTEMS, LLC
         State the term remaining      5/27/2022                                           100 N. SEPULVEDA BLVD., 12TH FL.
                                                                                           EL SEGUNDO CA
         List the contract number of   _________________________________________________
         any government contract


2.966.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           WATKINS, JOHN C.
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.967.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     WATKINS, JOHN C. REVOCABLE
                                                                                           TRUST
         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.968.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  WEISE, THOMAS
                                                                                           165 SHERLAND AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MOUNTAIN VIEW CA 94043

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 194 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 541 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.969.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     WEISS, LEWIS - ETC SEP #84023

         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract


2.970.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           WEISS, SYDNEY AND MARSHA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.971.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 49, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 19-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN SAN RAFAEL,
                                       CA                                                  WEISS, SYDNEY AND MARSHA

         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.972.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           WEISS, SYDNEY J. WEISS &
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          MARSHA WEISS TRUST

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.973.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     WESLEY, ZIA

         State the term remaining      12/31/2058

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 195 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38               Page 542 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.974.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           WESTMORELAND, LINDA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2044

         List the contract number of   _________________________________________________
         any government contract


2.975.   Title of contract             STANDARD MULTI TENANT COMMERCIAL OFFICE LEASE       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COMMERCIAL                                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSOR                                              WHITEHALL-PARKER SECURITIES,
                                                                                           INC.
         State the term remaining      01/31/2023                                          117 PAUL DR
                                                                                           117B
         List the contract number of   _________________________________________________   SAN RAFAEL CA 94903
         any government contract


2.976.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          WIKOFF, JOHANINA
                                                                                           2443 FILLMORE ST 380-4105
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94115

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.977.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          WIKOFF, JOHANINA IRA SERVICES
                                                                                           TRUST COMPANY #560686
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.978.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          WIKOFF, JOHANINA IRA SERVICES
                                                                                           TRUST COMPANY #560686
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 196 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 543 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.979.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           WILLIAMS, LYNNE IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #614671

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.980.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 22, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A 43-        unexpired lease
         lease is for                  UNIT RESIDENTIAL BUILDING IN SONOMA, CA
                                                                                           WILSON, CAROL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3990 GREEN VALLEY SCHOOL RD.
                                                                                           SEBASTOPOL
         State the term remaining      12/31/2044                                          GRATON CA 95444
         List the contract number of   _________________________________________________
         any government contract


2.981.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           WILSON, CAROL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3990 GREEN VALLEY SCHOOL RD.
                                                                                           SEBASTOPOL
         State the term remaining      12/31/2045                                          GRATON CA 95444
         List the contract number of   _________________________________________________
         any government contract


2.982.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 24, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  31,700 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           WILSON, CAROL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3990 GREEN VALLEY SCHOOL RD.
                                                                                           SEBASTOPOL
         State the term remaining      12/31/2045                                          GRATON CA 95444
         List the contract number of   _________________________________________________
         any government contract


2.983.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 27, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,950 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           WILSON, CAROL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          3990 GREEN VALLEY SCHOOL RD.
                                                                                           SEBASTOPOL
         State the term remaining      12/31/2045                                          GRATON CA 95444
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 197 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 544 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.984.   Title of contract             AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     WINTERBOURNE, RACHELLE S.E.
                                                                                           TRUST
         State the term remaining      12/31/2058                                          P.O. BOX 369
                                                                                           STINSON BEACH CA 94970-0369
         List the contract number of   _________________________________________________
         any government contract


2.985.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 41, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 18          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SAN RAFAEL, CA
                                                                                           WOOD, JAN DICKINSON
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          PO BOX 84
                                                                                           PT. REYES STATION CA 94956
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.986.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FLOOD (C) -041151909027 00                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             WRIGHT NATIONAL FLOOD
                                                                                           INSURANCE
         State the term remaining      11/21/2020                                          801 94TH AVE NORTH
                                                                                           STE 110
         List the contract number of   _________________________________________________   ST. PETERSBURG FL 33702
         any government contract


2.987.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FLOOD (C) -041151651201 02                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             WRIGHT NATIONAL FLOOD
                                                                                           INSURANCE COMPANY
         State the term remaining      6/9/2021                                            801 94TH AVE NORTH
                                                                                           STE 110
         List the contract number of   _________________________________________________   ST. PETERSBURG FL 33702
         any government contract


2.988.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FLOOD (C) -041151651201 02                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             WRIGHT NATIONAL FLOOD
                                                                                           INSURANCE COMPANY
         State the term remaining      6/9/2021                                            801 94TH AVE NORTH
                                                                                           STE 110
         List the contract number of   _________________________________________________   ST. PETERSBURG FL 33702
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 198 of 204
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38            Page 545 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.989.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FLOOD (C) -041151604479 02                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             WRIGHT NATIONAL FLOOD
                                                                                           INSURANCE COMPANY
         State the term remaining      4/9/2021                                            801 94TH AVE NORTH
                                                                                           STE 110
         List the contract number of   _________________________________________________   ST. PETERSBURG FL 33702
         any government contract


2.990.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FLOOD (C) -041151604480 02                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             WRIGHT NATIONAL FLOOD
                                                                                           INSURANCE COMPANY
         State the term remaining      4/9/2021                                            801 94TH AVE NORTH
                                                                                           STE 110
         List the contract number of   _________________________________________________   ST. PETERSBURG FL 33702
         any government contract


2.991.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FLOOD -041151899838 00                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             WRIGHT NATIONAL FLOOD
                                                                                           INSURANCE COMPANY
         State the term remaining      10/11/2020                                          801 94TH AVE NORTH
                                                                                           STE 110
         List the contract number of   _________________________________________________   ST. PETERSBURG FL 33702
         any government contract


2.992.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FLOOD -041151899839 00                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             WRIGHT NATIONAL FLOOD
                                                                                           INSURANCE COMPANY
         State the term remaining      10/11/2020                                          801 94TH AVE NORTH
                                                                                           STE 110
         List the contract number of   _________________________________________________   ST. PETERSBURG FL 33702
         any government contract


2.993.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FLOOD -041151899840 00                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             WRIGHT NATIONAL FLOOD
                                                                                           INSURANCE COMPANY
         State the term remaining      10/11/2020                                          801 94TH AVE NORTH
                                                                                           STE 110
         List the contract number of   _________________________________________________   ST. PETERSBURG FL 33702
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 199 of 204
         Case: 20-30604             Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38            Page 546 of
                                                                554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.994.   Title of contract             INSURANCE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FLOOD (C) -041151673028 01                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   INSURED                                             WRIGHT NATIONAL FLOOD
                                                                                           INSURANCE COMPANY
         State the term remaining      8/21/2020                                           801 94TH AVE NORTH
                                                                                           STE 110
         List the contract number of   _________________________________________________   ST. PETERSBURG FL 33702
         any government contract


2.995.   Title of contract             SAAS SUBSCRIPTION AGREEMENT                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ACCOUNTING SOFTWARE SERVICES                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      YARDI SYSTEMS, INC.
                                                                                           P.O. BOX 82572
         State the term remaining      NOT STATED                                          GOLETA CA
         List the contract number of   _________________________________________________
         any government contract


2.996.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 42, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL AN          unexpired lease
         lease is for                  OFFICE BUILDING LOCATED IN SAN RAFAEL, CA
                                                                                           YOUNGBLOOD, GREGORY SCOTT
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.997.   Title of contract             OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           YU, WINNIE (NOW PD TO AN-YA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          CHENG)

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.998.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          ZABELIN, MICHAEL
                                                                                           235 16TH AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94118

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 200 of 204
         Case: 20-30604             Doc# 57        Filed: 08/18/20 Entered: 08/18/20 23:35:38           Page 547 of
                                                                 554
Debtor   Professional Financial Investors, Inc.                                                  Case number (if known) 20-30604

2.999.   Title of contract             OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           ZABELIN, MICHAEL
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          235 16TH AVE
                                                                                           SAN FRANCISCO CA 94118
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.1000. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          ZABELIN, MICHAEL
                                                                                           235 16TH AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94118

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.1001. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          ZABELIN, MICHAEL IRA SERVICES
                                                                                           TRUST COMPANY #584721
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.1002. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           ZABELIN, MICHAEL IRA SERVICES
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          TRUST COMPANY #620130

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.1003. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          ZABELIN, NICHOLAS
                                                                                           2415 ORLEANS ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SANTA ROSA CA 95403

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 201 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 548 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                 Case number (if known) 20-30604

2.1004. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 44, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 24          unexpired lease
         lease is for                  APARTMENT BUILDINGS LOCATED IN SAN ANSELMO, CA
                                                                                           ZABELIN, NICHOLAS
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          2415 ORLEANS ST
                                                                                           SANTA ROSA CA 95403
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.1005. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          ZABELIN, NICHOLAS
                                                                                           2415 ORLEANS ST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SANTA ROSA CA 95403

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.1006. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          ZABELIN, NINA
                                                                                           233-16TH AVENUE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94118-1018

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract


2.1007. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 36, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL 41          unexpired lease
         lease is for                  APARTMENT HOMES LOCATED IN SONOMA, CA
                                                                                           ZABELIN, NINA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          233-16TH AVENUE
                                                                                           SAN FRANCISCO CA 94118-1018
         State the term remaining      07/31/2047

         List the contract number of   _________________________________________________
         any government contract


2.1008. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 34, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  28,634 SQ. FT. OFFICE BUILDING LOCATED IN SAN
                                       RAFAEL, CA                                          ZABELIN, PETER
                                                                                           239 16TH AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94118

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 202 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 549 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                 Case number (if known) 20-30604

2.1009. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          ZABELIN, PETER
                                                                                           239 16TH AVE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          SAN FRANCISCO CA 94118

         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.1010. Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 23, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A           unexpired lease
         lease is for                  35,836 SQ. FT. OFFICE BUILDING IN NOVATO, CA
                                                                                           ZALUNARDO, GINO AND DENICE
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2045

         List the contract number of   _________________________________________________
         any government contract


2.1011. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 48, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 32-       unexpired lease
         lease is for                  UNIT APARTMENT BUILDING LOCATED IN CORTE
                                       MADERA, CA                                          ZELL, ERIC STEVEN AND WENDY
                                                                                           SIU
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER                          230 DRAKES BAY COURT
                                                                                           POINT RICHMOND CA 94801
         State the term remaining      12/31/2055

         List the contract number of   _________________________________________________
         any government contract


2.1012. Title of contract              OPERATING AGREEMENT OF PROFESSIONAL                 State the name and mailing address
                                       INVESTORS 21, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE AND SELL A            unexpired lease
         lease is for                  THIRTY UNIT RESIDENTIAL BUILDING IN NOVATO, CA
                                                                                           ZIBITT, CHARLES & DEBRA
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2025

         List the contract number of   _________________________________________________
         any government contract


2.1013. Title of contract              AGREEMENT OF LIMITED PARTNERSHIP                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LP AGREEMENT FOR PROFESSIONAL INVESTORS             debtor has an executory contract or
         lease is for                  SECURITY FUND I                                     unexpired lease
         Nature of debtor's interest   GENERAL PARTNER                                     ZIFF, EUGENE
                                                                                           2349 HILLTOP COURT
         State the term remaining      12/31/2058                                          SANTA ROSA CA 95404
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 203 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 550 of
                                                              554
Debtor   Professional Financial Investors, Inc.                                                 Case number (if known) 20-30604

2.1014. Title of contract              OPERATING AGREEMENT FOR PROFESSIONAL                State the name and mailing address
                                       INVESTORS 33, LLC                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    AGREEMENT TO PURCHASE, MANAGE, AND SELL A 40-       unexpired lease
         lease is for                  UNIT CONDOMIUM PROJECT LOCATED IN NOVATO, CA
                                                                                           ZIFF, SHARON TRUST
         Nature of debtor's interest   MEMBER AND GENERAL MANAGER

         State the term remaining      12/31/2046

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 204 of 204
         Case: 20-30604             Doc# 57     Filed: 08/18/20 Entered: 08/18/20 23:35:38              Page 551 of
                                                              554
Fill in this information to identify the case:

Debtor name: Professional Financial Investors, Inc.
United States Bankruptcy Court for the: Northern District of California
Case number (if known): 20-30604

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively.
Attach the Additional Page to this page.

1.     Does the debtor have any codebtors?
       ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       þ Yes
2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
       schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the
       debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list
       each creditor separately in Column 2.

       Column 1: Codebtor                                                           Column 2: Creditor

       Name                               Mailing address                           Name                               Check all schedules that
                                                                                                                       apply:


2.1.   LEWIS WALLACH                      Address Intentionally Omitted             BANNER BANK                        þD
                                                                                                                       ¨ E/F
                                                                                                                       ¨G
2.2.   LEWIS WALLACH                      Address Intentionally Omitted             CHASE BANK                         þD
                                                                                                                       ¨ E/F
                                                                                                                       ¨G
2.3.   LEWIS WALLACH                      Address Intentionally Omitted             FIRST FOUNDATION BANK              þD
                                                                                                                       ¨ E/F
                                                                                                                       ¨G
2.4.   LEWIS WALLACH                      Address Intentionally Omitted             HERITAGE BANK OF                   þD
                                                                                    COMMERCE
                                                                                                                       ¨ E/F
                                                                                                                       ¨G
2.5.   LEWIS WALLACH                      Address Intentionally Omitted             ORIX REAL ESTATE CAPITAL           þD
                                                                                                                       ¨ E/F
                                                                                                                       ¨G
2.6.   LEWIS WALLACH                      Address Intentionally Omitted             PACIFIC WESTERN BANK               þD
                                                                                                                       ¨ E/F
                                                                                                                       ¨G

Official Form 206H                                          Schedule H: Codebtors                                                       Page 1 of 2
         Case: 20-30604             Doc# 57         Filed: 08/18/20 Entered: 08/18/20 23:35:38                          Page 552 of
                                                                  554
Debtor   Professional Financial Investors, Inc.                                              Case number (if known) 20-30604

       Column 1: Codebtor                                               Column 2: Creditor

       Name                         Mailing address                     Name                      Check all schedules that
                                                                                                  apply:

2.7.   LEWIS WALLACH                Address Intentionally Omitted       POPPY BANK                þD
                                                                                                  ¨ E/F
                                                                                                  ¨G
2.8.   LEWIS WALLACH                Address Intentionally Omitted       TRI COUNTIES BANK         þD
                                                                                                  ¨ E/F
                                                                                                  ¨G




Official Form 206H                                    Schedule H: Codebtors                                       Page 2 of 2
         Case: 20-30604         Doc# 57       Filed: 08/18/20 Entered: 08/18/20 23:35:38            Page 553 of
                                                            554
Fill in this information to identify the case:

Debtor name: Professional Financial Investors, Inc.
United States Bankruptcy Court for the: Northern District of California
Case number (if known): 20-30604



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                 12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

            Declaration and signature



      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
      another individual serving as a representative of the debtor in this case.
      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



      þ Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
      þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      þ Schedule H: Codebtors (Official Form 206H)
      þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ¨ Amended Schedule ____
      ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
      ¨ Other document that requires a declaration _______________________________________________________________________


      I declare under penalty of perjury that the foregoing is true and correct.



       Executed on      8/18/2020
                        MM/DD/YYYY                                û   ______________________________________________________________
                                                                      Signature of individual signing on behalf of debtor


                                                                      Michael Hogan
                                                                      Printed name


                                                                      Chief Restructuring Officer
                                                                      Position or relationship to debtor




Official Form 202                     Declaration Under Penalty of Perjury for Non-Individual Debtors                                    Page 1 of 1
         Case: 20-30604               Doc# 57          Filed: 08/18/20 Entered: 08/18/20 23:35:38                           Page 554 of
                                                                     554
